


Exhibit 10.2
AMENDMENT No. 5, dated as of August 24, 2015 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of March 18, 1999 and amended and
restated on April 11, 2012 (as amended by Amendment No. 1, dated as of March 22,
2013, Amendment No. 2, dated as of April 22, 2013, the Term F Loan Incremental
Activation Notice (as defined in Exhibit A), Amendment No. 3, dated as of June
27, 2013, the Term E Loan Incremental Activation Notice (as defined in Exhibit
A), the Term G Loan Incremental Activation Notice (as defined in Exhibit A),
Amendment No. 4, dated as of September 12, 2014, the Term H/I Loan Incremental
Activation Notice (as defined in Exhibit A) and as the same may be further
amended, restated, modified and supplemented from time to time, the “Credit
Agreement”) by and among CHARTER COMMUNICATIONS OPERATING, LLC, a Delaware
limited liability company (“Borrower”), CCO HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), the LENDERS party thereto and BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”).
WHEREAS, the Borrower has requested, and the Lenders party hereto, which
constitute the Required Lenders, have agreed, upon the terms and subject to the
conditions set forth herein, that the Credit Agreement be amended as provided
herein;
NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, Holdings, the Lenders party hereto, and the
Administrative Agent hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.


SECTION 2. Amendments to the Credit Agreement and to the Guarantee and
Collateral Agreement. The Credit Agreement is, effective as of the Amendment No.
5 Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto. Additionally, the Lenders party
hereto (such Lenders constituting the Required Lenders) hereby consent to the
amendments to the Credit Agreement set forth in Exhibit B and to the Borrower,
the Guarantors and the Administrative Agent entering into an amendment and
restatement of the Guarantee and Collateral Agreement (as defined in Exhibit A
hereto, as amended or modified prior to the Amendment No. 5 Effective Date)
substantially in the form set forth in Exhibit C to this Amendment with such
technical changes thereto as the Administrative Agent and the Borrower may
agree; provided that the amendments in Exhibit B and the authorization to enter
into an amendment and restatement of the Guarantee and Collateral Agreement
substantially in the form of Exhibit C shall not become effective unless and
until such time as the Acquisition Transactions have closed and only if at the
time of closing of the Acquisition Transactions, Term Loans and Commitments of
Lenders that have consented to this Amendment (including any Lenders in respect
of Term H Loans and Term I Loans and including the Lenders in respect of any
Term Loans and Extended Revolving Commitments established following the
Amendment No. 5 Effective Date if the applicable Incremental Activation Notice
establishing such Term Loans



--------------------------------------------------------------------------------




and/or Extended Revolving Commitments provides that the Lenders in respect of
such Term Loans and/or Commitments are deemed to have consented to this
Amendment) remain outstanding immediately following the consummation of the
Acquisition Transactions (whether or not then held by Lenders that have
consented to this Amendment) and that constitute a majority of all Term Loans
and Commitments outstanding at such time, in which case, the Credit Agreement,
as amended as contemplated by the foregoing sentence, and as the same may be
further amended following the date hereof, shall be further amended concurrently
with the closing of the Acquisition to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Credit Agreement, as amended as contemplated by the previous sentence, attached
as Exhibit B and the Borrower, the Guarantors and the Administrative Agent shall
be authorized to enter into an amendment and restatement of the Guarantee and
Collateral Agreement substantially in the form attached Exhibit C hereto with
such technical changes thereto as the Administrative Agent and the Borrower may
agree.


SECTION 3. Effectiveness. This Amendment shall become effective (it being
understood that amendments set forth in Exhibit B and the authorization for the
Borrower, the Guarantors and the Administrative Agent to enter into an amendment
and restatement of the Guarantee and Collateral Agreement substantially in the
form attached Exhibit C hereto with such technical changes thereto as the
Administrative Agent and the Borrower may agree shall, in each case, not become
effective except as provided in the last sentence of Section 2) on the date
(such date, the “Amendment No. 5 Effective Date”) that the Administrative Agent
shall have received executed signature pages hereto from (i) Holdings, (ii) the
Borrower, (iii) the Subsidiary Guarantors, (iv) Lenders constituting the
Required Lenders under the Credit Agreement and (v) the Swingline Lender and
each Issuing Lender.


SECTION 4. Representations and Warranties. In order to induce the Lenders and
the Administrative Agent to enter into this Amendment, the Borrower represents
and warrants to each of the Lenders and the Administrative Agent that, after
giving effect to this Amendment, and both before and after giving effect to the
transactions contemplated by this Amendment:


(a)    no Default or Event of Default has occurred and is continuing;
(b)    the entry into this Amendment by Holdings and the Borrower has been duly
authorized by all necessary corporate or other action of each such entity; and
(c)    each of the representations and warranties made by each of the Loan
Parties in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the date hereof as if made on the date hereof (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, in all material respects as of such specific date) and in each
case without duplication of any materiality qualifier therein.
SECTION 5. Reference to and Effect on the Loan Documents. On and after the
Amendment No. 5 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring the Credit
Agreement, and each reference

-2-

--------------------------------------------------------------------------------




in the Notes and each of the other Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment. The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


SECTION 6. Applicable Law; Waiver of Jury Trial.


(A)THIS AMENDMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


(B)EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM HEREIN.


SECTION 7. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.


[Signature pages to follow]




         






         









-3-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.
CHARTER COMMUNICATIONS OPERATING,
LLC, as Borrower
 
 
 
 
By:
/s/ Thomas M. Degnan
 
Name: Thomas M. Degnan
 
Title: Senior Vice President - Finance
 
Corporate Treasurer
 
 
CCO HOLDINGS, LLC, as Holdings
 
 
 
 
By:
/s/ Thomas M. Degnan
 
Name: Thomas M. Degnan
 
Title: Senior Vice President - Finance
 
Corporate Treasurer
 
 
THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO
 
 
 
 
By:
/s/ Thomas M. Degnan
 
Name: Thomas M. Degnan
 
Title: Senior Vice President - Finance
 
Corporate Treasurer


[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative
Agent, Swingline Lender and an Issuing Lender
 
 
 
 
By:
/s/ Eric Ridgway
 
Name: Eric Ridgway
 
Title: Vice President


[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as an Issuing
Lender
 
 
 
 
By:
/s/ John G. Kowalczuk
 
Name: John G. Kowalczuk
 
Title: Executive Director


[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




The undersigned evidences its consent to the amendments reflected in this
Amendment:


BANK OF AMERICA, N.A. as a Lender
 
 
 
 
By:
/s/ Eric Ridgway
 
Name: Eric Ridgway
 
Title: Vice President


[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




The undersigned evidences its consent to the amendments reflected in this
Amendment:


GOLDMAN SACHS BANK USA,
as a Lender
 
 
 
 
By:
/s/ Robert Ehudin
 
Name: Robert Ehudin
 
Title: Authorized Signatory


[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




The undersigned evidences its consent to the amendments reflected in this
Amendment:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender
 
 
 
 
By:
/s/ Bill O'Daly
 
Name: Bill O'Daly
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Sean MacGregor
 
Name: Sean MacGregor
 
Title: Authorized Signatory


[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




The undersigned evidences its consent to the amendments reflected in this
Amendment:


UBS AG, STAMFORD BRANCH
as a Lender
 
 
 
 
By:
/s/ Darlene Arias
 
Name: Darlene Arias
 
Title: Director
 
 
 
 
By:
/s/ Craig Pearson
 
Name: Craig Pearson
 
Title: Associate Director


[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




The undersigned evidences its consent to the amendments reflected in this
Amendment:


DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
 
 
 
 
By:
/s/ Anca Trifan
 
Name: Anca Trifan
 
Title: Managing Director
 
 
 
 
By:
/s/ Michael Winters
 
Name: Michael Winters
 
Title: Vice President














[Amendment No. 5 to Charter Communications Credit Agreement]

--------------------------------------------------------------------------------




Schedule I
Subsidiary Guarantors
American Cable Entertainment Company, LLC
Cable Equities Colorado, LLC
CCO Purchasing, LLC
Charter Advertising of Saint Louis, LLC
Charter Cable Operating Company, LLC
Charter Cable Partners, LLC
Charter Communications Entertainment I, LLC
Charter Communications Entertainment II, LLC
Charter Communications Entertainment, LLC
Charter Communications Properties LLC
Charter Communications, LLC
Charter Distribution, LLC
Charter Helicon, LLC
Charter RMG, LLC
HPI Acquisition Co. LLC
Interlink Communications Partners, LLC
Long Beach, LLC
Marcus Cable Associates, L.L.C.
Marcus Cable of Alabama, L.L.C.
Peachtree Cable TV, LLC
Rifkin Acquisition Partners, LLC
Tennessee, LLC
Vista Broadband Communications, LLC
Cable Equities of Colorado Management Corp.
Marcus Cable, Inc.
Robin Media Group, Inc.
Helicon Partners I, L.P.
Peachtree Cable TV, L.P.
The Helicon Group, L.P.
Charter Communications Operating Capital Corp.
CCO NR Holdings, LLC
Charter Communications Ventures, LLC
CC Systems, LLC
CC Fiberlink, LLC
Charter Fiberlink - Alabama, LLC
Charter Fiberlink - Illinois, LLC
Charter Fiberlink CCO, LLC
Charter Fiberlink - Michigan, LLC
Charter Fiberlink - Missouri, LLC
Charter Fiberlink TX-CCO, LLC
Charter Communications VII, LLC
Falcon Cable Communications, LLC
Falcon Community Cable, L.P.



--------------------------------------------------------------------------------




Falcon Video Communications, L.P.
Falcon Cable Media, A California Limited Partnership
Falcon Community Ventures I Limited Partnership
Falcon Cable Systems Company II, L.P.
Falcon Cablevision, A California Limited Partnership
Falcon Telecable, A California Limited Partnership
Falcon First, Inc.
Falcon First Cable of the Southeast, Inc.
Athens Cablevision Inc.
Dalton Cablevision Inc.
Plattsburgh Cablevision Inc.
Scottsboro TV Cable, Inc.
Ausable Cable TV, Inc.
Charter Fiberlink AR-CCVII, LLC
Charter Fiberlink NV-CCVII, LLC
Charter Fiberlink OR-CCVII, LLC
Charter Fiberlink WA-CCVII, LLC
Charter Communications VI, LLC
CC 10, LLC
CC VI Operating Company, LLC
Tioga Cable Company, Inc.
Charter Fiberlink MS-CCVI, LLC
Charter Fiberlink CA-CCO, LLC
Charter Fiberlink MA-CCO, LLC
Charter Fiberlink NC-CCO, LLC
Charter Fiberlink OH-CCO, LLC
Charter Fiberlink SC-CCO, LLC
Charter Fiberlink VA-CCO, LLC
Charter Fiberlink VT-CCO, LLC
CC V Holdings, LLC
CC VIII, LLC
CC VIII Holdings, LLC
CC VIII Operating, LLC
CC Michigan, LLC
Charter Communications V, LLC
Charter Fiberlink CC VIII, LLC
Hometown TV, Inc.
Midwest Cable Communications, Inc.
Charter Video Electronics, Inc.
Renaissance Media LLC
Charter Leasing of Wisconsin, LLC
Charter Leasing Holding Company, LLC
Charter Stores FCN, LLC
Pacific Microwave Joint Venture
CC VI Fiberlink, LLC
CC VII Fiberlink, LLC



--------------------------------------------------------------------------------




CC VIII Fiberlink, LLC
CCO Fiberlink, LLC
CCO SoCal I, LLC
CCO SoCal II, LLC
CCO SoCal Vehicles, LLC
Charter Fiberlink CT - CCO, LLC
Charter Fiberlink - Georgia, LLC
Charter Fiberlink LA - CCO, LLC
Charter Fiberlink - Nebraska, LLC
Charter Fiberlink NY - CCO, LLC
Charter Fiberlink NH - CCO, LLC
Charter Fiberlink - Tennessee, LLC
Charter Advanced Services (CA), LLC
Charter Advanced Services (CT), LLC
Charter Advanced Services (LA), LLC
Charter Advanced Services (MA), LLC
Charter Advanced Services (NC), LLC
Charter Advanced Services (NH), LLC
Charter Advanced Services (NY), LLC
Charter Advanced Services (SC), LLC
Charter Advanced Services (VA), LLC
Charter Advanced Services (VT), LLC
Charter Advanced Services (AL), LLC
Charter Advanced Services (GA), LLC
Charter Advanced Services (IL), LLC
Charter Advanced Services (MI), LLC
Charter Advanced Services (MO), LLC
Charter Advanced Services (NE), LLC
Charter Advanced Services (TN), LLC
Charter Advanced Services (TX), LLC
Charter Advanced Services (WI), LLC
Charter Advanced Services (MN), LLC
Charter Advanced Services (NV), LLC
Charter Advanced Services (OR), LLC
Charter Advanced Services (WA), LLC
Charter Advanced Services (MT), LLC
Charter Advanced Services (UT), LLC
Charter Advanced Services (WY), LLC
Charter Advanced Services (CO), LLC
Charter Advanced Services VIII (MI), LLC
Charter Advanced Services VIII (MN), LLC
Charter Advanced Services VIII (WI), LLC,
Bresnan Broadband Holdings, LLC
Bresnan Communications, LLC
Bresnan Digital Services, LLC
Bresnan Microwave of Montana, LLC



--------------------------------------------------------------------------------




Bresnan Broadband of Colorado, LLC
Bresnan Broadband of Montana, LLC
Bresnan Broadband of Wyoming, LLC
Bresnan Broadband of Utah, LLC
Charter Advanced Services (MS), LLC
Charter Advanced Services (PA), LLC
Charter Advanced Services (OH), LLC
Charter Advanced Services (KY), LLC
Charter Advanced Services (IN), LLC
Charter Advanced Services (WV), LLC
RMG Transfers III, LLC
CCO Holdco Transfers VII, LLC
CCO Transfers, LLC
PCI Transfers VI, LLC
ACTV Transfers V, LLC
Phone Transfers (AL), LLC
Phone Transfers (GA), LLC
Phone Transfers (TN), LLC
Phone Transfers (CA), LLC
Phone Transfers (NC), LLC
Phone Transfers (VA), LLC
VOIP Transfers (AL), LLC
VOIP Transfers (GA), LLC
VOIP Transfers (TN), LLC
VOIP Transfers (CA), LLC
VOIP Transfers (NC), LLC
VOIP Transfers (VA), LLC
CCO LP, LLC
Charter Communications of California, LLC
Charter Home Security, LLC
Charter Fiberlink- Pennsylvania, LLC





--------------------------------------------------------------------------------




EXHIBIT A





--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
  
CHARTER COMMUNICATIONS OPERATING, LLC,
as Borrower,


CCO HOLDINGS, LLC,


BANK OF AMERICA, N.A.,
as Administrative Agent,


GOLDMAN SACHS BANK USA, CREDIT SUISSE AG, UBS SECURITIES LLC AND DEUTSCHE BANK
SECURITIES INC.,
as Syndication Agents,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS BANK USA,
CREDIT SUISSE AG, UBS SECURITIES LLC AND DEUTSCHE BANK SECURITIES INC.,
as Documentation Agents,


GOLDMAN SACHS BANK USA, GOLDMAN SACHS LENDING PARTNERS, LLC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES (USA) LLC, UBS
SECURITIES LLC AND DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners,


Dated as of March 18, 1999,
as Amended and Restated as of April 11, 2012

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
SECTION 1
 
DEFINITIONS
1
1.1.
 
Defined Terms
1
1.2.
 
Other Definitional Provisions; Pro Forma Calculations
33
SECTION 2
 
 
34
2.1.
 
Loans and Commitments
34
2.2.
 
Procedure for Borrowing
40
2.3.
 
Repayment of Loans
41
2.4.
 
Swingline Commitment
43
2.5.
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
43
2.6.
 
Fees, Etc
45
2.7.
 
Termination or Reduction of Commitments
45
2.8.
 
Optional Prepayments
46
2.9.
 
Mandatory Prepayments
48
2.10.
 
Conversion and Continuation Options
49
2.11.
 
Limitations on Eurodollar Tranches
50
2.12.
 
Interest Rates and Payment Dates
50
2.13.
 
Computation of Interest and Fees
50
2.14.
 
Inability to Determine Interest Rate
51
2.15.
 
Pro Rata Treatment and Payments
51
2.16.
 
Requirements of Law
53
2.17.
 
Taxes
54
2.18.
 
Indemnity
56
2.19.
 
Change of Lending Office
56
2.20.
 
Replacement of Lenders
56
2.21.
 
Defaulting Lenders
57
2.22.
 
Obligations of Lenders Several
59
SECTION 3
 
LETTERS OF CREDIT    
59
3.1.
 
L/C Commitment
59
3.2.
 
Procedure for Issuance of Letter of Credit
60
3.3.
 
Fees and Other Charges
60
3.4.
 
L/C Participations
61
3.5.
 
Reimbursement Obligation of the Borrower
61
3.6.
 
Obligations Absolute
62
3.7.
 
Letter of Credit Payments
62
3.8.
 
Cash Collateral
62
3.9.
 
Applications
63
3.10.
 
Applicability of ISP and UCP
64
SECTION 4
 
REPRESENTATIONS AND WARRANTIES
64
4.1.
 
Financial Condition
64
4.2.
 
No Change
64
4.3.
 
Existence; Compliance with Law
64
4.4.
 
Power; Authorization; Enforceable Obligations
64
4.5.
 
No Legal Bar
65


-i-

--------------------------------------------------------------------------------




4.6.
 
Litigation
65
4.7.
 
No Default
65
4.8.
 
Ownership of Property; Liens
65
4.9.
 
Intellectual Property
65
4.10.
 
Taxes
65
4.11.
 
Federal Regulations
66
4.12.
 
Labor Matters
66
4.13.
 
ERISA
66
4.14.
 
Investment Company Act; Other Regulations
66
4.15.
 
Subsidiaries
66
4.16.
 
Use of Proceeds
67
4.17.
 
Environmental Matters
67
4.18.
 
Certain Cable Television Matters
68
4.19.
 
Accuracy of Information, Etc.
68
4.20.
 
Security Interests
68
4.21.
 
Solvency
69
SECTION 5
 
CONDITIONS PRECEDENT
69
5.1.
 
Conditions to New Restatement Effective Date
69
5.2.
 
Conditions to Each Extension of Credit
69
SECTION 6
 
AFFIRMATIVE COVENANTS
70
6.1.
 
Financial Statements
70
6.2.
 
Certificates; Other Information
72
6.3.
 
Payment of Obligations
72
6.4.
 
Maintenance of Existence; Compliance
72
6.5.
 
Maintenance of Property; Insurance
72
6.6.
 
Inspection of Property; Books and Records; Discussions
72
6.7.
 
Notices
73
6.8.
 
Environmental Laws
73
6.9.
 
Additional Collateral
74
6.10.
 
Regulated Subsidiaries
74
SECTION 7
 
NEGATIVE COVENANTS
74
7.1.
 
Financial Condition Covenants
74
7.2.
 
Indebtedness
75
7.3.
 
Liens
76
7.4.
 
Fundamental Changes
78
7.5.
 
Disposition of Property
79
7.6.
 
Restricted Payments
81
7.7.
 
Investments
83
7.8.
 
Certain Payments and Modifications Relating to Indebtedness and Management Fees
85
7.9.
 
Transactions with Affiliates
86
7.10.
 
Sales and Leasebacks
86
7.11.
 
[Reserved]
86
7.12.
 
Negative Pledge Clauses
86
7.13.
 
Clauses Restricting Subsidiary Distributions
87
7.14.
 
Lines of Business
88
7.15.
 
Investments in the Borrower
88


-ii-

--------------------------------------------------------------------------------




SECTION 8
 
EVENTS OF DEFAULT
88
8.1.
 
Events of Default
88
8.2.
 
. If any of the following events shall occur and be continuing:
88
8.2.
 
Application of Funds
93
SECTION 9
 
THE AGENTS
93
9.1.
 
Appointment
93
9.2.
 
Delegation of Duties
94
9.3.
 
Exculpatory Provisions
94
9.4.
 
Reliance by Administrative Agent
95
9.5.
 
Notice of Default
95
9.6.
 
Non-Reliance on Agents and Other Lenders
95
9.7.
 
Indemnification
96
9.8.
 
Agent in Its Individual Capacity
96
9.9.
 
Successor Administrative Agent    
96
9.10.
 
Agents
97
9.11.
 
Collateral and Guaranty Matters
97
9.12.
 
Specified Cash Management Agreements and Specified Hedge Agreements
97
SECTION 10
 
MISCELLANEOUS
98
10.1
 
Amendments and Waivers
98
10.2.
 
Notices
98
10.3.
 
No Waiver; Cumulative Remedies
100
10.4.
 
Survival of Representations and Warranties
100
10.5.
 
Payment of Expenses and Taxes
100
10.6.
 
Successors and Assigns; Participations and Assignments
102
10.7.
 
Adjustments; Setoff
105
10.8.
 
Counterparts
106
10.9.
 
Severability
106
10.10.
 
Integration
106
10.11.
 
GOVERNING LAW
106
10.12.
 
Submission to Jurisdiction; Waivers
106
10.13.
 
Acknowledgments
107
10.14.
 
Release of Guarantees and Liens
107
10.15.
 
Confidentiality
108
10.16.
 
WAIVERS OF JURY TRIAL
108
10.17.
 
Electronic Execution of Assignments and Certain Other Documents
109
10.18.
 
USA Patriot Act
109




-iii-

--------------------------------------------------------------------------------






SCHEDULES:
3.1    Existing Letters of Credit
4.15    Subsidiaries
4.20(a)    UCC Filing Jurisdictions
10.2    Notices for Administrative Agent, Swingline Lender and Issuing Lenders
EXHIBITS:
A    Form of Guarantee and Collateral Agreement
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    [Reserved]
E    Form of Assignment and Assumption
F    Form of Exemption Certificate
G    Form of Specified Subordinated Note
H    Form of Notice of Borrowing
I    Form of Release



-iv-

--------------------------------------------------------------------------------




    
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 18, 1999, as amended
and restated as of April 11, 2012, among CHARTER COMMUNICATIONS OPERATING, LLC,
a Delaware limited liability company (the “Borrower”), CCO HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successor, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Borrower entered into the Amended and Restated Credit Agreement,
dated as of March 18, 1999, as amended and restated as of March 31, 2010 (as
supplemented by the Term Loan A Incremental Activation Notice, dated as of
December 19, 2011, and as further supplemented by the Term D Loan/New Revolving
Commitment Incremental Activation Notice, dated April 11, 2012, as further
amended by Amendment No. 1, dated as of March 22, 2013, Amendment No. 2, dated
as of April 22, 2013, the Term F Loan Incremental Activation Notice, Amendment
No. 3, dated as of June 27, 2013, the Term E Loan Incremental Activation Notice,
the Term G Loan Incremental Activation Notice and Amendment No. 4, dated as of
September 12, 2014, the “Existing Credit Agreement”), among the Borrower,
Holdings, the several banks and other financial institutions or entities party
thereto and the agents named therein; and
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 5.1
hereof; and
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder;
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the New Restatement Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:
SECTION 1 DEFINITIONS


3.1.Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.


“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptable Price”: as defined in Section 2.8(b)(iii).
“Acceptance Date”: as defined in Section 2.8(b)(iii).



--------------------------------------------------------------------------------




“Acquisition Agreement” means that certain Agreement and Plan of Mergers, dated
as of May 23, 2015, among Charter Communications, Inc., Time Warner Cable Inc.,
CCH I, LLC, Nina Corporation I, Inc., Nina Company II, LLC and Nina Company III,
LLC.


“Acquisition Transactions” means the transactions contemplated by the
Acquisition Agreement.
“Administrative Agent”: as defined in the preamble hereto; provided, that such
term shall be deemed to refer to JPMorgan Chase Bank, in such capacity, under
the Existing Credit Agreement (as defined in the Existing Credit Agreement) for
periods prior to the Restatement Effective Date.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agent Parties”: as defined in Section 10.2(c).
“Agents”: the collective reference to the Documentation Agents, the Syndication
Agents, the Joint Lead Arrangers and the Administrative Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: this Amended and Restated Credit Agreement, as further amended,
supplemented or otherwise modified from time to time.
“Allocated Proceeds”: as defined in Section 2.9(a).
“Amendment No. 2”: Amendment No. 2 to this Agreement, dated as of April 22,
2013, by and among the Borrower, the Guarantors, the Administrative Agent, the
Lenders party thereto and the other parties thereto.
“Amendment No. 2 Consenting Lender”: each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 2 executed by such
Lender.
“Amendment No. 2 Effective Date”: April 22, 2013
“Amendment No. 2 Joint Lead Arrangers”: means Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Bank PLC, Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, UBS Securities LLC, Morgan Stanley Senior Funding, Inc., RBC
Capital Markets, U.S. Bank National Association, Goldman Sachs Bank USA and
Suntrust Robinson Humphrey, Inc.

-2-

--------------------------------------------------------------------------------




“Amendment No. 3”: Amendment No. 3 to this Agreement, dated as of June 27, 2013,
by and among the Borrower, Holdings, the Administrative Agent, the Lenders party
thereto and the other parties thereto.
“Amendment No. 3 Effective Date”: as defined in Amendment No. 3.
“Amendment No. 4”: Amendment No. 4 to this Agreement, dated as of September 12,
2014, by and among the Borrower, Holdings, the Administrative Agent, the Lenders
party thereto and the other parties thereto.
“Amendment No. 4 Effective Date”: as defined in Amendment No. 4.
“Amendment No. 4 Joint Lead Arrangers”: means Goldman Sachs Bank USA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC
and Deutsche Bank Securities Inc.
“Amendment No. 5”: Amendment No. 5 to this Agreement, dated as of August 24,
2015 by and among the Borrower, Holdings, the Administrative Agent, the Lenders
party thereto and the other parties thereto.
“Amendment No. 5 Effective Date”: as defined in Amendment No. 5.
“Amendment No. 5 Joint Lead Arrangers”: means the persons identified as joint
lead arrangers and joint bookrunners for Amendment No. 5 on the cover of this
Agreement in their capacities as such.
“Annualized Asset Cash Flow Amount”: with respect to any Disposition of assets,
an amount equal to the portion of Consolidated Operating Cash Flow for the most
recent Asset Disposition Test Period ending prior to the date of such
Disposition which was contributed by such assets multiplied by four.
“Annualized Operating Cash Flow”: for any fiscal quarter, an amount equal to
Consolidated Operating Cash Flow for such period multiplied by four.
“Annualized Pro Forma Operating Cash Flow”: an amount, determined on any
Disposition Date or Exchange Date in connection with any proposed Disposition or
Exchange pursuant to Section 7.5(f) or (g), equal to Consolidated Operating Cash
Flow for the most recent Asset Disposition Test Period multiplied by four,
calculated in the manner contemplated by Section 1.2(f) but excluding the effect
of such Disposition or Exchange.
“Applicable Margin”: (a) with respect to the Revolving Loans and Swingline
Loans, the rate per annum set forth under the relevant column heading below:
 
ABR Loans
Eurodollar Loans
Revolving Loans
1.00%
2.00%
Swingline Loans
1.00%
N/A



; provided, that (i) the Applicable Margin with respect to Revolving Loans made
pursuant to any Extended Revolving Commitment following the New Restatement
Effective Date shall be as set forth in the applicable Incremental Activation
Notice and (ii) the Applicable Margin for Swingline Loans, at any

-3-

--------------------------------------------------------------------------------




time, shall be equal to the highest Applicable Margin that would be applicable
to any Revolving Loan that is an ABR Loan at such time;
(b)    with respect to Term A-1 Loans, (i) 1.00% in the case of ABR Loans and
(ii) 2.00% in the case of Eurodollar Loans;
(c)    with respect to the Term E Loans, the sum of (i) in the case of ABR
Loans, (x) 1.25% and (y) the amount (expressed as a percentage), if any, by
which 1.75% exceeds the ABR at such time and (ii) in the case of Eurodollar
Loans, (x) 2.25% and (y) the amount (expressed as a percentage), if any, by
which 0.75% exceeds the Eurodollar Rate for such Loans at such time;
(d)    with respect to Term F Loans, the sum of (i) in the case of ABR Loans,
(x) 1.25% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, (x) 2.25%
and (y) the amount (expressed as a percentage), if any, by which 0.75% exceeds
the Eurodollar Rate for such Loans at such time;
(e)    with respect to Term H Loans, (i) in the case of ABR Loans the sum of,
(x) 1.50% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, the sum
of (x) 2.50% and (y) the amount (expressed as a percentage), if any, by which
0.75% exceeds the Eurodollar Rate for such Loans at such time;
(f)    with respect to Term I Loans, (i) in the case of ABR Loans the sum of,
(x) 1.75% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, the sum
of (x) 2.75% and (y) the amount (expressed as a percentage), if any, by which
0.75% exceeds the Eurodollar Rate for such Loans at such time;
(g)    with respect to any other Incremental Term Loans, such per annum rates as
shall be agreed to by the Borrower and the applicable Incremental Term Lenders
as shown in the applicable Incremental Activation Notice; and
(h)    with respect to Extended Term Loans, such per annum rates as shall be
agreed to by the Borrower and the applicable Extending Term Lenders as shown in
the applicable Incremental Activation Notice.
“Applicable Price”: as defined in Section 2.8(b).
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
“Approved Fund”: as defined in Section 10.6.
“Asset Disposition Test Period”: as of any date of determination, the most
recent fiscal quarter as to which financial statements have been delivered
pursuant to Section 6.1.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding (a) Exchanges pursuant to which no cash consideration is
received by the Borrower or any of its Subsidiaries and (b) any such Disposition
permitted by clause (a), (b), (c), (d), (e), (h), (i) or (j) of Section 7.5)
that yields gross cash proceeds to the Borrower or any of its Subsidiaries in
excess of $75,000,000.
“Assignee”: as defined in Section 10.6(b)(i).

-4-

--------------------------------------------------------------------------------




“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Assumption Agreement”: an agreement in substantially the form of the applicable
Exhibit to the Guarantee and Collateral Agreement, pursuant to which a
Subsidiary of the Borrower becomes a party thereto.
“Attributable Debt”: in respect of a sale and leaseback transaction entered into
by the Borrower or any of its Subsidiaries, at the time of determination, the
present value of the obligation of the lessee for net rental payments during the
remaining term of the lease included in such sale and leaseback transaction
including any period for which such lease has been extended or may, at the sole
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.
“Authorizations”: all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including, without limitation, CATV
Franchises, FCC Licenses and Pole Agreements.
“Available Liquidity”: at any date, the sum of (a) the Available Revolving
Commitments, (b) the amount of undrawn commitments in respect of Incremental
Term Loans that are in effect on such date pursuant to Incremental Activation
Notices to the extent that the required use of proceeds with respect to the
proceeds of such Incremental Term Loans is not more restrictive than the
representation set forth in Section 4.16 and (c) the aggregate amount of cash
and Cash Equivalents on hand of the Borrower and its Subsidiaries not subject to
any Lien (other than pursuant to the Loan Documents, Liens permitted by Section
7.3(g), (o) or (s) or inchoate Liens permitted by Section 7.3(a)).
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.6(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Benefited Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in Section 6.1.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Budget”: as defined in Section 6.2(c).
“Business”: as defined in Section 4.17(b).

-5-

--------------------------------------------------------------------------------




“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lenders and/or Swingline Lender (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, obligations in respect of Swingline Loans, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if an
Issuing Lender or Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuing Lender(s) and/or the
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at the time of acquisition at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at the time of acquisition at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
“CATV Franchise”: collectively, with respect to the Borrower and its
Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or other local, state or federal
franchising authority (other than licenses, permits and easements not material
to the operations of a CATV System) pursuant to which such Person has the right
or license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting

-6-

--------------------------------------------------------------------------------




forth all or any part of the terms of any franchise, license, permit, wire
agreement or easement described in clause (a) of this definition.
“CATV System”: any cable distribution system owned or acquired by the Borrower
or any of its Subsidiaries which receives audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antennae,
microwave or satellite transmission and which amplifies and transmits such
signals to customers of the Borrower or any of its Subsidiaries.
“CCH”: Charter Communications Holdings, LLC, a Delaware limited liability
company, together with its successors.
“CCHC”: Charter Communications Holding Company, LLC, a Delaware limited
liability company, together with its successors.
“CCI”: Charter Communications, Inc., a Delaware corporation, together with its
successors.
“CCI Group”: the collective reference to CCI, CCHC, CCH and each of their
respective Subsidiaries (including the Borrower and its Subsidiaries) and any
Non-Recourse Subsidiaries.
“CCO Senior Note Indenture”: the Indenture entered into by the Borrower in
connection with the issuance of the CCO Senior Notes, together with all
instruments and other agreements entered into by the Borrower or any of its
Affiliates in connection therewith.
“CCO Senior Notes”: the approximately $200,799,000 aggregate principal amount of
senior second lien notes of the Borrower outstanding on the New Restatement
Effective Date.
“CCVIII Interest”: 100% of the Class A Members’ Membership Interests in CC VIII,
LLC, a Delaware limited liability company, under the Third Amended and Restated
Limited Liability Company Agreement for CC VIII, LLC, dated as of October 31,
2005, as amended and/or restated from time to time, including any modification
in the class, number of units, or other attributes associated with such
Membership Interests; provided, that the CCVIII Interest shall not include such
Membership Interests to the extent that either the “Adjusted Priority Capital”
or the “Priority Rate” (as each such term is defined under such agreement)
exceeds the Adjusted Priority Capital or the Priority Rate, respectively, as of
the Restatement Effective Date.
“Change in Law” means the occurrence, after the New Restatement Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control”: as defined in Section 8.1(k).

-7-

--------------------------------------------------------------------------------




“Charter Group”: the collective reference to CCI, CCHC, the Designated Holding
Companies, the Borrower and its Subsidiaries.
“Class”: with respect to any Loan, refers to whether such Loan is a Revolving
Loan, a Term A-1 Loan, a Term E Loan, a Term F Loan, a Term H Loan, a Term I
Loan, an additional Incremental Term Loan of a particular Series, an Extended
Term Loan of a particular Series or a Replacement Term Loan of a particular
Series.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: as defined in the preamble hereto.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Guarantee and Collateral
Agreement.
“Commercial Contracts”: commercial agreements entered into by the Borrower on
behalf of or for the benefit of its Subsidiaries in respect of the purchase or
sale of capital assets or other products or services used in the ordinary course
operation of the business of such Subsidiaries and/or the properties of such
Subsidiaries, and other agreements entered into by the Borrower in respect of
any acquisition of assets by, or Disposition of assets of, any Subsidiary of the
Borrower otherwise permitted by this Agreement, provided that, in each case, (a)
no such arrangement shall involve the acquisition of real estate, fixtures or
franchise agreements, and (b) any such assets so purchased (other than assets
described in Section 7.14(b)(ii)(z)) shall promptly following such purchase only
be owned by the relevant Subsidiary and not by the Borrower.
“Commitment Fee Rate”: (i) with respect to the Revolving Commitments established
on the New Restatement Effective Date, 0.30% per annum and (ii) with respect to
any Extended Revolving Commitment, the rate provided in the applicable
Incremental Activation Notice.
“Commitments”: the collective reference to the Revolving Commitments.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.
“Consideration”: with respect to any Investment or Disposition, (a) any cash or
other property (valued at fair market value in the case of such other property)
paid or transferred in connection

-8-

--------------------------------------------------------------------------------




therewith, (b) the principal amount of any Indebtedness assumed in connection
therewith and (c) any letters of credit, surety arrangements or security
deposits posted in connection therewith.
“Consolidated First Lien Leverage Ratio”: as of the last day of any period, the
ratio of (a) the sum of (i) the aggregate principal amount of all Indebtedness
(including L/C Obligations) outstanding under this Agreement at such date plus
(ii) the aggregate principal amount of any other Indebtedness (including First
Lien Notes but excluding (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date
that is secured by the Collateral on a basis pari passu with the Indebtedness
under this Agreement, determined on a consolidated basis in accordance with GAAP
minus (iii) the lesser of (x) the aggregate amount of unrestricted cash and Cash
Equivalents (in each case, free and clear of all Liens other than any
nonconsensual Lien that is permitted under the Loan Documents) included in the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date
and (y) $500,000,000 to (b) Annualized Operating Cash Flow determined in respect
of the fiscal quarter ending on such day.
“Consolidated Leverage Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on such day.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, GAAP to the contrary notwithstanding, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower (including any Excluded Acquired Subsidiary) to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary and (d) whether or not distributed, the income of any
Non-Recourse Subsidiary.
“Consolidated Operating Cash Flow”: for any period with respect to the Borrower
and its Subsidiaries, Consolidated Net Income for such period plus, without
duplication and to the extent deducted in computing Consolidated Net Income for
such period, the sum of (i) total income tax expense, (ii) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(iii) depreciation and amortization expense, (iv) management fees expensed
during such period, (v) any extraordinary or non-recurring expenses or losses,
(vi) any expenses or losses consisting of restructuring charges, litigation
settlements and judgments and related costs, (vii) losses on Dispositions of
assets outside of the ordinary course of business, (viii) other non-cash items
reducing such Consolidated Net Income and (ix) the amount of “run-rate” cost
savings projected by the Borrower in good faith, net of the amount of actual
benefits realized or expected to be realized prior to or during such period
(which cost savings shall be calculated on a pro forma basis as though they had
been realized on the first day of such period) from actions taken or to be taken
within four fiscal quarters of any Material Acquisition or Disposition of a line
of business or cable system; provided that (A) a Responsible Officer of the
Borrower shall have certified in writing to the Administrative Agent that (x)
such cost savings are reasonably identifiable and expected to be achieved based
on such actions and (y) the benefits resulting therefrom are anticipated by the
Borrower to be realized within twelve (12) months of such Material Acquisition
or Disposition and (B) the aggregate amount added back pursuant to this clause
(ix) for any period shall not exceed 10% of Consolidated

-9-

--------------------------------------------------------------------------------




Operating Cash Flow for such period prior to giving effect to this clause (ix),
minus, without duplication and to the extent included in the statement of
Consolidated Net Income for such period, the sum of (i) any extraordinary or
non-recurring income or gains, (ii) gains on Dispositions of assets outside of
the ordinary course of business and (iii) other non-cash items increasing such
Consolidated Net Income, all as determined on a consolidated basis in accordance
with GAAP.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP less the lesser of
(x) the aggregate amount of unrestricted cash and Cash Equivalents (in each
case, free and clear of all Liens other than any nonconsensual Lien that is
permitted under the Loan Documents) included in the consolidated balance sheet
of the Borrower and its Subsidiaries as of such date and (y) $500,000,000.
“Contractual Obligation”: as to any Person, any provision of any debt or equity
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Debt Incurrence Prepayment Event”: any incurrence or issuance of Refinancing
Term Loans or Refinancing First Lien Notes.
“Debt Repayment”: as defined in Section 7.6(c).
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.21(b), any Revolving Lender that, as
reasonably determined by the Administrative Agent (which determination shall,
upon reasonable request by the Borrower, be made promptly by the Administrative
Agent if the Administrative Agent reasonably determines the conditions set forth
below apply), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Revolving Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Days of
the date required to be funded by it hereunder unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit except to the extent any such obligation is the subject
of a good faith dispute, (c) has failed, within three Business Days after
request by the Administrative Agent (which request the Administrative Agent
shall make if reasonably requested by the Borrower), to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations except to the extent subject to a good faith dispute, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment
(unless, in each case, such Revolving Lender has confirmed it will comply with
its obligations hereunder and the

-10-

--------------------------------------------------------------------------------




Borrower, the Administrative Agent and each Issuing Lender is reasonably
satisfied that such Revolving Lender is able to continue to perform its
obligations hereunder); provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.
“Designated Holding Companies”: the collective reference to (i) CCH, (ii) each
direct and indirect Subsidiary, whether now existing or hereafter created or
acquired, of CCH of which Holdings is a direct or indirect Subsidiary and (iii)
Holdings.
“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by the Borrower) of non-cash consideration received by the Borrower
or one of its Subsidiaries in connection with a Disposition pursuant to Section
7.5(f) that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent at or
prior to the time such Designated Non-Cash Consideration is received, setting
forth the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration. A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 7.5.
“DHC Debt”: the collective reference to all Indebtedness of the Designated
Holding Companies.
“DHC Default”: with respect to any one or more issues of DHC Debt aggregating
more than $200,000,000, any default (other than a default based on the failure
of the relevant issuer to provide a certificate, report or other information,
until notice of such default is given to such issuer by the required holders or
trustee as specified in the indenture or agreement governing such DHC Debt) or
event of default.
“Disposition”: with respect to any property, any sale, lease (other than leases
in the ordinary course of business, including leases of excess office space and
fiber leases), sale and leaseback, assignment, conveyance, transfer or other
disposition thereof, including pursuant to an exchange for other property. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disposition Date”: as defined in Section 7.5(f).
“Documentation Agents”: the entities identified as such on the cover of this
Agreement.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
“Earlier Maturing Pari Secured Indebtedness” means First Lien Notes that would
not meet the requirements of clause (c) of the definition thereof at the time
such First Lien Notes became secured by the Collateral except as a result of the
proviso to clause (c) of such definition.
“Effective Yield”: at any time, the effective yield for any type of Indebtedness
as determined in good faith by the Borrower (which shall take into account the
interest rate provisions applicable thereof (including margins and “floors”) and
shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower or any of its Affiliates to lenders to whom
such Indebtedness

-11-

--------------------------------------------------------------------------------




is syndicated (but excluding bona fide arranger fees and commitment fees) and,
in the case of upfront fees and original issue discount, equated to interest
margin based on an assumed four year weighted average life).
“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Equity Interests”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership interests in a limited liability company, any and all
classes of partnership interests in a partnership and any and all other
equivalent ownership interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time and the regulations promulgated thereunder.
“Escrow Assumption”: with respect to any Incremental Term Loan that is initially
established as an Escrow Incremental Term Loan, the assumption of the Escrow
Borrower’s obligations with respect thereto by the Borrower pursuant to an
assumption agreement in form reasonably satisfactory to the Administrative
Agent.
“Escrow Borrower”: a Non-Recourse Subsidiary or another Person that is not the
Borrower or a Subsidiary, in each case, established to (i) borrow Escrow
Incremental Term Loans (pending assumption of such Incremental Term Loans by the
Borrower) or (ii) assume the obligations of the Borrower with respect to
previously incurred Incremental Term Loans, in each case, that is designated in
the applicable Incremental Activation Notice or assumption agreement as an
Escrow Borrower and that is not engaged in any material operations and does not
have any other material assets other than in connection therewith.
“Escrow Funding Assignment” the assignment by the Borrower to an Escrow Borrower
and the assumption by such Escrow Borrower, in each case, of the obligations of
the Borrower with respect to previously incurred Incremental Term Loans.
“Escrow Incremental Term Loan”: any Incremental Term Loan that either (x) is
initially borrowed by an Escrow Borrower or (y) is initially borrowed by the
Borrower but was subsequently converted to an Escrow Incremental Term Loans in
accordance with Section 2.1(g), in each case, for so long as the Escrow
Assumption with respect to such Incremental Term Loan has not occurred.
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate,

-12-

--------------------------------------------------------------------------------




which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; provided that to the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate                  
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans of a
particular Class, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange”: any exchange of operating assets for other operating assets in a
Permitted Line of Business and, subject to the last sentence of this definition,
of comparable value and use to those assets being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person so long as 100% of the Equity Interests of such
Person held by the Borrower and its Subsidiaries are transferred or 100% of the
Equity Interests of such Person are acquired, as the case may be. It is
understood that exchanges of the kind described above as to which a portion of
the consideration paid or received is in the form of cash shall nevertheless
constitute “Exchanges” for the purposes of this Agreement.
“Exchange Date”: the date of consummation of any Exchange; provided that, with
respect to a series of related Dispositions required pursuant to a plan of
Exchange contained in a single agreement, the Exchange Date shall be the date of
the first such Disposition.
“Exchange Excess Amount”: as defined in Section 7.5(g).
“Excluded Acquired Subsidiary”: any Subsidiary described in paragraph (f) of
Section 7.2 to the extent that the documentation governing the Indebtedness
referred to in said paragraph prohibits (including by reason of its inability to
satisfy a leverage ratio or other financial covenant condition under such
Indebtedness) such Subsidiary from becoming a Subsidiary Guarantor, but only so
long as such Indebtedness remains outstanding.
“Existing Class”: as defined in Section 2.1(h)
“Existing Credit Agreement”: as defined in the recitals hereto.

-13-

--------------------------------------------------------------------------------




“Existing Letter of Credit”: each letter of credit described on Schedule 3.1.
“Extended Revolving Commitment”: as defined in Section 2.1(i).
“Extended Term Loans”: as defined in Section 2.1(h).
“Extended Term Maturity Date”: with respect to the Extended Term Loans created
pursuant to any Incremental Activation Notice, the final maturity date specified
in the applicable Incremental Activation Notice.
“Extending Term Lender”: as defined in Section 2.1(h).
“Extension Election”: as defined in Section 2.1(h).
“Extension Request”: as defined in Section 2.1(h).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
“FCC”: the Federal Communications Commission and any successor thereto.
“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
“First Lien Intercreditor Agreement”: an agreement by and among the
Administrative Agent and any collateral agent for the holders of First Lien
Notes (an “Other First Lien Agent”) appropriately completed and acknowledged by
the Borrower and the Guarantors providing, among other customary items (as
determined by the Administrative Agent in consultation with the Borrower), that
(i) for so long as any Commitments, Loans, Letters of Credit, or other
Obligations are outstanding under this Agreement (other than contingent
obligations for which no claim has been asserted) the Administrative Agent, on
behalf of the Lenders, shall have the sole right to enforce any Lien against any
Collateral in which it has a perfected security interest (except that, to the
extent the principal amount of First Lien Notes exceeds the principal amount of
Loans and L/C Obligations under this Agreement, such agreement may provide that
such Other First Lien Agent shall instead be subject to a 90 day standstill
requirement with respect to such enforcement (which period shall be extended if
the Administrative Agent commences enforcement against the Collateral during
such period or is prohibited by any Requirement of Law from commencing such
proceedings) in the event it has given notice of an event of default under the
indenture or other agreement governing First Lien Notes for which it is agent
and (ii) distributions on account of any enforcement against the Collateral by
the Administrative Agent or the Other First Lien Agent (including any
distribution on account of the Collateral in any such proceeding pursuant to any
Debtor Relief Laws) with respect to which each of the Administrative Agent and
such Other First Lien Agent

-14-

--------------------------------------------------------------------------------




have a perfected security interest shall be on a pro rata basis (subject to
customary provisions dealing with intervening Liens that are prior to the
Administrative Agent’s or such Other First Lien Agent’s security interest and
the unenforceability of any obligations purportedly secured by such Liens) based
on the amount of the Obligations and the obligations owing under the First Lien
Notes, respectively.
“First Lien Notes”: senior secured debt securities of the Borrower or a
Guarantor (including any such debt securities (i) issued by a Person that
subsequently becomes a Guarantor or (ii) issued as unsecured debt securities
that subsequently become secured by a Lien) that were either issued or assumed
by the Borrower or a Guarantor (including as a result of the guarantee of
existing debt securities issued by a Person who was not a Guarantor at the time
such debt securities were issued) (a) that are not guaranteed by any Subsidiary
of the Borrower that is not a Guarantor, (b) that are not secured by a Lien on
any assets of the Borrower or any of the Subsidiaries that does not constitute
Collateral, (c) the terms of which do not provide for any scheduled repayment,
mandatory redemption (except as provided in the succeeding clause (d)) or
sinking fund obligations prior to the Term I Maturity Date; provided that the
requirements of this clause (c) shall not apply to Indebtedness in an aggregate
principal amount outstanding at any time not to exceed 2.0x Annualized Operating
Cash Flow, calculated in the manner contemplated by Section 1.2(f) as if any
Investment pursuant to which such Indebtedness was incurred occurred on the
first day of the applicable Test Period, for the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1(a) or (b)
prior to such Indebtedness becoming First Lien Notes, (d) the terms of which do
not require the Borrower or any of its Subsidiaries to repurchase, repay or
redeem such debt securities (or make an offer to do any of the foregoing) upon
the happening of any event (other than as a result of an event of default
thereunder or pursuant to customary “change of control” provisions or asset sale
offers) prior to the Term I Maturity Date; provided that the requirements of
this clause (d) shall not apply to Indebtedness assumed by the Borrower or a
Guarantor or issued by a Person who was not a Guarantor at the time such debt
securities were issued in an aggregate principal amount outstanding at any time,
when aggregated with the principal amount of Incremental Term A Loans then
outstanding, not to exceed 2.0x Annualized Operating Cash Flow, calculated in
the manner contemplated by Section 1.2(f) as if the Investment pursuant to which
such Indebtedness was incurred occurred on the first day of the applicable Test
Period, for the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1(a) or (b) prior to such Indebtedness
becoming First Lien Notes and (e) except for Indebtedness assumed by the
Borrower or a Guarantor or issued by a Person who was not a Guarantor at the
time such debt securities were issued, the documentation for which provides for
covenants, events of default and terms that the Borrower determines are market
for similar financings at the time such debt securities are issued; provided,
that in no event shall such documentation contain any financial maintenance
covenant (which term does not apply to incurrence-based financial tests which
may be included in such documentation) that is more restrictive than those set
forth in this Agreement.
“First Lien Term Cap”: means any amount so long as, after giving effect to any
incurrence and repayment of Indebtedness on such date, the Borrower would be in
pro forma compliance with Section 7.1.
“Flow-Through Entity”: any Person that is not treated as a separate tax paying
entity for United States federal income tax purposes.
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Lender other than any such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders

-15-

--------------------------------------------------------------------------------




or Cash Collateralized in accordance with the terms hereof and (b) with respect
to the Swingline Lender, such Defaulting Lender’s Revolving Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on December 31, 2012 as
applied in the preparation of the most recent audited financial statements
delivered pursuant to Section 6.1 prior to the Original Restatement Effective
Date. In the event that any “Accounting Change” (as defined below) shall occur
and such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in (a)
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC,
(b) the Borrower’s manner of accounting as directed or otherwise required or
requested by the SEC (including such SEC changes affecting a Qualified Parent
Company and applicable to the Borrower), and (c) the Borrower’s manner of
accounting addressed in a preferability letter from the Borrower’s independent
auditors to the Borrower (or a Qualified Parent Company and applicable to the
Borrower) in order for such auditor to deliver an opinion on the Borrower’s
financial statements required to be delivered pursuant to Section 6.1 without
qualification.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, dated March 31, 2010, executed and delivered by Holdings,
the Borrower, each Subsidiary Guarantor and the Administrative Agent.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services

-16-

--------------------------------------------------------------------------------




primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
“Holdings”: as defined in the preamble hereto, together with any successor
thereto.
“Holdings Administrative Agent”: Wells Fargo Bank, N.A., as successor
administrative agent to Bank of America, N.A. under the Holdings Credit
Agreement.
“Holdings Credit Agreement”: the credit agreement, dated as of March 6, 2007,
among Holdings, the financial institutions from time to time parties thereto,
the Holdings Administrative Agent and the other agents party thereto.
“Holdings Credit Documents”: the “Loan Documents” as defined in the Holdings
Credit Agreement.
“Holdings Intercreditor Agreement”: the Intercreditor Agreement, dated as of
March 6, 2007, between the Administrative Agent and the Holdings Administrative
Agent.
“Immaterial Subsidiary”: at any date of determination, each Subsidiary of the
Borrower that, when aggregated with each other Subsidiary as to which a
specified condition in Section 8.1 applies at such time, does not account for
more than 5% of (i) Total Assets at such date or (ii) Consolidated Operating
Cash Flow for the period of four fiscal quarters ending on the date of the most
recent consolidated balance sheet delivered pursuant to Section 6.1(a) or (b).
“Incremental Activation Notice”: with respect to any Incremental Term Loan,
Replacement Term Loan, Extended Term Loan or Extended Revolving Commitment, the
agreement signed by the Borrower (or, in the case of Escrow Incremental Term
Loans, the Escrow Borrower), the Administrative Agent and, in the case of any
such agreement providing for Incremental Term Loans, Replacement Term Loans or
Extended Revolving Commitments, the Lenders providing such Incremental Term
Loans, Replacement Term Loans or Extended Revolving Commitments, in each case,
providing for the terms of such Incremental Term Loans, Extended Term Loans,
Extended Revolving Commitments or Replacement Term Loans in accordance with the
applicable requirements of Section 2.1(g), (h), (i) or (j).
“Incremental Closing Date”: any Business Day designated as such in an
Incremental Activation Notice.

-17-

--------------------------------------------------------------------------------




“Incremental Term A Loans” shall mean Incremental Term Loans incurred in
reliance on the proviso to Section 2.1(g)(iii). For the avoidance of doubt, the
Term A-1 Loans outstanding on the Amendment No. 3 Effective Date and any Term E
Loans shall not constitute Incremental Term A Loans.
“Incremental Term Loan”: any term loan borrowed following the Restatement
Effective Date pursuant to Section 2.1(g) including the Term E Loans, the Term F
Loans, the Term H Loans and the Term I Loans.
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Activation Notice (other than the Term E
Loans, the Term F Loans, the Term H Loans and the Term I Loans), the final
maturity date specified in such Incremental Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
accrued expenses, (ii) any earnout or similar obligations so long as such
obligations remain contingent and (iii) trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party under acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all redeemable
preferred Equity Interests of such Person (excluding, however, the CCVIII
Interest), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, and (j) for the purposes of
Sections 8(e) and (f) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include, without duplication,
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intercompany Obligations”: as defined in the Guarantee and Collateral
Agreement.

-18-

--------------------------------------------------------------------------------




“Interest Payment Date”: (a) as to any ABR Loan (including Swingline Loans), the
last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender holding the
relevant Class of Loans, nine or twelve months or one week thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender holding the
relevant Class of Loans, nine or twelve months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period (x) for any Revolving
Loan that would extend beyond the Revolving Termination Date for any then
outstanding Revolving Commitment or (y) for any Term Loans of any Class that
would extend beyond the Term Maturity Date for such Class;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Investment Grade Rating” means a rating equal to or higher than (x) in the case
of Moody’s, Baa3 (or the equivalent), (y) in the case of S&P, BBB-(or the
equivalent) and (z) in the case of any other Rating Agency, the equivalent
rating by such Rating Agency to the ratings described in clause (x) and (y).
“Investments”: as defined in Section 7.7.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: each of JPMorgan Chase Bank, Bank of America, N.A. and any
other Revolving Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that

-19-

--------------------------------------------------------------------------------




has been approved (such approval not to be unreasonably withheld, conditioned or
delayed) in writing by the Administrative Agent as an “Issuing Lender”
hereunder, in each case in its capacity as issuer of any Letter of Credit.
“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.
“Joint Lead Arrangers”: the Persons identified on the cover of this Agreement as
“Joint Lead Arrangers and Joint Bookrunners” in their capacities as such, the
Persons identified on the cover of the Existing Credit Agreement as “Joint Lead
Arrangers and Joint Bookrunners” in their capacities as such, the Amendment No.
2 Joint Lead Arrangers, the Amendment No. 4 Joint Lead Arrangers and the
Amendment No. 5 Joint Lead Arrangers.
“KPMG”: KPMG, LLP.
“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Commitment”: $350,000,000.
“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last Business Day of the Revolving Commitment Period for any applicable
Revolving Commitment.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all Revolving Lenders other than the Issuing Lender that issued
such Letter of Credit.
“Lender Participation Notice”: as defined in Section 2.8(b)(iii).
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“License”: as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

-20-

--------------------------------------------------------------------------------




“Loan”: any loan made or held by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, each Incremental Activation Notice (but, in
the case of an Incremental Activation Notice with respect to Escrow Incremental
Term Loans, solely from and after the occurrence of the Escrow Assumption with
respect to such Escrow Incremental Term Loans), the Guarantee and Collateral
Agreement, the Notes and any other agreements, documents or instruments to which
any Loan Party is party and which is designated as a Loan Document.
“Loan Parties”: Holdings, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.
“Majority Facility Lenders”: with respect to (i) the Revolving Facility, Lenders
holding more than 50% of the Total Revolving Extensions of Credit (or prior to
any termination of the Total Revolving Commitments, the holders of more than 50%
of the Total Revolving Commitments) and (ii) any Class of Term Loans, Lenders
holding more than 50% of such Class of Term Loans.
“Management Fee Agreement”: the Second Amended and Restated Management Agreement
dated as of June 19, 2003 between the Borrower and CCI.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
“Material Information” shall mean information that is “material” as such term is
used in United States Federal and state securities laws.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees and consultants’ fees (in each case, including
costs and disbursements), amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to the Guarantee and Collateral Agreement or Liens that are subject to
the First Lien Intercreditor Agreement or the Senior Note Intercreditor
Agreement) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Equity Interests or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

-21-

--------------------------------------------------------------------------------




“New Restatement Agreement”: the Restatement Agreement, dated as of April 11,
2012, by and among the Loan Parties, the Administrative Agent and the other
parties thereto.
“New Restatement Effective Date”: the date on which each of the conditions set
forth in Section 5.1 has been satisfied.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Non-Excluded Taxes”: as defined in Section 2.17(a).
“Non-Recourse Subsidiary”: (a) any Subsidiary of the Borrower designated as a
Non-Recourse Subsidiary on Schedule 4.15, (b) any Subsidiary of the Borrower
created or acquired subsequent to the Original Restatement Effective Date that
is designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such creation or acquisition, (c)
any Shell Subsidiary of the Borrower that, at any point following the Original
Restatement Effective Date, no longer qualifies as a Shell Subsidiary that is
designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such failure to qualify as a Shell
Subsidiary and (d) any Subsidiary of any such designated Subsidiary, provided,
that (i) at no time shall any creditor of any such Subsidiary have any claim
(whether pursuant to a Guarantee Obligation or otherwise) against the Borrower
or any of its other Subsidiaries (other than another Non-Recourse Subsidiary) in
respect of any Indebtedness or other obligation (except for obligations arising
by operation of law, including joint and several liability for taxes, ERISA and
similar items) of any such Subsidiary (other than in respect of a non-recourse
pledge of Equity Interests in such Subsidiary); (ii) neither the Borrower nor
any of its Subsidiaries (other than another Non-Recourse Subsidiary) shall
become a general partner of any such Subsidiary; (iii) no default with respect
to any Indebtedness of any such Subsidiary (including any right which the
holders thereof may have to take enforcement action against any such
Subsidiary), shall permit solely as a result of such Indebtedness being in
default or accelerated (upon notice, lapse of time or both) any holder of any
Indebtedness of the Borrower or its other Subsidiaries (other than another
Non-Recourse Subsidiary) to declare a default on such other Indebtedness or
cause the payment thereof to be accelerated or payable prior to its final
scheduled maturity; (iv) no such Subsidiary shall own any Equity Interests of,
or own or hold any Lien on any property of, the Borrower or any other Subsidiary
of the Borrower (other than another Non‑Recourse Subsidiary); (v) no Investments
may be made in any such Subsidiary by the Borrower or any of its Subsidiaries
(other than by another Non-Recourse Subsidiary) except to the extent permitted
under Section 7.7(g), (h), (l) or (n); (vi) the Borrower shall not directly own
any Equity Interests in such Subsidiary (other than an Escrow Borrower); (vii)
at the time of such designation, no Default or Event of Default shall have
occurred and be continuing or would result therefrom; (viii) such Subsidiary is
not a Loan Party; and (ix) such Subsidiary was not acquired pursuant to Section
7.7(f). It is understood that Non-Recourse Subsidiaries shall be disregarded for
the purposes of any calculation pursuant to this Agreement relating to financial
matters with respect to the Borrower.
“Non-U.S. Lender”: as defined in Section 2.17(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Notice of Borrowing”: an irrevocable notice of borrowing, substantially in the
form of Exhibit H or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower, to be delivered
in connection with each extension of credit hereunder.

-22-

--------------------------------------------------------------------------------




“Obligations”: as defined in the Guarantee and Collateral Agreement.
“Offered Loans”: as defined in Section 2.8(b)(iii)
“Offered Prepayment Option Notice”: as defined in Section 2.8(b)(v).
“Offered Range”: as defined in Section 2.8(b)(ii).
“Offered Voluntary Prepayment”: as defined in Section 2.8(b)(i).
“Offered Voluntary Prepayment Notice”: as defined in Section 2.8(b)(v).
“Original Restatement Effective Date”: March 6, 2007.
“Original Revolving Commitments”: the “Revolving Commitments” in effect under
this Agreement immediately prior to the Amendment No. 2 Effective Date.
“Original Revolving Loans”: the “Revolving Loans” made pursuant to the Original
Revolving Commitments.
“Original Swingline Loans”: the “Swingline Loans” made pursuant to the
“Revolving Facility” in effect immediately prior to the Amendment No. 2
Effective Date.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant”: as defined in Section 10.6(c)(i).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Line of Business”: as defined in Section 7.14(a).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which a Loan Party or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 6.1.
“Pole Agreement”: any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any CATV System.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate

-23-

--------------------------------------------------------------------------------




not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors).
“Properties”: as defined in Section 4.17(a).
“Proposed Offered Prepayment Amount”: as defined in Section 2.8(b)(ii).
“QPC Indentures”: any indenture or other agreement governing Indebtedness of a
Qualified Parent Company outstanding on the Restatement Effective Date.
“Qualified Indebtedness”: any Indebtedness of a Qualified Parent Company (a)
which is not held by any member of the CCI Group and (b) to the extent that the
Net Cash Proceeds thereof, if any, are or were used for the (i) payment of
interest of or principal (or premium) on any Qualified Indebtedness (including
(A) by way of a tender, redemption or prepayment of such Qualified Indebtedness
and (B) amounts set aside to prefund any such payment), (ii) direct or indirect
Investment in the Borrower or any of its Subsidiaries engaged substantially in
businesses of the type described in Section 7.14(a), (iii) payment of management
fees (to the extent the Borrower would be permitted to pay such fees under
Section 7.8(c)), (iv) payment of amounts that would be permitted to be paid by
way of a Restricted Payment under Section 7.6(g) (including the expenses of any
exchange transaction) or (v) payment of amounts required to acquire assets all
or substantially all of which were contributed to the capital of the Borrower or
any of its Subsidiaries for use in a Permitted Line of Business; provided that
to the extent (A) any Indebtedness of a Qualified Parent Company is issued in
exchange for or in payment of interest on Qualified Indebtedness or (B) any
assets are acquired in any acquisition by a Qualified Parent Company referred to
in clause (v) are contributed to the capital of the Borrower or any Subsidiary,
the “Net Cash Proceeds” of such Indebtedness issued, or any Indebtedness assumed
by such Qualified Parent Company in connection with such acquisition, shall be
deemed to have been applied to pay the principal or interest on Qualified
Indebtedness or to acquire such assets for purposes of such requirement, as the
case may be. For purposes of this definition, all Indebtedness of a Qualified
Parent Company outstanding on the Restatement Effective Date shall be deemed to
be Qualified Indebtedness.
“Qualified Parent Company”: CCI or any of its direct or indirect Subsidiaries,
in each case provided that the Borrower shall be a direct or indirect Subsidiary
of such Person.
“Qualifying Lenders”: as defined in Section 2.8(b)(iv).
“Qualifying Loans”: as defined in Section 2.8(b)(iv).
“Rating Agencies” means (1) each of Moody’s and S&P; and (2) if either of
Moody’s or S&P ceases to provide a rating or fails to make a rating of CCI
publicly available for reasons outside of CCI’s control, a “nationally
recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act, as amended, selected by CCI (as
certified by a resolution of CCI’s Board of Directors) as a replacement agency
for Moody’s or S&P, or both, as the case may be, that is reasonably acceptable
to the Administrative Agent.
“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
the date of the first public announcement of the occurrence of a transaction
that, if consummated, would constitute a Change of Control and (b) the
occurrence of such Change of Control and (ii) ends 90 days following
consummation of such Change of Control; provided that such period shall be
extended for so long as the rating of the Ratings Entity, as noted by the
applicable Rating Agency, is under publicly announced consideration for
downgrade by the applicable Rating Agency.

-24-

--------------------------------------------------------------------------------




“Ratings Entity” means (i) for so long as CCI (or the other relevant entity to
which the “corporate family rating” (or equivalent term) applicable to the
Borrower has been assigned) directly or indirectly owns a majority of the common
Equity Interests of the Borrower and has not publicly announced a specific
transaction pursuant to which CCI (or such other entity specified above) would
cease to own a majority of the common Equity Interests of the Borrower, CCI (or
such other entity specified above) and (ii) at any time that clause (i) does not
apply, any Person whose “corporate family rating” (or equivalent term) is (or
following the consummation of a transaction described in clause (i), will be)
determined based expressly in whole or part on the fact that the Borrower is
part of such Person’s “corporate family rating” (or equivalent term).
“Ratings Event” means any of the following:
(i)     (x) (A) in the event that the Ratings Entity is the same both before and
after the commencement of the applicable Ratings Decline Period, a downgrade by
one or more gradations (including gradations within ratings categories as well
as between rating categories) or withdrawal of the “corporate family rating” (or
equivalent term) of the Ratings Entity within the Ratings Decline Period by one
or more Rating Agencies (unless the applicable Rating Agency shall have put
forth a written statement to the effect that such downgrade is not attributable
in whole or in part to the applicable Change of Control) or (B) in the event
that the Ratings Entity immediately after the commencement of the applicable
Ratings Decline Period is a Person other than the Ratings Entity immediately
prior to the commencement of such Ratings Decline Period, such Ratings Entity
has a “corporate family rating” (or equivalent term) lower than the “corporate
family rating” (or equivalent term) of the Ratings Entity immediately prior to
the commencement of such Ratings Decline Period and (y) following any such
downgrade, the Ratings Entity does not have a “corporate family rating” (or
equivalent term) that is an Investment Grade Rating from either Rating Agency;
or
(ii)    the Ratings Entity does not have a “corporate family rating” (or
equivalent term) of at least B1 from Moody’s and at least B+ from S&P (or the
equivalent ratings in the case of any other Rating Agency), in each case, with a
stable or positive outlook, at the time of the applicable Change of Control or
at any time thereafter until the termination of the applicable Ratings Decline
Period; or
(iii) the Ratings Entity does not have a “corporate family rating” (or
equivalent rating) from at least two Ratings Agencies at the time of the
applicable Change of Control or at any time thereafter until the termination of
the applicable Ratings Decline Period.
“Recovery Event”: any settlement of or payment, or series of related settlements
or payments, in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries that yields gross cash proceeds to the Borrower or any of its
Subsidiaries in excess of $35,000,000.
“Refinancing First Lien Notes”: any First Lien Notes which have been designated
in writing by the Borrower to the Administrative Agent prior to the issuance
thereof as “Refinancing First Lien Notes.”
“Refinancing Term Loan”: any Incremental Term Loan that is designated as a
“Refinancing Term Loan” pursuant to the applicable Incremental Activation
Notice.
“Refresh Effective Date”: December 19, 2011.
“Refunded Swingline Loans”: as defined in Section 2.5(b).

-25-

--------------------------------------------------------------------------------




“Register”: as defined in Section 10.6(b)(iv).
“Regulated Subsidiary”: any Subsidiary that is prohibited, in connection with
telephony licenses issued to it, from becoming a Loan Party by reason of the
requirement of consent from any Governmental Authority, but only for so long as
such consent has not been obtained; provided, that, until such Subsidiary
becomes a Loan Party and all of the Equity Interests of such Subsidiary owned by
any Loan Party is pledged as Collateral, (a) such Subsidiary owns no assets
other than (i) governmental licenses to operate a telephony business and leases
of infrastructure necessary to operate such licenses and (ii) other assets (held
either directly or through any Subsidiary or other Equity Interests) with an
aggregate value not exceeding $250,000 and (b) the Borrower shall not directly
own any Equity Interests in such Subsidiary unless all such Equity Interests
have been pledged as Collateral.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters
of Credit.
“Reinvestment Deadline”: as defined in the definition of “Reinvestment
Proceeds”.
“Reinvestment Deferred Amount”: as of any date of determination, with respect to
any Reinvestment Proceeds, the portion thereof that are not applied to prepay
the Term Loans pursuant to Section 2.9(a), as such amount may be reduced from
time to time by application of such Reinvestment Proceeds to acquire assets
useful in the Borrower’s business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Proceeds, the
Reinvestment Deferred Amount relating thereto then outstanding on the
Reinvestment Prepayment Date.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Proceeds, the
earliest of (a) the relevant Reinvestment Deadline, (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount, and (c) the date on which an Event of
Default under Section 8.1(a) or 8.1(g) occurs.
“Reinvestment Proceeds”: with respect to any Allocated Proceeds received when no
Event of Default has occurred and is continuing, the portion thereof which the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use to acquire assets useful in its business, on or prior to the earlier of (a)
the date that is eighteen months from the date of receipt of such Allocated
Proceeds and (b) the Business Day immediately preceding the date on which such
proceeds would be required to be applied, or to be offered to be applied, to
prepay, redeem or defease any Indebtedness of the Borrower or any of its
Affiliates (other than Indebtedness under this Agreement) if not applied as
described above (such earlier date, the “Reinvestment Deadline”), provided that
such use will not require purchases, repurchases, redemptions or prepayments (or
offers to make purchases, repurchases, redemptions or prepayments) of any other
Indebtedness of the Borrower or any of its Affiliates.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release”: an authorization of release of specified Collateral, substantially in
the form of Exhibit I.

-26-

--------------------------------------------------------------------------------




“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Term Loan”: any term loan borrowed following the Amendment No. 2
Effective Date pursuant to Section 2.1(j).
“Replacement Term Maturity Date”: with respect to the Replacement Term Loans to
be made pursuant to any Incremental Activation Notice, the final maturity date
specified in such Incremental Activation Notice.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Repricing Transaction”: (a) except in connection with a transaction
constituting a Change of Control, the incurrence by the Borrower of any term
loans (including, without limitation, any new or additional term loans under
this Agreement) having an Effective Yield that is less than the Effective Yield
for the Term H Loans or Term I Loans, as applicable, the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Term H Loans or Term I Loans,
respectively, or (b) any effective reduction in the Effective Yield for the Term
H Loans or Term I Loans, as applicable, by way of amendment of this Agreement.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the Total Revolving Commitments then in effect or, if the Total Revolving
Commitments shall have expired or been terminated, the Total Revolving
Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
any of the chief financial officer, principal accounting officer, senior vice
president - strategic planning, vice president - finance and corporate treasurer
or any other financial officer of the Borrower or any other officer or employee
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.
“Restatement Effective Date”: March 31, 2010.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, as
applicable, (a) the amount set forth opposite such Lender’s name under the
heading “Revolving Commitment” on Schedule I to Amendment No. 2 or (b) the
amount set forth in any Assignment and Assumption to which such Lender is a
party as an Assignee, in each case as the same may be changed from time to time
pursuant to the terms hereof (including as a result of the establishment of any
Extended Revolving Commitments).

-27-

--------------------------------------------------------------------------------




“Revolving Commitment Cap”: the greater of (x) $1,750,000,000 and (y) 0.5x
Annualized Operating Cash Flow calculated in the manner contemplated by Section
1.2(f) as if any Material Acquisition or Material Disposition made prior to or
concurrently with the incurrence of such Indebtedness was incurred on the first
day of the applicable Test Period for the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1(a) or (b);
provided that to the extent any Revolving Commitment was permitted by clause (y)
at the time it was incurred, it shall be deemed to be permitted at all times
thereafter regardless of any subsequent decrease in Annualized Operating Cash
Flow.
“Revolving Commitment Period”: with respect to any Revolving Commitment, the
period ending on the Revolving Termination Date for such Revolving Commitment.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations in respect of each Letter of Credit then
outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.
“Revolving Facility”: the Revolving Commitments and the Revolving Extensions of
Credit.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans or is an Issuing Lender or Swingline Lender.
“Revolving Loans”: as defined in Section 2.1(f).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Total Revolving Commitments shall have
expired or terminated, the percentage which the aggregate outstanding amount of
such Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate outstanding amount of the Revolving Extensions of Credit then
outstanding). In addition to adjustments pursuant to assignments, the Revolving
Percentages of the Revolving Lenders shall be subject to adjustment (i) on each
Revolving Termination Date, (ii) with respect to participations in Letters of
Credit and Swingline Loans, as contemplated by Section 2.21, (iii) on each date
on which Extended Revolving Commitments are established; provided that if any
Letter of Credit (a “Later Expiring Letter of Credit”) is at any time issued and
outstanding with an expiration date that is after any Revolving Termination Date
for any then outstanding Revolving Commitment, then the Revolving Percentage of
each Revolving Lender for purposes of calculating its Revolving Percentage of
any L/C Obligations in respect of each Later Expiring Letter of Credit shall be
recomputed by assuming that each Revolving Commitment with a Revolving
Termination Date that is on or prior to the expiration date of such Later
Expiring Letter of Credit had been terminated.
“Revolving Termination Date”: (i) with respect to any Revolving Commitment
established on the Amendment No. 2 Effective Date, April 22, 2018 and (ii) with
respect to any Extended Revolving Commitment established following the Amendment
No. 5 Effective Date, the date specified as such in the applicable Incremental
Activation Notice.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

-28-

--------------------------------------------------------------------------------




“Securitization”: a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.
“Senior Note Intercreditor Agreement”: the Amended and Restated Intercreditor
Agreement, dated as of March 19, 2008, between the Administrative Agent and the
Trustee under the CCO Senior Note Indenture.
“Series”: Incremental Term Loans, Extended Term Loans and/or Replacement Term
Loans, as applicable, that are established pursuant to a single Incremental
Activation Notice and provide for the same terms unless such Incremental
Activation Notice provides that such Incremental Term Loans, Extended Term Loans
and/or Replacement Term Loans shall be a part of a previously established Class
of Term Loans.
“Shell Subsidiary”: any Subsidiary of the Borrower that is a “shell” company
having (a) assets (either directly or through any Subsidiary or other Equity
Interests) with an aggregate value not exceeding $100,000 and (b) no operations.
“Silo Credit Agreements”: as defined in the Existing Credit Agreement (as
defined in the Existing Credit Agreement).
“Silo Guarantee and Collateral Agreements”: as defined in the Existing Credit
Agreement (as defined in the Existing Credit Agreement).
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed or contingent, matured or unmatured, disputed or undisputed, or
secured or unsecured.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds and purchasing card exposure, or any
similar transactions between the Borrower or any Guarantor and any Lender or
affiliate thereof (or, in the case of any agreement in effect on the Restatement
Effective Date, any former Lender that was a Lender on the Restatement Effective
Date, or any of their respective affiliates, which has been designated by such
Lender and the Borrower, by notice to the Administrative Agent not later than 90
days after the execution and delivery by the Borrower or such Guarantor (or, if
later, 90 days after the Restatement Effective Date), as a “Specified Cash
Management Agreement”).

-29-

--------------------------------------------------------------------------------




“Specified Excluded Subsidiary”: any Foreign Subsidiary, any Shell Subsidiary,
any Excluded Acquired Subsidiary and any Regulated Subsidiary.
“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any of its Subsidiaries with any Person that is a Lender or an affiliate of a
Lender at the time such Hedge Agreement is entered into, in respect of interest
rates or currency exchange rates, and in the case of Hedge Agreements
outstanding on the date hereof, any such Hedge Agreement that was a “Specified
Hedge Agreement” as defined in the Existing Credit Agreement.
“Specified Intracreditor Group”: any Lender together with, unless otherwise
agreed by the Borrower and the Administrative Agent, each Approved Fund to which
such Lender has assigned a portion of its Commitments or Loans under any
Facility smaller than the minimum assignment amount specified in Section
10.6(b)(ii)(A) for Assignees other than Lenders, affiliates of Lenders and
Approved Funds.
“Specified Long-Term Indebtedness”: any Indebtedness of the Borrower incurred
pursuant to Section 7.2(e).
“Specified Revolving Maturity Date”: as defined in Section 3.4(d).
“Specified Subordinated Debt”: any Indebtedness of the Borrower issued directly
or indirectly to any Qualified Parent Company, so long as such Indebtedness (a)
qualifies as Specified Long-Term Indebtedness and (b) has terms and conditions
substantially identical to those set forth in Exhibit G.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person; provided, that Non-Recourse
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Non-Recourse Subsidiary”).
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Specified
Excluded Subsidiary, in each case to the extent that such Person has become a
“Grantor” under the Guarantee and Collateral Agreement.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $75,000,000.
“Swingline Lender”: the Administrative Agent, in its capacity as the lender of
Swingline Loans.
“Swingline Loans”: as defined in Section 2.4.
“Swingline Participation Amount”: as defined in Section 2.5(c).
“Syndication Agents”: the entities identified as such on the cover of this
Agreement.

-30-

--------------------------------------------------------------------------------




“Term A-1 Loan”: each Term A-1 Loan (as defined in this Agreement as in effect
on the Amendment No. 5 Effective Date) outstanding on the Amendment No. 5
Effective Date.
“Term A-1 Maturity Date”: April 22, 2018.
“Term E Loan”: each Term E Loan (as defined in the Term E Incremental Activation
Notice) outstanding on the Amendment No. 5 Effective Date.
“Term E Incremental Activation Notice”: that certain Incremental Activation
Notice dated July 1, 2013 among the Borrower, Holdings, the Lenders party
thereto, the other parties thereto and the Administrative Agent.
“Term E Incremental Facility Effective Date”: the date on which the conditions
specified in Article Three of the Term E Incremental Activation Notice are
satisfied, which date occurred on July 1, 2013.
“Term E Maturity Date”: July 1, 2020.
“Term F Loan”: each Term F Loan (as defined in the Term F Loan Incremental
Activation Notice) outstanding on the Amendment No. 5 Effective Date.
“Term F Loan Incremental Activation Notice”: that certain Incremental Activation
Notice dated May 3, 2013 among the Borrower, Holdings, the Lenders party
thereto, the other parties thereto and the Administrative Agent.
“Term F Maturity Date”: January 3, 2021.
“Term G Loan Incremental Activation Notice”: that certain Incremental Activation
Notice dated September 12, 2014 among the Borrower, Holdings, the Lenders party
thereto, the other parties thereto and the Administrative Agent.
“Term H Loan”: each Term H Loan (as defined in the Term H/I Loan Incremental
Activation Notice) outstanding on the Amendment No. 5 Effective Date.
“Term H/I Loan Incremental Activation Notice”: that certain Incremental
Activation Notice dated August 24, 2015 among the Borrower, Holdings, the
Lenders party thereto, the other parties thereto and the Administrative Agent.
“Term H Incremental Facility Effective Date”: the date on which the conditions
specified in Article Four of the Term H/I Loan Incremental Activation Notice are
satisfied, which date occurred on August 24, 2015.
“Term H Maturity Date”: August 24, 2021.
“Term I Loan”: each Term I Loan (as defined in the Term I Loan Incremental
Activation Notice) outstanding on the Amendment No. 5 Effective Date.
“Term I Incremental Facility Effective Date”: the date on which the conditions
specified in Article Four of the Term H/I Loan Incremental Activation Notice are
satisfied, which date occurred on August 24, 2015.
“Term I Maturity Date”: January 24, 2023.

-31-

--------------------------------------------------------------------------------




“Term Lender”: any Lender that holds a Term Loan.
“Term Loan”: any Term A-1 Loan, Term E Loan, Term F Loan, Term H Loan, Term I
Loan, Extended Term Loan, Replacement Term Loan or any other Incremental Term
Loan; provided that no Escrow Incremental Term Loan shall be deemed to be a Term
Loan outstanding hereunder until the Escrow Assumption with respect thereto
shall have occurred.
“Term Maturity Date”: with respect to (i) the Term A-1 Loans, the Term A-1
Maturity Date, (ii) the Term E Loans, the Term E Maturity Date, (iii) the Term F
Loans, the Term F Maturity Date, (iv) the Term H Loans, the Term H Maturity
Date, (v) the Term I Loans, the Term I Maturity Date, (vi) the Incremental Term
Loans of any other Series, the Incremental Term Maturity Date for such Series,
(vii) the Extended Term Loans of any Series, the Extended Term Maturity Date for
such Series and (viii) the Replacement Term Loans of any Series, Replacement
Term Maturity Date for such Series.
“Test Date”: as defined in Section 7.7(j).
“Total Assets”: the total assets of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Borrower delivered pursuant to Section 6.1(a) or (b).
“Total Net Proceeds”: in connection with any Asset Sale or any Recovery Event,
the sum, without duplication, of (a) the proceeds thereof in the form of cash
and Cash Equivalents and (b) the amount of any deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise (whether or not received at the time “Total Net
Proceeds” is calculated in connection with such Asset Sale or Recovery Event),
net of attorneys’ fees, accountants’ fees, investment banking fees and
consultants’ fees (in each case, including costs and disbursements), amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to the Guarantee and
Collateral Agreement or Liens that are subject to the First Lien Intercreditor
Agreement or the Senior Note Intercreditor Agreement) and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States”: the United States of America.
“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the

-32-

--------------------------------------------------------------------------------




nearest one-twelfth) that will elapse between such date and the making of such
payment by (2) the then outstanding principal amount of such Indebtedness.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Equity
Interests of which (other than (i) directors’ qualifying shares required by law
or (ii) in the case of CC VIII, LLC, the CCVIII Interest) are owned by such
Person directly or through other Wholly Owned Subsidiaries or a combination
thereof.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
3.2.Other Definitional Provisions; Pro Forma Calculations.


(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Holdings, the Borrower and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP, (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests, contract rights and any other “assets” as such
term is defined under GAAP and (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.


(c)Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of the Application or an amendment related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.


(d)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.


(e)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


(f)For the purposes of calculating Annualized Operating Cash Flow, Annualized
Pro Forma Operating Cash Flow and Consolidated Operating Cash Flow for any
period (a “Test Period”), (i) if at any time during the period (a “Pro Forma
Period”) commencing on the second day of such Test Period and ending on the last
day of such Test Period (or, in the case of any pro forma calculation made
pursuant hereto in respect of a particular transaction, ending on the date such
transaction is consummated

-33-

--------------------------------------------------------------------------------




and, unless otherwise expressly provided herein, after giving effect thereto),
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated Operating Cash Flow for such Test Period shall be reduced by an
amount equal to the Consolidated Operating Cash Flow (if positive) attributable
to the property which is the subject of such Material Disposition for such Test
Period or increased by an amount equal to the Consolidated Operating Cash Flow
(if negative) attributable thereto for such Test Period; (ii) if, during such
Pro Forma Period, the Borrower or any Subsidiary shall have made a Material
Acquisition, the Consolidated Operating Cash Flow for such Test Period shall be
calculated after giving pro forma effect thereto (including the incurrence or
assumption of any Indebtedness in connection therewith) as if such Material
Acquisition (and the incurrence or assumption of any such Indebtedness) occurred
on the first day of such Test Period; and (iii) if, during such Pro Forma
Period, any Person that subsequently became a Subsidiary or was merged with or
into the Borrower or any Subsidiary during such Pro Forma Period shall have
entered into any disposition or acquisition transaction that would have required
an adjustment pursuant to clause (i) or (ii) above if made by the Borrower or a
Subsidiary during such Pro Forma Period and Consolidated Operating Cash Flow for
such Test Period shall be calculated after giving pro forma effect thereto as if
such transaction occurred on the first day of such Test Period. For the purposes
of this paragraph, pro forma calculations regarding the amount of income or
earnings relating to any Material Disposition or Material Acquisition shall in
each case be determined in good faith by a Responsible Officer of the Borrower.
As used in this Section 1.2(f), “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (i) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the Equity Interests of a Person and
(ii) involves the payment of Consideration by the Borrower and its Subsidiaries
in excess of $1,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $1,000,000.


(g)For avoidance of doubt, in order to determine pursuant to any provision of
Section 7 that no Default or Event of Default results from a particular
transaction, pro forma compliance with Section 7.1 shall be required.


(h)All Loans, Letters of Credit and accrued and unpaid amounts (including
interest and fees) owing by the Borrower to any Person under the Existing Credit
Agreement that have not been paid to such Persons on or prior to the New
Restatement Effective Date shall continue as Loans, Letters of Credit and
accrued and unpaid amounts hereunder on the New Restatement Effective Date and
shall be payable on the dates such amounts would have been payable pursuant to
the Existing Credit Agreement, and from and after the New Restatement Effective
Date, interest, fees and other amounts shall accrue as provided under this
Agreement.


(i)For purposes of determining compliance with any covenant in Section 7 that
limits the maximum amount of any Investment, Restricted Payment, Indebtedness,
Lien or Disposition, all utilization of the “baskets” contained in Section 7
from and after the Original Restatement Effective Date and prior to the New
Restatement Effective Date shall be taken into account (in addition to any
utilization of such baskets from and after the New Restatement Effective Date).


SECTION 2. AMOUNT AND TERMS OF COMMITMENTS


2.1.Loans and Commitments.


(a)Subject to the terms and conditions hereof, each Term A-1 Loan outstanding
under this Agreement immediately prior to the Amendment No. 5 Effective Date
shall remain outstanding under this Agreement as a Term A-1 Loan. Term A-1 Loans
that were Eurodollar Loans of a particular

-34-

--------------------------------------------------------------------------------




Eurodollar Tranche under this Agreement immediately prior to the effectiveness
of Amendment No. 5 on the Amendment No. 5 Effective Date shall initially be
Eurodollar Loans of a Eurodollar Tranche under this Agreement with an initial
Interest Period equal to the then remaining Interest Period for such Eurodollar
Tranche under this Agreement (and with the same Eurodollar Rate). Term A-1 Loans
that were ABR Loans under this Agreement immediately prior to the effectiveness
of Amendment No. 5 on the Amendment No. 5 Effective Date shall initially be ABR
Loans under this Agreement. The Term A-1 Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.


(b)Subject to the terms and conditions hereof, each Term E Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term E Loan. Term E Loans that were Eurodollar Loans of a
particular Eurodollar Tranche under this Agreement immediately prior to the
effectiveness of Amendment No. 5 on the Amendment No. 5 Effective Date shall
initially be Eurodollar Loans of a Eurodollar Tranche under this Agreement with
an initial Interest Period equal to the then remaining Interest Period for such
Eurodollar Tranche under this Agreement (and with the same Eurodollar Rate).
Term E Loans that were ABR Loans under this Agreement immediately prior to the
effectiveness of Amendment No. 5 on the Amendment No. 5 Effective Date shall
initially be ABR Loans under this Agreement. The Term E Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.10.


(c)Subject to the terms and conditions hereof, each Term F Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term F Loan. Term F Loans that were Eurodollar Loans of a
particular Eurodollar Tranche under this Agreement immediately prior to the
effectiveness of Amendment No. 5 on the Amendment No. 5 Effective Date shall
initially be Eurodollar Loans of a Eurodollar Tranche under this Agreement with
an initial Interest Period equal to the then remaining Interest Period for such
Eurodollar Tranche under this Agreement (and with the same Eurodollar Rate).
Term F Loans that were ABR Loans under this Agreement immediately prior to the
effectiveness of Amendment No. 5 on the Amendment No. 5 Effective Date shall
initially be ABR Loans under this Agreement. The Term F Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.10.


(d)Subject to the terms and conditions hereof, each Term H Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term H Loan until any Escrow Funding Assignment. Following any
Escrow Assumption, each Term H Loan assumed by the Borrower shall be deemed
outstanding under this Agreement as a Term H Loan. Term H Loans that were
Eurodollar Loans of a particular Eurodollar Tranche under this Agreement
immediately prior to the effectiveness of Amendment No. 5 on the Amendment No. 5
Effective Date shall initially be Eurodollar Loans of a Eurodollar Tranche under
this Agreement with an initial Interest Period equal to the then remaining
Interest Period for such Eurodollar Tranche under this Agreement (and with the
same Eurodollar Rate) until the Escrow Funding Assignment. Following any Escrow
Assumption, Term H Loans assumed by the Borrower that were Eurodollar Loans of a
particular Eurodollar Tranche shall initially be Eurodollar Loans of a
Eurodollar Tranche under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Tranche under this
Agreement (and with the same Eurodollar Rate). Term H Loans that were ABR Loans
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall initially be ABR Loans under this
Agreement until the Escrow Funding Assignment. Following any Escrow Assumption,
Term H Loans assumed by the Borrower that were ABR Loans shall initially be ABR
Loans under this Agreement. The

-35-

--------------------------------------------------------------------------------




Term H Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.


(e)Subject to the terms and conditions hereof, each Term I Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term I Loan until any Escrow Funding Assignment. Following any
Escrow Assumption, each Term I Loan assumed by the Borrower shall be deemed
outstanding under this Agreement as a Term I Loan. Term I Loans that were
Eurodollar Loans of a particular Eurodollar Tranche under this Agreement
immediately prior to the effectiveness of Amendment No. 5 on the Amendment No. 5
Effective Date shall initially be Eurodollar Loans of a Eurodollar Tranche under
this Agreement with an initial Interest Period equal to the then remaining
Interest Period for such Eurodollar Tranche under this Agreement (and with the
same Eurodollar Rate) until the Escrow Funding Assignment. Following any Escrow
Assumption, Term I Loans that were Eurodollar Loans of a particular Eurodollar
Tranche shall initially be Eurodollar Loans of a Eurodollar Tranche under this
Agreement with an initial Interest Period equal to the then remaining Interest
Period for such Eurodollar Tranche under this Agreement (and with the same
Eurodollar Rate). Term I Loans that were ABR Loans under this Agreement
immediately prior to the effectiveness of Amendment No. 5 on the Amendment No. 5
Effective Date shall initially be ABR Loans under this Agreement until the
Escrow Funding Assignment. Following any Escrow Assumption, Term I Loans assumed
by the Borrower that were ABR Loans shall initially be ABR Loans under this
Agreement. The Term I Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.


(f)Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period with respect
to such Lender’s Revolving Commitment in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding with respect to each Letter
of Credit and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period for any Revolving Commitment, the
Borrower may use such Revolving Commitment by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10. Any Revolving Loans outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as Revolving Loans. Revolving Loans that were Eurodollar Loans of a
particular Eurodollar Tranche immediately prior to the effectiveness of
Amendment No. 5 on the Amendment No. 5 Effective Date shall initially be
Eurodollar Loans of a Eurodollar Tranche with an initial Interest Period equal
to the then remaining Interest Period for such Eurodollar Tranche (and with the
same Eurodollar Rate) and any Revolving Loans that were ABR Loans immediately
prior to the effectiveness of Amendment No. 5 on the Amendment No. 5 Effective
Date shall initially be ABR Loans.


(g)The Borrower (or, in the case of Escrow Incremental Term Loans, the Escrow
Borrower) and any one or more Lenders (including Persons that become Lenders in
connection therewith) may from time to time agree that such Lenders shall make
Incremental Term Loans by executing and delivering to the Administrative Agent
an Incremental Activation Notice specifying (i) the amount of such Incremental
Term Loans, (ii) the applicable Incremental Closing Date, (iii) the applicable
Incremental Term Maturity Date (which, except in the case of the Term A-1 Loans,
Term E Loans and Term F Loans, shall not be earlier than the Term I Maturity
Date; provided that Incremental Term Loans shall not be required to comply with
this clause (iii) or clause (iv) below so long as (x) such Incremental

-36-

--------------------------------------------------------------------------------




Term Loans have an Incremental Term Maturity Date that is no earlier than the
Term A-1 Maturity Date and a Weighted Average Life to Maturity that is no
shorter than the then remaining Weighted Average Life to Maturity of the Term
A-1 Loans and (y) the aggregate principal amount of such Incremental Term Loans
(other than Term A-1 Loans and Term E Loans) outstanding at any time, when
aggregated with the principal amount of Earlier Maturing Pari Secured
Indebtedness then outstanding, does not exceed 2.0x Annualized Operating Cash
Flow, calculated in the manner contemplated by Section 1.2(f) as if any
Investment pursuant to which such Indebtedness was incurred occurred on the
first day of the applicable Test Period, for the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 6.1(a) or (b)
prior to the incurrence of such incremental Term Loans, (iv)  the amortization
schedule for such Incremental Term Loans; provided that, except as permitted by
the proviso to clause (iii) above, in no event will any Incremental Term Loans
(other than Term A-1 Loans, Term E Loans and Term F Loans) have a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of the Term I Loans, (v) the Applicable Margin for such
Incremental Term Loans and any prepayment premiums or call protection applicable
thereto, (vi) the proposed original issue discount applicable to such
Incremental Term Loans, if any, (vii) whether such Incremental Term Loans
constitute Refinancing Term Loans or Escrow Incremental Term Loans, (viii)
whether any provision of this Agreement that requires a minimum final maturity
or Weighted Average Life to Maturity for any other Indebtedness by reference to
any previously established Term Loans is following the Incremental Closing Date
amended to provide a similar benefit to such Incremental Term Loans, (ix)
[Reserved], and (x) any other terms and conditions that will apply to such
Incremental Term Loans; provided that, except as provided above, (x) such other
terms and conditions shall be the same as or less favorable to the Lenders
providing such Incremental Term Loans than the terms and conditions of any then
outstanding Class of Term Loans, (y) such other terms and conditions shall not
apply until all then outstanding Loans and Commitments (other than such
Incremental Term Loans) have been repaid and terminated, as applicable, or until
approved by the Required Lenders or (z) such other terms and conditions shall
apply to Escrow Incremental Term Loans solely until the Escrow Assumption with
respect thereto occurs. Notwithstanding the foregoing, without the consent of
the Required Lenders, (A) no Incremental Term Loans (other than Escrow
Incremental Term Loans) may be borrowed after the Restatement Effective Date if
after giving effect to the borrowing of such Incremental Term Loans and the
application of proceeds therefrom on the date such Incremental Term Loans are
borrowed the aggregate principal amount of all Classes of Term Loans and First
Lien Notes would exceed the First Lien Term Cap, (B) no Net Cash Proceeds of any
Incremental Term Loans that are not Refinancing Term Loans shall be directly
applied to prepay outstanding Term Loans, (C) each increase effected pursuant to
this paragraph shall be in a minimum amount of at least $100,000,000 , (D) no
Incremental Term Loans (other than Escrow Incremental Term Loans) may be
borrowed if a Default or Event of Default is in existence after giving pro forma
effect thereto, (E) Escrow Incremental Term Loans shall not be deemed to be
outstanding under this Agreement or any other Loan Document for any purposes
hereof (including, without limitation, for purposes of any financial
calculation, the definition of “Obligations”, the definition of “Required
Lenders” or Section 8 or Section 10.1 hereof) and the obligations with respect
thereto shall not be recourse to the Borrower or any Subsidiary Guarantor, in
each case, unless and until the Escrow Assumption with respect thereto has
occurred and (F) the Escrow Assumption with respect to any Escrow Incremental
Term Loans shall not be permitted unless on the date thereof (and after giving
effect thereto) the conditions set forth in clauses (A) and (D) above would be
satisfied if the Borrower was borrowing such Incremental Term Loans on the date
of such Escrow Assumption. With the consent of the Borrower and each of the
Lenders with any Class of then outstanding Incremental Term Loans and pursuant
to an assumption agreement reasonably satisfactory to the Administrative Agent,
an Escrow Borrower may assume all obligations of the Borrower with respect to
such Class of Term Loans (including with respect to the full principal amount
thereof and all accrued and unpaid interest and other amounts owing with respect
thereto, in which case, such Class of Incremental Term Loans shall thereafter be
deemed to not be outstanding for purposes of this Agreement or any other Loan
Document and shall be Escrow Term Loans until such time, if any, as an Escrow
Assumption with respect thereto has occurred, at which time any

-37-

--------------------------------------------------------------------------------




such Escrow Term Loans that accrued interest at a rate based on the Eurodollar
Rate immediately prior to such Escrow Assumption shall constitute a Eurodollar
Tranche with an initial Interest Period equal to the then unexpired interest
period applicable thereto immediately prior to such Escrow Assumption. No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees to do so in its sole discretion. The consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) shall be required for any Person to provide an Incremental Term Loan
unless such Person, or an Affiliate thereof, was previously a Lender.


(h)The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Class”) be converted to
extend the scheduled maturity date(s) of any payment or payments of principal
(including at final maturity) with respect to such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.1(h). In order to establish a Series
of Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical in all material respects to the Term Loans under the Existing
Class from which such Extended Term Loans are to be converted except that (i)
all or any of the scheduled amortization payments of principal and payment at
maturity of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal and payment at maturity of the Term
Loans of such Existing Class to the extent provided in the applicable
Incremental Activation Notice, (ii) the Applicable Margins with respect to the
Extended Term Loans may be different than the Applicable Margins for the Term
Loans of such Existing Class and upfront fees may be paid to the Extending Term
Lenders, in each case, to the extent provided in the applicable Incremental
Activation Notice, (iii) [Reserved] and (iv) the Incremental Activation Notice
may provide for other covenants and terms (x) that apply solely to any period
after the latest final maturity of the Term Loans and Commitments in effect on
the effective date of the Incremental Activation Notice immediately prior to the
establishment of such Extended Term Loans, or after approval thereof by the
Required Lenders or (y) that are less favorable to the holders of the Extended
Term Loans than the covenants and terms applicable to the Existing Class. The
Borrowers shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders are requested to respond. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Class converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans of the applicable Existing Class subject to such
Extension Request converted into Extended Term Loans shall notify the
Administrative Agent in writing (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans of the
applicable Existing Class which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent). In the event that the aggregate amount of
Term Loans of the applicable Existing Class subject to Extension Elections
exceeds the amount of Extended Term Loans requested pursuant to the Extension
Request, Term Loans of the applicable Existing Class subject to Extension
Elections shall be converted to Extended Term Loans on a pro rata basis based on
the amount of Term Loans of the applicable Existing Class included in each such
Extension Election. The final terms of the Extended Term Loans (which shall be
consistent with the Extension Request) and the allocations of the Extended Term
Loans among the Extending Term Lenders shall be as set forth in the applicable
Incremental Activation Notice entered into by the Borrower and the
Administrative Agent. Each Extending Term Lender’s Election Request shall be
deemed to be an authorization for the Administrative Agent and the Borrower to
enter into such Incremental Activation Notice in accordance with the
requirements set forth above in this Section 2.1(h) and to bind such Extending
Term Lender thereby.



-38-

--------------------------------------------------------------------------------




(i)The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
will establish Revolving Commitments through (A) the provision of a new
Revolving Commitment by any such Lender or (B) the conversion of a previously
established Revolving Commitment of any such Lender to such Extended Revolving
Commitment of such Lender (any Revolving Commitments being established pursuant
to clause (A) or (B) above and in accordance with this Section 2.1(i), an
“Extended Revolving Commitment”, which for the avoidance of doubt, shall also be
a “Revolving Commitment”), in each case, by executing and delivering to the
Administrative Agent an Incremental Activation Notice specifying (i) the amount
of Extended Revolving Commitments established thereby and whether such Extended
Revolving Commitments are being established pursuant to clause (A) or (B) of the
foregoing sentence, (ii) the Revolving Termination Date for such Extended
Revolving Commitments; provided that the Revolving Termination Date for any
Extended Revolving Commitments shall in no event be earlier than the Revolving
Termination Date for the Revolving Commitments established on the New
Restatement Effective Date and there shall not be more than three (3) Revolving
Termination Dates in effect at any time, (iii) the Applicable Margin for
Revolving Loans and fees in respect of participations in Letters of Credit
pursuant to such Extended Revolving Commitments and the Commitment Fee Rate for
commitment fees payable with respect to such Extended Revolving Commitments;
provided that (x) in no event shall there be more than three (3) Applicable
Margins in effect in the aggregate for all Revolving Commitments at any time and
(y) either (A) the Applicable Margins for Revolving Loans, fees in respect of
participations in Letters of Credit and the Commitment Fee Rate for all
Revolving Commitments that have the same Revolving Termination Date shall be the
same (although different upfront fees may be paid by the Borrower) or (B) the
maximum number of Revolving Termination Dates permitted to be in effect at any
time shall be reduced by the number of such different Applicable Margins and
fees in excess of one applicable to Revolving Commitments with the same
Revolving Termination Date and (iv) whether clause (ii) above shall be amended
to provide that future Extended Revolving Commitments may not have a Revolving
Termination Date prior to the Revolving Termination Date for such Extended
Revolving Commitments. Except as set forth above, the terms of the Extended
Revolving Commitments shall be identical in all material respects to the
Revolving Commitments established on the Restatement Effective Date.
Notwithstanding the foregoing, without the consent of the Required Lenders, no
Extended Revolving Commitments may be established following the Restatement
Effective Date if after giving effect to the establishment of such Extended
Revolving Commitments (and any concurrent reduction in the amount of any other
Revolving Commitments) the aggregate amount of Revolving Commitments then in
effect would exceed the Revolving Commitment Cap. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion. The consent of the Administrative Agent
and each Issuing Lender (such consents not to be unreasonably withheld,
conditioned or delayed) shall be required with respect to each Lender providing
an Extended Revolving Commitment to the extent such Lender is not already a
Revolving Lender that is not a Defaulting Lender. On each date on which Extended
Revolving Commitments are established, each Revolving Lender shall purchase at
par from and/or sell at par to each of the other Revolving Lenders such portions
of the outstanding Revolving Loans, if any, as may be specified by the
Administrative Agent so that, immediately following such purchases, all
Eurodollar Tranches of Revolving Loans and all ABR Loans that are Revolving
Loans shall be held by the Revolving Lenders on a pro rata basis in accordance
with their respective Revolving Percentages.


(j)The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
shall make Replacement Term Loans (which Replacement Term Loans may, at the
election of the Borrower and the applicable Lenders, be made in the form of a
conversion of Term Loans of an existing Class into such Replacement Term Loans)
in order to replace in full or in part any Class of then outstanding Term Loans
by executing and delivering to the Administrative Agent an Incremental
Activation Notice specifying (i) the amount of such Replacement Term Loans
(which may be up to an amount equal to the original aggregate principal

-39-

--------------------------------------------------------------------------------




amount of the Class of Term Loans being replaced plus, so long as the Borrower
would be in pro forma compliance with Section 7.1, the amount of any upfront
fees or original issue discount thereon), (ii) the date on which such
Replacement Loans will be made, (iii) the applicable Replacment Term Maturity
Date (which shall not be earlier than the Term Maturity Date of the Class of
Term Loans being replaced), (iv) the amortization schedule for such Replacement
Term Loans; provided that in no event shall any Replacement Term Loans have a
Weighted Average Life to Maturity that is shorter than the then remaining
Weighted Average Life to Maturity of the Term Loans of the Class being replaced,
(v) the Applicable Margin for such Replacement Term Loans and any prepayment
premiums or call protection applicable thereto, if any, (vi) the proposed
original issue discount applicable to such Replacement Term Loans, if any, (vii)
whether any provision of this Agreement that requires a minimum final maturity
or Weighted Average Life to Maturity for any other Indebtedness by reference to
any previously established Term Loans is following the date such Replacement
Term Loans are established amended to provide a similar benefit to such
Replacement Term Loans, (viii) any other terms and conditions that will apply to
such Replacement Term Loans; provided that, except as provided above, either (x)
such other terms and conditions shall be the same as or less favorable to the
Lenders providing such Replacement Term Loans than the terms and conditions of
the Class of Term Loans being replaced or (y) such other terms and conditions
shall not apply until all then outstanding Loans and Commitments (other than
such Replacement Term Loans) have been repaid and terminated, as applicable, or
until approved by the Required Lenders. No Lender shall have any obligation to
participate in any Replacement Term Loans unless it agrees to do so in its sole
discretion. The consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any Person
to provide a Replacement Term Loan unless such Person, or an Affiliate thereof,
was previously a Lender.


2.2.Procedure for Borrowing. In order to effect a borrowing hereunder, the
Borrower shall give notice to the Administrative Agent, which may be given by:
(A) telephone or (B) a Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans (or,
in the case of Term A-1 Loans and Revolving Loans on the Amendment No. 2
Effective Date, one Business Day), or (b) one Business Day prior to the
requested Borrowing Date, in the case of ABR Loans) (provided that any such
Notice of Borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 1:00 P.M. New York
City time, on the date of the proposed borrowing and, provided, further, that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Borrowing), specifying (i) the Class of Loan
to be borrowed, (ii) the amount and Type of Loans to be borrowed, (iii) the
requested Borrowing Date and (iv) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing (other than a borrowing of Term
A-1 Loans on the Amendment No. 2 Effective Date) shall be in an aggregate amount
equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate relevant Available
Revolving Commitments are less than $5,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $10,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.5. Upon receipt of any Notice of Borrowing
from the Borrower, the Administrative Agent shall promptly notify each relevant
Lender thereof. Each relevant Lender will make the amount of its pro rata share
of each borrowing available to the Administrative Agent (in the case of any
Revolving Loan, based on respective Revolving Percentages of the Revolving
Lenders) for the account of the Borrower at the Funding Office prior to 10:00
A.M., New York City time (or 2:00 P.M., New York City time in respect of ABR
Loans under the Revolving Facility to finance payments required by Section 3.5),
on the Borrowing Date requested by the Borrower in funds immediately available
to the Administrative Agent; provided that, in the event that any Revolving
Lender fails to make available to the Administrative Agent any portion of such
amount prior to 10:30 A.M. New York City time (or 2:30 P.M., New York City time
in respect of

-40-

--------------------------------------------------------------------------------




ABR Loans under the Revolving Facility to finance payments required by Section
3.5) on the relevant Borrowing Date, the Borrower shall be deemed to have
provided notice to the Swingline Lender in accordance with Section 2.5
requesting a Swingline Loan in an amount equal to the aggregate amount of any
such shortfall, rounded up to the applicable whole multiple of $500,000 (but in
no event exceeding, together with all outstanding Swingline Loans, the Swingline
Commitment). Such borrowing (including any such Swingline Loan) will then be
made available not later than 11:00 A.M., New York City time (or 3:00 P.M., New
York City time in respect of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5), to the Borrower by the Administrative Agent
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
relevant Lenders and in like funds as received by the Administrative Agent.


2.3.Repayment of Loans.


(a)The Term A-1 Loans of each Lender shall mature in 21 consecutive installments
following the Amendment No. 2 Effective Date on the dates and in the aggregate
amounts for all Term A-1 Loans set forth below (it being understood that, in
addition to reductions resulting from optional and mandatory prepayments in
accordance with Section 2.8 and Section 2.9, the aggregate principal amount of
amortization payable by the Borrower with respect to all Term A-1 Loans on any
such date shall be reduced proportionately as a result of any future conversion
of Term A-1 Loans to Extended Term Loans following the New Restatement Effective
Date and prior to such date of payment):


Installment Date
Installment Amount
 
 
June 30, 2013
$9,375,000
September 30, 2013
$9,375,000
December 31, 2013
$9,375,000
March 31, 2014
$9,375,000
June 30, 2014
$9,375,000
September 30, 2014
$9,375,000
December 31, 2014
$9,375,000
March 31, 2015
$9,375,000
June 30, 2015
$9,375,000
September 30, 2015
$9,375,000
December 31, 2015
$9,375,000
March 31, 2016
$9,375,000
June 30, 2016
$18,750,000
September 30, 2016
$18,750,000
December 31, 2016
$18,750,000
March 31, 2017
$18,750,000
June 30, 2017
$18,750,000
September 30, 2017
$18,750,000
December 31, 2017
$18,750,000
March 31, 2018
$18,750,000
Term A-1 Maturity Date:
$487,500,000



(b)The Term E Loans of each Term E Lender shall mature in 29 installments
following the Term E Incremental Facility Effective Date (each due on the last
day of each calendar quarter, except for such last installment), commencing on
September 30, 2013, each of which shall be in an

-41-

--------------------------------------------------------------------------------




amount equal to (i) in the case of the first 28 such remaining installments,
0.25% of the principal amount of such Term E Loans on the Term E Incremental
Facility Effective Date (it being understood that, in addition to reductions
resulting from optional and mandatory prepayments in accordance with Section 2.8
and Section 2.9, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term E Loans on any such date shall be reduced
proportionately as a result of any conversion of Term E Loans to Extended Term
Loans following the Term E Incremental Facility Effective Date and prior to the
date of such payment) and (ii) in the case of the last such installment (which
shall be due on the Term E Maturity Date), the remaining principal balance of
such Term E Loans outstanding on such date.


(c)The Term F Loans of each Lender shall mature in 31 installments following the
Amendment No. 3 Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on September 30,
2013, each of which shall be in an amount equal to (i) in the case of the first
30 such remaining installments, 0.25% of the principal amount of the Term F
Loans on the Amendment No. 3 Effective Date (it being understood that, in
addition to reductions resulting from optional and mandatory prepayments in
accordance with Section 2.8 and Section 2.9 of this Agreement or the Existing
Credit Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term F Loans on any such date shall be reduced
proportionately as a result of any future conversion of Term F Loans to Extended
Term Loans following the New Restatement Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term F Maturity Date), the remaining principal balance of such Term F
Loan outstanding on such date.


(d)The Term H Loans of each Lender shall mature in installments following the
Amendment No. 5 Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on the earlier of (x)
termination of the Acquisition Agreement and (y) the closing of the Acquisition
Transactions, each of which shall be in an amount equal to (i) in the case of
all such installments due prior to the Term H Maturity Date, 0.25% of the
principal amount of the Term H Loan on the Amendment No. 5 Effective Date (it
being understood that, in addition to reductions resulting from optional and
mandatory prepayments in accordance with Section 2.8 and Section 2.9 of this
Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term H Loans on any such date shall be reduced
proportionately as a result of any future conversion of Term H Loans to Extended
Term Loans following the Amendment No. 5 Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term H Maturity Date), the remaining principal balance of such Term H
Loan outstanding on such date.


(e)The Term I Loans of each Lender shall mature in installments following the
Amendment No. 5 Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on the earlier of (x)
termination of the Acquisition Agreement and (y) the closing of the Acquisition
Transactions, each of which shall be in an amount equal to (i) in the case of
all such installments due prior to the Term I Maturity Date, 0.25% of the
principal amount of the Term I Loan on the Amendment No. 5 Effective Date (it
being understood that, in addition to reductions resulting from optional and
mandatory prepayments in accordance with Section 2.8 and Section 2.9 of this
Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term I Loans on any such date shall be reduced
proportionately as a result of any future conversion of Term I Loans to Extended
Term Loans following the Amendment No. 5 Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term I Maturity Date), the remaining principal balance of such Term I
Loan outstanding on such date.


(f)The Incremental Term Loans of each Class (other than the Term E Loans,Term F
Loans, Term H Loans and Term I Loans) shall mature in installments as specified
in the Incremental

-42-

--------------------------------------------------------------------------------




Activation Notice pursuant to which such Incremental Term Loans were made (and
subject to the limitations contained in Section 2.1(h)).


(g)The Extended Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such Extended
Term Loans were converted (and subject to the limitations contained in Section
2.1(h)).


(h)The Replacement Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such
Replacement Term Loans were established (and subject to the limitations
contained in Section 2.1(j)).


(i)The Borrower shall repay all outstanding Revolving Loans made pursuant to any
Revolving Commitments on the Revolving Termination Date for such Revolving
Commitments. The Borrower shall repay all Swingline Loans on the first date on
which the Revolving Termination Date has occurred with respect to all Revolving
Commitments.


2.4.Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in Section 2.5, to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period for any Revolving Commitments by making swingline
loans (“Swingline Loans”) to the Borrower; provided that (a) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans hereunder, may exceed the Swingline Commitment then
in effect), (b) the Borrower shall not request, and the Swingline Lender shall
not make, any Swingline Loan if, after giving effect to the making of such
Swingline Loan, the aggregate amount of the Available Revolving Commitments
would be less than zero and (c) the Swingline Lender shall be under no
obligation to make any Swingline Loan at any time that any Revolving Lender is a
Defaulting Lender unless the Swingline Lender has entered into arrangements,
including, if requested, the delivery of Cash Collateral, satisfactory to the
Swingline Lender (in its sole discretion) with the Borrower or such Lender to
eliminate such Swingline Lender’s actual or potential Fronting Exposure (after
giving effect to Section 2.21(a)(iii)) with respect to the Defaulting Lender
arising from either the Swingline Loan to be made and all other Swingline Loans
as to which such Swingline Lender has actual or potential Fronting Exposure, as
it may elect in its sole discretion. During the Revolving Commitment Period for
any Revolving Commitments, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only. On the Amendment No.
2 Effective Date, each Original Swingline Loan shall continue to be outstanding
under this Agreement as a Swingline Loan.


2.5.Procedure for Swingline Borrowing; Refunding of Swingline Loans.


(a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by a Responsible Officer of the Borrower (which notice must
be received by the Swingline Lender not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period for any Revolving Commitments). Each borrowing under
the Swingline Commitment shall be in an amount equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof. Not later than 3:00 P.M., New York City
time, on the Borrowing

-43-

--------------------------------------------------------------------------------




Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of the Swingline Loan to be
made by the Swingline Lender. The Administrative Agent shall make the proceeds
of such Swingline Loan available to the Borrower on such Borrowing Date by
depositing such proceeds in the account of the Borrower with the Administrative
Agent on such Borrowing Date in immediately available funds.


(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion and in consultation with the Borrower (provided that the
failure to so consult shall not affect the ability of the Swingline Lender to
make the following request) may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 1:00 P.M., New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 12:00 Noon, New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.


(c)If prior to the time a Revolving Loan would have otherwise been made pursuant
to Section 2.5(b), one of the events described in Section 8.1(g) shall have
occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.5(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.


(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.


(e)Each Revolving Lender’s obligation to make the Loans referred to in Section
2.5(b) and to purchase participating interests pursuant to Section 2.5(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or

-44-

--------------------------------------------------------------------------------




continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.


2.6.Fees, Etc.


(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a nonrefundable commitment fee through the last day of the
Revolving Commitment Period for such Revolving Lender’s Revolving Commitment
computed at the Commitment Fee Rate for such Revolving Commitment on the average
daily amount of the Available Revolving Commitment, payable quarterly in arrears
on the last day of each March, June, September and December and on the Revolving
Termination Date. The Borrower shall pay all accrued and unpaid commitment fees
with respect to the Original Revolving Commitments through the Amendment No. 2
Effective Date on the Amendment No. 2 Effective Date.


(b)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.


(c)Notwithstanding anything to the contrary contained in this Agreement, at the
time of the effectiveness of any Repricing Transaction that is consummated prior
to the six month anniversary of the Term H Incremental Facility Effective Date
or Term I Incremental Facility Effective Date, as applicable, the Borrower
agrees to pay to the Administrative Agent, for the ratable account of each
Lender with outstanding Term H Loans or Term I Loans that are subject to such
Repricing Transaction, a fee in an amount equal to 1.0% of (x) in the case of a
Repricing Transaction of the type described in clause (a) of the definition
thereof, the aggregate principal amount of all such Term H Loans or Term I
Loans, as applicable, prepaid (or converted) in connection with such Repricing
Transaction and (y) in the case of a Repricing Transaction described in clause
(b) of the definition thereof, the aggregate principal amount of the Term H
Loans or Term I Loans, as applicable, outstanding immediately prior to such
amendment. Such fees shall be due and payable upon the date of the effectiveness
of such Repricing Transaction.


2.7.Termination or Reduction of CommitmentsThe Borrower shall have the right,
upon notice delivered to the Administrative Agent no later than 1:00 P.M., New
York City time, at least three Business Days prior to the proposed date of
termination or reduction (or at least one Business Day in the case of a
termination of the Original Revolving Commitments), to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans or
Swingline Loans made on the effective date thereof, the Revolving Extensions of
Credit of any Revolving Lender would exceed such Revolving Lender’s Revolving
Commitment. Any such reduction shall be in an amount equal to $10,000,000, or a
whole multiple of $1,000,000 in excess thereof, shall reduce permanently the
Revolving Commitments then in effect and shall be applied to reduce the
Revolving Commitments of the Revolving Lenders as the Borrower may designate,
but in any event, in the case of Revolving Commitments with the same Revolving
Termination Date, on a pro rata basis among such Revolving Commitments based on
the respective amount of such Revolving Commitments of each Revolving Lender.
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable, provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities (including under this Agreement) or
incurrence of other Indebtedness, the consummation of a particular Disposition,
the occurrence of a change of control or other event), in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to

-45-

--------------------------------------------------------------------------------




the specified effective date) if such condition is not satisfied. For the
avoidance of doubt, all Original Revolving Commitments shall terminate on the
Amendment No. 2 Effective Date.


(b)[Reserved].


2.8.Optional Prepayments.


(a)The Borrower may at any time and from time to time prepay the Loans of any
Class, in whole or in part, without premium or penalty, upon notice in such form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer, delivered to the Administrative Agent no later than 1:00 P.M., New York
City time, at least three Business Days prior thereto in the case of Eurodollar
Loans and no later than 1:00 P.M., New York City time, at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment, the Class of Loans being prepaid and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.18. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans pursuant to this Section
2.8(a) shall be in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each notice delivered by the Borrower pursuant to
this Section shall be irrevocable, provided that such notice may state that it
is conditioned upon the effectiveness of other credit facilities (including
under this Agreement) or incurrence of other Indebtedness, the consummation of a
particular Disposition, the occurrence of a change of control or other event),
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Any prepayment of Loans of any Class pursuant to
this Section 2.8(a) shall be applied to the Loans of such Class of each Lender
on a pro rata basis in accordance with the respective amounts of such Loans held
by each such Lender.


(b)



(i)Notwithstanding anything to the contrary in Section 2.8(a), the Borrower
shall have the right at any time and from time to time to prepay Term Loans of
any Class, to the Lenders at a prepayment price which is less than, equal to or
greater than the principal amount of such Term Loans and on a non pro rata basis
(each, an “Offered Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.8(b); provided that (A) no Offered Voluntary Prepayment may be
made if a Default or Event of Default has occurred and is continuing or if,
after giving effect to such Offered Voluntary Prepayment, Available Liquidity
would be less than $250,000,000, (B) any Offered Voluntary Prepayment shall be
offered to all Lenders with Term Loans of the Class selected by the Borrower on
a pro rata basis and (C) the Borrower shall deliver to the Administrative Agent
a certificate of a Responsible Officer of the Borrower stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
such Offered Voluntary Prepayment and (2) each of the conditions to such Offered
Voluntary Prepayment contained in this Section 2.8(b) has been satisfied.


(ii)To the extent the Borrower seeks to make an Offered Voluntary Prepayment,
the Borrower will provide written notice from a Responsible Officer of the
Borrower to the Administrative Agent (each, an “Offered Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans of

-46-

--------------------------------------------------------------------------------




a specified Class in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Offered Prepayment Amount”). The Proposed Offered
Prepayment Amount shall not be less than $25,000,000 (or such lesser amount if
the Term Loans of such specified Class have a lower aggregate amount outstanding
at such time). The Offered Prepayment Option Notice shall further specify with
respect to the proposed Offered Voluntary Prepayment: (A) the Proposed Offered
Prepayment Amount for Term Loans and the Class of Term Loans with respect to
such offer is being made, (B) an offered prepayment price range (which may be a
single percentage) selected by the Borrower with respect to such proposed
Offered Voluntary Prepayment equal to a percentage of par of the principal
amount of Term Loans of the applicable Class (the “Offered Range”) and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Offered Voluntary Prepayment (the “Acceptance Date”) which shall
be at least five Business Days following the date of such Offered Prepayment
Option Notice is delivered.


(iii)Upon receipt of an Offered Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice in form
reasonably satisfactory to the Administrative Agent (each, a “Lender
Participation Notice”; it being understood that a Lender may deliver more than
one Lender Participation Notice, and that each such Lender Participation Notice
of such Lender shall constitute an independent and unconditional offer, and no
such Lender Participation Notice may be contingent on the making of any
prepayment with respect to the Offered Loans in respect of any other Lender
Participation Notice, or otherwise be contingent or conditional in any way) to
the Administrative Agent (A) a minimum price (the “Acceptable Price”) within the
Offered Range at which such Lender is willing to accept a prepayment of a
portion of its Term Loans of the applicable Class and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of such Class held by such Lender with respect to which such
Lender is willing to permit an Offered Voluntary Prepayment at the Acceptable
Price (“Offered Loans”). Based on the Acceptable Prices and principal amounts of
Term Loans of the applicable Class specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable prepayment price for Term Loans
pursuant to such Offered Voluntary Prepayment (the “Applicable Price”), which
Applicable Price shall be (A) the percentage specified by the Borrower if the
Borrower has selected a single percentage pursuant to Section 2.8(b)(ii) for the
Offered Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at
which the Borrower can pay the Proposed Offered Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Offered Prepayment Amount cannot be repaid in full at
any Acceptable Price, the Applicable Price shall be the highest Acceptable Price
specified by the Lenders that is within the Offered Range. The Applicable Price
shall be applicable for all Lenders who have offered to participate in the
Offered Voluntary Prepayment and have Qualifying Loans (as defined below). Any
Lender with outstanding Loans whose Lender Participation Notice is not received
by the Administrative Agent by the Acceptance Date shall be deemed to have
declined to accept an Offered Voluntary Prepayment of any of its Loans at the
Applicable Price.


(iv)The Borrower shall make an Offered Voluntary Prepayment by prepaying those
Term Loans (or the respective portions thereof) of the applicable Class offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or less than the Applicable Price (“Qualifying Loans”) at the
Applicable Price; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Offered
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Price, the Borrower shall prepay such Qualifying Loans ratably among
the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate

-47-

--------------------------------------------------------------------------------




proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would be less than the amount of aggregate proceeds
required to prepay the Proposed Offered Prepayment Amount, such amounts in each
case calculated by applying the Applicable Price, the Borrower shall prepay all
Qualifying Loans.


(v)Each Offered Voluntary Prepayment shall be made within five Business Days of
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Price and
determine the amount and holders of Qualifying Loans), without premium or
penalty (and not subject to Section 2.18), upon irrevocable notice (each an
“Offered Voluntary Prepayment Notice”), delivered to the Administrative Agent no
later than 1:00 P.M., New York City time, three Business Days prior to the date
of such Offered Voluntary Prepayment, which notice shall specify the date and
amount of the Offered Voluntary Prepayment and the Applicable Price determined
by the Administrative Agent. Upon receipt of any Offered Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Offered Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Price on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.


(vi)Prior to the delivery of an Offered Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make an Offered Voluntary Prepayment pursuant to any Offered Prepayment
Option Notice and (B) any Lender may withdraw its offer to participate in any
Offered Voluntary Prepayment pursuant to any Lender Participation Notice.


(vii)To the extent not expressly provided for herein, each Offered Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Price in accordance with Section 2.8(b)(iii) above) established by
the Administrative Agent in consultation with the Borrower. It is understood and
agreed that the Borrower may employ a financial institution or other advisor
(whether or not an affiliate of the Administrative Agent) to act as an arranger
in connection with any Offered Voluntary Prepayment and, in such event, the
Administrative Agent agrees, subject to its internal agency policies, to provide
such reasonable cooperation as may be requested by the Borrower in order to
facilitate communications from such arranger to the Lenders and otherwise to
provide access to Lender Participation Notices.


(viii)Each of the Borrower and the Lenders acknowledges and agrees that
Administrative Agent may perform any and all of its duties under this Section
2.8(b) by itself or through any Affiliate of the Administrative Agent and
expressly consents to any such delegation of duties by the Administrative Agent
such Affiliate and the performance of such delegated duties by such Affiliate.
The exculpatory provisions pursuant to this Agreement shall apply to each
Affiliate of the Administrative Agent and its respective activities in
connection with any Offered Voluntary Prepayment provided for in this Section
2.8 as well as activities of the Administrative Agent. Notwithstanding anything
set forth herein, the Administrative Agent shall not be required to serve as the
auction agent for, or have any other obligations to participate in (other than
mechanical administrative duties), or facilitate, any Offered Voluntary
Prepayment unless it is reasonably satisfied with the terms and restrictions of
such auction.


2.9.Mandatory Prepayments.


(a)If on any date the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, with respect to an amount
equal to 75% of such

-48-

--------------------------------------------------------------------------------




Net Cash Proceeds (“Allocated Proceeds”; provided that the Borrower or such
Subsidiary may instead deem a portion of such Net Cash Proceeds equal to the
first 75% of the Total Net Proceeds to the Borrower or such Subsidiary from such
Asset Sale or Recovery Event, when and as received, to be the Allocated Proceeds
of such Asset Sale or Recovery Event), (i) if such Allocated Proceeds are not
Reinvestment Proceeds, such Allocated Proceeds shall be applied on the fifth
Business Day after the date such proceeds are received toward the prepayment of
the Term Loans or (ii) if such Allocated Proceeds are Reinvestment Proceeds, on
each Reinvestment Prepayment Date, an amount equal to the relevant Reinvestment
Prepayment Amount shall be applied toward the prepayment of the Term Loans in
the manner specified in Section 2.9(c); provided that, notwithstanding clauses
(i) and (ii) above, to the extent that the terms of the documentation for any
First Lien Notes require that a portion of such Allocated Proceeds be applied to
purchase First Lien Notes pursuant to a mandatory offer to purchase such First
Lien Notes, such Allocated Proceeds may be applied to prepay Term Loans in
accordance with Section 2.9(c) and purchase First Lien Notes on a pro rata basis
based on the respective amounts of Term Loans and First Lien Notes then
outstanding.


(b)If on any date the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Debt Incurrence Prepayment Event then with respect to an
amount equal to 100% of such Net Cash Proceeds shall be applied toward the
prepayment of the Term Loans in the manner specified in Section 2.9(c).


(c)The application of any amounts required to be applied to a prepayment of Term
Loans pursuant to Section 2.9(a) shall be made on a pro rata basis to each Class
of Term Loans then outstanding (except to the extent that any Incremental
Activation Notice for any Class of Incremental Term Loans or Extended Term Loans
provide that such Incremental Term Loans or Extended Term Loans shall
participate on a lesser basis or not participate at all). The application of any
amounts required to be applied to a prepayment of Term Loans pursuant to Section
2.9(b) shall be made, at the Borrower’s option (by notice to the Administrative
Agent), either (i) on a pro rata basis to each Class of Term Loans then
outstanding or (ii) to the Term Loans of each Class in direct order of maturity
(based on the respective Term Maturity Dates for such Classes) and, if more than
one Class of Term Loans has the same Term Maturity Date, on a pro rata basis
between such Classes of Term Loans based on the respective principal amount of
such Classes of Term Loans then outstanding. Amounts required to be applied to
the prepayment of Term Loans of any Class shall be applied first, to ABR Loans
of such Class and, second, to Eurodollar Loans of such Class. Each prepayment of
the Term Loans under this Section 2.9 shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid.


2.10.Conversion and Continuation Options.


(a)The Borrower may elect from time to time to convert Eurodollar Loans of any
Class to ABR Loans of such Class by giving the Administrative Agent at least two
Business Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans of any Class to Eurodollar Loans of such Class by giving the
Administrative Agent irrevocable notice of such election no later than 1:00 P.M.
New York City time, on the third Business Day prior to the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.


(b)Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent at least three Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set

-49-

--------------------------------------------------------------------------------




forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that (i) if so required by the Administrative Agent, no
Eurodollar Loan may be continued as such when any Event of Default has occurred
and is continuing and (ii) if the Borrower shall fail to give any required
notice as described above in this paragraph, the relevant Eurodollar Loans shall
be automatically converted to Eurodollar Loans having a one-month Interest
Period on the last day of the then expiring Interest Period. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.


2.11.Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $10,000,000 or a
whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.


2.12.Interest Rates and Payment Dates.


(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.


(b)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.


(c)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the Applicable Margins (based on the Revolving
Percentages of the Revolving Lenders in such Reimbursement Obligations) for ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans of
the relevant Class (and, in the case of the amount payable to any Revolving
Lender, based on the Applicable Margins then in effect for such Revolving
Lender’s Revolving Commitments) plus 2% (or, in the case of any such other
amounts that do not relate to a particular Class, the rate then applicable to
ABR Loans under the Revolving Facility (based on the highest Applicable Margins
then in effect for any Revolving Commitments) plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non‑payment until
such amount is paid in full (as well after as before judgment).


(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.


2.13.Computation of Interest and Fees.


(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall

-50-

--------------------------------------------------------------------------------




as soon as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.


(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).


2.14.Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


(a)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or


(b)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of any Class of Loans that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,


the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, (x) any Eurodollar Loans of the relevant Class requested to be
made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans of the relevant Class that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as ABR
Loans and (z) any outstanding Eurodollar Loans of the relevant Class shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent, no further
Eurodollar Loans of the relevant Class shall be made or continued as such, nor
shall the Borrower have the right to convert Loans of the relevant Class to
Eurodollar Loans.
2.15.Pro Rata Treatment and Payments.


(a)Except for payments pursuant to Section 2.8(b) (which shall reduce only all
installments of principal on the Term Loans prepaid), the amount of each
principal prepayment of Term Loans of any Class shall be applied to reduce the
then remaining installments of principal of such Class on a pro rata basis based
upon the then remaining principal amount of such installments. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.


(b)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the applicable Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Reimbursement Obligations,

-51-

--------------------------------------------------------------------------------




interest, fees and other amounts then due and payable by the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties, and (iii) third, towards
the payment of all other amounts then due hereunder, ratably among the parties
entitled thereto in accordance with the amount of such amounts then due to such
parties. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.


(c)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the daily average Federal Funds Effective Rate for
the period until such Lender makes such amount immediately available to the
Administrative Agent and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A certificate
of the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans of the
relevant Class, on demand, from the Borrower. Nothing in this paragraph shall be
deemed to limit the rights of the Administrative Agent or the Borrower against
any Lender.


(d)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days of such required date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.


(e)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Section 5.2 are not satisfied or waived in accordance with the terms hereof, the

-52-

--------------------------------------------------------------------------------




Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


2.16.Requirements of Law.


(a)If any Change in Law:


(i)shall subject any Lender (including any Issuing Lender) to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.17 and changes in the rate of tax on the overall net income
of such Lender);


(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or


(iii)shall impose on such Lender or Issuing Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender or Issuing Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
(b)If any Lender or Issuing Lender shall have determined that any Change in Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender therewith
shall have the effect of reducing the rate of return on such Lender’s or Issuing
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or Issuing Lender or such corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Lender’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Lender or Issuing Lender to be material, then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or Issuing Lender for such reduction; provided that the Borrower
shall not be required to compensate a Lender or Issuing Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender or Issuing Lender notifies the Borrower of such Lender’s or Issuing
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.


(c)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this

-53-

--------------------------------------------------------------------------------




Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.


2.17.Taxes.


(a)All payments made by the Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), and excluding any U.S. federal withholding Taxes under
FATCA imposed on the Administrative Agent or any Lender. If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.


(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.


(d)Each Lender (or Transferee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a

-54-

--------------------------------------------------------------------------------




party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation). In addition, each
Non-U.S. Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). The inability of a Non-U.S. Lender
(or a Transferee) to deliver any form pursuant to this Section 2.17(d) as a
result of a change in law after the date such Lender (or a Transferee) becomes a
Lender (or a Transferee) hereunder or as a result of a change in circumstances
of the Borrower or the use of proceeds of such Lender’s (or Transferee’s) Loans
shall not constitute a failure to comply with this Section 2.17(d) and
accordingly the indemnities to which such Person is entitled pursuant to this
Section 2.17 shall not be affected as a result of such inability. If a Lender
(or Transferee) as to which the preceding sentence does not apply is unable to
deliver any form pursuant to this Section 2.17(d), the sole consequence of such
failure to deliver as a result of such inability shall be that the indemnity
described in Section 2.17(a) hereof for any Non-Excluded Taxes shall not be
available to such Lender or Transferee with respect to the period that would
otherwise be covered by such form.


(e)A Lender that is entitled to an exemption from non-U.S. withholding tax under
the law of the jurisdiction in which the Borrower is located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.


(f)Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.17(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.


(g)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(h)For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Amendment, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) any Loan Document and any Loan as not qualifying as a "grandfathered
obligation" within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).



-55-

--------------------------------------------------------------------------------




(i)The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.18.Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market; provided that such calculation may not take
into account any Eurodollar “floor”. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


2.19.Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a).


2.20.Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a) or (b) becomes a Defaulting Lender, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of clause (a),
prior to any such replacement, such Lender shall have taken no action under
Section 2.19 which has eliminated the continued need for payment of amounts
owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.18 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent (and, if a Revolving Commitment is being assigned, such
replacement financial institution, if not previously a Revolving Lender that is
not a Defaulting Lender, shall be reasonably satisfactory to the Administrative
Agent and each Issuing Lender), (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.16 or 2.17(a), as the case may be, and (ix) any

-56-

--------------------------------------------------------------------------------




such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Agents or any other Lender shall have against the replaced Lender.


In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Loan Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of Section 10.1, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent (if
such replacement financial institution was not already a Lender) and, if such
replacement involves the assignment of a Revolving Commitment to a Person other
than a Revolving Lender that is not a Defaulting Lender, the Administrative
Agent and each Issuing Lender, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (i) such replacement does not
conflict with any applicable law, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, (ii) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to the Non-Consenting Lender pursuant to the Loan Documents on or prior to the
date of replacement, (iii) the replacement financial institution shall approve
the proposed amendment, modification, termination, waiver or consent, (iv) the
Borrower shall be liable to the Non-Consenting Lender under Section 2.18 if any
Eurodollar Loan owing to the Non-Consenting Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the Non-Consenting
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6(c) (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (vi) until such
time as such replacement shall be consummated, the Borrower shall pay to the
Non-Consenting Lender all additional amounts (if any) required pursuant to
Section 2.16, 2.17 or 2.18, as the case may be, (vii) the Borrower provides at
least three Business Days’ prior notice to the Non-Consenting Lender, and (viii)
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender. In the event any Non-Consenting Lender fails to execute
the agreements required under Section 10.6 in connection with an assignment
pursuant to this Section 2.20, the Borrower may, upon two Business Days’ prior
notice to the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender.
2.21.Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8.2 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.7), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to each Issuing Lender and Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by an Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit based upon the Fronting
Exposure arising from that Defaulting Lender; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Loan in respect of which that

-57-

--------------------------------------------------------------------------------




Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Revolving Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lender or Swingline Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or any unreimbursed drawing under
any Letter of Credit in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or Letters of Credit
were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and unreimbursed drawings under Letters of Credit owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or unreimbursed drawings under Letters of Credit owed to, that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.21(a)(i) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.


(ii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender during such period) (and the Borrower shall (A) be required to
pay to each applicable Issuing Lender and the Swingline Lender, as applicable,
the amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender, in each case, during such period that such Lender is a Defaulting
Lender) and (y) shall be limited in its right to receive fees in respect of
Letters of Credit as provided in Section 3.3(a).


(iii)Reallocation of Revolving Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to Sections
2.5 and 3.4, the “Revolving Percentage” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Commitment of that Defaulting
Lender (but subject to the other limitations contained in the definition of
Revolving Percentage relating to Later Expiring Letters of Credit); provided,
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and each Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender no

-58-

--------------------------------------------------------------------------------




longer falls under the definition of Defaulting Lender, the Administrative Agent
will so notify the Revolving Lenders, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Revolving Lenders in accordance with their Revolving Percentages
(without giving effect to Section 2.21(a)(iii) but giving effect to the other
limitations set forth in the definition of Revolving Percentage relating to
Later Expiring Letters of Credit), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.


2.22.Obligations of Lenders Several.    The obligations of the Lenders hereunder
to make Term Loans and Revolving Loans, to fund participations in Letters of
Credit and Swingline Loans, as applicable, and to make payments pursuant to
Section 9.7 are several and not joint. The failure of any Lender to make any
Loan, to fund any such participation or to make any payment under Section 9.7 on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation (if any) to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.


SECTION 3 LETTERS OF CREDIT


3.1.L/C Commitment.


(a)Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during a Revolving Commitment Period in such form
as may be approved from time to time by such Issuing Lender (it being understood
that any commercial Letter of Credit shall provide for sight drafts and not
bankers acceptances); provided that no Issuing Lender shall issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall (i)
be denominated in Dollars, (ii) unless otherwise agreed by the Administrative
Agent and the relevant Issuing Lender, have a face amount of at least $5,000 and
(iii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the then latest
Revolving Termination Date, provided that any Letter of Credit with a one-year
term may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (y) above). Each
Existing Letter of Credit shall be deemed to be issued pursuant to this Section
3.1(a) on the Restatement Effective Date.


(b)No Issuing Lender shall be obligated to issue any Letter of Credit hereunder
if:


(i) such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law;


(ii) any Lender is at that time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including, if requested, the delivery of Cash
Collateral, reasonably

-59-

--------------------------------------------------------------------------------




satisfactory to the Issuing Lender with the Borrower or such Lender to eliminate
such Issuing Lender’s actual or potential Fronting Exposure (after giving effect
to Section 2.21(a)(iii)) with respect to the Defaulting Lender arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other L/C Obligations as to which such Issuing Lender has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or


(iii)the issuance thereof would otherwise conflict with any separate written
agreement between the Borrower and such Issuing Lender.


3.2.Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender an Application therefor, completed to the satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. The relevant
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The relevant Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).


3.3.Fees and Other Charges.


(a)The Borrower will pay a fee for the benefit of each Revolving Lender on all
outstanding Letters of Credit at a per annum rate equal to the product of (i)
the Applicable Margin then in effect with respect to Eurodollar Loans made
pursuant to the Revolving Commitment of such Revolving Lender and (ii) such
Revolving Lender’s daily Revolving Percentage of the undrawn and unexpired
amount of each Letters of Credit, payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date; provided, however, (x) the Borrower shall
pay all accrued Letter of Credit fees through the Amendment No. 2 Effective Date
on the Amendment No. 2 Effective Date and (y) for the avoidance of doubt, any
such fees otherwise payable for the account of a Defaulting Lender with respect
to any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to this Section 3 shall
be payable, to the maximum extent permitted by applicable Law, to the other
Revolving Lenders in accordance with the upward adjustments in their respective
Revolving Percentages allocable to such Letter of Credit pursuant to Section
2.21(a)(iii), with the balance of such fee, if any, payable to the Issuing
Lender for its own account. In addition, the Borrower shall pay to the relevant
Issuing Lender for its own account a fronting fee with respect to each Letter of
Credit at a per annum rate of 0.125% or a lower rate separately agreed between
the Borrower and such Issuing Lender on the undrawn and unexpired amount of each
Letter of Credit issued by such Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the relevant issuance date.


(b)In addition to the foregoing fees, unless otherwise agreed by the relevant
Issuing Lender, the Borrower shall pay or reimburse each Issuing Lender for such
normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.



-60-

--------------------------------------------------------------------------------




3.4.L/C Participations.


(a)Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lenders to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
each Issuing Lender’s obligations and rights under each Letter of Credit issued
by it hereunder and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender through the Administrative Agent
upon demand an amount equal to such L/C Participant’s Revolving Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed. Each
L/C Participant’s obligation to make such payment to such Issuing Lender as
contemplated by this Section 3.4(a), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. No such payment by any L/C Participant shall relieve or
otherwise impair the obligation of the Borrower to reimburse such Issuing Lender
for the amount of any payment made by such Issuing Lender under any Letter of
Credit, together with interest as provided herein.


(b)If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Commitments of such
Lender. A certificate of the relevant Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.


(c)Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment through the Administrative Agent related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent will distribute to each
such Issuing Lender will distribute to each L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent the portion
thereof previously distributed by such Issuing Lender to it.


3.5.Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the relevant Issuing Lender for
the amount of (a) the draft so paid

-61-

--------------------------------------------------------------------------------




and (b) any taxes, fees, charges or other costs or expenses incurred by such
Issuing Lender in connection with such payment, not later than 1:00 P.M., New
York City time, on the day that the Borrower receives notice of payment of such
draft. Each such payment shall be made to the relevant Issuing Lender in lawful
money of the United States and in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Section from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) (or from the date the relevant draft is paid, if
notice thereof is received by the Borrower prior to 10:00 A.M., New York City
time, on such date) until payment in full at the rate set forth in (i) until the
second Business Day following the date of the applicable drawing, Section
2.12(b) and (ii) thereafter, Section 2.12(c).


3.6.Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with each Issuing Lender and L/C
Participant that no Issuing Lender or L/C Participant shall be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. No Issuing
Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the relevant Issuing Lender. The Borrower agrees that any action taken or
omitted by any Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
the New York UCC, shall be binding on the Borrower and shall not result in any
liability of any Issuing Lender to the Borrower.


3.7.Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of each Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.


3.8.Cash Collateral.


(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Lender (i) if an Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in a
Reimbursement Obligation, or (ii) if, as of the date the Total Revolving
Commitment has terminated, any Letter of Credit or Reimbursement Obligation for
any reason remains outstanding, the Borrower shall, in each case, promptly but
in any event within two Business Days of demand, Cash Collateralize the then
outstanding amount of all Letters of Credit and Reimbursement Obligations. At
any time that there shall exist a Defaulting Lender, forthwith upon the request
of the Administrative Agent, any Issuing Lender or the Swingline Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.21(a)(iii) and any Cash Collateral provided by the Defaulting Lender). If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are

-62-

--------------------------------------------------------------------------------




subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate outstanding of
obligations required to be Cash Collateralized, the Borrower will, promptly but
in any event within two Business Days of demand by the Administrative Agent, pay
to the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate amount required
to be Cash Collateralized over (y) the total amount of funds, if any, then held
as Cash Collateral that the Administrative Agent determines to be free and clear
of any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Laws, to reimburse the applicable Issuing
Lender.


(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grant to (and
subject to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each Issuing Lender and the Swingline Lender, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause (c)
below.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided in respect of
Letters of Credit or Swingline Loans shall be held and upon the occurrence and
continuation of an Event of Default applied to the satisfaction of the specific
Letters of Credit, Reimbursement Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for in the Loan Documents.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.6(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in clause (c) above may be otherwise
applied in accordance with the Loan Documents), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


3.9.Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.



-63-

--------------------------------------------------------------------------------




3.10.Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Lender and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.


SECTION 4 REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
4.1.Financial Condition. The condensed consolidating balance sheet information
for the Borrower and its Subsidiaries as at December 31, 2011 and the related
condensed consolidating statement of operations and cash flows information for
the Borrower and its Subsidiaries for the fiscal year ended on such date, as
included in Footnote 26 to the audited consolidated financial statements of CCI
as at, and for the year ended, December 31, 2011, have been prepared based on
the best information available to the Borrower as of the date of delivery
thereof, and present fairly the consolidated financial condition of the Borrower
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the period then ended on the basis described
therein. Such financial information has been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by KPMG
and disclosed therein or as otherwise disclosed therein). As of the Restatement
Effective Date, the Borrower and its Subsidiaries do not have any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in such financial
statements of CCI.


4.2.No Change. Since December 31, 2011 there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.


4.3.Existence; Compliance with Law. Each of Holdings, the Borrower and its
Subsidiaries (a) except in the case of any Shell Subsidiary and any former Shell
Subsidiary until it becomes a Loan Party pursuant to Section 6.9, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, in each case with respect to clauses (b), (c) and (d),
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.


4.4.Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, other than those that have been obtained or made
and are in full force and effect. Each Loan

-64-

--------------------------------------------------------------------------------




Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a valid and legally binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


4.5.No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof, will not violate any material
Requirement of Law or any material Contractual Obligation of any Designated
Holding Company, the Borrower or any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Guarantee and
Collateral Agreement or permitted by Section 7.3(g) or (o)).


4.6.Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings, the Borrower or any of its
Subsidiaries, or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.


4.7.No Default. None of Holdings, the Borrower or any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.


4.8.Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has marketable title to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property (in each case except as could not reasonably be expected to have
a Material Adverse Effect), and none of such property is subject to any Lien
except Liens not prohibited by Section 7.3.


4.9.Intellectual Property. Each of Holdings, the Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted, except as could not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted and is pending by any Person challenging or questioning the use,
validity or effectiveness of any Intellectual Property owned or licensed by
Holdings, the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a breach of the representation and warranty set forth in
the first sentence of this Section 4.9, nor does the Borrower know of any valid
basis for any such claim. The use of all Intellectual Property necessary for the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
does not infringe on the rights of any Person in such a manner that could
reasonably be expected to result in a breach of the representation and warranty
set forth in the first sentence of this Section 4.9.


4.10.Taxes. Each of Holdings, the Borrower and each of its Subsidiaries (other
than Shell Subsidiaries) has filed or caused to be filed all federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than those with
respect to which the amount or validity thereof are currently being contested in
good faith by appropriate proceedings and with respect

-65-

--------------------------------------------------------------------------------




to which reserves in conformity with GAAP have been provided on the books of
Holdings, the Borrower or its Subsidiaries, as the case may be).


4.11.Federal Regulations. No part of the proceeds of any Loans will be used (a)
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.


4.12.Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by, and payment made to, employees of Holdings, the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from Holdings, the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of Holdings, the Borrower or the relevant Subsidiary.


4.13.ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $1,000,000. Neither any Loan Party nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Loan Party nor, to any Loan
Party’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if any Loan Party or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan of any Loan Party or any Commonly
Controlled Entity is in Reorganization or Insolvent.


4.14.Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.


4.15.Subsidiaries. As of the Restatement Effective Date and, following the
Restatement Effective Date, as of the date of the most recently delivered
Compliance Certificate pursuant to Section 6.2(b), (a) Schedule 4.15 (as
modified by such Compliance Certificate) sets forth the name and jurisdiction of
organization of each Designated Holding Company, the Borrower and each of the
Borrower’s Subsidiaries (except any Shell Subsidiary) and, as to each such
Person, the percentage of each class of Equity Interests owned by Holdings, the
Borrower and each of the Borrower’s Subsidiaries, and (b) except as set forth on
Schedule 4.15 (as modified by such Compliance Certificate), there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any

-66-

--------------------------------------------------------------------------------




nature relating to any Equity Interests of the Borrower or any of its
Subsidiaries (except any Shell Subsidiary), except as created by the Loan
Documents.


4.16.Use of Proceeds. The proceeds of the Revolving Loans and any Incremental
Term Loans, and the Letters of Credit, shall be used for general purposes,
including to finance permitted Investments and permitted distributions to redeem
Indebtedness of parent companies of the Borrower.


4.17.Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:


(a)the facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;


(b)neither Holdings, the Borrower nor any of its Subsidiaries has received or is
aware of any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by Holdings, the Borrower or any of its Subsidiaries (the “Business”), nor does
Holdings or the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;


(c)Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;


(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;


(e)there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;


(f)the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and


(g)neither Holdings, the Borrower nor any of its respective Subsidiaries has
assumed any liability of any other Person under Environmental Laws.



-67-

--------------------------------------------------------------------------------




4.18.Certain Cable Television Matters. Except as, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:


(a)(i) Holdings, the Borrower and its Subsidiaries possess all Authorizations
necessary to own, operate and construct the CATV Systems or otherwise for the
operations of their businesses and are not in violation thereof and (ii) all
such Authorizations are in full force and effect and no event has occurred that
permits, or after notice or lapse of time could permit, the revocation,
termination or material and adverse modification of any such Authorization;


(b)neither Holdings, the Borrower nor any of its Subsidiaries is in violation of
any duty or obligation required by the Communications Act of 1934, as amended,
or any FCC rule or regulation applicable to the operation of any portion of any
of the CATV Systems;


(c)(i) there is not pending or, to the best knowledge of Holdings or the
Borrower, threatened, any action by the FCC to revoke, cancel, suspend or refuse
to renew any FCC License held by Holdings, the Borrower or any of its
Subsidiaries and (ii) there is not pending or, to the best knowledge of the
Borrower, threatened, any action by the FCC to modify adversely, revoke, cancel,
suspend or refuse to renew any other Authorization; and


(d)there is not issued or outstanding or, to the best knowledge of Holdings and
the Borrower, threatened, any notice of any hearing, violation or complaint
against Holdings, the Borrower or any of its Subsidiaries with respect to the
operation of any portion of the CATV Systems and neither Holdings nor the
Borrower has any knowledge that any Person intends to contest renewal of any
Authorization.


4.19.Accuracy of Information, Etc. No statement or information (other than
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, or any other document, certificate or statement
furnished by or on behalf of any Loan Party to the Agents or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, as supplemented and updated from time to
time (including through the filing of reports with the SEC) prior to the date
this representation and warranty is made or deemed made and when taken as a
whole with other such statements and information, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party (other
than information of a general economic or political nature) that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in reports filed with
the SEC or in any other documents, certificates and statements furnished to the
Agents and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.


4.20.Security Interests.


(a)The Guarantee and Collateral Agreement is effective to create or continue, as
applicable, in favor of the Administrative Agent, for the benefit of the Secured
Parties (as defined in the Guarantee and Collateral Agreement), a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of certificated Pledged Stock (constituting
securities within the meaning of Section 8-102(a)(15) of the New York UCC)
described in the Guarantee and

-68-

--------------------------------------------------------------------------------




Collateral Agreement, when certificates representing such Pledged Stock are
delivered to the Administrative Agent, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
in appropriate form are filed in the offices specified on Schedule 4.20(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the parties thereto
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person, other than with respect to Liens not
prohibited by Section 7.3.


(b)None of the Equity Interests of the Borrower and its Subsidiaries which are
limited liability companies or partnerships constitutes a security under Section
8-103 of the New York UCC or the corresponding code or statute of any other
applicable jurisdiction.


4.21.Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the financing transactions referred to herein will be and
will continue to be, Solvent.


SECTION 5 CONDITIONS PRECEDENT


5.1.Conditions to New Restatement Effective Date. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:


(a)New Restatement Agreement. The Administrative Agent shall have received
executed counterparts to the New Restatement Agreement from the Loan Paries and
from Lenders constituting the Required Lenders under the Existing Credit
Agreement.


(b)Payment of Fees, Expenses, Etc. The Borrower shall have paid, or concurrently
herewith shall pay to the Administrative Agent for the benefit of the applicable
Agents, to the extent invoiced, the reasonable documented out-of-pocket expenses
of such Agents in connection with this Agreement.


(c)Legal Opinions. On the New Restatement Effective Date, the Administrative
Agent shall have received the legal opinion of Kirkland & Ellis LLP, counsel to
Holdings and the Borrower, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent.


(d)Solvency Certificate. The Administrative Agent shall have received a solvency
certificate of the Borrower dated the New Restatement Effective Date, reasonably
satisfactory to the Administrative Agent.


5.2.Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:


(a)Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date).



-69-

--------------------------------------------------------------------------------




(b)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.


Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6 AFFIRMATIVE COVENANTS


Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding or any Loan or other amount
is owing to any Lender or any Agent hereunder, each of Holdings and the Borrower
shall, and shall cause each Subsidiary of the Borrower to:
6.1.Financial Statements. Furnish to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting):


(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing; and


(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (i) except as approved by such accountants or officer, as the case may
be, and disclosed therein, and (ii) except that the consolidated statements of
the Borrower and its consolidated Subsidiaries described above will not include
the balance sheet and financial results of the Non-Recourse Subsidiaries.
Notwithstanding the foregoing, so long as CCI directly or indirectly owns 100%
of the Equity Interests of the Borrower, the obligations set forth in
Section 6.1(a) and (b) may be satisfied with respect to financial information of
the Borrower and its Subsidiaries by furnishing the applicable financial
information of CCI; provided that to the extent financial information of CCI is
provided, such financial information is accompanied by consolidating information
that explains in reasonable detail the differences between the information
relating to CCI and its Subsidiaries (other than the Borrower and its
Subsidiaries), on the one hand, and the information relating to the Borrower and
its Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
financial statements of CCI are provided in lieu

-70-

--------------------------------------------------------------------------------




of financial statements of the Borrower under Section 6.1(a), such financial
statements are reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing.
Documents required to be delivered pursuant to Section 6.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.2; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or filed
with the SEC on Form 10-K or 10-Q, as applicable; provided that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent the other Agents, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws, provided, however, that to the extent such Borrower
Materials constitute non-public information, they shall be treated as set forth
in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the other Agents shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
6.2.Certificates; Other Information. Furnish to the Lenders through the
Administrative Agent (including by means of IntraLinks or any similar posting)
(or, in the case of clause (d) below, to the relevant Lender):


(a)[Reserved];


(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its

-71-

--------------------------------------------------------------------------------




covenants and other agreements, and satisfied every condition, contained in this
Agreement and the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and (ii) a Compliance Certificate containing all information and
calculations necessary for determining compliance by Holdings, the Borrower and
its Subsidiaries with the provisions of this Agreement referred to therein as of
the last day of the fiscal quarter or fiscal year of the Borrower, as the case
may be;


(c)[Reserved];


(d)promptly, such additional financial and other information (including
financial information with respect to the Borrower and its Subsidiaries) as any
Lender may from time to time reasonably request; and


(e)the Borrower shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” an anti-money
laundering rules and regulations, including the Patriot Act (as hereinafter
defined).


6.3.Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect or where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings, the Borrower or its Subsidiaries, as the case
may be.


6.4.Maintenance of Existence; Compliance. (a) (i) Other than with respect to
Shell Subsidiaries, preserve, renew and keep in full force and effect its
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.


6.5.Maintenance of Property; Insurance. (a) Except as in the aggregate could not
reasonably be expected to have a Material Adverse Effect, keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies insurance on all its material property in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general geographic area by companies engaged in the same or
a similar business.


6.6.Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Lender, coordinated through the Administrative
Agent, to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Holdings, the Borrower and its Subsidiaries
with officers

-72-

--------------------------------------------------------------------------------




and employees of Holdings, the Borrower and its Subsidiaries and with its
independent certified public accountants.


6.7.Notices. Promptly give notice to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting) of:


(a)the occurrence of any Default or Event of Default;


(b)any (i) default or event of default under any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between Holdings, the
Borrower or any of its Subsidiaries and any Governmental Authority, that, in
either case, could reasonably be expected to have a Material Adverse Effect;


(c)any litigation or proceeding commenced against Holdings, the Borrower or any
of its Subsidiaries which could reasonably be expected to result in a liability
of $100,000,000 or more to the extent not covered by insurance or which could
reasonably be expected to have a Material Adverse Effect;


(d)the following events: (i) the occurrence of any Reportable Event with respect
to any Plan, a failure to make any required contribution to a Plan, the creation
of any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Loan Party or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan or (iii) within five Business Days after the receipt thereof by any
Loan Party or any Commonly Controlled Entity, a copy of any notice from the PBGC
stating its intention to terminate a Plan or to have a trustee appointed to
administer any Plan;


(e)any determination by the Borrower to treat the Loans and/or Letters of Credit
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), and promptly thereafter, the Borrower shall deliver a duly
completed copy of IRS Form 8886 or any successor form to the Administrative
Agent; and


(f)any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.


Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.
6.8.Environmental Laws.


(a)Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.


(b)Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all

-73-

--------------------------------------------------------------------------------




remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.


6.9.Additional Collateral. With respect to any new Subsidiary (other than any
type of Subsidiary referred to in the following parenthetical so long as it
qualifies as such or is subject to the restrictions referred to therein) created
or acquired by the Borrower or any of its Subsidiaries (which shall be deemed to
have occurred in the event that any Non-Recourse Subsidiary, Shell Subsidiary,
Excluded Acquired Subsidiary or Regulated Subsidiary ceases to qualify as such,
it being understood that such Subsidiaries will not be required to become
Subsidiary Guarantors until such time), promptly (a) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, or the Borrower, as the
case may be, a perfected first priority security interest, subject to Liens not
prohibited by Section 7.3, in (i) the Equity Interests of such new Subsidiary
and all other property of the type that would constitute Collateral of such new
Subsidiary (including Intercompany Obligations) that are held by Holdings, the
Borrower or any of its Subsidiaries, limited in the case of the Equity Interests
of any Foreign Subsidiary, to 66% of the total outstanding Equity Interests of
such Foreign Subsidiary, and (ii) any Collateral with respect to such new
Subsidiary as described in the Guarantee and Collateral Agreement, (b) deliver
to the Administrative Agent the certificates, if any, representing such Equity
Interests (constituting securities within the meaning of Section 8-102(a)(15) of
the New York UCC), and any intercompany notes or other instruments evidencing
Intercompany Obligations and all other rights and interests constituting
Collateral, together with, as applicable, undated powers, instruments of
transfer and endorsements, in blank, executed and delivered by a duly authorized
officer of Holdings, the Borrower or such Subsidiary, as the case may be, and
(c) except in the case of a Foreign Subsidiary, cause such new Subsidiary (i) to
deliver an Assumption Agreement with respect to the Guarantee and Collateral
Agreement and (ii) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest, subject to Liens not prohibited by Section 7.3, in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.


6.10.Regulated Subsidiaries. With respect to each Regulated Subsidiary, (a) take
reasonable steps to obtain the consents required from any Governmental Authority
to enable such Regulated Subsidiary (unless it is a Shell Subsidiary) to become
a Loan Party and to enable the Loan Parties to pledge as Collateral all of the
Equity Interests of such Regulated Subsidiary owned by them and (b) cause such
Regulated Subsidiary to comply with the proviso contained in the definition
thereof.


SECTION 7 NEGATIVE COVENANTS


Holdings and the Borrower agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or any Agent hereunder, Holdings (solely with respect to
Sections 7.2, 7.3, 7.4, 7.12, 7.14 and 7.15) and the Borrower shall not, and
shall not permit any Subsidiary of the Borrower to, directly or indirectly:
7.1.Financial Condition Covenants.


(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any fiscal quarter of the Borrower to exceed
5.0 to 1.0.



-74-

--------------------------------------------------------------------------------




(b)Consolidated First Lien Leverage Ratio. Permit the Consolidated First Lien
Leverage Ratio determined as of the last day of any fiscal quarter of the
Borrower to exceed 4.0 to 1.0.


7.2.Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:


(a)Indebtedness of any Loan Party pursuant to any Loan Document;


(b)(i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary; (ii) Indebtedness
of any Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other Subsidiary of the Borrower that is not a Subsidiary Guarantor; and (iii)
Indebtedness incurred by any Subsidiary resulting from Investments made pursuant
to Section 7.7(h) in the form of intercompany loans;


(c)(i) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor or, if such Subsidiary is a Guarantor, obligations of the
Borrower and (ii) Guarantee Obligations incurred in the ordinary course of
business by any Subsidiary of the Borrower that is not a Subsidiary Guarantor of
obligations of any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;


(d)Indebtedness of the Borrower and its Subsidiaries (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by Section
7.3(f)(i) in an aggregate principal amount not to exceed $500,000,000 at any one
time outstanding;


(e)Indebtedness of Holdings, the Borrower and Charter Communications Operating
Capital Corp. (and Guarantee Obligations of any Guarantor in respect thereof) so
long as (i) at the time of the incurrence or issuance of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) such Indebtedness shall have no scheduled amortization
prior to the date that is six months after the Term I Maturity Date (or, in the
case of Indebtedness incurred prior to the Restatement Effective Date, the final
maturity date of any Term Loans outstanding on the date such Indebtedness was
incurred), (iii) the terms of the documentation for such Indebtedness do not
require Holdings, the Borrower or any of its Subsidiaries to repurchase, repay
or redeem such debt securities (or make an offer to do any of the foregoing)
upon the happening of any event (other than as a result of an event of default
thereunder or pursuant to customary “change of control” provisions or asset sale
offers) prior to the Term I Maturity Date and (iv) the documentation for such
Indebtedness does not contain financial maintenance covenants (which term shall
not include financials-based incurrence tests) and provides for other covenants,
events of default and other terms that the Borrower determines are not worse
than market terms for similar financings at the time such Indebtedness is
incurred;


(f)Indebtedness of any Person that becomes a Subsidiary pursuant to an
Investment permitted by Section 7.7 (and any guarantee by any Loan Party
thereof), so long as (i) at the time of the incurrence or issuance of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) such Indebtedness existed at the time
of such Investment and was not created in anticipation thereof, (iii) a
certificate of a Responsible Officer of the Borrower stating whether or not such
Indebtedness subjects such new Subsidiary to any restriction of the type
described in Section 7.13 (disregarding any exceptions contained in Section
7.13) and setting forth the nature and extent of such restriction shall have
been delivered to the Administrative Agent and (iv) the aggregate outstanding
principal amount of Indebtedness

-75-

--------------------------------------------------------------------------------




incurred pursuant to this clause (f) that is incurred by any Person that is not
a Loan Party or that is secured by any Liens shall not exceed $500,000,000 at
any time;


(g)Indebtedness of the Borrower or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn by the Borrower or such Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is promptly
repaid;


(h)letters of credit for the account of the Borrower or any of its Subsidiaries
obtained other than pursuant to this Agreement, so long as the aggregate undrawn
face amount thereof, together with any unreimbursed reimbursement obligations in
respect thereof, does not exceed $200,000,000 at any one time;


(i)unsecured Indebtedness of Holdings;


(j)Indebtedness incurred pursuant to any sale and leaseback transaction
permitted by Section 7.10;


(k)Indebtedness of the Borrower and Charter Communications Operating Capital
Corp. under the CCO Senior Notes and Guarantee Obligations of any Guarantor in
respect thereof;


(l)additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$150,000,000 at any one time outstanding; and


(m)Indebtedness of Holdings under the Holdings Credit Agreement (it being
understood that there is no limitation on the aggregate principal amount at any
one time outstanding in respect thereof); and


(n)Indebtedness in respect of First Lien Notes (and Guarantee Obligations of any
Guarantor in respect thereof) so long as at the time of incurrence (i) no
Default or Event of Default has occurred and is continuing and (ii) immediately
after giving effect to the issuance or assumption of such First Lien Notes and
any substantially concurrent application of the Net Cash Proceeds therefrom (if
any), the aggregate principal amount of outstanding Term Loans and First Lien
Notes would not exceed the First Lien Term Cap.


7.3.Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:


(a)Liens for taxes, assessments and other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;


(c)pledges or deposits in connection with workers’ compensation, insurance and
social security legislation;



-76-

--------------------------------------------------------------------------------




(d)deposits made to secure the performance of bids, tenders, trade contracts,
leases, statutory or regulatory obligations, surety and appeal bonds, bankers
acceptances, government contracts, performance bonds and other obligations of a
like nature incurred in the ordinary course of business, in each case excluding
obligations for borrowed money;


(e)easements, rights-of-way, municipal and zoning ordinances, title defects,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings, the
Borrower or any of its Subsidiaries;


(f)Liens securing (i) Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(d) to finance the acquisition of fixed or
capital assets, provided that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (C) the amount of Indebtedness secured thereby is not
increased or (ii) Indebtedness of any Excluded Acquired Subsidiary permitted
under Section 7.2(f) so long as such Liens do not at any time encumber any
property other than the property of Excluded Acquired Subsidiaries;


(g)Liens on assets of the Borrower and any Guarantor, in each case constituting
Collateral under the Guarantee and Collateral Agreement, securing Indebtedness
of the Borrower or such Guarantor, as the case may be, incurred pursuant to
Section 7.2(k) or (m), subject to the Senior Note Intercreditor Agreement;


(h)Liens created pursuant to the Guarantee and Collateral Agreement securing
obligations of the Loan Parties under (i) the Loan Documents, (ii) Specified
Hedge Agreements, (iii) Specified Cash Management Agreement and (iv) letters of
credit issued pursuant to Section 7.2(h) by any Lender or any Affiliate of any
Lender;


(i)any landlord’s Lien or other interest or title of a lessor under any lease or
a licensor under a license entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased or licensed;


(j)Liens created under Pole Agreements on cables and other property affixed to
transmission poles or contained in underground conduits;


(k)Liens of or restrictions on the transfer of assets imposed by any
Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements or Pole Agreements;


(l)Liens arising from judgments or decrees not constituting an Event of Default
under Section 8.1(i);


(m)Liens arising under or in connection with any sale and leaseback transaction
permitted by Section 7.10;


(n)Liens consisting of cash collateral in an aggregate amount not exceeding
$100,000,000 at any time, securing Specified Hedge Agreements or letters of
credit issued pursuant to Section 7.2(h);



-77-

--------------------------------------------------------------------------------




(o)junior Liens on assets constituting Collateral under the Guarantee and
Collateral Agreement securing Indebtedness of the Borrower or any Guarantor
incurred pursuant to Section 7.2(e), which Liens shall be on terms and
conditions no less favorable to the interests of the Loan Parties and the
Lenders in any material respect than those contained in the Senior Note
Intercreditor Agreement as in effect on the Restatement Effective Date;


(p)Liens in favor of the Borrower created pursuant to the Silo Guarantee and
Collateral Agreements as in effect on the Restatement Effective Date;


(q)junior Liens on Equity Interests of the Borrower securing Indebtedness of
Holdings incurred pursuant to Section 7.2(e) or (m), which Liens shall be on
terms and conditions no less favorable to the interests of the Loan Parties and
the Lenders in any material respect than those contained in the Holdings Credit
Agreement as in effect on the Restatement Effective Date, and in any event
subject to an intercreditor agreement on terms and conditions satisfactory to
the Administrative Agent (it being agreed that the Holdings Intercreditor
Agreement as in effect on the Restatement Effective Date is satisfactory);


(r)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $50,000,000 at any one time
outstanding; and


(s)Liens on assets of Holdings, the Borrower or any Guarantor in each case
constituting Collateral under the Guarantee and Collateral Agreement that are
subject to the terms of the First Lien Intercreditor Agreement securing
Indebtedness permitted by Section 7.2(n).


7.4.Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:


(a)(i) any Subsidiary of the Borrower may be merged or consolidated with or into
any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary
Guarantor shall be the continuing or surviving entity) and (ii) any Wholly Owned
Subsidiary of the Borrower that is not a Subsidiary Guarantor may be merged or
consolidated with or into any Wholly Owned Subsidiary of the Borrower;


(b)any Subsidiary of the Borrower with no operations may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity);


(c)(i) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any Wholly Owned Subsidiary
Guarantor and (ii) any Subsidiary may dispose of any or all of its assets to any
other Person to effect a Disposition permitted by Section 7.5(f);


(d)any Shell Subsidiary may be liquidated or dissolved or otherwise cease to
exist; and


(e)so long as no Default or Event of Default has occurred or is continuing or
would result therefrom, Holdings or the Borrower may merge or consolidate with
any other Person; provided that (i) Holdings or the Borrower, as applicable,
shall be the continuing or surviving

-78-

--------------------------------------------------------------------------------




corporation or (ii) if the Person formed by or surviving any such merger or
consolidation is not Holdings or the Borrower, as applicable (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of the United States, any state thereof, the District
of Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of Holdings or the Borrower, as applicable, under
this Agreement and the other Loan Documents to which Holdings or the Borrower,
as applicable, is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have by a
supplement to the Guarantee and Collateral Agreement and other applicable Loan
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (D) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement and (E) the Administrative Agent shall have
received such legal opinions, certificates and other documents as it may
reasonably request; provided, further, that if the foregoing are satisfied, the
Successor Company will succeed to, and be substituted for, Holdings or the
Borrower, as applicable, under this Agreement.


7.5.Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
Equity Interests to any Person, except:


(a)the Disposition of obsolete, surplus or worn out property in the ordinary
course of business;


(b)Dispositions of cash and Cash Equivalents, and the sale of inventory in the
ordinary course of business;


(c)Dispositions expressly permitted by Section 7.4;


(d)(i) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower
or any Wholly Owned Subsidiary Guarantor and (ii) the sale or issuance of the
Equity Interests of any Subsidiary of the Borrower that is not a Subsidiary
Guarantor to any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;


(e)the sale or issuance of any Subsidiary’s Equity Interests to a Designated
Holding Company; provided that (i) such Equity Interests are contributed as a
capital contribution to the direct parent of such Subsidiary on the date of such
sale or issuance (and, if such parent is a Wholly Owned Subsidiary such parent
shall remain a Wholly Owned Subsidiary after such contribution) and (ii) no DHC
Default shall have occurred and be continuing or would result therefrom;


(f)the Disposition (directly or indirectly through the Disposition of 100% of
the Equity Interests of a Subsidiary) of operating assets by the Borrower or any
of its Subsidiaries (it being understood that all Exchange Excess Amounts shall
be deemed to constitute usage of availability in respect of Dispositions
pursuant to this Section 7.5(f)), provided that (i) on the date of such
Disposition (the “Disposition Date”; it being understood that, with respect to a
series of related Dispositions required pursuant to a plan of Dispositions
contained in a single agreement, the Disposition Date shall be the date of the
first such Disposition), no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) the Annualized Asset Cash Flow
Amount attributable to the assets being disposed of, when added to the

-79-

--------------------------------------------------------------------------------




Annualized Asset Cash Flow Amount attributable to all other assets previously
disposed of pursuant to this Section 7.5(f) during the period from the Refresh
Effective Date to such Disposition Date, shall not exceed an amount equal to 50%
of Annualized Pro Forma Operating Cash Flow determined as of such Disposition
Date; (iii) except in the case of any Exchange, at least 75% of the proceeds of
such Disposition shall be in the form of cash (provided, however, that, for the
purposes of this clause (f), any Designated Non-Cash Consideration received by
the Borrower or any of its Subsidiaries in any Disposition pursuant to this
clause (f) having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received in connection with any other
Disposition pursuant to this clause (f) that is at that time outstanding, not to
exceed the greater of $500,000,000 and 3.00% of Total Assets (with the fair
market value of each item of Designated Non-Cash Consideration being measured at
the time received and without giving effect to subsequent changes in value) will
be deemed to be cash); and (iv) the Net Cash Proceeds of such Disposition shall
be applied to prepay the Term Loans to the extent required by Section 2.9(a);


(g)any Exchange by the Borrower and its Subsidiaries; provided that (i) on the
relevant Exchange Date, no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) in the event that the Annualized
Asset Cash Flow Amount attributable to the assets being Exchanged exceeds the
annualized asset cash flow amount (determined in a manner comparable to the
manner in which Annualized Asset Cash Flow Amounts are determined hereunder) of
the assets received in connection with such Exchange (such excess amount, an
“Exchange Excess Amount”), then, the Disposition of such Exchange Excess Amount
shall be permitted by clauses (ii) and (iii) of Section 7.5(f); and (iii) the
Net Cash Proceeds of such Exchange, if any, shall be applied to prepay the Term
Loans to the extent required by Section 2.9(a);


(h)Dispositions by the Borrower and its Subsidiaries of property acquired after
the Original Restatement Effective Date (other than property acquired in
connection with Exchanges of property owned on the Original Restatement
Effective Date), so long as (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) a definitive
agreement to consummate such Disposition is executed no later than twelve months
after the date on which relevant property is acquired and (iii) such Disposition
is consummated within eighteen months after the date on which the relevant
property is acquired;


(i)Dispositions consisting of capital contributions permitted by Section 7.7(h);


(j)the Disposition by the Borrower and its Subsidiaries of other property having
a fair market value not to exceed $10,000,000 in the aggregate for any fiscal
year of the Borrower (it being understood that a release in accordance with
Section 10.14 of any Collateral Disposed of pursuant to this clause (j) shall
not be required and upon consummation of a Disposition permitted by this clause
(j), the Lien of the Administrative Agent shall be automatically released on the
property disposed of);


(k)Dispositions of Investments permitted by Section 7.7(h); provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) such Disposition is made for fair market value.


It is understood that this Section 7.5 does not apply to the sale or issuance of
the Equity Interests of the Borrower.

-80-

--------------------------------------------------------------------------------




7.6.Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of Holdings, the Borrower or any Subsidiary, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:


(a)(i) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor, (ii) any Subsidiary of the Borrower that is not a
Subsidiary Guarantor may make Restricted Payments to any other Subsidiary of the
Borrower and (iii) if such Subsidiary is not a Wholly Owned Subsidiary, any
Subsidiary may make Restricted Payments to each holder of its Equity Interests
other than the Borrower or any of its Subsidiaries so long as such Restricted
Payment is made on a pro rata basis to the holders of the applicable class of
Equity Interests;


(b)the Borrower may make distributions (directly or indirectly) to any Qualified
Parent Company or any Affiliate of the Borrower for the purpose of enabling such
Person to make interest payments in respect of its Qualified Indebtedness (other
than interest that becomes due as a result of the acceleration of the maturity
of such Indebtedness after an event of default or similar event), provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) no DHC Default shall have occurred and be
continuing or would result therefrom (unless the use of proceeds of such
distribution cures all such DHC Defaults) and (iii) each such distribution shall
be made no earlier than 30 days prior to the date the relevant interest payment
is due;


(c)the Borrower may make distributions to any Qualified Parent Company to be
used to repay, repurchase, redeem, cancel or otherwise acquire or retire
(collectively, “Debt Repayment”) any such Person’s Indebtedness for borrowed
money; provided that (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, (ii) no DHC Default shall have occurred
and be continuing or would result therefrom (unless the use of proceeds of such
distribution cures all such DHC Defaults), (iii) Available Liquidity shall,
after giving pro forma effect to such distribution, be at least $250,000,000 and
(iv) such distribution shall be made no earlier than 60 days prior to the date
the relevant Debt Repayment is made;


(d)(i) in respect of any calendar year or portion thereof during which the
Borrower is a Flow-Through Entity, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, and without duplication of
Section 7.7(k), the Borrower may make distributions (directly or indirectly) to
the direct or indirect holders of the Equity Interests of the Borrower that are
not Flow-Through Entities, in an amount sufficient to permit each such holder to
pay the actual income taxes (including required estimated tax installments) that
are required to be paid by it with respect to the combined taxable income of the
Qualified Parent Companies, the Borrower and its Subsidiaries in any calendar
year, as estimated by the Borrower in good faith and (ii) in respect of any
calendar year or portion thereof where subclause (i) does not apply but during
which the Borrower or any of its Subsidiaries is a member of a consolidated,
unitary, combined or similar income tax group of which CCI (or any direct or
indirect Subsidiary of CCI that is a parent company of the Borrower) is the
common parent, without duplication of Section 7.7(k), the Borrower may make
distributions (directly or indirectly) to the common parent, the proceeds of
which will be used to pay the portion of the consolidated, unitary, combined or
similar U.S. federal, state and local and non-U.S. income taxes attributable to
the income of the Borrower and/or its Subsidiaries (as applicable) in an amount
not

-81-

--------------------------------------------------------------------------------




to exceed the income tax liabilities that would have been payable by the
Borrower and/or its Subsidiaries (as applicable) on a stand-alone basis, reduced
by any such income taxes paid or to be paid directly by the Borrower and/or its
Subsidiaries directly;


(e)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any of its
Affiliates for purposes other than Debt Repayment; provided that the aggregate
of all distributions made under this Section 7.6(e) shall not exceed
$100,000,000 during the term of this Agreement;


(f)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any Qualified
Parent Company or direct payments to be used to repurchase, redeem or otherwise
acquire or retire for value any Equity Interests of any Qualified Parent Company
held by any member of management of Holdings or any other Qualified Parent
Company, the Borrower or any of its Subsidiaries pursuant to any management
equity subscription agreement, stock option agreement or similar agreement or
arrangement, provided that the aggregate amount of such distributions shall not
exceed $25,000,000 in any fiscal year of the Borrower;


(g)the Borrower may make distributions to any Qualified Parent Company to permit
such Qualified Parent Company to pay (i) attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses (including any commitment and other fees payable in
connection with credit facilities) actually incurred in connection with any
issuance, sale or incurrence by such Qualified Parent Company of Equity
Interests or Indebtedness, any exchange of securities or a tender for
outstanding debt securities or any actual or proposed Investment, (ii) the costs
and expenses of any offer to exchange privately placed securities in respect of
the foregoing for publicly registered securities or any similar concept having a
comparable purpose, (iii) other administrative expenses (including legal,
accounting, other professional fees and costs, printing and other such fees and
expenses) incurred in the ordinary course of business, in an aggregate amount in
the case of this clause (iii) not to exceed $5,000,000 in any fiscal year or
(iv) all or a portion of the consideration payable for any Investment that would
have been permitted to be made by the Borrower pursuant to Section 7.7; provided
that (x) the assets or Equity Interests acquired in such Investment (to the
extent of amounts distributed by the Borrower to enable such Qualified Parent
Company to make such Investment) are promptly contributed to the capital of the
Borrower or a Subsidiary and (y) such Investment shall be deemed for purposes of
Section 7.7 to be an Investment by the Borrower;


(h)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in the amount
of any payment or amount received, directly or indirectly, by it from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such payment or amount;


(i)the Borrower and its Subsidiaries may make Restricted Payments; provided that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the Consolidated Leverage Ratio determined as of the
last day of the most recently ended Test Period for which financial statements
were required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable, after giving pro forma effect to such Restricted Payment, is less
than or equal to 3.50:1.00; and


(j)the Borrower and its Subsidiaries may make Restricted Payments for purposes
of making interest payments or paying any premium (including any premium payable
in connection with a Repricing Transaction) in connection with any Indebtedness
(including the Term H Loans

-82-

--------------------------------------------------------------------------------




and the Term I Loans during any period they are Incremental Escrow Term Loans)
of any Affiliate of the Borrower that is incurred by any Escrow Borrower or any
other special purpose entity formed for purposes of being the issuer of such
Indebtedness during any period where the proceeds of such Indebtedness are held
in escrow pursuant to escrow arrangements, and, in the case of Incremental Term
Loans, if an Escrow Borrower has assumed the obligations of the Borrower with
respect to any Incremental Term Loans originally funded to the Borrower
resulting in such Incremental Term Loans becoming Escrow Term Loans, additional
Restricted Payments in an amount not to exceed the principal amount of such
Escrow Term Loans.


7.7.Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Equity Interests,
bonds, notes, debentures or other debt securities of, or any assets constituting
a significant part of a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:


(a)extensions of trade credit in the ordinary course of business;


(b)investments in Cash Equivalents;


(c)Guarantee Obligations permitted by Section 7.2;


(d)loans and advances to employees of the Borrower or any of its Subsidiaries in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount not to exceed $5,000,000 at any one
time outstanding;


(e)Investments (including capital expenditures) (i) by the Borrower or any of
its Subsidiaries in (x) the Borrower or any Subsidiary that, prior to such
Investment, is a Wholly Owned Subsidiary Guarantor, or (y) any then existing
Subsidiary that is not a Subsidiary Guarantor if such Subsidiary becomes a
Wholly Owned Subsidiary Guarantor concurrently with the making of such
Investment and (ii) by any Subsidiary of the Borrower that is not a Subsidiary
Guarantor in any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;


(f)acquisitions by the Borrower or any Wholly Owned Subsidiary Guarantor of
operating assets (substantially all of which pertain to a Permitted Line of
Business), directly through an asset acquisition or indirectly through the
acquisition of 100% of the Equity Interests of a Person substantially engaged in
a Permitted Line of Business, provided, that (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) at no
time shall the aggregate Consideration paid during the period from the Original
Restatement Effective Date through such time in connection with any such
acquisitions of Equity Interests of Persons who, together with their
Subsidiaries, are not Wholly Owned Subsidiary Guarantors at such time, exceed
$1,000,000,000;


(g)the Borrower or any of its Subsidiaries may contribute operating assets to
any Non-Recourse Subsidiary (other than an Escrow Borrower) so long as (i) such
Disposition is permitted pursuant to Section 7.5(f), (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (iii)
after giving effect thereto, the Consolidated Leverage Ratio shall be equal to
or lower than the Consolidated Leverage Ratio in effect immediately prior
thereto and (iv) the Equity Interests received by the Borrower or any of its
Subsidiaries in connection therewith shall be pledged as Collateral (either
directly or through a holding company parent of such Non-Recourse Subsidiary so
long as such parent is a Wholly Owned Subsidiary Guarantor); and



-83-

--------------------------------------------------------------------------------




(h)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
outstanding at any time (initially valued at cost and giving effect to all
payments received in respect thereof whether constituting dividends, prepayment,
interest, return on capital or principal or otherwise unless such payments are
from a Non-Recourse Subsidiary (other than an Escrow Borrower) and applied to
make a Restricted Payment under Section 7.6(h) or an Investment under Section
7.7 (l) or 7.7(m)), not to exceed the sum of $300,000,000 plus the aggregate
amount of cash and assets (valued at fair market value) contributed by any
Designated Holding Company to the Borrower after April 27, 2004 in the form of
common equity; provided, that (i) no such Investment may be made at any time
when a Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) none of the proceeds of such Investment may be used
directly or indirectly to repay, repurchase, redeem or otherwise acquire or
retire for value Indebtedness of any Qualified Parent Company or otherwise in a
manner that would be prohibited by Section 7.6 if the Borrower or any Subsidiary
(directly or indirectly) used such proceeds in such manner and (iii) Available
Liquidity, shall, after giving pro forma effect to such Investment, be at least
$250,000,000;


(i)any Excluded Acquired Subsidiary may make investments in any other Excluded
Acquired Subsidiary;


(j)the Borrower may purchase or otherwise acquire Indebtedness of a Qualified
Parent Company in connection with any Debt Repayment so long as (i) such Debt
Repayment is consummated within 60 days after such purchase, (ii) the amount
expended to effectuate such purchase (or, in the case of a debt-for-debt
exchange, the principal amount of the Indebtedness issued in exchange for such
Qualified Parent Company Indebtedness) could, on the date such purchase is made
(the “Test Date”), have been distributed to a Qualified Parent Company to
effectuate a Debt Repayment pursuant to Section 7.6(c), and (iii) on the date
such Debt Repayment is consummated, no Default or Event of Default shall have
occurred and be continuing;


(k)loans or advances to any direct or indirect parent company of the Borrower in
lieu of Restricted Payments permitted by Section 7.6(d);


(l)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower and its Subsidiaries may make Investments
in any Non-Recourse Subsidiary with the proceeds of distributions from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such proceeds;


(m)the Borrower and its Subsidiaries may contribute operating assets to a Wholly
Owned Subsidiary, provided that (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) a binding Contractual
Obligation with a counterparty other than a member of the Charter Group to
Dispose of such assets or Wholly Owned Subsidiary is in effect at the time of
such contribution, (iii) such Disposition is consummated in accordance with
Section 7.5(f) within five Business Days of such contribution or, if such
Disposition is not so consummated, then within eight Business Days of such
contribution such contribution is reversed or such Wholly Owned Subsidiary
complies with Section 6.9 and (iv) such Wholly Owned Subsidiary shall not make
any Investments with such assets or the proceeds thereof, including pursuant to
Section 7.7(e)(ii) or (iv); and


(n)Investments by the Borrower and its Subsidiaries in any Escrow Borrower or
other Non-Recourse Subsidiary for purposes of funding original issue discount,
upfront fees, re-

-84-

--------------------------------------------------------------------------------




demption or repayment premium and interest with respect to any Escrow
Incremental Term Loans or debt securities issued pursuant to escrow
arrangements, in each case, to the extent such Escrow Incremental Term Loans and
debt securities are intended to provide a portion of the funds to finance the
Acquisition, and, in the case of Incremental Term Loans, if such Escrow Borrower
has assumed the obligations of the Borrower with respect to any Incremental Term
Loans originally funded to the Borrower resulting in such Incremental Term Loans
becoming Escrow Term Loans, additional Investments in an amount not to exceed
the principal amount of such Escrow Term Loans.


7.8.Certain Payments and Modifications Relating to Indebtedness and Management
Fees.


(a)Make or offer to make any payment, prepayment, repurchase, purchase or
redemption in respect of, or otherwise optionally or voluntarily defease or
segregate funds with respect to (collectively, “prepayment”), any Specified
Long-Term Indebtedness or the CCO Senior Notes prior to the scheduled final
maturity thereof, other than (i) the payment of scheduled interest and principal
payments required to be made in cash, (ii) the prepayment of Specified
Subordinated Debt with the proceeds of other Specified Long-Term Indebtedness or
of Loans or with cash on hand, (iii) the prepayment of any Specified Long-Term
Indebtedness or the CCO Senior Notes with the proceeds of other Specified
Long-Term Indebtedness, so long as such new Indebtedness has covenants and event
of default provisions no more restrictive in any material respect than those
applicable to the Indebtedness being refinanced, (iv) the prepayment of any
Specified Long-Term Indebtedness or the CCO Senior Notes with the proceeds of
substantially concurrent capital contributions made to Holdings, and then
contributed to the Borrower, in each case in the form of common equity, (v) the
prepayment of any Specified Long-Term Indebtedness or the CCO Senior Notes
effected solely by exchanging such debt for Indebtedness of a Qualified Parent
Company, and (vi) the prepayment of Specified Long-Term Indebtedness or the CCO
Senior Notes so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) Available Liquidity shall, after
giving pro forma effect to such prepayment, be at least $250,000,000.


(b)Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any of the terms of any
Specified Long-Term Indebtedness or the CCO Senior Note Indenture in a manner,
taken as a whole, that would be materially adverse to the Lenders; provided that
no such amendment, modification, waiver or other change will be materially
adverse to the Lenders if, after giving effect to such amendment, modification,
waiver or other change, such Specified Long-Term Indebtedness or the CCO Senior
Notes would have been permitted to be incurred hereunder on the effective date
of such amendment, modification, waiver or other change.


(c)Make or agree to make any payment in respect of management fees to any
Person, directly or indirectly, other than (i) to the Borrower or a Wholly Owned
Subsidiary Guarantor and (ii) any amounts required to be paid or reimbursed to
the manager under the Management Fee Agreement with respect to actual costs,
fees, expenses, and other similar amounts thereunder, without any mark-up or
premium.


(d)Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Management Fee Agreement, other than any such amendment, modification, waiver or
other change that (i) (x) would extend the due date or reduce (or increase to
the amount permitted by Section 7.8(c)) the amount of any payment thereunder or
(y) does not adversely affect the interests of the Lenders (it being understood
that a change in the manager thereunder to another member of the Charter Group
or a renewal of such

-85-

--------------------------------------------------------------------------------




agreement does not adversely affect the interests of the Lenders) and (ii) does
not involve the payment of a consent fee.


7.9.Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions between or among Holdings, the Borrower or any
Subsidiary) unless such transaction is (a) not prohibited under this Agreement
and (b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, in any material respect than it would obtain in
a comparable arm’s length transaction with a Person that is not an Affiliate.
The foregoing restrictions shall not apply to (i) transactions expressly
permitted by Section 7.6, Section 7.7(h) or Section 7.8(c), (ii) amounts paid
under the Management Fee Agreement, (iii) the entry into or performance of
obligations under any customary tax sharing agreement, (iv) transactions with a
Person that is an Affiliate solely as a result of the Borrower’s or any
Subsidiary’s ownership of Equity Interests of, or other Investments in, such
Person, (v) employment agreements entered into by the Borrower and its
Subsidiaries in the ordinary course of business, (vi) payment of reasonable
directors fees and customary indemnification and insurance arrangements in favor
of directors and officers and (vii) transactions with an Escrow Borrower,
including any Escrow Funding Assignment, any Escrow Assumption and the entrance
into any agreements related thereto so long as the proceeds of any related
Indebtedness of the assets or Equity Interest acquired therewith are promptly
contributed or otherwise transferred to the Borrower or a Subsidiary promptly
upon the use of such proceeds.


7.10.Sales and Leasebacks. Enter into any arrangement with any Person (other
than Subsidiaries of the Borrower) providing for the leasing by the Borrower or
any Subsidiary of real or personal property that has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary unless, after giving effect thereto, the aggregate outstanding amount
of Attributable Debt does not exceed $175,000,000.


7.11.[Reserved].Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings, the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure obligations under this Agreement or the other Loan Documents
(to the extent that such limitation would have the effect of prohibiting
Holdings, the Borrower or any of its Subsidiaries from granting a Lien on any of
its assets to secure all obligations under this Agreement and the other Loan
Documents in respect of a principal amount of Indebtedness that is not greater
than the excess of (i) (x) the First Lien Term Cap on the Restatement Effective
Date plus (y) the Revolving Commitment Cap minus (ii) the principal amount of
First Lien Notes at any time and the principal amount of Indebtedness repaid
under this Agreement from the proceeds of asset sales and casualty events) other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) pursuant to Contractual
Obligations assumed in connection with Investments (but not created in
contemplation thereof) so long as the maximum aggregate liabilities of Holdings,
the Borrower and its Subsidiaries pursuant thereto do not exceed $10,000,000 at
any time, (d) [Reserved], (e) pursuant to agreements governing Indebtedness
assumed in connection with the acquisition of any Person that becomes a
Subsidiary pursuant to Section 7.7(f) or (h) so long as such Indebtedness is
permitted under Section 7.2(f) or (l) and such Indebtedness was not created or
incurred in contemplation of such acquisition and such restrictions apply only
to such acquired Subsidiary and its Subsidiaries, (f) as contained in the CCO
Senior Note Indenture as in effect on the Restatement Effective Date or in any
other agreement governing Indebtedness secured by Liens described in Section
7.3(o) so long as such restrictions are no more onerous in any material respect
than those contained in the CCO Senior Note Indenture and the related

-86-

--------------------------------------------------------------------------------




collateral and guarantee agreement as in effect on the Restatement Effective
Date, (g) as contained in any QPC Indenture or the Holdings Credit Documents as
in effect on the Restatement Effective Date or in any other agreement governing
Indebtedness of Holdings described in Section 7.3(e), (i) or (m) or Indebtedness
of any Qualified Parent Company, in each case, so long as such restrictions are
no more onerous in any material respect than those contained in any QPC
Indenture or the Holdings Credit Documents as in effect on the Restatement
Effective Date, (h) customary provisions in leases and licenses entered into in
the ordinary course of business or as required in any franchise permit, (i)
customary restrictions in an agreement to Dispose of assets in a transaction
permitted under Section 7.5 solely to the extent that such restriction applies
solely to the assets to be so Disposed and (j) as contained in the Silo Credit
Agreements or the Silo Guarantee and Collateral Agreements as in effect on the
Restatement Effective Date.


7.13.Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Equity Interests of such Subsidiary held by, or pay any Indebtedness owed to,
the Borrower or any other Subsidiary of the Borrower, (b) make loans or advances
to, or other Investments in, the Borrower or any other Subsidiary of the
Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Equity Interests or assets of such Subsidiary in
a transaction otherwise permitted by this Agreement, (iii) [Reserved], (iv) any
restrictions contained in documents governing Indebtedness permitted under
Section 7.2(e), (i), (l) or (n) or any other agreement governing Indebtedness
(including Indebtedness of a Qualified Parent Company or Indebtedness secured by
Liens described in Section 7.3(q)) so long as either (x) such restrictions are
no more onerous in any material respect than those contained in the Loan
Documents or the CCO Senior Notes Indentures, the Holdings Credit Documents or
any QPC Indenture as in effect on the Restatement Effective Date, or (y) the
Borrower determines in good faith at the time such documents are entered into
that such restrictions are not likely to result in a material impairment of the
ability of the Loan Parties to perform their payment obligations under this
Agreement or materially restrict the ability of Subsidiaries that are not Loan
Parties to make distributions and transfers of property to the Loan Parties, (v)
any restrictions contained in agreements governing Indebtedness assumed in
connection with the acquisition of any Person that becomes a Subsidiary pursuant
to Section 7.7(f) or (h) so long as such Indebtedness is permitted under Section
7.2(f) or (l) and such Indebtedness was not created or incurred in contemplation
of such acquisition and such restrictions apply only to such acquired Subsidiary
and its Subsidiaries, (vi) restrictions contained in the CCO Senior Note
Indenture as in effect on the Restatement Effective Date or in any other
agreement governing Indebtedness secured by Liens described in Section 7.3(o) so
long as such restrictions are no more onerous in any material respect than those
contained in the CCO Senior Note Indenture as in effect on the Restatement
Effective Date, (vii) restrictions contained in any QPC Indenture or the
Holdings Credit Documents as in effect on the Restatement Effective Date, (viii)
restrictions contained in the organizational documents of CC VIII, LLC, and
other documents governing the CCVIII Interest, (ix) customary restrictions in an
agreement to Dispose of assets in a transaction permitted under Section 7.5 to
the extent that such restriction applies solely to such assets, (x) customary
anti-assignment provisions in leases and licenses entered into in the ordinary
course of business or as required in any franchise permit, (xi) restrictions
governing Indebtedness permitted under Section 7.2(d) to the extent prohibiting
transfers of the assets financed with such Indebtedness, and (xii) restrictions
contained in the Silo Credit Agreements as in effect on the Restatement
Effective Date.



-87-

--------------------------------------------------------------------------------




7.14.Lines of Business.


(a)Enter into any business, either directly or through any Subsidiary, except
for (i) those businesses in which the Borrower and its Subsidiaries are engaged
on the Refresh Effective Date and (ii) businesses which are reasonably similar
or related thereto or reasonable extensions thereof (collectively, “Permitted
Lines of Business”).


(b)[Reserved.]


(c)In the case of Holdings, (i) conduct, transact or otherwise engage in, commit
to conduct, transact or otherwise engage in any business or operations other
than a Permitted Line of Business, (ii) incur any obligations or liabilities
other than obligations under the Loan Documents, Indebtedness permitted to be
incurred by it under Section 7.2 and other customary obligations incidental to
its existence and ownership and liabilities and obligations related to the
purchase or ownership of Indebtedness that it is not prohibited from purchasing
or owning pursuant to any Loan Document or (iii) use any proceeds or amounts
received from the Borrower or any of its Subsidiaries for purposes of enabling
it to effect any transaction prohibited under Section 7.7(h)(ii).


(d)In the case of Charter Communications Operating Capital Corp., (i) conduct,
transact or otherwise engage in, commit to conduct, transact or otherwise engage
in any business or operations, (ii) own, lease, manage or otherwise operate any
properties or assets or (iii) incur any obligations or liabilities other than
obligations under the Loan Documents, Indebtedness under Section 7.2(e) or (k)
and other customary obligations incidental to its existence.


7.15.Investments in the Borrower. In the case of Holdings, make any Investment
in the Borrower other than in the form of a capital contribution, a loan or a
Guarantee Obligation in respect of any obligation of the Borrower.


SECTION 8 EVENTS OF DEFAULT


8.1.Events of Default. If any of the following events shall occur and be
continuing:


(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or


(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or


(c)any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 6.4 and 6.5(b) of the Guarantee and Collateral Agreement; or



-88-

--------------------------------------------------------------------------------




(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or


(e)Holdings, the Borrower or any of its Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness, but excluding
the Loans) on the scheduled or original due date with respect thereto or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that, (x) a default, event or condition described in clause (i), (ii)
or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clause (i), (ii) or (iii) of this paragraph (e) shall have
occurred and be continuing with respect to such Indebtedness the outstanding
aggregate principal amount of which exceeds $100,000,000 and (y) for the
avoidance of doubt, a requirement to make a mandatory offer to repurchase under
the terms of any Indebtedness as a result of a “change of control” (or
equivalent term) shall not constitute a Default or an Event of Default under
this paragraph (e)(iii) so long as (A) on or prior to the date the events
constituting such “change of control” (or equivalent term) occur, either (I) the
terms of such Indebtedness have been amended to eliminate the requirement to
make such offer, (II) such Indebtedness has been defeased or discharged so that
such requirement shall no longer apply (and, in the event such “change of
control” is subject to a requirement that a specific credit ratings event or
similar condition subsequent occur, no Event of Default shall exist pursuant to
this paragraph (e)(iii) until such time as the specific credit ratings event or
similar condition subsequent has also occurred resulting in the obligor under
such Indebtedness to become unconditionally obligated to make such offer) or
(III) solely in the case of Indebtedness of any Person acquired by the Borrower
or any of its Subsidiaries where such “change of control” (or equivalent term)
under such Indebtedness resulted from the Borrower or one of its Subsidiary’s
acquisition of such Person, (x) the sum of Available Liquidity plus any
available debt financing commitments from any Revolving Lender or any Affiliate
of a Revolving Lender or any other financial institution of nationally
recognized standing available to the Borrower or its Subsidiaries for purposes
of refinancing such Indebtedness is at least equal to the aggregate amount that
would be required to repay such Indebtedness pursuant to any required “change of
control offer” (or equivalent term) pursuant to the terms of such Indebtedness
at all times prior to the expiration of the rights of the holders of such
Indebtedness to require the repurchase or repayment of such Indebtedness as a
result of such acquisition and (y) the Borrower or the applicable Subsidiary
complies with the provisions of such Indebtedness that are applicable as a
result of such acquisition (including by consummating any required “change of
control offer” (or equivalent term) for such Indebtedness); or


(f)any Designated Holding Company other than Holdings shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness) on the
scheduled or original due date with respect thereto or (ii) default in making
any payment of any interest on any such Indebtedness or default in the

-89-

--------------------------------------------------------------------------------




observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
if such default or other event or condition, in each case with respect to this
clause (ii), results in the acceleration of such Indebtedness prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) causes such Indebtedness to become payable; provided, that
a default, event or condition described in clause (i) or (ii) of this paragraph
(f) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clause (i)
or (ii) of this paragraph (f) shall have occurred and be continuing with respect
to such Indebtedness the outstanding aggregate principal amount of which exceeds
$200,000,000; or


(g)(i) any Designated Holding Company, the Borrower or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of their
assets or any Designated Holding Company, the Borrower or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Designated Holding Company, the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Designated Holding Company, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Designated
Holding Company, the Borrower or any of its Subsidiaries shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Designated Holding Company, the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or


(h)(i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Loan Party or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iii) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or
(iv) any Loan Party or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
have a Material Adverse Effect; or



-90-

--------------------------------------------------------------------------------




(i)one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Subsidiaries involving in the aggregate a liability (to
the extent not paid or fully covered by insurance as to which the relevant
insurance company has not declined coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or


(j)(i) the Guarantee and Collateral Agreement shall cease, for any reason (other
than the gross negligence or willful misconduct of the Administrative Agent), to
be in full force and effect with respect to any material portion of the
Collateral, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or (ii) any Lien created by the Guarantee and Collateral Agreement shall
cease to be enforceable and of the same effect and priority purported to be
created thereby with respect to any material portion of the Collateral (other
than in connection with releases in accordance with Section 10.14) or any Loan
Party or any Affiliate of any Loan Party shall so assert; or


(k)the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a Qualified Parent Company, has the power,
directly or indirectly, to vote or direct the voting of Equity Interests having
more than 50% (determined on a fully diluted basis) of the ordinary voting power
for the management of the Borrower (a “Change of Control”); provided that such
Change of Control shall not constitute a Default or Event of Default unless a
Ratings Event has occurred within the Ratings Decline Period; or


(l)a termination or suspension with respect to any CATV Franchises or CATV
Systems of the Borrower or any of its Subsidiaries from the FCC or any
Governmental Authority or other franchising authority occurs or the Borrower or
any of its Subsidiaries or the grantors of any CATV Franchises or CATV Systems
shall fail to renew such CATV Franchises or CATV Systems at the stated
expiration thereof (in each case other than (x) as a result of changes in law or
regulation or other circumstances which result in any CATV Franchise no longer
being required in connection with operation of the relevant CATV System or (y)
at a time when such CATV Franchise is not required for operation of such CATV
System) if the percentage represented by such CATV Franchises or CATV Systems
and any other CATV Franchises or CATV Systems which are then so terminated,
suspended or not renewed (and which the Borrower or such Subsidiary does not
continue to operate and from which systems it does not retain the revenues after
the stated termination or expiration) of Consolidated Operating Cash Flow for
the 12-month period preceding the date of the termination, suspension or failure
to renew, as the case may be (giving pro forma effect to any acquisitions or
Dispositions that have occurred since the beginning of such 12-month period as
if such acquisitions or Dispositions had occurred at the beginning of such
12-month period), would exceed 10%, unless an alternative CATV Franchise or CATV
System in form and substance reasonably satisfactory to the Required Lenders
shall have been procured and come into effect prior to or concurrently with the
termination or expiration date of such terminated, suspended or non-renewed CATV
Franchise or CATV System; or


(m)except as required or otherwise expressly permitted in this Agreement (i) in
the case of any Designated Holding Company or any Non-Recourse Subsidiary, fail
to satisfy customary formalities with respect to organizational separateness,
including, without limitation, (A) the maintenance of separate books and records
and (B) the maintenance of separate bank accounts in its own name; (ii) in the
case of any Designated Holding Company or any Non-Recourse Subsidiary, fail to
act solely in their own names or the names of their managers and

-91-

--------------------------------------------------------------------------------




through authorized officers and agents; (iii) in the case of the Borrower or any
of its Subsidiaries, make or agree to make any payment to a creditor of any
Designated Holding Company or any Non-Recourse Subsidiary in its capacity as
such; or (iv) in the case of any Designated Holding Company, any Non-Recourse
Subsidiary, the Borrower or any of its Subsidiaries, (x) commingle any money or
other assets of any Designated Holding Company or any Non-Recourse Subsidiary
with any money or other assets of the Borrower or any of its Subsidiaries or (y)
take any action, or conduct its affairs in a manner, which could reasonably be
expected to result in the separate organizational existence of each Designated
Holding Company or each Non-Recourse Subsidiary from the Borrower and its
Subsidiaries being ignored under any circumstance, and such failure, action,
agreement, event, condition or circumstance described in any clause of this
paragraph (m) shall continue unremedied for a period of 30 days after notice to
the Borrower from the Administrative Agent or the Required Lenders;


then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time comply with Section 3.8. Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
Notwithstanding anything to the contrary herein, no Default or Event of Default
shall be deemed to occur pursuant to Section 8.1(e) or 8.1(f), and no DHC
Default shall be deemed to occur, due to the existence of (a) a “Default” or
“Event of Default” under any indenture as in effect on the Restatement Effective
Date governing DHC Debt, or any acceleration of, or any attempt to accelerate,
such DHC Debt, in each case resulting solely from the existence of the
provisions contained in Section 7 of the Senior Note Intercreditor Agreement, or
(b) any cross-default, cross-acceleration or similar provision in any
Indebtedness of any Qualified Parent Company that is applicable, or is invoked,
solely as a result of the circumstances described in clause (a) above, in each
case so long as no enforcement action against the assets of Holdings, the
Borrower or any of its Subsidiaries by or on behalf of the holders of any such
DHC Debt has occurred in respect of any judgment, decree or similar
pronouncement, interim, final or otherwise, in connection with the foregoing,
unless such enforcement action has been effectively stayed within 30 days from
the entry thereof. It is understood that this paragraph does not apply to any
cross-default, cross-acceleration or similar provision in any Indebtedness other
than Indebtedness of any Qualified Parent Company.
Notwithstanding anything to the contrary herein, solely for the purpose of
determining whether a Default has occurred under clause (g) above, any reference
in such clause to any Subsidiary

-92-

--------------------------------------------------------------------------------




shall be deemed not to include any Subsidiary that is an Immaterial Subsidiary
or at such time could, upon designation by the Borrower, become an Immaterial
Subsidiary affected by any event or circumstances referred to in such clause
unless the gross revenues of such Subsidiary together with the gross revenues of
all other Subsidiaries affected by such event or circumstance referred to in
such clause for the period of four fiscal quarters ending on the date of the
most recent balance sheet of the Borrower delivered pursuant to Section 6.1(a)
or (b) shall exceed 5% of the gross revenues of the Borrower and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.
8.2.Application of Funds. After the exercise of remedies provided for in Section
8.1 (or after the Loans have automatically become immediately due and payable
and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.1), any amounts received
on account of the Obligations shall be applied by the Administrative Agent in
the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2) payable to the Administrative Agent in its capacity as such;
Second, pro rata to (i) the payment of all other Obligations due and owing to
the Secured Parties, ratably among the Secured Parties in proportion to the
respective amounts described in this subclause (i) of this clause Second held by
them and (ii) the Cash Collateralization of all Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Second above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements and Specified Hedge Agreements shall be excluded from the
application described above to occur on any date if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Secured Party
providing such Obligations on or prior to such date.
SECTION 9 THE AGENTS


9.1.Appointment.
 
(a)Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative

-93-

--------------------------------------------------------------------------------




Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.


(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a party
to a Specified Hedge Agreement or Specified Cash Management Agreement) and the
Issuing Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties pursuant to the Guarantee and Collateral Agreement, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.2 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Guarantee and Collateral Agreement,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Guarantee
and Collateral Agreement) as if set forth in full herein with respect thereto.


9.2.Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.


9.3.Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 and Section 8) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have

-94-

--------------------------------------------------------------------------------




knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.


(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Guarantee and
Collateral Agreement, (v) the value or the sufficiency of any Collateral, or (v)
the satisfaction of any condition set forth in Section 5 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.4.Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.


9.5.Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.


9.6.Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys‑in‑fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other

-95-

--------------------------------------------------------------------------------




Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.


9.7.Indemnification. The Lenders agree to indemnify the Administrative Agent,
Issuing Lender and Swingline Lender, each in its capacity as such (to the extent
not reimbursed by Holdings or the Borrower and without limiting the obligation
of Holdings or the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent, Issuing Lender or Swingline Lender in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Administrative Agent, Issuing Lender or Swingline Lender under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from such Person’s gross negligence or willful
misconduct. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.


9.8.Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.


9.9.Successor Administrative Agent. So long as no Event of Default has occurred
and is continuing, the Administrative Agent, the Borrower and a successor agent
who is a Revolving Lender may, in their sole discretion at any time, agree that
such successor agent shall replace the outgoing administrative Agent as
Administrative Agent hereunder and under the other Loan Documents. In addition,
the Administrative Agent may in its sole discretion resign as Administrative
Agent at any time upon 30 days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall

-96-

--------------------------------------------------------------------------------




(unless an Event of Default under Section 8(a) or Section 8(g) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed). Any
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Lender
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed). After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
The Person acting as Administrative Agent hereunder shall at all times
constitute the “First Lien Representative” as defined in and for purposes of the
Senior Notes Intercreditor Agreement and the Holdings Intercreditor Agreement.
Any resignation by the Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swingline
Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue new letters of credit either (x) in substitution for the Letters of Credit
issued by the retiring Issuing Lender or (y) to backstop such Letters of Credit,
in each case, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit. Any Issuing Lender that is not the Administrative Agent may resign as an
Issuing Lender as separately agreed in writing between such Issuing Lender and
the Borrower.
9.10.Agents. Each of the Agents (other than the Administrative Agent) shall have
no duties or responsibilities hereunder in their capacity as such.


9.11.Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a party to a Specified Cash Management Agreement or a Specified
Hedge Agreement) and the Issuing Lender irrevocably authorize the Administrative
Agent to release Liens on the Collateral and/or Guarantors from their
obligations under the Guarantee and Collateral Agreement under the circumstances
described in Section 9.15 of the Guarantee and Collateral Agreement.


9.12.Specified Cash Management Agreements and Specified Hedge Agreements. Except
as otherwise expressly set forth herein or in the Guarantee and Collateral
Agreement, no party to a Specified Cash Management Agreement or Specified Hedge
Agreement shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Section 9 to the contrary, the Administrative Agent shall not

-97-

--------------------------------------------------------------------------------




be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, obligations arising under Specified Cash
Management Agreements and Specified Hedge Agreements unless the Administrative
Agent has received written notice of such obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable party thereto.


SECTION 10 MISCELLANEOUS


10.1.Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of or
reduce the amount of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the consent of
each Lender directly affected thereby; (ii) eliminate or reduce any voting
rights under this Section 10.1 or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement (in each case except in connection
with Dispositions consummated or approved in accordance with the other terms of
this Agreement), in each case without the written consent of all Lenders; (iii)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to the Revolving Facility or any Class of Term Loans without the
written consent of all Lenders under the Revolving Facility or such Class of
Term Loans, respectively; (iv) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (v) amend, modify or
waive any provision of Section 2.4 or 2.5 without the written consent of the
Swingline Lender; or (vi) amend, modify or waive any provision of Section 3
without the written consent of each affected Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents
and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. It is understood that, with respect to
any voting required by this Section 10.1, all members of a particular Specified
Intracreditor Group shall vote as a single unit.


10.2.Notices.Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

-98-

--------------------------------------------------------------------------------




(i)if to the Borrower, the Administrative Agent, an Issuing Lender or a
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and


(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices and other communications shall be deemed
to have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Section 2 or Section 3 if such Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. The Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders and
each Issuing Lender Borrower Materials by posting the Borrower Materials on the
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the

-99-

--------------------------------------------------------------------------------




“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any
Issuing Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each Issuing Lender and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
requests for Swingline Loans) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


10.3.No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


10.4.Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5.Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, or waiver or forbearance of, this
Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one firm of counsel to the Administrative Agent and filing and
recording fees and expenses, (b) to pay or

-100-

--------------------------------------------------------------------------------




reimburse each Lender and each Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights, privileges,
powers or remedies under this Agreement, the other Loan Documents and any such
other documents, including the fees and disbursements of one firm of counsel
selected by the Administrative Agent, together with any special or local
counsel, to the Administrative Agent and, following the occurrence and during
the continuance of an Event of Default, not more than one other firm of counsel
to the Lenders (it being understood that the Borrower shall not be obligated to
reimburse any Lender (other than the Administrative Agent as provided above) for
its expenses pursuant to this clause (b) except to the extent that an Event of
Default has occurred and is continuing at the time of any proposed amendment or
waiver), (c) to pay, indemnify, and hold each Lender and each Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, (d) if any Event of Default shall
have occurred, to pay or reimburse all reasonable fees and expenses of a
financial advisor engaged on behalf of, or for the benefit of, the Agents and
the Lenders accruing from and after the occurrence of such Event of Default, (e)
to pay, indemnify, and hold each Lender, each Agent, their advisors and
affiliates and their respective officers, directors, trustees, employees, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Holdings, the Borrower any of
its Subsidiaries or any of the Properties the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document, and (f) to pay,
indemnify, and hold each Indemnitee harmless from and against any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the matters described in clauses (a) through (d) above, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding, and regardless of whether such claim, investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee, whether or not any Indemnitee is a party thereto and
whether or not the Restatement Effective Date has occurred) and the reasonable
fees and expenses of legal counsel in connection with any such claim,
litigation, investigation or proceeding (all the foregoing in clauses (e) and
(f), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to so waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 15 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to Eloise E. Schmitz (Telephone No. (314) 543-2474)
(Telecopy No. (314) 965-6492), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.



-101-

--------------------------------------------------------------------------------




10.6.Successors and Assigns; Participations and Assignments.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:


(A)    the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an affiliate of a Lender, an Approved Fund (as defined below),
other than in the case of any assignment of a Revolving Commitment, or (II) if
an Event of Default under Section 8.1(a) or (g) has occurred and is continuing,
any other Person;
(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund or to Holdings or any of its Subsidiaries;
provided that any assignment to Holdings or any of its Subsidiaries shall be
subject to the requirements of Section 10.6(g); and
(C)    in the case of an assignment of a Revolving Commitment to a Lender that
is not already a Revolving Lender, each Issuing Lender (such consent not to be
unreasonably withheld or delayed).
(ii) Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans of any Class, (x) the amount
of the Commitments or Loans of the assigning Lender subject to each such
assignment (as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
such Assignment and Assumption is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of the Revolving Facility ($1,000,000
if the Assignee is a Lender, an affiliate of a Lender or an Approved Fund) or,
$1,000,000 in the case of Term Loans of any Class ($250,000 if the Assignee is a
Lender, an affiliate of a Lender or an Approved Fund) and (y) the Aggregate
Exposure of such assigning Lender shall not fall below $3,000,000 in the case of
the Revolving Facility ($1,000,000 if the Assignee is a Lender, an affiliate of
a Lender or an Approved Fund) or $1,000,000 in the case of in the case of Term
Loans of any Class ($250,000 if the Assignee is a Lender, an affiliate of a
Lender or an Approved Fund), unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent provided that (1) no such consent of the
Borrower shall be required if an

-102-

--------------------------------------------------------------------------------




Event of Default under Section 8.1(a) or (g) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise agreed by the Administrative
Agent in its sole discretion);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(D)    Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(D) shall not (x) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans, (y) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes on a non-pro rata
basis or (C) prohibit any Revolving Lender from assigning all or portion of its
Revolving Commitments with a given Revolving Termination Date (and a
proportionate amount of all Revolving Credit Extensions thereunder) separately
from its Revolving Commitments with a different Revolving Termination Date; and
(E)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Percentage in
each of the foregoing. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder

-103-

--------------------------------------------------------------------------------




shall, to the extent of the interest assigned by such Assignment and Assumption,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.16, 2.17, 2.18
and 10.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.


(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 10.1
and (2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 10.5 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, provided
such Participant shall be subject to Section 10.7(a) as though it were a Lender.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(d).

-104-

--------------------------------------------------------------------------------




(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.


(e)The Borrower, at the Borrower’s sole expense, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.


(f)Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.


(g)Notwithstanding anything to the contrary herein, any Lender may assign all or
any portion of its Term Loans (but not Commitments) to Holdings or any of its
Subsidiaries, but only if:


(i)no Default has occurred and is continuing or would result therefrom and,
immediately after giving effect to such Offered Voluntary Prepayment, Available
Liquidity would not be less than $250,000,000;


(ii)the assignment agreement relating to such Term Loans shall (i) identify
Holdings or the applicable Subsidiary as an Affiliate of the Borrower and (ii)
contain a customary “big boy” representation by the assignee and waiver by the
assignee of any right to make any claim against the Administrative Agent in
connection with such assignment; and


(iii)any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Holdings or any of its Subsidiaries.


10.7.Adjustments; Setoff.


(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders of a particular Class, if
any Lender (a “Benefited Lender”) shall receive any payment of all or part of
the amounts owing to it hereunder, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the amounts owing to such other Lender hereunder,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the amounts owing to each such other
Lender hereunder, or shall provide such other Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral ratably with each of the

-105-

--------------------------------------------------------------------------------




Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.


(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


10.8.Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or any
other document executed in connection herewith by facsimile or electronic
transmission shall be effective as physical delivery of a manually executed
counterpart hereof, including the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.


10.9.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10.Integration. This Agreement and the other Loan Documents represent the
agreement of Holdings, the Borrower, the Agents and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.


10.11.Governing Law. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.


10.12.Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;



-106-

--------------------------------------------------------------------------------




(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;


(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


10.13.Acknowledgments.
Each of Holdings and the Borrower hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;


(b)neither any Agent nor any Lender has any fiduciary relationship with or duty
to Holdings or the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, and Holdings and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and


(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among Holdings the Borrower and the Agents and the
Lenders.


10.14.Release of Guarantees and Liens.


(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) and is hereby required to promptly take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below. Any such release of Collateral may be effected pursuant to
a Release or such other documentation as shall be reasonably acceptable to the
Administrative Agent.


(b)At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than (i) obligations under or in
respect of Hedge Agreements and (ii) contingent indemnification obligations)
shall have been paid in full, the Revolving

-107-

--------------------------------------------------------------------------------




Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Guarantee and
Collateral Agreement, and the Guarantee and Collateral Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Guarantee and Collateral
Agreement shall terminate, all without delivery of any instrument or performance
of any act by any Person.


10.15.Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any Lender or any affiliate of any Lender or any
Approved Fund, (b) to any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates who have a need to know, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (j) to any creditor or direct or
indirect contractual counterparty in swap agreements or such creditor or
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.15), (k) to a Person that is an
investor or prospective investor in a Securitization that agrees that its access
to information regarding the Borrower and the Loans is solely for purposes of
evaluating an investment in such Securitization (so long as such Person agrees
to be bound by the provisions of this Section 10.15), or (l) to a Person that is
a trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization (so long as such Person
agrees to be bound by the provisions of this Section 10.15).


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.16.WAIVERS OF JURY TRIAL. Holdings, the Borrower, the Agents and the Lenders
hereby irrevocably and unconditionally waive trial by jury in any legal action
or proceeding relating to this Agreement or any other Loan Document and for any
counterclaim therein.



-108-

--------------------------------------------------------------------------------




10.17.Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


10.18.USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.















-109-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
CCO HOLDINGS, LLC
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
CHARTER COMMUNICATIONS OPERATING, LLC
 
 
 
 
By:
 
 
Name:
 
Title:




[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Administrative Agent and as an Issuing Lender
 
 
 
 
By:
 
 
Name:
 
Title:








[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------




EXHIBIT B





--------------------------------------------------------------------------------







AMENDED AND RESTATED CREDIT AGREEMENT
  
CHARTER COMMUNICATIONS OPERATING, LLC,
as Borrower,


CCO HOLDINGS, LLC,


BANK OF AMERICA, N.A.,
as Administrative Agent,


GOLDMAN SACHS BANK USA, Credit Suisse AG, UBS Securities LLC and deutsche bank
securities inc.,
as Syndication Agents,


Merrill lynch, pierce, fenner & Smith incorporated, GOLDMAN SACHS BANK USA,
Credit Suisse AG, UBS Securities LLC and deutsche bank securities inc.,
as Documentation Agents,


GOLDMAN SACHS BANK USA, goldman sachs lending partners, llC, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, CREDIT SUISSE SECURITIES (USA) LLC, ubs
SECURITIES llc and Deutsche Bank Securities Inc.,
as Joint Lead Arrangers and Joint Bookrunners,


Dated as of March 18, 1999,
as Amended and Restated as of April 11, 2012

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
SECTION 1
 
DEFINITIONS
1
1.1.
 
Defined Terms
1
1.2.
 
Other Definitional Provisions; Pro Forma Calculations
34
SECTION 2
 
AMOUNT AND TERMS OF COMMITMENTS
36
2.1.
 
Loans and Commitments
36
2.2.
 
Procedure for Borrowing
42
2.3.
 
Repayment of Loans
43
2.4.
 
Swingline Commitment
45
2.5.
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
46
2.6.
 
Fees, Etc
47
2.7.
 
Termination or Reduction of Commitments
48
2.8.
 
Optional Prepayments
48
2.9.
 
Mandatory Prepayments
51
2.10.
 
Conversion and Continuation Options
52
2.11.
 
Limitations on Eurodollar Tranches
52
2.12.
 
Interest Rates and Payment Dates
52
2.13.
 
Computation of Interest and Fees
53
2.14.
 
Inability to Determine Interest Rate
53
2.15.
 
Pro Rata Treatment and Payments
54
2.16.
 
Requirements of Law
55
2.17.
 
Taxes
56
2.18.
 
Indemnity
58
2.19.
 
Change of Lending Office
58
2.20.
 
Replacement of Lenders
58
2.21.
 
Defaulting Lenders
59
2.22.
 
Obligations of Lenders Several
61
2.23.
 
Permitted Debt Exchanges
61
SECTION 3
 
LETTERS OF CREDIT    
64
3.1.
 
L/C Commitment
64
3.2.
 
Procedure for Issuance of Letter of Credit
65
3.3.
 
Fees and Other Charges
65
3.4.
 
L/C Participations
66
3.5.
 
Reimbursement Obligation of the Borrower
67
3.6.
 
Obligations Absolute
67
3.7.
 
Letter of Credit Payments
67
3.8.
 
Cash Collateral
68
3.9.
 
Applications
69
3.10.
 
Applicability of ISP and UCP
69
SECTION 4
 
REPRESENTATIONS AND WARRANTIES
69
4.1.
 
Financial Condition
69
4.2.
 
No Change
69
4.3.
 
Existence; Compliance with Law
69
4.4.
 
Power; Authorization; Enforceable Obligations
69


-i-

--------------------------------------------------------------------------------




4.5.
 
No Legal Bar
70
4.6.
 
Litigation
70
4.7.
 
No Default
70
4.8.
 
Ownership of Property; Liens
70
4.9.
 
Intellectual Property
70
4.10.
 
Taxes
71
4.11.
 
Federal Regulations
71
4.12.
 
Labor Matters
71
4.13.
 
ERISA
71
4.14.
 
Investment Company Act; Other Regulations
71
4.15.
 
Subsidiaries
72
4.16.
 
Use of Proceeds
72
4.17.
 
Environmental Matters
72
4.18.
 
Certain Cable Television Matters
73
4.19.
 
Accuracy of Information, Etc.
73
4.20.
 
Security Interests
74
4.21.
 
Solvency
74
SECTION 5
 
CONDITIONS PRECEDENT
74
5.1.
 
Conditions to New Restatement Effective Date
74
5.2.
 
Conditions to Each Extension of Credit
74
SECTION 6
 
AFFIRMATIVE COVENANTS
75
6.1.
 
Financial Statements
75
6.2.
 
Certificates; Other Information
77
6.3.
 
Payment of Obligations
77
6.4.
 
Maintenance of Existence; Compliance
77
6.5.
 
Maintenance of Property; Insurance
77
6.6.
 
Inspection of Property; Books and Records; Discussions
78
6.7.
 
Notices
78
6.8.
 
Environmental Laws
79
6.9.
 
Additional Collateral
79
6.10.
 
Regulated Subsidiaries
79
SECTION 7
 
NEGATIVE COVENANTS
80
7.1.
 
Financial Condition Covenants
80
7.2.
 
Indebtedness
80
7.3.
 
Liens
82
7.4.
 
Fundamental Changes
83
7.5.
 
Disposition of Property
84
7.6.
 
Restricted Payments
86
7.7.
 
Investments
88
7.8.
 
Certain Payments and Modifications Relating to Indebtedness and Management Fees
90
7.9.
 
Transactions with Affiliates
91
7.10.
 
Sales and Leasebacks
91
7.11.
 
[Reserved]
91
7.12.
 
Negative Pledge Clauses
91
7.13.
 
Clauses Restricting Subsidiary Distributions
92
7.14.
 
Lines of Business
93


-ii-

--------------------------------------------------------------------------------




7.15.
 
Investments in the Borrower
93
SECTION 8
 
EVENTS OF DEFAULT
93
8.1.
 
Events of Default
93
8.2.
 
Application of Funds
98
SECTION 9
 
THE AGENTS
99
9.1.
 
Appointment
99
9.2.
 
Delegation of Duties
99
9.3.
 
Exculpatory Provisions
99
9.4.
 
Reliance by Administrative Agent
100
9.5.
 
Notice of Default
100
9.6.
 
Non-Reliance on Agents and Other Lenders
101
9.7.
 
Indemnification
101
9.8.
 
Agent in Its Individual Capacity
101
9.9.
 
Successor Administrative Agent    
102
9.10.
 
Agents
102
9.11.
 
Collateral and Guaranty Matters
102
9.12.
 
Specified Cash Management Agreements and Specified Hedge Agreements
103
SECTION 10
 
MISCELLANEOUS
103
10.1
 
Amendments and Waivers
103
10.2.
 
Notices
104
10.3.
 
No Waiver; Cumulative Remedies
105
10.4.
 
Survival of Representations and Warranties
106
10.5.
 
Payment of Expenses and Taxes
106
10.6.
 
Successors and Assigns; Participations and Assignments
107
10.7.
 
Adjustments; Setoff
111
10.8.
 
Counterparts
111
10.9.
 
Severability
111
10.10.
 
Integration
111
10.11.
 
GOVERNING LAW
112
10.12.
 
Submission to Jurisdiction; Waivers
112
10.13.
 
Acknowledgments
112
10.14.
 
Release of Guarantees and Liens
113
10.15.
 
Confidentiality
113
10.16.
 
WAIVERS OF JURY TRIAL
114
10.17.
 
USA Patriot Act
114




-iii-

--------------------------------------------------------------------------------






SCHEDULES:
3.1    Existing Letters of Credit
4.15    Subsidiaries
4.20(a)    UCC Filing Jurisdictions
10.2    Notices for Administrative Agent, Swingline Lender and Issuing Lenders
EXHIBITS:
A    Form of Guarantee and Collateral Agreement
B    Form of Compliance Certificate
C    Form of Closing Certificate
D    [Reserved]
E    Form of Assignment and Assumption
F    Form of Exemption Certificate
G    Form of Specified Subordinated Note
H    Form of Notice of Borrowing
I    Form of Release













-iv-

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 18, 1999, as amended
and restated as of April 11, 2012, among CHARTER COMMUNICATIONS OPERATING, LLC,
a Delaware limited liability company (the “Borrower”), CCO HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successor, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the Borrower entered into the Amended and Restated Credit Agreement,
dated as of March 18, 1999, as amended and restated as of March 31, 2010 (as
supplemented by the Term Loan A Incremental Activation Notice, dated as of
December 19, 2011, and as further supplemented by the Term D Loan/New Revolving
Commitment Incremental Activation Notice, dated April 11, 2012, as further
amended by Amendment No. 1, dated as of March 22, 2013, Amendment No. 2, dated
as of April 22, 2013, the Term F Loan Incremental Activation Notice, Amendment
No. 3, dated as of June 27, 2013, the Term E Loan Incremental Activation Notice,
the Term G Loan Incremental Activation Notice and Amendment No. 4, dated as of
September 12, 2014, the “Existing Credit Agreement”), among the Borrower,
Holdings, the several banks and other financial institutions or entities party
thereto and the agents named therein; and
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 5.1
hereof; and
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder;
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the New Restatement Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:
SECTION 1    DEFINITIONS


1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.


“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptable Price”: as defined in Section 2.8(b)(iii).
“Acceptance Date”: as defined in Section 2.8(b)(iii).



--------------------------------------------------------------------------------


“Acquisition Agreement”: means that certain Agreement and Plan of Mergers, dated
as of May 23, 2015, among Charter Communications, Inc., Time Warner Cable Inc.,
CCH I, LLC, Nina Corporation I, Inc., Nina Company II, LLC and Nina Company III,
LLC.


“Acquisition Transactions”: means the transactions contemplated by the
Acquisition Agreement.
“Administrative Agent”: as defined in the preamble hereto; provided, that such
term shall be deemed to refer to JPMorgan Chase Bank, in such capacity, under
the Existing Credit Agreement (as defined in the Existing Credit Agreement) for
periods prior to the Restatement Effective Date.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agent Parties”: as defined in Section 10.2(c).
“Agents”: the collective reference to the Documentation Agents, the Syndication
Agents, the Joint Lead Arrangers and the Administrative Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: this Amended and Restated Credit Agreement, as further amended,
supplemented or otherwise modified from time to time.
“Allocated Proceeds”: as defined in Section 2.9(a).
“Amendment No. 2”: Amendment No. 2 to this Agreement, dated as of April 22,
2013, by and among the Borrower, the Guarantors, the Administrative Agent, the
Lenders party thereto and the other parties thereto.
“Amendment No. 2 Consenting Lender”: each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 2 executed by such
Lender.
“Amendment No. 2 Effective Date”: April 22, 2013
“Amendment No. 2 Joint Lead Arrangers”: means Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Bank PLC, Citigroup Global Markets Inc., Credit
Suisse Securities (USA) LLC, Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC, UBS Securities LLC, Morgan Stanley Senior Funding, Inc., RBC
Capital Markets, U.S. Bank National Association, Goldman Sachs Bank USA and
Suntrust Robinson Humphrey, Inc.

-2-

--------------------------------------------------------------------------------


“Amendment No. 3”: Amendment No. 3 to this Agreement, dated as of June 27, 2013,
by and among the Borrower, Holdings, the Administrative Agent, the Lenders party
thereto and the other parties thereto.
“Amendment No. 3 Effective Date”: as defined in Amendment No. 3.
“Amendment No. 4”: Amendment No. 4 to this Agreement, dated as of September 12,
2014, by and among the Borrower, Holdings, the Administrative Agent, the Lenders
party thereto and the other parties thereto.
“Amendment No. 4 Effective Date”: as defined in Amendment No. 4.
“Amendment No. 4 Joint Lead Arrangers”: means Goldman Sachs Bank USA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC
and Deutsche Bank Securities Inc.
“Amendment No. 5”: Amendment No. 5 to this Agreement, dated as of August 24,
2015 by and among the Borrower, Holdings, the Administrative Agent, the Lenders
party thereto and the other parties thereto.
“Amendment No. 5 Effective Date”: as defined in Amendment No. 5.
“Amendment No. 5 Joint Lead Arrangers”: means the persons identified as joint
lead arrangers and joint bookrunners for Amendment No. 5 on the cover of this
Agreement in their capacities as such.
“Annualized Asset Cash Flow Amount”: with respect to any Disposition of assets,
an amount equal to the portion of Consolidated Operating Cash Flow for the most
recent Asset Disposition Test Period ending prior to the date of such
Disposition which was contributed by such assets multiplied by four.
“Annualized Operating Cash Flow”: for any fiscal quarter, an amount equal to
Consolidated Operating Cash Flow for such period multiplied by four.
“Annualized Pro Forma Operating Cash Flow”: an amount, determined on any
Disposition Date or Exchange Date in connection with any proposed Disposition or
Exchange pursuant to Section 7.5(f) or (g), equal to Consolidated Operating Cash
Flow for the most recent Asset Disposition Test Period multiplied by four,
calculated in the manner contemplated by Section 1.2(f) but excluding the effect
of such Disposition or Exchange.
“Applicable Margin”: (a) with respect to the Revolving Loans and Swingline
Loans, the rate per annum set forth under the relevant column heading below:
 
ABR Loans
Eurodollar Loans
Revolving Loans
1.00%
2.00%
Swingline Loans
1.00%
N/A



; provided, that (i) the Applicable Margin with respect to Revolving Loans made
pursuant to any Extended Revolving Commitment following the New Restatement
Effective Date shall be as set forth in the applicable Incremental Activation
Notice and (ii) the Applicable Margin for Swingline Loans, at any

-3-

--------------------------------------------------------------------------------


time, shall be equal to the highest Applicable Margin that would be applicable
to any Revolving Loan that is an ABR Loan at such time;
(b)    with respect to Term A-1 Loans, (i) 1.00% in the case of ABR Loans and
(ii) 2.00% in the case of Eurodollar Loans;
(c)    with respect to the Term E Loans, the sum of (i) in the case of ABR
Loans, (x) 1.25% and (y) the amount (expressed as a percentage), if any, by
which 1.75% exceeds the ABR at such time and (ii) in the case of Eurodollar
Loans, (x) 2.25% and (y) the amount (expressed as a percentage), if any, by
which 0.75% exceeds the Eurodollar Rate for such Loans at such time;
(d)    with respect to Term F Loans, the sum of (i) in the case of ABR Loans,
(x) 1.25% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, (x) 2.25%
and (y) the amount (expressed as a percentage), if any, by which 0.75% exceeds
the Eurodollar Rate for such Loans at such time;
(e)    with respect to Term H Loans, (i) in the case of ABR Loans the sum of,
(x) 1.50% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, the sum
of (x) 2.50% and (y) the amount (expressed as a percentage), if any, by which
0.75% exceeds the Eurodollar Rate for such Loans at such time;
(f)    with respect to Term I Loans, (i) in the case of ABR Loans the sum of,
(x) 1.75% and (y) the amount (expressed as a percentage), if any, by which 1.75%
exceeds the ABR at such time and (ii) in the case of Eurodollar Loans, the sum
of (x) 2.75% and (y) the amount (expressed as a percentage), if any, by which
0.75% exceeds the Eurodollar Rate for such Loans at such time;
(g)    with respect to any other Incremental Term Loans, such per annum rates as
shall be agreed to by the Borrower and the applicable Incremental Term Lenders
as shown in the applicable Incremental Activation Notice; and
(h)    with respect to Extended Term Loans, such per annum rates as shall be
agreed to by the Borrower and the applicable Extending Term Lenders as shown in
the applicable Incremental Activation Notice.
“Applicable Price”: as defined in Section 2.8(b).
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
“Approved Fund”: as defined in Section 10.6.
“Asset Disposition Test Period”: as of any date of determination, the most
recent fiscal quarter as to which financial statements have been delivered
pursuant to Section 6.1.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding (a) Exchanges pursuant to which no cash consideration is
received by the Borrower or any of its Subsidiaries and (b) any such Disposition
permitted by clause (a), (b), (c), (d), (e), (h), (i) or (j) of Section 7.5)
that yields gross cash proceeds to the Borrower or any of its Subsidiaries in
excess of $250,000,000.
“Assignee”: as defined in Section 10.6(b)(i).

-4-

--------------------------------------------------------------------------------


“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Assumption Agreement”: an agreement in substantially the form of the applicable
Exhibit to the Guarantee and Collateral Agreement, pursuant to which a
Subsidiary of the Borrower becomes a party thereto.
“Attributable Debt”: in respect of a sale and leaseback transaction entered into
by the Borrower or any of its Subsidiaries, at the time of determination, the
present value of the obligation of the lessee for net rental payments during the
remaining term of the lease included in such sale and leaseback transaction
including any period for which such lease has been extended or may, at the sole
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.
“Authorizations”: all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including, without limitation, CATV
Franchises, FCC Licenses and Pole Agreements.
“Available Liquidity”: at any date, the sum of (a) the Available Revolving
Commitments, (b) the amount of undrawn commitments in respect of Incremental
Term Loans that are in effect on such date pursuant to Incremental Activation
Notices to the extent that the required use of proceeds with respect to the
proceeds of such Incremental Term Loans is not more restrictive than the
representation set forth in Section 4.16 and (c) the aggregate amount of cash
and Cash Equivalents on hand of the Borrower and its Subsidiaries not subject to
any Lien (other than pursuant to the Loan Documents, Liens permitted by Section
7.3(g), (o) or (s) or inchoate Liens permitted by Section 7.3(a)).
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.6(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Benefited Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in Section 6.1.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Bright House Acquisition Agreement”: means that certain Contribution Agreement,
dated as of March 31, 2015, as amended on May 23, 2015, by and among CCI,
certain of its subsidiaries and the other parties thereto.



-5-

--------------------------------------------------------------------------------


“Bright House Acquisition Transactions”: means the transactions contemplated by
the Bright House Acquisition Agreement.
“Bright House Transaction Agreements”: the Bright House Acquisition Agreement
and those documents listed in the definition of “Transaction Agreements” as set
forth in the Bright House Acquisition Agreement.
“Budget”: as defined in Section 6.2(c).
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lenders and/or Swingline Lender (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, obligations in respect of Swingline Loans, or
obligations of Revolving Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if an
Issuing Lender or Swingline Lender benefiting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the applicable Issuing Lender(s) and/or the
Swingline Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at the time of acquisition at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as

-6-

--------------------------------------------------------------------------------


the case may be) are rated at the time of acquisition at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.
“CATV Franchise”: collectively, with respect to the Borrower and its
Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or other local, state or federal
franchising authority (other than licenses, permits and easements not material
to the operations of a CATV System) pursuant to which such Person has the right
or license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting forth all or any part of the
terms of any franchise, license, permit, wire agreement or easement described in
clause (a) of this definition.
“CATV System”: any cable distribution system owned or acquired by the Borrower
or any of its Subsidiaries which receives audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antennae,
microwave or satellite transmission and which amplifies and transmits such
signals to customers of the Borrower or any of its Subsidiaries.
“CCH”: Charter Communications Holdings, LLC, a Delaware limited liability
company, together with its successors.
“CCHC”: Charter Communications Holding Company, LLC, a Delaware limited
liability company, together with its successors.
“CCI”: prior to the Acquisition Transactions, Charter Communications, Inc., a
Delaware corporation, together with its successors, and, immediately following
the Acquisition Transactions, Charter Communications, Inc., a Delaware
corporation (f/k/a CCH I, Inc.), together with its successors.
“CCI Group”: the collective reference to CCI, CCHC, CCH and each of their
respective Subsidiaries (including the Borrower and its Subsidiaries) and any
Non-Recourse Subsidiaries.
“CCO Senior Note Indenture”: the Indenture entered into by the Borrower in
connection with the issuance of the CCO Senior Notes, together with all
instruments and other agreements entered into by the Borrower or any of its
Affiliates in connection therewith.
“CCO Senior Notes”: the approximately $200,799,000 aggregate principal amount of
senior second lien notes of the Borrower outstanding on the New Restatement
Effective Date.
“CCVIII Interest”: 100% of the Class A Members’ Membership Interests in CC VIII,
LLC, a Delaware limited liability company, under the Third Amended and Restated
Limited Liability Company Agreement for CC VIII, LLC, dated as of October 31,
2005, as amended and/or restated from time to time, including any modification
in the class, number of units, or other attributes associated with such
Membership Interests; provided, that the CCVIII Interest shall not include such
Membership Interests to the extent that either the “Adjusted Priority Capital”
or the “Priority Rate” (as each such term is defined under such agreement)
exceeds the Adjusted Priority Capital or the Priority Rate, respectively, as of
the Restatement Effective Date.
“Change in Law” means the occurrence, after the New Restatement Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application

-7-

--------------------------------------------------------------------------------


thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control”: as defined in Section 8.1(k).
“Charter Group”: the collective reference to CCI, CCHC, the Designated Holding
Companies, the Borrower and its Subsidiaries.
“Class”: with respect to any Loan, refers to whether such Loan is a Revolving
Loan, a Term A-1 Loan, a Term E Loan, a Term F Loan, a Term H Loan, a Term I
Loan, an additional Incremental Term Loan of a particular Series, an Extended
Term Loan of a particular Series or a Replacement Term Loan of a particular
Series.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: as defined in the preamble hereto.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Guarantee and Collateral
Agreement.
“Commercial Contracts”: commercial agreements entered into by the Borrower on
behalf of or for the benefit of its Subsidiaries in respect of the purchase or
sale of capital assets or other products or services used in the ordinary course
operation of the business of such Subsidiaries and/or the properties of such
Subsidiaries, and other agreements entered into by the Borrower in respect of
any acquisition of assets by, or Disposition of assets of, any Subsidiary of the
Borrower otherwise permitted by this Agreement, provided that, in each case, (a)
no such arrangement shall involve the acquisition of real estate, fixtures or
franchise agreements, and (b) any such assets so purchased (other than assets
described in Section 7.14(b)(ii)(z)) shall promptly following such purchase only
be owned by the relevant Subsidiary and not by the Borrower.
“Commitment Fee Rate”: (i) with respect to the Revolving Commitments established
on the New Restatement Effective Date, 0.30% per annum and (ii) with respect to
any Extended Revolving Commitment, the rate provided in the applicable
Incremental Activation Notice.
“Commitments”: the collective reference to the Revolving Commitments.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by

-8-

--------------------------------------------------------------------------------


such Lender in a written instrument; provided, that the designation by any
Lender of a Conduit Lender shall not relieve the designating Lender of any of
its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 2.16, 2.17, 2.18 or
10.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Revolving Commitment.
“Consideration”: with respect to any Investment or Disposition, (a) any cash or
other property (valued at fair market value in the case of such other property)
paid or transferred in connection therewith, (b) the principal amount of any
Indebtedness assumed in connection therewith and (c) any letters of credit,
surety arrangements or security deposits posted in connection therewith.
“Consolidated First Lien Leverage Ratio”: as of the last day of any period, the
ratio of (a) the sum of (i) the aggregate principal amount of all Indebtedness
(including L/C Obligations) outstanding under this Agreement at such date plus
(ii) the aggregate principal amount of any other Indebtedness (including First
Lien Notes but excluding (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date
that is secured by the Collateral on a basis pari passu with the Indebtedness
under this Agreement, determined on a consolidated basis in accordance with GAAP
minus (iii) the aggregate amount of unrestricted cash and Cash Equivalents (in
each case, free and clear of all Liens other than any nonconsensual Lien that is
permitted under the Loan Documents) included in the consolidated balance sheet
of the Borrower and its Subsidiaries as of such date to (b) Annualized Operating
Cash Flow determined in respect of the fiscal quarter ending on such day.
“Consolidated Leverage Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on such day.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, GAAP to the contrary notwithstanding, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower (including any Excluded Acquired Subsidiary) to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary and (d) whether or not distributed, the income of any
Non-Recourse Subsidiary.
“Consolidated Operating Cash Flow”: for any period with respect to the Borrower
and its Subsidiaries, Consolidated Net Income for such period plus, without
duplication and to the extent deducted in computing Consolidated Net Income for
such period, the sum of (i) total income tax expense, (ii) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(iii) depreciation and amortization expense, (iv) management fees expensed
during such period, (v) any extraordinary or non-recurring expenses or losses,
(vi) any expenses or losses consisting of restructuring charges, litigation
settlements

-9-

--------------------------------------------------------------------------------


and judgments and related costs, (vii) losses on Dispositions of assets outside
of the ordinary course of business, (viii) other non-cash items reducing such
Consolidated Net Income and (ix) the amount of “run-rate” cost savings projected
by the Borrower in good faith, net of the amount of actual benefits realized or
expected to be realized prior to or during such period (which cost savings shall
be calculated on a pro forma basis as though they had been realized on the first
day of such period) from actions taken or to be taken within four fiscal
quarters of any Material Acquisition or Disposition of a line of business or
cable system; provided that (A) a Responsible Officer of the Borrower shall have
certified in writing to the Administrative Agent that (x) such cost savings are
reasonably identifiable and expected to be achieved based on such actions and
(y) the benefits resulting therefrom are anticipated by the Borrower to be
realized within twelve (12) months of such Material Acquisition or Disposition
and (B) the aggregate amount added back pursuant to this clause (ix) for any
period shall not exceed 10% of Consolidated Operating Cash Flow for such period
prior to giving effect to this clause (ix), minus, without duplication and to
the extent included in the statement of Consolidated Net Income for such period,
the sum of (i) any extraordinary or non-recurring income or gains, (ii) gains on
Dispositions of assets outside of the ordinary course of business and (iii)
other non-cash items increasing such Consolidated Net Income, all as determined
on a consolidated basis in accordance with GAAP.
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than (x) in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations and (y) Indebtedness incurred
pursuant to Section 7.2(g)) of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP less the aggregate
amount of unrestricted cash and Cash Equivalents (in each case, free and clear
of all Liens other than any nonconsensual Lien that is permitted under the Loan
Documents) included in the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date.
“Contractual Obligation”: as to any Person, any provision of any debt or equity
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Debt Incurrence Prepayment Event”: any incurrence or issuance of Refinancing
Term Loans or Refinancing First Lien Notes.
“Debt Repayment”: as defined in Section 7.6(c).
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender”: subject to Section 2.21(b), any Revolving Lender that, as
reasonably determined by the Administrative Agent (which determination shall,
upon reasonable request by the Borrower, be made promptly by the Administrative
Agent if the Administrative Agent reasonably determines the conditions set forth
below apply), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Revolving Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Days of
the date required to be funded by it hereunder unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder or has made a public

-10-

--------------------------------------------------------------------------------


statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit except to the extent
any such obligation is the subject of a good faith dispute, (c) has failed,
within three Business Days after request by the Administrative Agent (which
request the Administrative Agent shall make if reasonably requested by the
Borrower), to confirm in a manner satisfactory to the Administrative Agent that
it will comply with its funding obligations except to the extent subject to a
good faith dispute, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment (unless, in each case, such Revolving Lender has
confirmed it will comply with its obligations hereunder and the Borrower, the
Administrative Agent and each Issuing Lender is reasonably satisfied that such
Revolving Lender is able to continue to perform its obligations hereunder);
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Designated Holding Companies”: the collective reference to (i) CCH, (ii) each
direct and indirect Subsidiary, whether now existing or hereafter created or
acquired, of CCH of which Holdings is a direct or indirect Subsidiary and (iii)
Holdings.
“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by the Borrower) of non-cash consideration received by the Borrower
or one of its Subsidiaries in connection with a Disposition pursuant to Section
7.5(f) that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent at or
prior to the time such Designated Non-Cash Consideration is received, setting
forth the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration. A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 7.5.
“DHC Debt”: the collective reference to all Indebtedness of the Designated
Holding Companies.
“DHC Default”: with respect to any one or more issues of DHC Debt aggregating
more than $200,000,000, any default (other than a default based on the failure
of the relevant issuer to provide a certificate, report or other information,
until notice of such default is given to such issuer by the required holders or
trustee as specified in the indenture or agreement governing such DHC Debt) or
event of default.
“Discharge Date”: as defined in the Guarantee and Collateral Agreement.
“Disposition”: with respect to any property, any sale, lease (other than leases
in the ordinary course of business, including leases of excess office space and
fiber leases), sale and leaseback, assignment, conveyance, transfer or other
disposition thereof, including pursuant to an exchange for other property. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disposition Date”: as defined in Section 7.5(f).
“Documentation Agents”: the entities identified as such on the cover of this
Agreement.

-11-

--------------------------------------------------------------------------------


“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
“Earlier Maturing Pari Secured Indebtedness” means First Lien Notes that would
not meet the requirements of clause (c) of the definition thereof at the time
such First Lien Notes became secured by the Collateral except as a result of the
proviso to clause (c) of such definition.
“Effective Yield”: at any time, the effective yield for any type of Indebtedness
as determined in good faith by the Borrower (which shall take into account the
interest rate provisions applicable thereof (including margins and “floors”) and
shall be deemed to include all upfront or similar fees or original issue
discount payable by the Borrower or any of its Affiliates to lenders to whom
such Indebtedness is syndicated (but excluding bona fide arranger fees and
commitment fees) and, in the case of upfront fees and original issue discount,
equated to interest margin based on an assumed four year weighted average life).
“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Equally and Ratably Secured Notes Obligations”: as defined in the Guarantee and
Collateral Agreement.
“Equity Interests”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership interests in a limited liability company, any and all
classes of partnership interests in a partnership and any and all other
equivalent ownership interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time and the regulations promulgated thereunder.
“Escrow Assumption”: with respect to any Incremental Term Loan that is initially
established as an Escrow Incremental Term Loan, the assumption of the Escrow
Borrower’s obligations with respect thereto by the Borrower pursuant to an
assumption agreement in form reasonably satisfactory to the Administrative
Agent.
“Escrow Borrower”: a Non-Recourse Subsidiary or another Person that is not the
Borrower or a Subsidiary, in each case, established to (i) borrow Escrow
Incremental Term Loans (pending assumption of such Incremental Term Loans by the
Borrower) or (ii) assume the obligations of the Borrower with respect to
previously incurred Incremental Term Loans, in each case, that is designated in
the applicable Incremental Activation Notice or assumption agreement as an
Escrow Borrower and that is not engaged in any material operations and does not
have any other material assets other than in connection therewith.
“Escrow Funding Assignment” the assignment by the Borrower to an Escrow Borrower
and the assumption by such Escrow Borrower, in each case, of the obligations of
the Borrower with respect to previously incurred Incremental Term Loans.

-12-

--------------------------------------------------------------------------------


“Escrow Incremental Term Loan”: any Incremental Term Loan that either (x) is
initially borrowed by an Escrow Borrower or (y) is initially borrowed by the
Borrower but was subsequently converted to an Escrow Incremental Term Loans in
accordance with Section 2.1(g), in each case, for so long as the Escrow
Assumption with respect to such Incremental Term Loan has not occurred.
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
                Eurodollar Base Rate                  
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans of a
particular Class, the then current Interest Periods with respect to all of which
begin on the same date and end on the same later date (whether or not such Loans
shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange”: any exchange of operating assets for other operating assets in a
Permitted Line of Business and, subject to the last sentence of this definition,
of comparable value and use to those assets being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person so long as 100% of the Equity Interests of such
Person held by the Borrower and its Subsidiaries are transferred or 100% of the
Equity Interests of such Person are acquired, as the case may be. It is
understood that exchanges of the kind described above as to which a portion of
the consideration paid or received is in the form of cash shall nevertheless
constitute “Exchanges” for the purposes of this Agreement.

-13-

--------------------------------------------------------------------------------


“Exchange Act” means the Securities Exchange Act of 1934.
“Exchange Date”: the date of consummation of any Exchange; provided that, with
respect to a series of related Dispositions required pursuant to a plan of
Exchange contained in a single agreement, the Exchange Date shall be the date of
the first such Disposition.
“Exchange Excess Amount”: as defined in Section 7.5(g).
“Excluded Acquired Subsidiary”: any Subsidiary described in paragraph (f) of
Section 7.2 to the extent that the documentation governing the Indebtedness
referred to in said paragraph prohibits (including by reason of its inability to
satisfy a leverage ratio or other financial covenant condition under such
Indebtedness) such Subsidiary from becoming a Subsidiary Guarantor, but only so
long as such Indebtedness remains outstanding.
“Existing Class”: as defined in Section 2.1(h).
“Existing Credit Agreement”: as defined in the recitals hereto.
“Existing Letter of Credit”: each letter of credit described on Schedule 3.1.
“Extended Revolving Commitment”: as defined in Section 2.1(i).
“Extended Term Loans”: as defined in Section 2.1(h).
“Extended Term Maturity Date”: with respect to the Extended Term Loans created
pursuant to any Incremental Activation Notice, the final maturity date specified
in the applicable Incremental Activation Notice.
“Extending Term Lender”: as defined in Section 2.1(h).
“Extension Election”: as defined in Section 2.1(h).
“Extension Request”: as defined in Section 2.1(h).
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
“FCC”: the Federal Communications Commission and any successor thereto.
“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

-14-

--------------------------------------------------------------------------------


“First Lien Intercreditor Agreement”: an agreement by and among the
Administrative Agent and one or more collateral agents for the holders of First
Lien Notes and/or Pre-Existing Debt (an “Other First Lien Agent”) appropriately
completed and acknowledged by the Borrower and the Guarantors providing, among
other customary items (as determined by the Administrative Agent in consultation
with the Borrower), that (i) for so long as any Commitments, Loans, Letters of
Credit, or other Obligations are outstanding under this Agreement (other than
contingent obligations for which no claim has been asserted) the Administrative
Agent, on behalf of the Lenders, shall have the sole right to enforce any Lien
against any Collateral in which it has a perfected security interest (except
that, to the extent the principal amount of First Lien Notes and/or Pre-Existing
Debt exceeds the principal amount of Loans and L/C Obligations under this
Agreement, such agreement may provide that the applicable Other First Lien Agent
shall instead be subject to a 90 day standstill requirement with respect to such
enforcement (which period shall be extended if the Administrative Agent
commences enforcement against the Collateral during such period or is prohibited
by any Requirement of Law from commencing such proceedings) in the event it has
given notice of an event of default under the indenture or other agreement
governing First Lien Notes or Pre-Existing Debt for which it is agent and (ii)
distributions on account of any enforcement against the Collateral by the
Administrative Agent or the Other First Lien Agent (including any distribution
on account of the Collateral in any such proceeding pursuant to any Debtor
Relief Laws) with respect to which each of the Administrative Agent and such
Other First Lien Agent have a perfected security interest shall be on a pro rata
basis (subject to customary provisions dealing with intervening Liens that are
prior to the Administrative Agent’s or such Other First Lien Agent’s security
interest and the unenforceability of any obligations purportedly secured by such
Liens) based on the amount of the Obligations and the obligations owing under
the First Lien Notes and Pre-Existing Debt, respectively.
“First Lien Notes”: senior secured debt securities of the Borrower or a
Guarantor (including any such debt securities (i) issued by a Person that
subsequently becomes a Guarantor or (ii) issued as unsecured debt securities
that subsequently become secured by a Lien) that were either issued or assumed
by the Borrower or a Guarantor (including as a result of the guarantee of
existing debt securities issued by a Person who was not a Guarantor at the time
such debt securities were issued) (a) that are not guaranteed by any Subsidiary
of the Borrower that is not a Guarantor, (b) that are not secured by a Lien on
any assets of the Borrower or any of the Subsidiaries that does not constitute
Collateral, (c) except in the case of debt securities issued or assumed in
connection with the Acquisition Transactions, the terms of which do not provide
for any scheduled repayment, mandatory redemption (except as provided in the
succeeding clause (d)) or sinking fund obligations prior to the Term I Maturity
Date; provided that the requirements of this clause (c) shall not apply to
Indebtedness in an aggregate principal amount outstanding at any time not to
exceed 2.0x Annualized Operating Cash Flow, calculated in the manner
contemplated by Section 1.2(f) as if any Investment pursuant to which such
Indebtedness was incurred occurred on the first day of the applicable Test
Period, for the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1(a) or (b) prior to such Indebtedness
becoming First Lien Notes, (d) except in the case of debt securities issued in
connection with the Acquisition Transactions, the terms of which do not require
the Borrower or any of its Subsidiaries to repurchase, repay or redeem such debt
securities (or make an offer to do any of the foregoing) upon the happening of
any event (other than as a result of an event of default thereunder or pursuant
to customary “change of control” provisions or asset sale offers) prior to the
Term I Maturity Date; provided that the requirements of this clause (d) shall
not apply to Indebtedness assumed by the Borrower or a Guarantor or issued by a
Person who was not a Guarantor at the time such debt securities were issued in
an aggregate principal amount outstanding at any time, when aggregated with the
principal amount of Incremental Term A Loans then outstanding, not to exceed
2.0x Annualized Operating Cash Flow, calculated in the manner contemplated by
Section 1.2(f) as if the Investment pursuant to which such Indebtedness was
incurred occurred on the first day of the applicable Test Period, for the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b) prior to such

-15-

--------------------------------------------------------------------------------


Indebtedness becoming First Lien Notes and (e) except for Indebtedness assumed
by the Borrower or a Guarantor or issued by a Person who was not a Guarantor at
the time such debt securities were issued, the documentation for which provides
for covenants, events of default and terms that the Borrower determines are
market for similar financings at the time such debt securities are issued;
provided, that in no event shall such documentation contain any financial
maintenance covenant (which term does not apply to incurrence-based financial
tests which may be included in such documentation) that is more restrictive than
those set forth in this Agreement.
“First Lien Term Cap”: means any amount so long as, after giving effect to any
incurrence and repayment of Indebtedness on such date, the Borrower would be in
pro forma compliance with Section 7.1.
“Flow-Through Entity”: any Person that is classified as a partnership or that is
not treated as a separate tax paying entity, in each case, for United States
federal, state or local income tax purposes.
“Flow-Through Tax Period”: as defined in Section 7.6(d).
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Lender, such Defaulting Lender’s Revolving Percentage of the
outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Lender other than any such L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Revolving
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on December 31, 2012 as
applied in the preparation of the most recent audited financial statements
delivered pursuant to Section 6.1 prior to the Original Restatement Effective
Date. In the event that any “Accounting Change” (as defined below) shall occur
and such change results in a change in the method of calculation of financial
covenants, standards or terms in this Agreement, then the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in (a)
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC,
(b) the Borrower’s manner of accounting as directed or otherwise required or
requested by the SEC (including such SEC changes affecting a Qualified Parent
Company and applicable to the Borrower), and (c) the Borrower’s manner of
accounting addressed in a preferability letter from the

-16-

--------------------------------------------------------------------------------


Borrower’s independent auditors to the Borrower (or a Qualified Parent Company
and applicable to the Borrower) in order for such auditor to deliver an opinion
on the Borrower’s financial statements required to be delivered pursuant to
Section 6.1 without qualification.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Guarantee and Collateral Agreement”: the Second Amended and Restated Guarantee
and Collateral Agreement, dated as of the closing of the Acquisition
Transactions, executed and delivered by Holdings, the Borrower, each Subsidiary
Guarantor and the Administrative Agent.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
“Holdings”: as defined in the preamble hereto, together with any successor
thereto.
“Holdings Administrative Agent”: Wells Fargo Bank, N.A., as successor
administrative agent to Bank of America, N.A. under the Holdings Credit
Agreement.
“Holdings Credit Agreement”: the credit agreement, dated as of March 6, 2007,
among Holdings, the financial institutions from time to time parties thereto,
the Holdings Administrative Agent and the other agents party thereto.

-17-

--------------------------------------------------------------------------------


“Holdings Credit Documents”: the “Loan Documents” as defined in the Holdings
Credit Agreement.
“Holdings Intercreditor Agreement”: the Intercreditor Agreement, dated as of
March 6, 2007, between the Administrative Agent and the Holdings Administrative
Agent.
“Immaterial Subsidiary”: at any date of determination, each Subsidiary of the
Borrower that, when aggregated with each other Subsidiary as to which a
specified condition in Section 8.1 applies at such time, does not account for
more than 5% of (i) Total Assets at such date or (ii) Consolidated Operating
Cash Flow for the period of four fiscal quarters ending on the date of the most
recent consolidated balance sheet delivered pursuant to Section 6.1(a) or (b).
“Incremental Activation Notice”: with respect to any Incremental Term Loan,
Replacement Term Loan, Extended Term Loan or Extended Revolving Commitment, the
agreement signed by the Borrower (or, in the case of Escrow Incremental Term
Loans, the Escrow Borrower), the Administrative Agent and, in the case of any
such agreement providing for Incremental Term Loans, Replacement Term Loans or
Extended Revolving Commitments, the Lenders providing such Incremental Term
Loans, Replacement Term Loans or Extended Revolving Commitments, in each case,
providing for the terms of such Incremental Term Loans, Extended Term Loans,
Extended Revolving Commitments or Replacement Term Loans in accordance with the
applicable requirements of Section 2.1(f), (g), (h) or (i).
“Incremental Closing Date”: any Business Day designated as such in an
Incremental Activation Notice.
“Incremental Term A Loans” shall mean Incremental Term Loans incurred in
reliance on the proviso to Section 2.1(g)(iii). For the avoidance of doubt, the
Term A-1 Loans outstanding on the Amendment No. 3 Effective Date and any Term E
Loans shall not constitute Incremental Term A Loans.
“Incremental Term Loan”: any term loan borrowed following the Restatement
Effective Date pursuant to Section 2.1(g) including the Term E Loans, the Term F
Loans, the Term H Loans and the Term I Loans.
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Activation Notice (other than the Term E
Loans, the Term F Loans, the Term H Loans and the Term I Loans), the final
maturity date specified in such Incremental Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
accrued expenses, (ii) any earnout or similar obligations so long as such
obligations remain contingent and (iii) trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party under acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all redeemable
preferred Equity Interests of such Person (excluding, however, the CCVIII
Interest), (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing

-18-

--------------------------------------------------------------------------------


right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Sections 8(e) and (f) only, all obligations of such
Person in respect of Hedge Agreements. The Indebtedness of any Person shall
include, without duplication, the Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
Notwithstanding the foregoing, any current or future true up payment or other
payments required by the terms of the Bright House Acquisition Agreement with
respect to the Bright House Acquisition Transactions shall not constitute
Indebtedness.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intercompany Obligations”: as defined in the Guarantee and Collateral
Agreement.
“Interest Payment Date”: (a) as to any ABR Loan (including Swingline Loans), the
last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender holding the
relevant Class of Loans, nine or twelve months or one week thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender holding the
relevant Class of Loans, nine or twelve months thereafter, as selected by the
Borrower by irrevocable notice to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

-19-

--------------------------------------------------------------------------------


(ii)    the Borrower may not select an Interest Period (x) for any Revolving
Loan that would extend beyond the Revolving Termination Date for any then
outstanding Revolving Commitment or (y) for any Term Loans of any Class that
would extend beyond the Term Maturity Date for such Class;
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Investment Grade Rating” means a rating equal to or higher than (x) in the case
of Moody’s, Baa3 (or the equivalent), (y) in the case of S&P, BBB-(or the
equivalent) and (z) in the case of any other Rating Agency, the equivalent
rating by such Rating Agency to the ratings described in clause (x) and (y).
“Investments”: as defined in Section 7.7.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: each of JPMorgan Chase Bank, Bank of America, N.A. and any
other Revolving Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved (such approval not to be
unreasonably withheld, conditioned or delayed) in writing by the Administrative
Agent as an “Issuing Lender” hereunder, in each case in its capacity as issuer
of any Letter of Credit.
“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.
“Joint Lead Arrangers”: the Persons identified on the cover of this Agreement as
“Joint Lead Arrangers and Joint Bookrunners” in their capacities as such, the
Persons identified on the cover of the Existing Credit Agreement as “Joint Lead
Arrangers and Joint Bookrunners” in their capacities as such, the Amendment No.
2 Joint Lead Arrangers, the Amendment No. 4 Joint Lead Arrangers and the
Amendment No. 5 Joint Lead Arrangers.
“KPMG”: KPMG, LLP.
“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Commitment”: $750,000,000.
“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last Business Day of the Revolving Commitment Period for any applicable
Revolving Commitment.

-20-

--------------------------------------------------------------------------------


“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all Revolving Lenders other than the Issuing Lender that issued
such Letter of Credit.
“Lender Participation Notice”: as defined in Section 2.8(b)(iii).
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“License”: as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses and CATV Franchises.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Limited Condition Acquisition”: any acquisition, including by way of merger, by
the Borrower or one or more of its Subsidiaries permitted pursuant to this
Agreement the consummation of which is not conditioned upon the availability of,
or on obtaining, third party financing.
“Loan”: any loan made or held by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, each Incremental Activation Notice (but, in
the case of an Incremental Activation Notice with respect to Escrow Incremental
Term Loans, solely from and after the occurrence of the Escrow Assumption with
respect to such Escrow Incremental Term Loans), the Guarantee and Collateral
Agreement, the Notes and any other agreements, documents or instruments to which
any Loan Party is party and which is designated as a Loan Document.
“Loan Parties”: Holdings, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.
“Majority Facility Lenders”: with respect to (i) the Revolving Facility, Lenders
holding more than 50% of the Total Revolving Extensions of Credit (or prior to
any termination of the Total Revolving Commitments, the holders of more than 50%
of the Total Revolving Commitments) and (ii) any Class of Term Loans, Lenders
holding more than 50% of such Class of Term Loans.
“Management Fee Agreement”: the Second Amended and Restated Management Agreement
dated as of June 19, 2003 between the Borrower and CCI.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

-21-

--------------------------------------------------------------------------------


“Material Information” shall mean information that is “material” as such term is
used in United States Federal and state securities laws.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
“Maximum Tender Condition”: as defined in Section 2.23(b).
“Minimum Tender Condition”: as defined in Section 2.23(b).
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees and consultants’ fees (in each case, including
costs and disbursements), amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to the Guarantee and Collateral Agreement or Liens that are subject to
the First Lien Intercreditor Agreement or the Senior Note Intercreditor
Agreement) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Equity Interests or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
“New Restatement Agreement”: the Restatement Agreement, dated as of April 11,
2012, by and among the Loan Parties, the Administrative Agent and the other
parties thereto.
“New Restatement Effective Date”: the date on which each of the conditions set
forth in Section 5.1 has been satisfied.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Non-Excluded Taxes”: as defined in Section 2.17(a).
“Non-Facility Letters of Credit”: as defined in the Guarantee and Collateral
Agreement.
“Non-Recourse Subsidiary”: (a) any Subsidiary of the Borrower designated as a
Non-Recourse Subsidiary on Schedule 4.15, (b) any Subsidiary of the Borrower
created or acquired subsequent to the Original Restatement Effective Date that
is designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such creation or acquisition, (c)
any Shell Subsidiary of the Borrower that, at any point following the Original
Restatement Effective Date, no longer qualifies as a Shell Subsidiary that is
designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such failure to qualify as a Shell
Subsidiary and (d)

-22-

--------------------------------------------------------------------------------


any Subsidiary of any such designated Subsidiary, provided, that (i) at no time
shall any creditor of any such Subsidiary have any claim (whether pursuant to a
Guarantee Obligation or otherwise) against the Borrower or any of its other
Subsidiaries (other than another Non-Recourse Subsidiary) in respect of any
Indebtedness or other obligation (except for obligations arising by operation of
law, including joint and several liability for taxes, ERISA and similar items)
of any such Subsidiary (other than in respect of a non-recourse pledge of Equity
Interests in such Subsidiary); (ii) neither the Borrower nor any of its
Subsidiaries (other than another Non-Recourse Subsidiary) shall become a general
partner of any such Subsidiary; (iii) no default with respect to any
Indebtedness of any such Subsidiary (including any right which the holders
thereof may have to take enforcement action against any such Subsidiary), shall
permit solely as a result of such Indebtedness being in default or accelerated
(upon notice, lapse of time or both) any holder of any Indebtedness of the
Borrower or its other Subsidiaries (other than another Non-Recourse Subsidiary)
to declare a default on such other Indebtedness or cause the payment thereof to
be accelerated or payable prior to its final scheduled maturity; (iv) no such
Subsidiary shall own any Equity Interests of, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower (other than
another Non‑Recourse Subsidiary); (v) no Investments may be made in any such
Subsidiary by the Borrower or any of its Subsidiaries (other than by another
Non-Recourse Subsidiary) except to the extent permitted under Section 7.7(g),
(h), (l) or (n); (vi) the Borrower shall not directly own any Equity Interests
in such Subsidiary (other than an Escrow Borrower); (vii) at the time of such
designation, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (viii) such Subsidiary is not a Loan
Party; and (ix) such Subsidiary was not acquired pursuant to Section 7.7(f). It
is understood that Non-Recourse Subsidiaries shall be disregarded for the
purposes of any calculation pursuant to this Agreement relating to financial
matters with respect to the Borrower.
“Non-U.S. Lender”: as defined in Section 2.17(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Notice of Borrowing”: an irrevocable notice of borrowing, substantially in the
form of Exhibit H or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower, to be delivered
in connection with each extension of credit hereunder.
“Obligations”: as defined in the Guarantee and Collateral Agreement.
“Offered Loans”: as defined in Section 2.8(b)(iii)
“Offered Prepayment Option Notice”: as defined in Section 2.8(b)(v).
“Offered Range”: as defined in Section 2.8(b)(ii).
“Offered Voluntary Prepayment”: as defined in Section 2.8(b)(i).
“Offered Voluntary Prepayment Notice”: as defined in Section 2.8(b)(v).
“Original Restatement Effective Date”: March 6, 2007.
“Original Revolving Commitments”: the “Revolving Commitments” in effect under
this Agreement immediately prior to the Amendment No. 2 Effective Date.

-23-

--------------------------------------------------------------------------------


“Original Revolving Loans”: the “Revolving Loans” made pursuant to the Original
Revolving Commitments.
“Original Swingline Loans”: the “Swingline Loans” made pursuant to the
“Revolving Facility” in effect immediately prior to the Amendment No. 2
Effective Date.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant”: as defined in Section 10.6(c)(i).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Permitted Debt Exchange”: as defined in Section 2.23(a).
“Permitted Debt Exchange Notes”: as defined in Section 2.23(a).
“Permitted Debt Exchange Offer”: as defined in Section 2.23(a).
“Permitted Line of Business”: as defined in Section 7.14(a).
“Permitted Tax Payment”: (i) income taxes, franchise taxes, gross receipts
taxes, withholding taxes and other similar taxes and governmental charges
(including estimated installments thereof), in each case calculated with respect
to the taxable income, assets, capital or other relevant characteristics of the
Qualified Parent Companies, the Borrower and its Subsidiaries, or any portion
thereof (such taxable income, assets or other relevant characteristics, the “Tax
Calculation Base”), (ii) any penalties, interest and additions to tax with
respect to amounts described in clause (i), and (iii) any obligation of the
Borrower, any Subsidiary or any Qualified Parent Company to pay or distribute an
amount determined by reference to the Tax Calculation Base or any amount
described in clause (ii), in each case as determined by the Borrower in good
faith.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which a Loan Party or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 6.1.
“Pole Agreement”: any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any CATV System.
“Pre-Existing Debt”: any Indebtedness issued by any Person that subsequently
becomes a Guarantor.

-24-

--------------------------------------------------------------------------------


“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).
“Properties”: as defined in Section 4.17(a).
“Proposed Offered Prepayment Amount”: as defined in Section 2.8(b)(ii).
“QPC Indentures”: any indenture or other agreement governing Indebtedness of a
Qualified Parent Company outstanding on the Restatement Effective Date.
“Qualified Indebtedness”: any Indebtedness or preferred Equity Interests of a
Qualified Parent Company (a) which is not held by any member of the CCI Group
and (b) to the extent that the Net Cash Proceeds thereof, if any, are or were
used for the (i) payment of interest of or principal or dividends or redemption
of such Equity Interests (or premium) on any Qualified Indebtedness (including
(A) by way of a tender, redemption or prepayment of such Qualified Indebtedness
and (B) amounts set aside to prefund any such payment), (ii) direct or indirect
Investment in the Borrower or any of its Subsidiaries engaged substantially in
businesses of the type described in Section 7.14(a), (iii) payment of management
fees (to the extent the Borrower would be permitted to pay such fees under
Section 7.8(c)), (iv) payment of amounts that would be permitted to be paid by
way of a Restricted Payment under Section 7.6(g) (including the expenses of any
exchange transaction) or (v) payment of amounts required to acquire assets all
or substantially all of which were contributed to the capital of the Borrower or
any of its Subsidiaries for use in a Permitted Line of Business; provided that
to the extent (A) any Indebtedness of a Qualified Parent Company is issued in
exchange for or in payment of interest or dividends on Qualified Indebtedness or
(B) any assets are acquired in any acquisition by a Qualified Parent Company
referred to in clause (v) are contributed to the capital of the Borrower or any
Subsidiary, the “Net Cash Proceeds” of such Indebtedness issued, or any
Indebtedness assumed by such Qualified Parent Company in connection with such
acquisition, shall be deemed to have been applied to pay the principal or
interest or dividends on Qualified Indebtedness or to acquire such assets for
purposes of such requirement, as the case may be. For purposes of this
definition, all Indebtedness of a Qualified Parent Company outstanding on the
Restatement Effective Date shall be deemed to be Qualified Indebtedness.
“Qualified Parent Company”: CCI or any of its direct or indirect Subsidiaries,
in each case provided that the Borrower shall be a direct or indirect Subsidiary
of such Person.
“Qualifying Lenders”: as defined in Section 2.8(b)(iv).
“Qualifying Loans”: as defined in Section 2.8(b)(iv).
“Rating Agencies” means (1) each of Moody’s and S&P; and (2) if either of
Moody’s or S&P ceases to provide a rating or fails to make a rating of CCI
publicly available for reasons outside of CCI’s control, a “nationally
recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act, as amended, selected by CCI (as
certified by a resolution of CCI’s Board of Directors) as a replacement agency
for Moody’s or S&P, or both, as the case may be, that is reasonably acceptable
to the Administrative Agent.
“Ratings Decline Period” means the period that (i) begins on the earlier of (a)
the date of the first public announcement of the occurrence of a transaction
that, if consummated, would constitute a Change of Control and (b) the
occurrence of such Change of Control and (ii) ends 90 days following
consummation of such Change of Control; provided that such period shall be
extended for so long as the

-25-

--------------------------------------------------------------------------------


rating of the Ratings Entity, as noted by the applicable Rating Agency, is under
publicly announced consideration for downgrade by the applicable Rating Agency.
“Ratings Entity” means (i) for so long as CCI (or the other relevant entity to
which the “corporate family rating” (or equivalent term) applicable to the
Borrower has been assigned) directly or indirectly owns a majority of the common
Equity Interests of the Borrower and has not publicly announced a specific
transaction pursuant to which CCI (or such other entity specified above) would
cease to own a majority of the common Equity Interests of the Borrower, CCI (or
such other entity specified above) and (ii) at any time that clause (i) does not
apply, any Person whose “corporate family rating” (or equivalent term) is (or
following the consummation of a transaction described in clause (i), will be)
determined based expressly in whole or part on the fact that the Borrower is
part of such Person’s “corporate family rating” (or equivalent term).
“Ratings Event” means any of the following:
(i)     (x) (A) in the event that the Ratings Entity is the same both before and
after the commencement of the applicable Ratings Decline Period, a downgrade by
one or more gradations (including gradations within ratings categories as well
as between rating categories) or withdrawal of the “corporate family rating” (or
equivalent term) of the Ratings Entity within the Ratings Decline Period by one
or more Rating Agencies (unless the applicable Rating Agency shall have put
forth a written statement to the effect that such downgrade is not attributable
in whole or in part to the applicable Change of Control) or (B) in the event
that the Ratings Entity immediately after the commencement of the applicable
Ratings Decline Period is a Person other than the Ratings Entity immediately
prior to the commencement of such Ratings Decline Period, such Ratings Entity
has a “corporate family rating” (or equivalent term) lower than the “corporate
family rating” (or equivalent term) of the Ratings Entity immediately prior to
the commencement of such Ratings Decline Period and (y) following any such
downgrade, the Ratings Entity does not have a “corporate family rating” (or
equivalent term) that is an Investment Grade Rating from either Rating Agency;
or
(ii)    the Ratings Entity does not have a “corporate family rating” (or
equivalent term) of at least B1 from Moody’s and at least B+ from S&P (or the
equivalent ratings in the case of any other Rating Agency), in each case, with a
stable or positive outlook, at the time of the applicable Change of Control or
at any time thereafter until the termination of the applicable Ratings Decline
Period; or
(iii) the Ratings Entity does not have a “corporate family rating” (or
equivalent rating) from at least two Ratings Agencies at the time of the
applicable Change of Control or at any time thereafter until the termination of
the applicable Ratings Decline Period.
“Recovery Event”: any settlement of or payment, or series of related settlements
or payments, in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries that yields gross cash proceeds to the Borrower or any of its
Subsidiaries in excess of $100,000,000.
“Refinancing First Lien Notes”: any First Lien Notes which have been designated
in writing by the Borrower to the Administrative Agent prior to the issuance
thereof as “Refinancing First Lien Notes.”
“Refinancing Term Loan”: any Incremental Term Loan that is designated as a
“Refinancing Term Loan” pursuant to the applicable Incremental Activation
Notice.
“Refresh Effective Date”: December 19, 2011.

-26-

--------------------------------------------------------------------------------


“Refunded Swingline Loans”: as defined in Section 2.5(b).
“Register”: as defined in Section 10.6(b)(iv).
“Regulated Subsidiary”: any Subsidiary that is prohibited, in connection with
telephony licenses issued to it, from becoming a Loan Party by reason of the
requirement of consent from any Governmental Authority, but only for so long as
such consent has not been obtained; provided, that, until such Subsidiary
becomes a Loan Party and all of the Equity Interests of such Subsidiary owned by
any Loan Party is pledged as Collateral, (a) such Subsidiary owns no assets
other than (i) governmental licenses to operate a telephony business and leases
of infrastructure necessary to operate such licenses and (ii) other assets (held
either directly or through any Subsidiary or other Equity Interests) with an
aggregate value not exceeding $250,000 and (b) the Borrower shall not directly
own any Equity Interests in such Subsidiary unless all such Equity Interests
have been pledged as Collateral.
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters
of Credit.
“Reinvestment Deadline”: as defined in the definition of “Reinvestment
Proceeds”.
“Reinvestment Deferred Amount”: as of any date of determination, with respect to
any Reinvestment Proceeds, the portion thereof that are not applied to prepay
the Term Loans pursuant to Section 2.9(a), as such amount may be reduced from
time to time by application of such Reinvestment Proceeds to acquire assets
useful in the Borrower’s business.
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Proceeds, the
Reinvestment Deferred Amount relating thereto then outstanding on the
Reinvestment Prepayment Date.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Proceeds, the
earliest of (a) the relevant Reinvestment Deadline, (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount, and (c) the date on which an Event of
Default under Section 8.1(a) or 8.1(g) occurs.
“Reinvestment Proceeds”: with respect to any Allocated Proceeds received when no
Event of Default has occurred and is continuing, the portion thereof which the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use to acquire assets useful in its business, on or prior to the earlier of (a)
the date that is eighteen months from the date of receipt of such Allocated
Proceeds and (b) the Business Day immediately preceding the date on which such
proceeds would be required to be applied, or to be offered to be applied, to
prepay, redeem or defease any Indebtedness of the Borrower or any of its
Affiliates (other than Indebtedness under this Agreement) if not applied as
described above (such earlier date, the “Reinvestment Deadline”), provided that
such use will not require purchases, repurchases, redemptions or prepayments (or
offers to make purchases, repurchases, redemptions or prepayments) of any other
Indebtedness of the Borrower or any of its Affiliates.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

-27-

--------------------------------------------------------------------------------


“Release”: an authorization of release of specified Collateral, substantially in
the form of Exhibit I.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Term Loan”: any term loan borrowed following the Amendment No. 2
Effective Date pursuant to Section 2.1(j).
“Replacement Term Maturity Date”: with respect to the Replacement Term Loans to
be made pursuant to any Incremental Activation Notice, the final maturity date
specified in such Incremental Activation Notice.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections.27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Repricing Transaction”: (a) except in connection with a transaction
constituting a Change of Control, the incurrence by the Borrower of any term
loans (including, without limitation, any new or additional term loans under
this Agreement) having an Effective Yield that is less than the Effective Yield
for the Term H Loans or Term I Loans, as applicable, the proceeds of which are
used to prepay (or, in the case of a conversion, deemed to prepay or replace),
in whole or in part, outstanding principal of Term H Loans or Term I Loans,
respectively, or (b) any effective reduction in the Effective Yield for the Term
H Loans or Term I Loans, as applicable, by way of amendment of this Agreement.
“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the Total Revolving Commitments then in effect or, if the Total Revolving
Commitments shall have expired or been terminated, the Total Revolving
Extensions of Credit then outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
any of the chief financial officer, principal accounting officer, senior vice
president - strategic planning, vice president - finance and corporate treasurer
or any other financial officer of the Borrower or any other officer or employee
of the applicable Loan Party designated in or pursuant to an agreement between
the applicable Loan Party and the Administrative Agent.
“Restatement Effective Date”: March 31, 2010.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, as
applicable, (a) the amount set forth opposite such Lender’s name under the
heading “Revolving Commitment” on Schedule I to Amendment No. 2 or (b) the
amount set forth in any Assignment and Assumption to which such Lender is a
party as an Assignee, in each case as

-28-

--------------------------------------------------------------------------------


the same may be changed from time to time pursuant to the terms hereof
(including as a result of the establishment of any Extended Revolving
Commitments).
“Revolving Commitment Cap”: the greater of (x) $1,750,000,000 and (y) 0.5x
Annualized Operating Cash Flow calculated in the manner contemplated by Section
1.2(f) as if any Material Acquisition or Material Disposition made prior to or
concurrently with the incurrence of such Indebtedness was incurred on the first
day of the applicable Test Period for the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 6.1(a) or (b);
provided that to the extent any Revolving Commitment was permitted by clause (y)
at the time it was incurred, it shall be deemed to be permitted at all times
thereafter regardless of any subsequent decrease in Annualized Operating Cash
Flow.
“Revolving Commitment Period”: with respect to any Revolving Commitment, the
period ending on the Revolving Termination Date for such Revolving Commitment.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations in respect of each Letter of Credit then
outstanding and (c) such Lender’s Revolving Percentage of the aggregate
principal amount of Swingline Loans then outstanding.
“Revolving Facility”: the Revolving Commitments and the Revolving Extensions of
Credit.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans or is an Issuing Lender or Swingline Lender.
“Revolving Loans”: as defined in Section 2.1(f).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Total Revolving Commitments shall have
expired or terminated, the percentage which the aggregate outstanding amount of
such Lender’s Revolving Extensions of Credit then outstanding constitutes of the
aggregate outstanding amount of the Revolving Extensions of Credit then
outstanding). In addition to adjustments pursuant to assignments, the Revolving
Percentages of the Revolving Lenders shall be subject to adjustment (i) on each
Revolving Termination Date, (ii) with respect to participations in Letters of
Credit and Swingline Loans, as contemplated by Section 2.21, (iii) on each date
on which Extended Revolving Commitments are established; provided that if any
Letter of Credit (a “Later Expiring Letter of Credit”) is at any time issued and
outstanding with an expiration date that is after any Revolving Termination Date
for any then outstanding Revolving Commitment, then the Revolving Percentage of
each Revolving Lender for purposes of calculating its Revolving Percentage of
any L/C Obligations in respect of each Later Expiring Letter of Credit shall be
recomputed by assuming that each Revolving Commitment with a Revolving
Termination Date that is on or prior to the expiration date of such Later
Expiring Letter of Credit had been terminated.
“Revolving Termination Date”: (i) with respect to any Revolving Commitment
established on the Amendment No. 2 Effective Date, April 22, 2018 and (ii) with
respect to any Extended Revolving Commitment established following the Amendment
No. 5 Effective Date, the date specified as such in the applicable Incremental
Activation Notice.

-29-

--------------------------------------------------------------------------------


“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: as defined in the Guarantee and Collateral Agreement.
“Securities Act” means the Securities Act of 1933.
“Securitization”: a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.
“Senior Note Intercreditor Agreement”: the Amended and Restated Intercreditor
Agreement, dated as of March 19, 2008, between the Administrative Agent and the
Trustee under the CCO Senior Note Indenture.
“Series”: Incremental Term Loans, Extended Term Loans and/or Replacement Term
Loans, as applicable, that are established pursuant to a single Incremental
Activation Notice and provide for the same terms unless such Incremental
Activation Notice provides that such Incremental Term Loans, Extended Term Loans
and/or Replacement Term Loans shall be a part of a previously established Class
of Term Loans.
“Shell Subsidiary”: any Subsidiary of the Borrower that is a “shell” company
having (a) assets (either directly or through any Subsidiary or other Equity
Interests) with an aggregate value not exceeding $100,000 and (b) no operations.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed or contingent, matured or unmatured, disputed or undisputed, or
secured or unsecured.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary or cash management services, including in connection with any
automated clearing house transfers of funds and purchasing card exposure, or any
similar transactions between the Borrower or any Guarantor and any Lender or
affiliate thereof (or, in the case of any agreement in effect on the Restatement
Effective Date, any former Lender that was a Lender on the Restatement Effective
Date, or any of their respective affiliates, which has been designated by such
Lender and the Borrower, by notice to the Administrative Agent not later than 90
days after the execution and delivery by the Borrower or

-30-

--------------------------------------------------------------------------------


such Guarantor (or, if later, 90 days after the Restatement Effective Date), as
a “Specified Cash Management Agreement”).
“Specified Excluded Subsidiary”: any Foreign Subsidiary, any Shell Subsidiary,
any Excluded Acquired Subsidiary and any Regulated Subsidiary.
“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any of its Subsidiaries with any Person that is a Lender or an affiliate of a
Lender at the time such Hedge Agreement is entered into, in respect of interest
rates or currency exchange rates, and in the case of Hedge Agreements
outstanding on the date hereof, any such Hedge Agreement that was a “Specified
Hedge Agreement” as defined in the Existing Credit Agreement.
“Specified Intracreditor Group”: any Lender together with, unless otherwise
agreed by the Borrower and the Administrative Agent, each Approved Fund to which
such Lender has assigned a portion of its Commitments or Loans under any
Facility smaller than the minimum assignment amount specified in Section
10.6(b)(ii)(A) for Assignees other than Lenders, affiliates of Lenders and
Approved Funds.
“Specified Long-Term Indebtedness”: any Indebtedness of the Borrower incurred
pursuant to Section 7.2(e).
“Specified Revolving Maturity Date”: as defined in Section 3.4(d).
“Specified Subordinated Debt”: any Indebtedness of the Borrower issued directly
or indirectly to any Qualified Parent Company, so long as such Indebtedness (a)
qualifies as Specified Long-Term Indebtedness and (b) has terms and conditions
substantially identical to those set forth in Exhibit G.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person; provided, that Non-Recourse
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Non-Recourse Subsidiary”).
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Specified
Excluded Subsidiary, in each case to the extent that such Person has become a
“Grantor” under the Guarantee and Collateral Agreement.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $300,000,000.
“Swingline Lender”: the Administrative Agent, in its capacity as the lender of
Swingline Loans.
“Swingline Loans”: as defined in Section 2.4.

-31-

--------------------------------------------------------------------------------


“Swingline Participation Amount”: as defined in Section 2.5(c).
“Syndication Agents”: the entities identified as such on the cover of this
Agreement.
“Term A-1 Loan”: each Term A-1 Loan (as defined in this Agreement as in effect
on the Amendment No. 5 Effective Date) outstanding on the Amendment No. 5
Effective Date.
“Term A-1 Maturity Date”: April 22, 2018.
“Term E Loan”: each Term E Loan (as defined in the Term E Incremental Activation
Notice) outstanding on the Amendment No. 5 Effective Date.
“Term E Incremental Activation Notice”: that certain Incremental Activation
Notice dated July 1, 2013 among the Borrower, Holdings, the Lenders party
thereto, the other parties thereto and the Administrative Agent.
“Term E Incremental Facility Effective Date”: the date on which the conditions
specified in Article Three of the Term E Incremental Activation Notice are
satisfied, which date occurred on July 1, 2013.
“Term E Maturity Date”: July 1, 2020.
“Term F Loan”: each Term F Loan (as defined in the Term F Loan Incremental
Activation Notice) outstanding on the Amendment No. 5 Effective Date.
“Term F Loan Incremental Activation Notice”: that certain Incremental Activation
Notice dated May 3, 2013 among the Borrower, Holdings, the Lenders party
thereto, the other parties thereto and the Administrative Agent.
“Term F Maturity Date”: January 3, 2021.
“Term G Loan Incremental Activation Notice”: that certain Incremental Activation
Notice dated September 12, 2014 among the Borrower, Holdings, the Lenders party
thereto, the other parties thereto and the Administrative Agent.
“Term H Loan”: each Term H Loan (as defined in the Term H/I Loan Incremental
Activation Notice) outstanding on the Amendment No. 5 Effective Date.
“Term H/I Loan Incremental Activation Notice”: that certain Incremental
Activation Notice dated August 24, 2015 among the Borrower, Holdings, the
Lenders party thereto, the other parties thereto and the Administrative Agent.
“Term H Incremental Facility Effective Date”: the date on which the conditions
specified in Article Four of the Term H/I Loan Incremental Activation Notice are
satisfied, which date occurred on August 24, 2015.
“Term H Maturity Date”: August 24, 2021.
“Term I Loan”: each Term I Loan (as defined in the Term I Loan Incremental
Activation Notice) outstanding on the Amendment No. 5 Effective Date.

-32-

--------------------------------------------------------------------------------


“Term I Incremental Facility Effective Date”: the date on which the conditions
specified in Article Four of the Term H/I Loan Incremental Activation Notice are
satisfied, which date occurred on August 24, 2015.
“Term I Maturity Date”: January 24, 2023.
“Term Lender”: any Lender that holds a Term Loan.
“Term Loan”: any Term A-1 Loan, Term E Loan, Term F Loan, Term H Loan, Term I
Loan, Extended Term Loan, Replacement Term Loan or any other Incremental Term
Loan; provided that no Escrow Incremental Term Loan shall be deemed to be a Term
Loan outstanding hereunder until the Escrow Assumption with respect thereto
shall have occurred.
“Term Maturity Date”: with respect to (i) the Term A-1 Loans, the Term A-1
Maturity Date, (ii) the Term E Loans, the Term E Maturity Date, (iii) the Term F
Loans, the Term F Maturity Date, (iv) the Term H Loans, the Term H Maturity
Date, (v) the Term I Loans, the Term I Maturity Date, (vi) the Incremental Term
Loans of any other Series, the Incremental Term Maturity Date for such Series,
(vii) the Extended Term Loans of any Series, the Extended Term Maturity Date for
such Series and (viii) the Replacement Term Loans of any Series, Replacement
Term Maturity Date for such Series.
“Test Date”: as defined in Section 7.7(j).
“Total Assets”: the total assets of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of the Borrower delivered pursuant to Section 6.1(a) or (b).
“Total Net Proceeds”: in connection with any Asset Sale or any Recovery Event,
the sum, without duplication, of (a) the proceeds thereof in the form of cash
and Cash Equivalents and (b) the amount of any deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise (whether or not received at the time “Total Net
Proceeds” is calculated in connection with such Asset Sale or Recovery Event),
net of attorneys’ fees, accountants’ fees, investment banking fees and
consultants’ fees (in each case, including costs and disbursements), amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to the Guarantee and
Collateral Agreement or Liens that are subject to the First Lien Intercreditor
Agreement or the Senior Note Intercreditor Agreement) and other customary fees
and expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Transferee”: any Assignee or Participant.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“United States”: the United States of America.

-33-

--------------------------------------------------------------------------------


“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Equity
Interests of which (other than (i) directors’ qualifying shares required by law
or (ii) in the case of CC VIII, LLC, the CCVIII Interest) are owned by such
Person directly or through other Wholly Owned Subsidiaries or a combination
thereof.
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
1.2.    Other Definitional Provisions; Pro Forma Calculations.


(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Holdings, the Borrower and its Subsidiaries not defined in Section
1.1 and accounting terms partly defined in Section 1.1, to the extent not
defined, shall have the respective meanings given to them under GAAP, (ii) the
words “include”, “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests, contract rights and any other “assets” as such
term is defined under GAAP and (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.


(c)Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of the Application or an amendment related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.


(d)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.


(e)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

-34-

--------------------------------------------------------------------------------




(f)For the purposes of calculating Annualized Operating Cash Flow, Annualized
Pro Forma Operating Cash Flow and Consolidated Operating Cash Flow for any
period (a “Test Period”), (i) if at any time during the period (a “Pro Forma
Period”) commencing on the second day of such Test Period and ending on the last
day of such Test Period (or, in the case of any pro forma calculation made
pursuant hereto in respect of a particular transaction, ending on the date such
transaction is consummated and, unless otherwise expressly provided herein,
after giving effect thereto), the Borrower or any Subsidiary shall have made any
Material Disposition, the Consolidated Operating Cash Flow for such Test Period
shall be reduced by an amount equal to the Consolidated Operating Cash Flow (if
positive) attributable to the property which is the subject of such Material
Disposition for such Test Period or increased by an amount equal to the
Consolidated Operating Cash Flow (if negative) attributable thereto for such
Test Period; (ii) if, during such Pro Forma Period, the Borrower or any
Subsidiary shall have made a Material Acquisition, the Consolidated Operating
Cash Flow for such Test Period shall be calculated after giving pro forma effect
thereto (including the incurrence or assumption of any Indebtedness in
connection therewith) as if such Material Acquisition (and the incurrence or
assumption of any such Indebtedness) occurred on the first day of such Test
Period; and (iii) if, during such Pro Forma Period, any Person that subsequently
became a Subsidiary or was merged with or into the Borrower or any Subsidiary
during such Pro Forma Period shall have entered into any disposition or
acquisition transaction that would have required an adjustment pursuant to
clause (i) or (ii) above if made by the Borrower or a Subsidiary during such Pro
Forma Period and Consolidated Operating Cash Flow for such Test Period shall be
calculated after giving pro forma effect thereto as if such transaction occurred
on the first day of such Test Period. For the purposes of this paragraph, pro
forma calculations regarding the amount of income or earnings relating to any
Material Disposition or Material Acquisition shall in each case be determined in
good faith by a Responsible Officer of the Borrower. As used in this Section
1.2(f), “Material Acquisition” means any acquisition of property or series of
related acquisitions of property that (i) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (ii) involves the
payment of Consideration by the Borrower and its Subsidiaries in excess of
$50,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $50,000,000.


(g)For avoidance of doubt, in order to determine pursuant to any provision of
Section 7 that no Default or Event of Default results from a particular
transaction, pro forma compliance with Section 7.1 shall be required.


(h)All Loans, Letters of Credit and accrued and unpaid amounts (including
interest and fees) owing by the Borrower to any Person under the Existing Credit
Agreement that have not been paid to such Persons on or prior to the New
Restatement Effective Date shall continue as Loans, Letters of Credit and
accrued and unpaid amounts hereunder on the New Restatement Effective Date and
shall be payable on the dates such amounts would have been payable pursuant to
the Existing Credit Agreement, and from and after the New Restatement Effective
Date, interest, fees and other amounts shall accrue as provided under this
Agreement.


(i)For purposes of determining compliance with any covenant in Section 7 that
limits the maximum amount of any Investment, Restricted Payment, Indebtedness,
Lien or Disposition, all utilization of the “baskets” contained in Section 7
from and after the Original Restatement Effective Date and prior to the New
Restatement Effective Date shall be taken into account (in addition to any
utilization of such baskets from and after the New Restatement Effective Date).


(j)Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when calculating any applicable ratio or determining other compliance
with this Agreement (including the determination of compliance with any
provision of this Agreement which requires that no

-35-

--------------------------------------------------------------------------------


Default or Event of Default has occurred, is continuing or would result
therefrom) in connection with the incurrence of any Indebtedness or Liens
(including the granting of equal and ratable security with the Obligations) or
the making of any Investments, Restricted Payments, or Dispositions in
connection with the consummation of a Limited Condition Acquisition, the date of
determination of such ratio and determination of whether any default or event of
default has occurred, is continuing or would result therefrom or other
applicable covenant shall, at the option of the Borrower (the Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”) and if, after such ratios and other provisions are measured on a pro
forma basis after giving effect to such Limited Condition Acquisition and the
other transactions to be entered into in connection therewith as if they
occurred at the beginning of the applicable Test Period ending prior to the LCA
Test Date, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratios and provisions, such provisions shall be
deemed to have been complied with. For the avoidance of doubt, (x) if any of
such ratios are exceeded as a result of fluctuations in such ratio (including
due to fluctuations in Annualized Operating Cash Flow of the Borrower) at or
prior to the consummation of the relevant Limited Condition Acquisition, such
ratios and other provisions will not be deemed to have been exceeded as a result
of such fluctuations solely for purposes of determining whether the Limited
Condition Acquisition is permitted hereunder and (y) such ratios and other
provisions shall not be tested at the time of consummation of such Limited
Condition Acquisition or related transactions. If the Borrower has made an LCA
Election for any Limited Condition Acquisition, then in connection with any
subsequent calculation of any ratio (excluding, for the avoidance of doubt, any
ratio contained in Section 7.1) or basket availability with respect to any other
incurrence of Indebtedness or Liens or the making of any Investments, Restricted
Payments, or Dispositions on or following the relevant LCA Test Date and prior
to the earlier of the date on which such Limited Condition Acquisition is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Acquisition, any such ratio or basket shall be calculated on a pro
forma basis assuming such Limited Condition Acquisition and other transactions
in connection therewith have been consummated until such time as such Limited
Condition Acquisition is consummated or the Borrower gives the Administrative
Agent notice that such Limited Condition Acquisition will not be consummated.


SECTION 2    AMOUNT AND TERMS OF COMMITMENTS


2.1.    Loans and Commitments.


(a)Subject to the terms and conditions hereof, each Term A-1 Loan outstanding
under this Agreement immediately prior to the Amendment No. 5 Effective Date
shall remain outstanding under this Agreement as a Term A-1 Loan. Term A-1 Loans
that were Eurodollar Loans of a particular Eurodollar Tranche under this
Agreement immediately prior to the effectiveness of Amendment No. 5 on the
Amendment No. 5 Effective Date shall initially be Eurodollar Loans of a
Eurodollar Tranche under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Tranche under this
Agreement (and with the same Eurodollar Rate). Term A-1 Loans that were ABR
Loans under this Agreement immediately prior to the effectiveness of Amendment
No. 5 on the Amendment No. 5 Effective Date shall initially be ABR Loans under
this Agreement. The Term A-1 Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10.


(b)Subject to the terms and conditions hereof, each Term E Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term E Loan. Term E Loans that

-36-

--------------------------------------------------------------------------------


were Eurodollar Loans of a particular Eurodollar Tranche under this Agreement
immediately prior to the effectiveness of Amendment No. 5 on the Amendment No. 5
Effective Date shall initially be Eurodollar Loans of a Eurodollar Tranche under
this Agreement with an initial Interest Period equal to the then remaining
Interest Period for such Eurodollar Tranche under this Agreement (and with the
same Eurodollar Rate). Term E Loans that were ABR Loans under this Agreement
immediately prior to the effectiveness of Amendment No. 5 on the Amendment No. 5
Effective Date shall initially be ABR Loans under this Agreement. The Term E
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10.


(c)Subject to the terms and conditions hereof, each Term F Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term F Loan. Term F Loans that were Eurodollar Loans of a
particular Eurodollar Tranche under this Agreement immediately prior to the
effectiveness of Amendment No. 5 on the Amendment No. 5 Effective Date shall
initially be Eurodollar Loans of a Eurodollar Tranche under this Agreement with
an initial Interest Period equal to the then remaining Interest Period for such
Eurodollar Tranche under this Agreement (and with the same Eurodollar Rate).
Term F Loans that were ABR Loans under this Agreement immediately prior to the
effectiveness of Amendment No. 5 on the Amendment No. 5 Effective Date shall
initially be ABR Loans under this Agreement. The Term F Loans may from time to
time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.10.


(d)Subject to the terms and conditions hereof, each Term H Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term H Loan until any Escrow Funding Assignment. Following any
Escrow Assumption, each Term H Loan assumed by the Borrower shall be deemed
outstanding under this Agreement as a Term H Loan. Term H Loans that were
Eurodollar Loans of a particular Eurodollar Tranche under this Agreement
immediately prior to the effectiveness of Amendment No. 5 on the Amendment No. 5
Effective Date shall initially be Eurodollar Loans of a Eurodollar Tranche under
this Agreement with an initial Interest Period equal to the then remaining
Interest Period for such Eurodollar Tranche under this Agreement (and with the
same Eurodollar Rate) until the Escrow Funding Assignment. Following any Escrow
Assumption, Term H Loans assumed by the Borrower that were Eurodollar Loans of a
particular Eurodollar Tranche shall initially be Eurodollar Loans of a
Eurodollar Tranche under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Tranche under this
Agreement (and with the same Eurodollar Rate). Term H Loans that were ABR Loans
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall initially be ABR Loans under this
Agreement until the Escrow Funding Assignment. Following any Escrow Assumption,
Term H Loans assumed by the Borrower that were ABR Loans shall initially be ABR
Loans under this Agreement. The Term H Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.


(e)Subject to the terms and conditions hereof, each Term I Loan outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as a Term I Loan until any Escrow Funding Assignment. Following any
Escrow Assumption, each Term I Loan assumed by the Borrower shall be deemed
outstanding under this Agreement as a Term I Loan. Term I Loans that were
Eurodollar Loans of a particular Eurodollar Tranche under this Agreement
immediately prior to the effectiveness of Amendment No. 5 on the Amendment No. 5
Effective Date shall initially be Eurodollar Loans of a

-37-

--------------------------------------------------------------------------------


Eurodollar Tranche under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Tranche under this
Agreement (and with the same Eurodollar Rate) until the Escrow Funding
Assignment. Following any Escrow Assumption, Term I Loans that were Eurodollar
Loans of a particular Eurodollar Tranche shall initially be Eurodollar Loans of
a Eurodollar Tranche under this Agreement with an initial Interest Period equal
to the then remaining Interest Period for such Eurodollar Tranche under this
Agreement (and with the same Eurodollar Rate). Term I Loans that were ABR Loans
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall initially be ABR Loans under this
Agreement until the Escrow Funding Assignment. Following any Escrow Assumption,
Term I Loans assumed by the Borrower that were ABR Loans shall initially be ABR
Loans under this Agreement. The Term I Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.


(f)Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans in Dollars (“Revolving Loans”) to the
Borrower from time to time during the Revolving Commitment Period with respect
to such Lender’s Revolving Commitment in an aggregate principal amount at any
one time outstanding which, when added to such Lender’s Revolving Percentage of
the sum of (i) the L/C Obligations then outstanding with respect to each Letter
of Credit and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period for any Revolving Commitment, the
Borrower may use such Revolving Commitment by borrowing, prepaying the Revolving
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.10. Any Revolving Loans outstanding
under this Agreement immediately prior to the effectiveness of Amendment No. 5
on the Amendment No. 5 Effective Date shall remain outstanding under this
Agreement as Revolving Loans. Revolving Loans that were Eurodollar Loans of a
particular Eurodollar Tranche immediately prior to the effectiveness of
Amendment No. 5 on the Amendment No. 5 Effective Date shall initially be
Eurodollar Loans of a Eurodollar Tranche with an initial Interest Period equal
to the then remaining Interest Period for such Eurodollar Tranche (and with the
same Eurodollar Rate) and any Revolving Loans that were ABR Loans immediately
prior to the effectiveness of Amendment No. 5 on the Amendment No. 5 Effective
Date shall initially be ABR Loans.


(g)The Borrower (or, in the case of Escrow Incremental Term Loans, the Escrow
Borrower) and any one or more Lenders (including Persons that become Lenders in
connection therewith) may from time to time agree that such Lenders shall make
Incremental Term Loans by executing and delivering to the Administrative Agent
an Incremental Activation Notice specifying (i) the amount of such Incremental
Term Loans, (ii) the applicable Incremental Closing Date, (iii) the applicable
Incremental Term Maturity Date (which, except in the case of the Term A-1 Loans
and Term E Loans, shall not be earlier than the Term I Maturity Date; provided
that Incremental Term Loans shall not be required to comply with this clause
(iii) or clause (iv) below so long as (x) such Incremental Term Loans have an
Incremental Term Maturity Date that is no earlier than the Term A-1 Maturity
Date and a Weighted Average Life to Maturity that is no shorter than the then
remaining Weighted Average Life to Maturity of the Term A-1 Loans and (y) the
aggregate principal amount of such Incremental Term Loans (other than Term A-1
Loans, Term E Loans and Term F Loans) outstanding at any time, when aggregated
with the principal amount of Earlier Maturing Pari Secured Indebtedness then
outstanding, does not exceed 2.0x Annualized Operating Cash Flow, calculated in
the manner contemplated by Section 1.2(f) as if any Investment pursuant to which
such Indebtedness was incurred occurred on the first day of the applicable Test
Period, for the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.1(a) or (b) prior to the incurrence of such
incremental Term Loans, (iv)  the amortization schedule for such Incremental
Term Loans; provided that, except as permitted by the

-38-

--------------------------------------------------------------------------------


proviso to clause (iii) above, in no event will any Incremental Term Loans
(other than Term A-1 Loans, Term E Loans and Term F Loans) have a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of the Term I Loans, (v) the Applicable Margin for such
Incremental Term Loans and any prepayment premiums or call protection applicable
thereto, (vi) the proposed original issue discount applicable to such
Incremental Term Loans, if any, (vii) whether such Incremental Term Loans
constitute Refinancing Term Loans or Escrow Incremental Term Loans, (viii)
whether any provision of this Agreement that requires a minimum final maturity
or Weighted Average Life to Maturity for any other Indebtedness by reference to
any previously established Term Loans is following the Incremental Closing Date
amended to provide a similar benefit to such Incremental Term Loans, and (ix)
any other terms and conditions that will apply to such Incremental Term Loans;
provided that, except as provided above, (x) such other terms and conditions
shall be the same as or less favorable to the Lenders providing such Incremental
Term Loans than the terms and conditions of any then outstanding Class of Term
Loans, (y) such other terms and conditions shall not apply until all then
outstanding Loans and Commitments (other than such Incremental Term Loans) have
been repaid and terminated, as applicable, or until approved by the Required
Lenders or (z) such other terms and conditions shall apply to Escrow Incremental
Term Loans solely until the Escrow Assumption with respect thereto occurs.
Notwithstanding the foregoing, without the consent of the Required Lenders, (A)
no Incremental Term Loans (other than Escrow Incremental Term Loans) may be
borrowed after the Restatement Effective Date if after giving effect to the
borrowing of such Incremental Term Loans and the application of proceeds
therefrom on the date such Incremental Term Loans are borrowed the aggregate
principal amount of all Classes of Term Loans, First Lien Notes and Pre-Existing
Debt would exceed the First Lien Term Cap, (B) no Net Cash Proceeds of any
Incremental Term Loans that are not Refinancing Term Loans shall be directly
applied to prepay outstanding Term Loans, (C) each increase effected pursuant to
this paragraph shall be in a minimum amount of at least $100,000,000, (D)
subject to Section 1.2(j), no Incremental Term Loans (other than Escrow
Incremental Term Loans) may be borrowed if a Default or Event of Default is in
existence after giving pro forma effect thereto, (E) Escrow Incremental Term
Loans shall not be deemed to be outstanding under this Agreement or any other
Loan Document for any purposes hereof (including, without limitation, for
purposes of any financial calculation, the definition of “Obligations”, the
definition of “Required Lenders” or Section 8 or Section 10.1 hereof) and the
obligations with respect thereto shall not be recourse to the Borrower or any
Subsidiary Guarantor, in each case, unless and until the Escrow Assumption with
respect thereto has occurred and (F) the Escrow Assumption with respect to any
Escrow Incremental Term Loans shall not be permitted unless on the date thereof
(and after giving effect thereto) the conditions set forth in clauses (A) and
(D) above would be satisfied if the Borrower was borrowing such Incremental Term
Loans on the date of such Escrow Assumption. With the consent of the Borrower
and each of the Lenders with any Class of then outstanding Incremental Term
Loans and pursuant to an assumption agreement reasonably satisfactory to the
Administrative Agent, an Escrow Borrower may assume all obligations of the
Borrower with respect to such Class of Term Loans (including with respect to the
full principal amount thereof and all accrued and unpaid interest and other
amounts owing with respect thereto, in which case, such Class of Incremental
Term Loans shall thereafter be deemed to not be outstanding for purposes of this
Agreement or any other Loan Document and shall be Escrow Term Loans until such
time, if any, as an Escrow Assumption with respect thereto has occurred, at
which time any such Escrow Term Loans that accrued interest at a rate based on
the Eurodollar Rate immediately prior to such Escrow Assumption shall constitute
a Eurodollar Tranche with an initial Interest Period equal to the then unexpired
interest period applicable thereto immediately prior to such Escrow Assumption.
No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion. The consent of
the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required for any Person to provide an
Incremental Term Loan unless such Person, or an Affiliate thereof, was
previously a Lender. Notwithstanding the foregoing, with the consent of the
holders of any Pre-Existing Debt, the Borrower and the Administrative Agent (to
the extent the consent of the Administrative Agent would be required for an
assignment to any such holder, such

-39-

--------------------------------------------------------------------------------


consent not to be unreasonably withheld), such Pre-Existing Debt may, pursuant
to an Incremental Activation Notice, be deemed to have been issued as
Incremental Term Loans under this Agreement on the date of effectiveness of such
Incremental Activation Notice so long as the Incremental Term Loans resulting
therefrom comply with the requirements set forth above (other than clause (C))
that are applicable to Incremental Term Loans and thereafter, the terms of such
Pre-Existing Debt shall be governed by the terms of this Agreement (as modified
by the applicable Incremental Activation Notice).


(h)The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Class”) be converted to
extend the scheduled maturity date(s) of any payment or payments of principal
(including at final maturity) with respect to such Term Loans (any such Term
Loans which have been so converted, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.1(h). In order to establish a Series
of Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be identical in all material respects to the Term Loans under the Existing
Class from which such Extended Term Loans are to be converted except that (i)
all or any of the scheduled amortization payments of principal and payment at
maturity of the Extended Term Loans may be delayed to later dates than the
scheduled amortization payments of principal and payment at maturity of the Term
Loans of such Existing Class to the extent provided in the applicable
Incremental Activation Notice, (ii) the Applicable Margins with respect to the
Extended Term Loans may be different than the Applicable Margins for the Term
Loans of such Existing Class and upfront fees may be paid to the Extending Term
Lenders, in each case, to the extent provided in the applicable Incremental
Activation Notice, (iii) [Reserved] and (iv) the Incremental Activation Notice
may provide for other covenants and terms (x) that apply solely to any period
after the latest final maturity of the Term Loans and Commitments in effect on
the effective date of the Incremental Activation Notice immediately prior to the
establishment of such Extended Term Loans, or after approval thereof by the
Required Lenders or (y) that are less favorable to the holders of the Extended
Term Loans than the covenants and terms applicable to the Existing Class. The
Borrowers shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders are requested to respond. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Class converted into Extended Term Loans pursuant to any Extension
Request. Any Lender (an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans of the applicable Existing Class subject to such
Extension Request converted into Extended Term Loans shall notify the
Administrative Agent in writing (an “Extension Election”) on or prior to the
date specified in such Extension Request of the amount of its Term Loans of the
applicable Existing Class which it has elected to request be converted into
Extended Term Loans (subject to any minimum denomination requirements reasonably
imposed by the Administrative Agent). In the event that the aggregate amount of
Term Loans of the applicable Existing Class subject to Extension Elections
exceeds the amount of Extended Term Loans requested pursuant to the Extension
Request, Term Loans of the applicable Existing Class subject to Extension
Elections shall be converted to Extended Term Loans on a pro rata basis based on
the amount of Term Loans of the applicable Existing Class included in each such
Extension Election. The final terms of the Extended Term Loans (which shall be
consistent with the Extension Request) and the allocations of the Extended Term
Loans among the Extending Term Lenders shall be as set forth in the applicable
Incremental Activation Notice entered into by the Borrower and the
Administrative Agent. Each Extending Term Lender’s Election Request shall be
deemed to be an authorization for the Administrative Agent and the Borrower to
enter into such Incremental Activation Notice in accordance with the
requirements set forth above in this Section 2.1(h) and to bind such Extending
Term Lender thereby.


(i)The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
will establish Revolving

-40-

--------------------------------------------------------------------------------


Commitments through (A) the provision of a new Revolving Commitment by any such
Lender or (B) the conversion of a previously established Revolving Commitment of
any such Lender to such Extended Revolving Commitment of such Lender (any
Revolving Commitments being established pursuant to clause (A) or (B) above and
in accordance with this Section 2.1(i), an “Extended Revolving Commitment”,
which for the avoidance of doubt, shall also be a “Revolving Commitment”), in
each case, by executing and delivering to the Administrative Agent an
Incremental Activation Notice specifying (i) the amount of Extended Revolving
Commitments established thereby and whether such Extended Revolving Commitments
are being established pursuant to clause (A) or (B) of the foregoing sentence,
(ii) the Revolving Termination Date for such Extended Revolving Commitments;
provided that the Revolving Termination Date for any Extended Revolving
Commitments shall in no event be earlier than the Revolving Termination Date for
the Revolving Commitments established on the New Restatement Effective Date and
there shall not be more than three (3) Revolving Termination Dates in effect at
any time, (iii) the Applicable Margin for Revolving Loans and fees in respect of
participations in Letters of Credit pursuant to such Extended Revolving
Commitments and the Commitment Fee Rate for commitment fees payable with respect
to such Extended Revolving Commitments; provided that (x) in no event shall
there be more than three (3) Applicable Margins in effect in the aggregate for
all Revolving Commitments at any time and (y) either (A) the Applicable Margins
for Revolving Loans, fees in respect of participations in Letters of Credit and
the Commitment Fee Rate for all Revolving Commitments that have the same
Revolving Termination Date shall be the same (although different upfront fees
may be paid by the Borrower) or (B) the maximum number of Revolving Termination
Dates permitted to be in effect at any time shall be reduced by the number of
such different Applicable Margins and fees in excess of one applicable to
Revolving Commitments with the same Revolving Termination Date and (iv) whether
clause (ii) above shall be amended to provide that future Extended Revolving
Commitments may not have a Revolving Termination Date prior to the Revolving
Termination Date for such Extended Revolving Commitments. Except as set forth
above, the terms of the Extended Revolving Commitments shall be identical in all
material respects to the Revolving Commitments established on the Restatement
Effective Date. Notwithstanding the foregoing, without the consent of the
Required Lenders, no Extended Revolving Commitments may be established following
the Restatement Effective Date if after giving effect to the establishment of
such Extended Revolving Commitments (and any concurrent reduction in the amount
of any other Revolving Commitments) the aggregate amount of Revolving
Commitments then in effect would exceed the Revolving Commitment Cap. No Lender
shall have any obligation to participate in any increase described in this
paragraph unless it agrees to do so in its sole discretion. The consent of the
Administrative Agent and each Issuing Lender (such consents not to be
unreasonably withheld, conditioned or delayed) shall be required with respect to
each Lender providing an Extended Revolving Commitment to the extent such Lender
is not already a Revolving Lender that is not a Defaulting Lender. On each date
on which Extended Revolving Commitments are established, each Revolving Lender
shall purchase at par from and/or sell at par to each of the other Revolving
Lenders such portions of the outstanding Revolving Loans, if any, as may be
specified by the Administrative Agent so that, immediately following such
purchases, all Eurodollar Tranches of Revolving Loans and all ABR Loans that are
Revolving Loans shall be held by the Revolving Lenders on a pro rata basis in
accordance with their respective Revolving Percentages. Notwithstanding the
foregoing, with the consent of the holders of any revolving commitments under
which Pre-Existing Debt may be borrowed, the Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Lender (to the extent the consent of the
Administrative Agent, Swingline Lender and Issuing Lender would be required for
an assignment to any such holder, each such consent not to be unreasonably
withheld), such revolving commitments may, pursuant to an Incremental Activation
Notice, be deemed to have been issued as Extended Revolving Commitments under
this Agreement on the date of effectiveness of such Incremental Activation
Notice so long as the Extended Revolving Commitments resulting therefrom comply
with the requirements set forth above that are applicable to Extended Revolving
Commitments and thereafter, the terms of such Pre-Existing Debt shall be
governed by the terms of this Agreement (as modified by the applicable
Incremental Activation Notice).

-41-

--------------------------------------------------------------------------------




(j)The Borrower and any one or more Lenders (including Persons that become
Lenders in connection therewith) may from time to time agree that such Lenders
shall make Replacement Term Loans (which Replacement Term Loans may, at the
election of the Borrower and the applicable Lenders, be made in the form of a
conversion of Term Loans of an existing Class into such Replacement Term Loans)
in order to replace in full or in part any Class of then outstanding Term Loans
by executing and delivering to the Administrative Agent an Incremental
Activation Notice specifying (i) the amount of such Replacement Term Loans
(which may be up to an amount equal to the original aggregate principal amount
of the Class of Term Loans being replaced plus, so long as the Borrower would be
in pro forma compliance with Section 7.1, the amount of any upfront fees or
original issue discount thereon), (ii) the date on which such Replacement Loans
will be made, (iii) the applicable Replacment Term Maturity Date (which shall
not be earlier than the Term Maturity Date of the Class of Term Loans being
replaced), (iv) the amortization schedule for such Replacement Term Loans;
provided that in no event shall any Replacement Term Loans have a Weighted
Average Life to Maturity that is shorter than the then remaining Weighted
Average Life to Maturity of the Term Loans of the Class being replaced, (v) the
Applicable Margin for such Replacement Term Loans and any prepayment premiums or
call protection applicable thereto, if any, (vi) the proposed original issue
discount applicable to such Replacement Term Loans, if any, (vii) whether any
provision of this Agreement that requires a minimum final maturity or Weighted
Average Life to Maturity for any other Indebtedness by reference to any
previously established Term Loans is following the date such Replacement Term
Loans are established amended to provide a similar benefit to such Replacement
Term Loans, (viii) any other terms and conditions that will apply to such
Replacement Term Loans; provided that, except as provided above, either (x) such
other terms and conditions shall be the same as or less favorable to the Lenders
providing such Replacement Term Loans than the terms and conditions of the Class
of Term Loans being replaced or (y) such other terms and conditions shall not
apply until all then outstanding Loans and Commitments (other than such
Replacement Term Loans) have been repaid and terminated, as applicable, or until
approved by the Required Lenders. No Lender shall have any obligation to
participate in any Replacement Term Loans unless it agrees to do so in its sole
discretion. The consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for any Person
to provide a Replacement Term Loan unless such Person, or an Affiliate thereof,
was previously a Lender.


2.2.    Procedure for Borrowing. In order to effect a borrowing hereunder, the
Borrower shall give notice to the Administrative Agent, which may be given by:
(A) telephone or (B) a Notice of Borrowing (which notice must be received by the
Administrative Agent prior to 1:00 P.M., New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans (or,
in the case of Term A-1 Loans and Revolving Loans on the Amendment No. 2
Effective Date, one Business Day), or (b) one Business Day prior to the
requested Borrowing Date, in the case of ABR Loans) (provided that any such
Notice of Borrowing of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5 may be given not later than 1:00 P.M. New York
City time, on the date of the proposed borrowing and, provided, further, that
any telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Borrowing), specifying (i) the Class of Loan
to be borrowed, (ii) the amount and Type of Loans to be borrowed, (iii) the
requested Borrowing Date and (iv) in the case of Eurodollar Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing (other than a borrowing of Term
A-1 Loans on the Amendment No. 2 Effective Date) shall be in an aggregate amount
equal to (x) in the case of ABR Loans, $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if the then aggregate relevant Available
Revolving Commitments are less than $5,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $10,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.5. Upon receipt of any Notice of Borrowing
from the Borrower, the Administrative Agent shall promptly notify each relevant
Lender thereof. Each relevant Lender will make the amount of its pro rata share
of each

-42-

--------------------------------------------------------------------------------


borrowing available to the Administrative Agent (in the case of any Revolving
Loan, based on respective Revolving Percentages of the Revolving Lenders) for
the account of the Borrower at the Funding Office prior to 10:00 A.M., New York
City time (or 2:00 P.M., New York City time in respect of ABR Loans under the
Revolving Facility to finance payments required by Section 3.5), on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent; provided that, in the event that any Revolving Lender
fails to make available to the Administrative Agent any portion of such amount
prior to 10:30 A.M. New York City time (or 2:30 P.M., New York City time in
respect of ABR Loans under the Revolving Facility to finance payments required
by Section 3.5) on the relevant Borrowing Date, the Borrower shall be deemed to
have provided notice to the Swingline Lender in accordance with Section 2.5
requesting a Swingline Loan in an amount equal to the aggregate amount of any
such shortfall, rounded up to the applicable whole multiple of $500,000 (but in
no event exceeding, together with all outstanding Swingline Loans, the Swingline
Commitment). Such borrowing (including any such Swingline Loan) will then be
made available not later than 11:00 A.M., New York City time (or 3:00 P.M., New
York City time in respect of ABR Loans under the Revolving Facility to finance
payments required by Section 3.5), to the Borrower by the Administrative Agent
crediting the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
relevant Lenders and in like funds as received by the Administrative Agent.


2.3.    Repayment of Loans.


(a)The Term A-1 Loans of each Lender shall mature in 21 consecutive installments
following the Amendment No. 2 Effective Date on the dates and in the aggregate
amounts for all Term A-1 Loans set forth below (it being understood that, in
addition to reductions resulting from optional and mandatory prepayments in
accordance with Section 2.8 and Section 2.9, the aggregate principal amount of
amortization payable by the Borrower with respect to all Term A-1 Loans on any
such date shall be reduced proportionately as a result of any future conversion
of Term A-1 Loans to Extended Term Loans following the New Restatement Effective
Date and prior to such date of payment):
Installment Date
Installment Amount
 
 
June 30, 2013
$9,375,000
September 30, 2013
$9,375,000
December 31, 2013
$9,375,000
March 31, 2014
$9,375,000
June 30, 2014
$9,375,000
September 30, 2014
$9,375,000
December 31, 2014
$9,375,000
March 31, 2015
$9,375,000
June 30, 2015
$9,375,000
September 30, 2015
$9,375,000
December 31, 2015
$9,375,000
March 31, 2016
$9,375,000
June 30, 2016
$18,750,000
September 30, 2016
$18,750,000
December 31, 2016
$18,750,000
March 31, 2017
$18,750,000
June 30, 2017
$18,750,000
September 30, 2017
$18,750,000
December 31, 2017
$18,750,000
March 31, 2018
$18,750,000


-43-

--------------------------------------------------------------------------------


Installment Date
Installment Amount
 
 
Term A-1 Maturity Date:
$487,500,000



(b)The Term E Loans of each Term E Lender shall mature in 29 installments
following the Term E Incremental Facility Effective Date (each due on the last
day of each calendar quarter, except for such last installment), commencing on
September 30, 2013, each of which shall be in an amount equal to (i) in the case
of the first 28 such remaining installments, 0.25% of the principal amount of
such Term E Loans on the Term E Incremental Facility Effective Date (it being
understood that, in addition to reductions resulting from optional and mandatory
prepayments in accordance with Section 2.8 and Section 2.9, the aggregate
principal amount of amortization payable by the Borrower with respect to all
Term E Loans on any such date shall be reduced proportionately as a result of
any conversion of Term E Loans to Extended Term Loans following the Term E
Incremental Facility Effective Date and prior to the date of such payment) and
(ii) in the case of the last such installment (which shall be due on the Term E
Maturity Date), the remaining principal balance of such Term E Loans outstanding
on such date.


(c)The Term F Loans of each Lender shall mature in 31 installments following the
Amendment No. 3 Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on September 30,
2013, each of which shall be in an amount equal to (i) in the case of the first
30 such remaining installments, 0.25% of the principal amount of the Term F
Loans on the Amendment No. 3 Effective Date (it being understood that, in
addition to reductions resulting from optional and mandatory prepayments in
accordance with Section 2.8 and Section 2.9 of this Agreement or the Existing
Credit Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term F Loans on any such date shall be reduced
proportionately as a result of any future conversion of Term F Loans to Extended
Term Loans following the New Restatement Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term F Maturity Date), the remaining principal balance of such Term F
Loan outstanding on such date.


(d)The Term H Loans of each Lender shall mature in installments following the
Amendment No. 5 Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on the earlier of (x)
termination of the Acquisition Agreement and (y) the closing of the Acquisition
Transactions, each of which shall be in an amount equal to (i) in the case of
all such installments due prior to the Term H Maturity Date, 0.25% of the
principal amount of the Term H Loan on the Amendment No. 5 Effective Date (it
being understood that, in addition to reductions resulting from optional and
mandatory prepayments in accordance with Section 2.8 and Section 2.9 of this
Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term H Loans on any such date shall be reduced
proportionately as a result of any future conversion of Term H Loans to Extended
Term Loans following the Amendment No. 5 Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term H Maturity Date), the remaining principal balance of such Term H
Loan outstanding on such date.


(e)The Term I Loans of each Lender shall mature in installments following the
Amendment No. 5 Effective Date (each due on the last day of each calendar
quarter, except for the last such installment), commencing on the earlier of (x)
termination of the Acquisition Agreement and (y) the closing of the Acquisition
Transactions, each of which shall be in an amount equal to (i) in the case of
all such installments due prior to the Term I Maturity Date, 0.25% of the
principal amount of the Term I Loan on the Amendment No. 5 Effective Date (it
being understood that, in addition to reductions resulting from optional and
mandatory prepayments in accordance with Section 2.8 and Section 2.9 of this

-44-

--------------------------------------------------------------------------------


Agreement, the aggregate principal amount of amortization payable by the
Borrower with respect to all Term I Loans on any such date shall be reduced
proportionately as a result of any future conversion of Term I Loans to Extended
Term Loans following the Amendment No. 5 Effective Date and prior to the date of
such payment) and (ii) in the case of the last such installment (which shall be
due on the Term I Maturity Date), the remaining principal balance of such Term I
Loan outstanding on such date.


(f)The Incremental Term Loans of each Class (other than the Term E Loans,Term F
Loans, Term H Loans and Term I Loans) shall mature in installments as specified
in the Incremental Activation Notice pursuant to which such Incremental Term
Loans were made (and subject to the limitations contained in Section 2.1(h)).


(g)The Extended Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such Extended
Term Loans were converted (and subject to the limitations contained in Section
2.1(h)).


(h)The Replacement Term Loans of each Class shall mature in installments as
specified in the Incremental Activation Notice pursuant to which such
Replacement Term Loans were established (and subject to the limitations
contained in Section 2.1(j)).


(i)The Borrower shall repay all outstanding Revolving Loans made pursuant to any
Revolving Commitments on the Revolving Termination Date for such Revolving
Commitments. The Borrower shall repay all Swingline Loans on the first date on
which the Revolving Termination Date has occurred with respect to all Revolving
Commitments.


2.4.    Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees, in reliance upon the agreements of the other Lenders
set forth in Section 2.5, to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period for any Revolving Commitments by making swingline
loans (“Swingline Loans”) to the Borrower; provided that (a) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Commitment then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Revolving Loans hereunder, may exceed the Swingline Commitment then
in effect) and the aggregate amount of Swingline Loans made by Bank of America,
N.A. shall not exceed the Revolving Commitment of Bank of America, N.A. unless
otherwise agreed by Bank of America, N.A. in its sole discretion), (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero
and (c) the Swingline Lender shall be under no obligation to make any Swingline
Loan at any time that any Revolving Lender is a Defaulting Lender unless the
Swingline Lender has entered into arrangements, including, if requested, the
delivery of Cash Collateral, satisfactory to the Swingline Lender (in its sole
discretion) with the Borrower or such Lender to eliminate such Swingline
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.21(a)(iii)) with respect to the Defaulting Lender arising from either the
Swingline Loan to be made and all other Swingline Loans as to which such
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion. During the Revolving Commitment Period for any Revolving
Commitments, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only. On the Amendment No. 2
Effective Date, each Original Swingline Loan shall continue to be outstanding
under this Agreement as a Swingline Loan.



-45-

--------------------------------------------------------------------------------


2.5.    Procedure for Swingline Borrowing; Refunding of Swingline Loans.


(a)Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by a Responsible Officer of the Borrower (which notice must
be received by the Swingline Lender not later than 1:00 P.M., New York City
time, on the proposed Borrowing Date), specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period for any Revolving Commitments). Each borrowing under
the Swingline Commitment shall be in an amount equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof. Not later than 3:00 P.M., New York City
time, on the Borrowing Date specified in a notice in respect of Swingline Loans,
the Swingline Lender shall make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the amount of
the Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Borrower on such
Borrowing Date by depositing such proceeds in the account of the Borrower with
the Administrative Agent on such Borrowing Date in immediately available funds.


(b)The Swingline Lender, at any time and from time to time in its sole and
absolute discretion and in consultation with the Borrower (provided that the
failure to so consult shall not affect the ability of the Swingline Lender to
make the following request) may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 1:00 P.M., New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 12:00 Noon, New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.


(c)If prior to the time a Revolving Loan would have otherwise been made pursuant
to Section 2.5(b), one of the events described in Section 8.1(g) shall have
occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.5(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.


(d)Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the

-46-

--------------------------------------------------------------------------------


period of time during which such Lender’s participating interest was outstanding
and funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.


(e)Each Revolving Lender’s obligation to make the Loans referred to in Section
2.5(b) and to purchase participating interests pursuant to Section 2.5(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.


2.6.    Fees, Etc.


(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a nonrefundable commitment fee through the last day of the
Revolving Commitment Period for such Revolving Lender’s Revolving Commitment
computed at the Commitment Fee Rate for such Revolving Commitment on the average
daily amount of the Available Revolving Commitment, payable quarterly in arrears
on the last day of each March, June, September and December and on the Revolving
Termination Date. The Borrower shall pay all accrued and unpaid commitment fees
with respect to the Original Revolving Commitments through the Amendment No. 2
Effective Date on the Amendment No. 2 Effective Date.


(b)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.


(c)Notwithstanding anything to the contrary contained in this Agreement, at the
time of the effectiveness of any Repricing Transaction that is consummated prior
to the six month anniversary of the Term H Incremental Facility Effective Date,
the Borrower agrees to pay to the Administrative Agent, for the ratable account
of each Lender with outstanding Term H Loans a fee in an amount equal to 1.0% of
(x) in the case of a Repricing Transaction of the type described in clause (a)
of the definition thereof, the aggregate principal amount of all such Term H
Loans prepaid (or converted) in connection with such Repricing Transaction and
(y) in the case of a Repricing Transaction described in clause (b) of the
definition thereof, the aggregate principal amount of the Term H Loans
outstanding immediately prior to such amendment. Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Transaction.


(d)Notwithstanding anything to the contrary contained in this Agreement, at the
time of the effectiveness of any Repricing Transaction that is consummated prior
to the six month anniversary of the Term I Incremental Facility Effective Date,
the Borrower agrees to pay to the Administrative Agent, for the ratable account
of each Lender with outstanding Term I Loans a fee in an amount equal to 1.0% of
(x) in the case of a Repricing Transaction of the type described in clause (a)
of the definition thereof, the aggregate principal amount of all such Term I
Loans prepaid (or converted) in connection with such Repricing Transaction and
(y) in the case of a Repricing Transaction described in clause (b) of the
definition thereof, the aggregate principal amount of the Term I Loans
outstanding

-47-

--------------------------------------------------------------------------------


immediately prior to such amendment. Such fees shall be due and payable upon the
date of the effectiveness of such Repricing Transaction.


2.7.    Termination or Reduction of Commitments The Borrower shall have the
right, upon notice delivered to the Administrative Agent no later than 1:00
P.M., New York City time, at least three Business Days prior to the proposed
date of termination or reduction (or at least one Business Day in the case of a
termination of the Original Revolving Commitments), to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans or
Swingline Loans made on the effective date thereof, the Revolving Extensions of
Credit of any Revolving Lender would exceed such Revolving Lender’s Revolving
Commitment. Any such reduction shall be in an amount equal to $10,000,000, or a
whole multiple of $1,000,000 in excess thereof, shall reduce permanently the
Revolving Commitments then in effect and shall be applied to reduce the
Revolving Commitments of the Revolving Lenders as the Borrower may designate,
but in any event, in the case of Revolving Commitments with the same Revolving
Termination Date, on a pro rata basis among such Revolving Commitments based on
the respective amount of such Revolving Commitments of each Revolving Lender.
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable, provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities (including under this Agreement) or
incurrence of other Indebtedness, the consummation of a particular Disposition,
the occurrence of a change of control or other event), in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. For
the avoidance of doubt, all Original Revolving Commitments shall terminate on
the Amendment No. 2 Effective Date.
(b)[Reserved].


2.8.    Optional Prepayments.


(a)The Borrower may at any time and from time to time prepay the Loans of any
Class, in whole or in part, without premium or penalty, upon notice in such form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer, delivered to the Administrative Agent no later than 1:00 P.M., New York
City time, at least three Business Days prior thereto in the case of Eurodollar
Loans and no later than 1:00 P.M., New York City time, at least one Business Day
prior thereto in the case of ABR Loans, which notice shall specify the date and
amount of prepayment, the Class of Loans being prepaid and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.18. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with (except in the case of Revolving Loans that are ABR Loans
and Swingline Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Term Loans and Revolving Loans pursuant to this Section
2.8(a) shall be in an aggregate principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each notice delivered by the Borrower pursuant to
this Section shall be irrevocable, provided that such notice may state that it
is conditioned upon the effectiveness of other credit facilities (including
under this Agreement) or incurrence of other Indebtedness, the consummation of a
particular Disposition, the occurrence of a change of control or other event),
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Any prepayment of Loans of any Class pursuant to
this Section

-48-

--------------------------------------------------------------------------------


2.8(a) shall be applied to the Loans of such Class of each Lender on a pro rata
basis in accordance with the respective amounts of such Loans held by each such
Lender.


(b)

(i)Notwithstanding anything to the contrary in Section 2.8(a), the Borrower
shall have the right at any time and from time to time to prepay Term Loans of
any Class, to the Lenders at a prepayment price which is less than, equal to or
greater than the principal amount of such Term Loans and on a non pro rata basis
(each, an “Offered Voluntary Prepayment”) pursuant to the procedures described
in this Section 2.8(b); provided that (A) no Offered Voluntary Prepayment may be
made if a Default or Event of Default has occurred and is continuing or if,
after giving effect to such Offered Voluntary Prepayment, Available Liquidity
would be less than $250,000,000, (B) any Offered Voluntary Prepayment shall be
offered to all Lenders with Term Loans of the Class selected by the Borrower on
a pro rata basis and (C) the Borrower shall deliver to the Administrative Agent
a certificate of a Responsible Officer of the Borrower stating that (1) no
Default or Event of Default has occurred and is continuing or would result from
such Offered Voluntary Prepayment and (2) each of the conditions to such Offered
Voluntary Prepayment contained in this Section 2.8(b) has been satisfied.


(ii)To the extent the Borrower seeks to make an Offered Voluntary Prepayment,
the Borrower will provide written notice from a Responsible Officer of the
Borrower to the Administrative Agent (each, an “Offered Prepayment Option
Notice”) that the Borrower desires to prepay Term Loans of a specified Class in
an aggregate principal amount specified therein by the Borrower (each, a
“Proposed Offered Prepayment Amount”). The Proposed Offered Prepayment Amount
shall not be less than $25,000,000 (or such lesser amount if the Term Loans of
such specified Class have a lower aggregate amount outstanding at such time).
The Offered Prepayment Option Notice shall further specify with respect to the
proposed Offered Voluntary Prepayment: (A) the Proposed Offered Prepayment
Amount for Term Loans and the Class of Term Loans with respect to such offer is
being made, (B) an offered prepayment price range (which may be a single
percentage) selected by the Borrower with respect to such proposed Offered
Voluntary Prepayment equal to a percentage of par of the principal amount of
Term Loans of the applicable Class (the “Offered Range”) and (C) the date by
which Lenders are required to indicate their election to participate in such
proposed Offered Voluntary Prepayment (the “Acceptance Date”) which shall be at
least five Business Days following the date of such Offered Prepayment Option
Notice is delivered.


(iii)Upon receipt of an Offered Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Date, each such Lender may specify by written notice in form
reasonably satisfactory to the Administrative Agent (each, a “Lender
Participation Notice”; it being understood that a Lender may deliver more than
one Lender Participation Notice, and that each such Lender Participation Notice
of such Lender shall constitute an independent and unconditional offer, and no
such Lender Participation Notice may be contingent on the making of any
prepayment with respect to the Offered Loans in respect of any other Lender
Participation Notice, or otherwise be contingent or conditional in any way) to
the Administrative Agent (A) a minimum price (the “Acceptable Price”) within the
Offered Range at which such Lender is willing to accept a prepayment of a
portion of its Term Loans of the applicable Class and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of such Class held by such Lender with respect to which such
Lender is willing to permit an Offered Voluntary Prepayment at the Acceptable
Price (“Offered Loans”). Based on the Acceptable Prices and principal amounts of
Term Loans of the applicable Class specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Borrower, shall determine the applicable prepayment price for Term Loans
pursuant to such Offered Voluntary Prepayment (the “Applicable Price”), which
Applicable Price shall be (A) the percentage specified by the Borrower if the

-49-

--------------------------------------------------------------------------------


Borrower has selected a single percentage pursuant to Section 2.8(b)(ii) for the
Offered Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at
which the Borrower can pay the Proposed Offered Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the lowest Acceptable Price); provided, however, that in the
event that such Proposed Offered Prepayment Amount cannot be repaid in full at
any Acceptable Price, the Applicable Price shall be the highest Acceptable Price
specified by the Lenders that is within the Offered Range. The Applicable Price
shall be applicable for all Lenders who have offered to participate in the
Offered Voluntary Prepayment and have Qualifying Loans (as defined below). Any
Lender with outstanding Loans whose Lender Participation Notice is not received
by the Administrative Agent by the Acceptance Date shall be deemed to have
declined to accept an Offered Voluntary Prepayment of any of its Loans at the
Applicable Price.


(iv)The Borrower shall make an Offered Voluntary Prepayment by prepaying those
Term Loans (or the respective portions thereof) of the applicable Class offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is
equal to or less than the Applicable Price (“Qualifying Loans”) at the
Applicable Price; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Offered
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Price, the Borrower shall prepay such Qualifying Loans ratably among
the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Offered
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Price, the Borrower shall prepay all Qualifying Loans.


(v)Each Offered Voluntary Prepayment shall be made within five Business Days of
the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Price and
determine the amount and holders of Qualifying Loans), without premium or
penalty (and not subject to Section 2.18), upon irrevocable notice (each an
“Offered Voluntary Prepayment Notice”), delivered to the Administrative Agent no
later than 1:00 P.M., New York City time, three Business Days prior to the date
of such Offered Voluntary Prepayment, which notice shall specify the date and
amount of the Offered Voluntary Prepayment and the Applicable Price determined
by the Administrative Agent. Upon receipt of any Offered Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Offered Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Price on the applicable Term Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.


(vi)Prior to the delivery of an Offered Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrower may withdraw its
offer to make an Offered Voluntary Prepayment pursuant to any Offered Prepayment
Option Notice and (B) any Lender may withdraw its offer to participate in any
Offered Voluntary Prepayment pursuant to any Lender Participation Notice.


(vii)To the extent not expressly provided for herein, each Offered Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Price in accordance with Section 2.8(b)(iii) above) established by
the Administrative Agent in consultation with the Borrower. It is understood and
agreed that the Borrower may employ a financial institution or other advisor
(whether

-50-

--------------------------------------------------------------------------------


or not an affiliate of the Administrative Agent) to act as an arranger in
connection with any Offered Voluntary Prepayment and, in such event, the
Administrative Agent agrees, subject to its internal agency policies, to provide
such reasonable cooperation as may be requested by the Borrower in order to
facilitate communications from such arranger to the Lenders and otherwise to
provide access to Lender Participation Notices.


(viii)Each of the Borrower and the Lenders acknowledges and agrees that
Administrative Agent may perform any and all of its duties under this Section
2.8(b) by itself or through any Affiliate of the Administrative Agent and
expressly consents to any such delegation of duties by the Administrative Agent
such Affiliate and the performance of such delegated duties by such Affiliate.
The exculpatory provisions pursuant to this Agreement shall apply to each
Affiliate of the Administrative Agent and its respective activities in
connection with any Offered Voluntary Prepayment provided for in this Section
2.8 as well as activities of the Administrative Agent. Notwithstanding anything
set forth herein, the Administrative Agent shall not be required to serve as the
auction agent for, or have any other obligations to participate in (other than
mechanical administrative duties), or facilitate, any Offered Voluntary
Prepayment unless it is reasonably satisfied with the terms and restrictions of
such auction.


2.9.    Mandatory Prepayments.


(a)If on any date the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, with respect to an amount
equal to 75% of such Net Cash Proceeds (“Allocated Proceeds”; provided that the
Borrower or such Subsidiary may instead deem a portion of such Net Cash Proceeds
equal to the first 75% of the Total Net Proceeds to the Borrower or such
Subsidiary from such Asset Sale or Recovery Event, when and as received, to be
the Allocated Proceeds of such Asset Sale or Recovery Event), (i) if such
Allocated Proceeds are not Reinvestment Proceeds, such Allocated Proceeds shall
be applied on the fifth Business Day after the date such proceeds are received
toward the prepayment of the Term Loans or (ii) if such Allocated Proceeds are
Reinvestment Proceeds, on each Reinvestment Prepayment Date, an amount equal to
the relevant Reinvestment Prepayment Amount shall be applied toward the
prepayment of the Term Loans in the manner specified in Section 2.9(c); provided
that, notwithstanding clauses (i) and (ii) above, to the extent that the terms
of the documentation for any First Lien Notes or Pre-Existing Debt that is
secured on a pari passu basis with the Obligations under this Agreement require
that a portion of such Allocated Proceeds be applied to purchase First Lien
Notes or Pre-Existing Debt pursuant to a mandatory offer to purchase such First
Lien Notes or Pre-Existing Debt, such Allocated Proceeds may be applied to
prepay Term Loans in accordance with Section 2.9(c) and purchase First Lien
Notes and/or Pre-Existing Debt on a pro rata basis based on the respective
amounts of Term Loans and First Lien Notes and/or Pre-Existing Debt then
outstanding.


(b)If on any date the Borrower or any of its Subsidiaries shall receive Net Cash
Proceeds from any Debt Incurrence Prepayment Event then with respect to an
amount equal to 100% of such Net Cash Proceeds shall be applied toward the
prepayment of the Term Loans in the manner specified in Section 2.9(c).


(c)The application of any amounts required to be applied to a prepayment of Term
Loans pursuant to Section 2.9(a) shall be made on a pro rata basis to each Class
of Term Loans then outstanding (except to the extent that any Incremental
Activation Notice for any Class of Incremental Term Loans or Extended Term Loans
provide that such Incremental Term Loans or Extended Term Loans shall
participate on a lesser basis or not participate at all). The application of any
amounts required to be applied to a prepayment of Term Loans pursuant to Section
2.9(b) shall be made, at the Borrower’s option (by notice to the Administrative
Agent), either (i) on a pro rata basis to each Class of Term Loans then
outstanding or (ii) to the Term Loans of each Class in direct order of maturity
(based on the

-51-

--------------------------------------------------------------------------------


respective Term Maturity Dates for such Classes) and, if more than one Class of
Term Loans has the same Term Maturity Date, on a pro rata basis between such
Classes of Term Loans based on the respective principal amount of such Classes
of Term Loans then outstanding. Amounts required to be applied to the prepayment
of Term Loans of any Class shall be applied first, to ABR Loans of such Class
and, second, to Eurodollar Loans of such Class. Each prepayment of the Term
Loans under this Section 2.9 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.


2.10.    Conversion and Continuation Options.


(a)The Borrower may elect from time to time to convert Eurodollar Loans of any
Class to ABR Loans of such Class by giving the Administrative Agent at least two
Business Days’ prior irrevocable notice of such election, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans of any Class to Eurodollar Loans of such Class by giving the
Administrative Agent irrevocable notice of such election no later than 1:00 P.M.
New York City time, on the third Business Day prior to the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.


(b)Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent at least three Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set forth in Section
1.1, of the length of the next Interest Period to be applicable to such Loans,
provided that (i) if so required by the Administrative Agent, no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and (ii) if the Borrower shall fail to give any required notice as
described above in this paragraph, the relevant Eurodollar Loans shall be
automatically converted to Eurodollar Loans having a one-month Interest Period
on the last day of the then expiring Interest Period. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.


2.11.    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $10,000,000 or a
whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.


2.12.    Interest Rates and Payment Dates.


(a)Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.


(b)Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.


(c)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue) shall bear interest at a rate per annum equal to (x) in
the case of the Loans, the rate that would otherwise be applicable thereto

-52-

--------------------------------------------------------------------------------


pursuant to the foregoing provisions of this Section plus 2% or (y) in the case
of Reimbursement Obligations, the Applicable Margins (based on the Revolving
Percentages of the Revolving Lenders in such Reimbursement Obligations) for ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans of
the relevant Class (and, in the case of the amount payable to any Revolving
Lender, based on the Applicable Margins then in effect for such Revolving
Lender’s Revolving Commitments) plus 2% (or, in the case of any such other
amounts that do not relate to a particular Class, the rate then applicable to
ABR Loans under the Revolving Facility (based on the highest Applicable Margins
then in effect for any Revolving Commitments) plus 2%), in each case, with
respect to clauses (i) and (ii) above, from the date of such non‑payment until
such amount is paid in full (as well after as before judgment).


(d)Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.


2.13    Computation of Interest and Fees.


(a)Interest and fees payable pursuant hereto shall be calculated on the basis of
a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.


(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).


2.14.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


(a)the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or


(b)the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of any Class of Loans that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,


the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given, (x) any Eurodollar Loans of the relevant

-53-

--------------------------------------------------------------------------------


Class requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans of the relevant Class that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans of the relevant
Class shall be converted, on the last day of the then-current Interest Period,
to ABR Loans. Until such notice has been withdrawn by the Administrative Agent,
no further Eurodollar Loans of the relevant Class shall be made or continued as
such, nor shall the Borrower have the right to convert Loans of the relevant
Class to Eurodollar Loans.
2.15.    Pro Rata Treatment and Payments.


(a)Except for payments pursuant to Section 2.8(b) (which shall reduce only all
installments of principal on the Term Loans prepaid), the amount of each
principal prepayment of Term Loans of any Class shall be applied to reduce the
then remaining installments of principal of such Class on a pro rata basis based
upon the then remaining principal amount of such installments. Amounts repaid or
prepaid on account of the Term Loans may not be reborrowed.


(b)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the applicable Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders entitled thereto promptly upon receipt in like funds as received. If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, Reimbursement Obligations,
interest, fees and other amounts then due and payable by the Borrower hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties, and (iii) third, towards
the payment of all other amounts then due hereunder, ratably among the parties
entitled thereto in accordance with the amount of such amounts then due to such
parties. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.


(c)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the daily average Federal Funds Effective Rate for
the period until such Lender makes such amount immediately available to the
Administrative Agent and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A certificate
of the Administrative Agent submitted to any Lender with respect to any amounts
owing under this paragraph shall be conclusive in the absence of manifest error.
If such

-54-

--------------------------------------------------------------------------------


Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans of the relevant Class, on
demand, from the Borrower. Nothing in this paragraph shall be deemed to limit
the rights of the Administrative Agent or the Borrower against any Lender.


(d)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective shares of a corresponding amount. If
such payment is not made to the Administrative Agent by the Borrower within
three Business Days of such required date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.


(e)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Section 5.2 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


2.16.    Requirements of Law.


(a)If any Change in Law:


(i)shall subject any Lender (including any Issuing Lender) to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
Application or any Eurodollar Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.17 and changes in the rate of tax on the overall net income
of such Lender);


(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or


(iii)shall impose on such Lender or Issuing Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurodollar Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay such Lender or Issuing Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender or Issuing Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

-55-

--------------------------------------------------------------------------------




(b)If any Lender or Issuing Lender shall have determined that any Change in Law
regarding capital adequacy or in the interpretation or application thereof or
compliance by such Lender or any corporation controlling such Lender therewith
shall have the effect of reducing the rate of return on such Lender’s or Issuing
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or Issuing Lender or such corporation could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Lender’s or such corporation’s policies with respect to capital adequacy) by an
amount deemed by such Lender or Issuing Lender to be material, then from time to
time, after submission by such Lender or Issuing Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or Issuing Lender for such reduction; provided that the Borrower
shall not be required to compensate a Lender or Issuing Lender pursuant to this
paragraph for any amounts incurred more than six months prior to the date that
such Lender or Issuing Lender notifies the Borrower of such Lender’s or Issuing
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.


(c)A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


2.17.    Taxes.


(a)All payments made by the Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), and excluding any U.S. federal withholding Taxes under
FATCA imposed on the Administrative Agent or any Lender. If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.


(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

-56-

--------------------------------------------------------------------------------




(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.


(d)Each Lender (or Transferee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit F and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose). The
inability of a Non-U.S. Lender (or a Transferee) to deliver any form pursuant to
this Section 2.17(d) as a result of a change in law after the date such Lender
(or a Transferee) becomes a Lender (or a Transferee) hereunder or as a result of
a change in circumstances of the Borrower or the use of proceeds of such
Lender’s (or Transferee’s) Loans shall not constitute a failure to comply with
this Section 2.17(d) and accordingly the indemnities to which such Person is
entitled pursuant to this Section 2.17 shall not be affected as a result of such
inability. If a Lender (or Transferee) as to which the preceding sentence does
not apply is unable to deliver any form pursuant to this Section 2.17(d), the
sole consequence of such failure to deliver as a result of such inability shall
be that the indemnity described in Section 2.17(a) hereof for any Non-Excluded
Taxes shall not be available to such Lender or Transferee with respect to the
period that would otherwise be covered by such form.


(e)A Lender that is entitled to an exemption from non-U.S. withholding tax under
the law of the jurisdiction in which the Borrower is located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.


(f)Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.17(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.

-57-

--------------------------------------------------------------------------------




(g)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(h)The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.18.    Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market; provided that such calculation may not take
into account any Eurodollar “floor”. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


2.19.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.16 or 2.17(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.16 or 2.17(a).


2.20.    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a) or (b) becomes a Defaulting Lender, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of clause (a),
prior to any such replacement, such Lender

-58-

--------------------------------------------------------------------------------


shall have taken no action under Section 2.19 which has eliminated the continued
need for payment of amounts owing pursuant to Section 2.16 or 2.17(a), (iv) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(v) the Borrower shall be liable to such replaced Lender under Section 2.18 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent (and, if a Revolving Commitment is being assigned,
such replacement financial institution, if not previously a Revolving Lender
that is not a Defaulting Lender, shall be reasonably satisfactory to the
Administrative Agent and each Issuing Lender), (vii) the replaced Lender shall
be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the case may
be, and (ix) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Agents or any other Lender shall have against the
replaced Lender.


In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Loan Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of Section 10.1, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent (if
such replacement financial institution was not already a Lender) and, if such
replacement involves the assignment of a Revolving Commitment to a Person other
than a Revolving Lender that is not a Defaulting Lender, the Administrative
Agent and each Issuing Lender, so long as the consent of the Required Lenders
shall have been obtained with respect to such amendment, modification,
termination, waiver or consent; provided that (i) such replacement does not
conflict with any applicable law, treaty, rule or regulation or determination of
an arbitrator or a court or other Governmental Authority, (ii) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to the Non-Consenting Lender pursuant to the Loan Documents on or prior to the
date of replacement, (iii) the replacement financial institution shall approve
the proposed amendment, modification, termination, waiver or consent, (iv) the
Borrower shall be liable to the Non-Consenting Lender under Section 2.18 if any
Eurodollar Loan owing to the Non-Consenting Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the Non-Consenting
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6(c) (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (vi) until such
time as such replacement shall be consummated, the Borrower shall pay to the
Non-Consenting Lender all additional amounts (if any) required pursuant to
Section 2.16, 2.17 or 2.18, as the case may be, (vii) the Borrower provides at
least three Business Days’ prior notice to the Non-Consenting Lender, and (viii)
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender. In the event any Non-Consenting Lender fails to execute
the agreements required under Section 10.6 in connection with an assignment
pursuant to this Section 2.20, the Borrower may, upon two Business Days’ prior
notice to the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender.
2.21.    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

-59-

--------------------------------------------------------------------------------




(i)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 8.2 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.7), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to each Issuing Lender and Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by an Issuing Lender or Swingline Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit based upon the Fronting
Exposure arising from that Defaulting Lender; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Loan in respect of which that Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Loans under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lender or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender or
Swingline Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or any unreimbursed drawing under any Letter of Credit in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made or Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and unreimbursed drawings
under Letters of Credit owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or unreimbursed drawings
under Letters of Credit owed to, that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.21(a)(i) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(ii)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender during such period) (and the Borrower shall (A) be required to
pay to each applicable Issuing Lender and the Swingline Lender, as applicable,
the amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender, in each case, during such period that such Lender is a Defaulting
Lender) and (y) shall be limited in its right to receive fees in respect of
Letters of Credit as provided in Section 3.3(a).


(iii)Reallocation of Revolving Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of

-60-

--------------------------------------------------------------------------------


Credit or Swingline Loans pursuant to Sections 2.5 and 3.4, the “Revolving
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of that Defaulting Lender (but subject to the
other limitations contained in the definition of Revolving Percentage relating
to Later Expiring Letters of Credit); provided, that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender.


(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swingline
Lender and each Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender no longer falls under the definition of Defaulting Lender, the
Administrative Agent will so notify the Revolving Lenders, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held on a pro rata basis by the Revolving Lenders in accordance with their
Revolving Percentages (without giving effect to Section 2.21(a)(iii) but giving
effect to the other limitations set forth in the definition of Revolving
Percentage relating to Later Expiring Letters of Credit), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


2.22.    Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Loans, to fund participations in
Letters of Credit and Swingline Loans, as applicable, and to make payments
pursuant to Section 9.7 are several and not joint. The failure of any Lender to
make any Loan, to fund any such participation or to make any payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation (if any) to do so on such date, and no Lender shall
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 9.7.


2.23.    Permitted Debt Exchanges.


(a)Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that, if requested by the Borrower, is unable to certify that it is
(i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:

-61-

--------------------------------------------------------------------------------




(i)each such Permitted Debt Exchange Offer shall be made on a pro rata basis to
the Term Lenders (other than, with respect to any Permitted Debt Exchange Offer
that constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or (iii)
not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of each
applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;


(ii)the aggregate principal amount (calculated on the face amount thereof) of
such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced,
except by an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;


(iii)the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the Term Maturity Date for the Class or Classes of Term Loans being
exchanged, and such stated final maturity is not subject to any conditions that
could result in such stated final maturity occurring on a date that precedes
such Term Maturity Date (it being understood that acceleration or mandatory
repayment, prepayment, redemption or repurchase of such Permitted Debt Exchange
Notes upon the occurrence of an event of default, a change in control, an event
of loss or an asset disposition shall not be deemed to constitute a change in
the stated final maturity thereof);


(iv)such Permitted Debt Exchange Notes are not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the Term Maturity Date for
the Class or Classes of Term Loans being exchanged, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;


(v)no Subsidiary is a borrower or guarantor with respect to such Indebtedness
unless such Subsidiary is a Subsidiary Guarantor which shall have previously or
substantially concurrently guaranteed the Obligations;


(vi)if such Permitted Debt Exchange Notes are secured (A) such Permitted Debt
Exchange Notes are not secured by any assets not securing the Obligations under
this Agreement unless such assets substantially concurrently secure the
Obligations under this Agreement and (B) the beneficiaries thereof (or an agent
on their behalf) shall have (1) become party to the First Lien Intercreditor
Agreement pursuant to the terms thereof or (2) entered into a customary
intercreditor agreement with the Administrative Agent that is reasonably
satisfactory to the Administrative Agent and the Borrower;


(vii)the terms and conditions of such Permitted Debt Exchange Notes (excluding
pricing and optional prepayment or redemption terms or covenants or other
provisions applicable only to periods after the Term Maturity Date of the Class
or Classes of Term Loans being exchanged) reflect market terms and conditions at
the time of incurrence or issuance; provided

-62-

--------------------------------------------------------------------------------


that if such Permitted Debt Exchange Notes contain any financial maintenance
covenants, such covenants shall not be tighter than (or in addition to) those
contained in this Agreement (unless such covenants are also added for the
benefit of the Lenders under this Agreement, in which case any requirement to so
comply shall not require the consent of any Lender or Agent hereunder);


(viii)the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans exchanged under each applicable Class by the Borrower pursuant to
any Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Assumption, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);


(ix)if the aggregate principal amount of all Term Loans (calculated on the face
amount thereof) of a given Class tendered by Lenders in respect of the relevant
Permitted Debt Exchange Offer (with no Lender being permitted to tender a
principal amount of Term Loans which exceeds the principal amount thereof of the
applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;


(x)all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and


(xi)any applicable Minimum Tender Condition or Maximum Tender Condition, as the
case may be, shall be satisfied or waived by the Borrower.


Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Commitments exchanged pursuant
to any Permitted Debt Exchange Offer.
(b)With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Borrower may at its

-63-

--------------------------------------------------------------------------------


election specify (A) as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s discretion) of Term Loans of any or all applicable Classes will
be accepted for exchange. The Administrative Agent and the Lenders hereby
acknowledge and agree that the provisions of Section 2.7, 2.8, 2.9 and 2.15 do
not apply to the Permitted Debt Exchange and the other transactions contemplated
by this Section 2.23 and hereby agree not to assert any Default or Event of
Default in connection with the implementation of any such Permitted Debt
Exchange or any other transaction contemplated by this Section 2.23 provided
that such implementations or such other transactions are transactions are
effectual in accordance with this Section 2.23.


(c)In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least five (5) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.23; provided that the terms of any Permitted Debt
Exchange Offer shall provide that the date by which the relevant Lenders are
required to indicate their election to participate in such Permitted Debt
Exchange shall be not less than five (5) Business Days following the date on
which the Permitted Debt Exchange Offer is made. The Borrower shall provide the
final results of such Permitted Debt Exchange to the Administrative Agent no
later than three (3) Business Days prior to the proposed date of effectiveness
for such Permitted Debt Exchange (or such shorter period agreed to by the
Administrative Agent in its sole discretion) and the Administrative Agent shall
be entitled to conclusively rely on such results.


(d)The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (i) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (ii) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Exchange Act.


SECTION 3    LETTERS OF CREDIT


3.1.    L/C Commitment.


(a)Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during a Revolving Commitment Period in such form
as may be approved from time to time by such Issuing Lender (it being understood
that any commercial Letter of Credit shall provide for sight drafts and not
bankers acceptances); provided that no Issuing Lender shall issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero. Each Letter of Credit shall (i)
be denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the then latest Revolving Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above). Each

-64-

--------------------------------------------------------------------------------


Existing Letter of Credit shall be deemed to be issued pursuant to this Section
3.1(a) on the Restatement Effective Date.
(b)No Issuing Lender shall be obligated to issue any Letter of Credit hereunder
if:


(i)such issuance would conflict with, or cause such Issuing Lender or any L/C
Participant to exceed any limits imposed by, any applicable Requirement of Law;


(ii)any Lender is at that time a Defaulting Lender, unless such Issuing Lender
has entered into arrangements, including, if requested, the delivery of Cash
Collateral, reasonably satisfactory to the Issuing Lender with the Borrower or
such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.21(a)(iii)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion;


(iii)if the aggregate amount of the L/C Obligations in respect of Letters of
Credit issued by such Issuing Bank would exceed one-third (1/3) of the L/C
Commitment; or


(iv)the issuance thereof would otherwise conflict with any separate written
agreement between the Borrower and such Issuing Lender.


3.2.    Procedure for Issuance of Letter of Credit. The Borrower may from time
to time request that any Issuing Lender issue a Letter of Credit by delivering
to such Issuing Lender an Application therefor, completed to the satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. The relevant
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The relevant Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).


3.3.    Fees and Other Charges.


(a)The Borrower will pay a fee for the benefit of each Revolving Lender on all
outstanding Letters of Credit at a per annum rate equal to the product of (i)
the Applicable Margin then in effect with respect to Eurodollar Loans made
pursuant to the Revolving Commitment of such Revolving Lender and (ii) such
Revolving Lender’s daily Revolving Percentage of the undrawn and unexpired
amount of each Letters of Credit, payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date; provided, however, (x) the Borrower shall
pay all accrued Letter of Credit fees through the Amendment No. 2 Effective Date
on the Amendment No. 2 Effective Date and (y) for the avoidance of doubt, any
such fees otherwise payable for the account of a Defaulting Lender with respect
to any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to this Section 3 shall
be payable, to the maximum extent permitted by applicable Law, to the other
Revolving Lenders in accordance with the upward adjustments in their respective
Revolving

-65-

--------------------------------------------------------------------------------


Percentages allocable to such Letter of Credit pursuant to Section 2.21(a)(iii),
with the balance of such fee, if any, payable to the Issuing Lender for its own
account. In addition, the Borrower shall pay to the relevant Issuing Lender for
its own account a fronting fee with respect to each Letter of Credit at a per
annum rate of 0.125% or a lower rate separately agreed between the Borrower and
such Issuing Lender on the undrawn and unexpired amount of each Letter of Credit
issued by such Issuing Lender, payable quarterly in arrears on each L/C Fee
Payment Date after the relevant issuance date.


(b)In addition to the foregoing fees, unless otherwise agreed by the relevant
Issuing Lender, the Borrower shall pay or reimburse each Issuing Lender for such
normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.


3.4.    L/C Participations.


(a)Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lenders to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
each Issuing Lender’s obligations and rights under each Letter of Credit issued
by it hereunder and the amount of each draft paid by such Issuing Lender
thereunder. Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender through the Administrative Agent
upon demand an amount equal to such L/C Participant’s Revolving Percentage of
the amount of such draft, or any part thereof, that is not so reimbursed. Each
L/C Participant’s obligation to make such payment to such Issuing Lender as
contemplated by this Section 3.4(a), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing. No such payment by any L/C Participant shall relieve or
otherwise impair the obligation of the Borrower to reimburse such Issuing Lender
for the amount of any payment made by such Issuing Lender under any Letter of
Credit, together with interest as provided herein.


(b)If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Commitments of such
Lender. A certificate of the relevant Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.

-66-

--------------------------------------------------------------------------------




(c)Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment through the Administrative Agent related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, the Administrative Agent will distribute to each
such Issuing Lender will distribute to each L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent the portion
thereof previously distributed by such Issuing Lender to it.


3.5.    Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the relevant Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment, not later than 1:00 P.M., New York City time, on the day that the
Borrower receives notice of payment of such draft. Each such payment shall be
made to the relevant Issuing Lender in lawful money of the United States and in
immediately available funds. Interest shall be payable on any and all amounts
remaining unpaid by the Borrower under this Section from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) (or
from the date the relevant draft is paid, if notice thereof is received by the
Borrower prior to 10:00 A.M., New York City time, on such date) until payment in
full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 2.12(b) and (ii) thereafter, Section
2.12(c).


3.6.    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
and L/C Participant that no Issuing Lender or L/C Participant shall be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final non-appealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the relevant Issuing Lender. The Borrower agrees that any action
taken or omitted by any Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the New York UCC, shall be binding on the Borrower and shall not
result in any liability of any Issuing Lender to the Borrower.


3.7.    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of each Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

-67-

--------------------------------------------------------------------------------




3.8.    Cash Collateral.


(a)Certain Credit Support Events. Upon the request of the Administrative Agent
or any Issuing Lender (i) if an Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in a
Reimbursement Obligation, or (ii) if, as of the date the Total Revolving
Commitment has terminated, any Letter of Credit or Reimbursement Obligation for
any reason remains outstanding, the Borrower shall, in each case, promptly but
in any event within two Business Days of demand, Cash Collateralize the then
outstanding amount of all Letters of Credit and Reimbursement Obligations. At
any time that there shall exist a Defaulting Lender, forthwith upon the request
of the Administrative Agent, any Issuing Lender or the Swingline Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.21(a)(iii) and any Cash Collateral provided by the Defaulting Lender). If at
any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate outstanding of obligations required to be Cash Collateralized, the
Borrower will, promptly but in any event within two Business Days of demand by
the Administrative Agent, pay to the Administrative Agent, as additional funds
to be deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate amount required to be Cash Collateralized over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the applicable Issuing Lender.


(b)Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grant to (and
subject to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, each Issuing Lender and the Swingline Lender, and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause (c)
below.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement or any other Loan Document, Cash Collateral provided in respect of
Letters of Credit or Swingline Loans shall be held and upon the occurrence and
continuation of an Event of Default applied to the satisfaction of the specific
Letters of Credit, Reimbursement Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for in the Loan Documents.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.6(b)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in clause (c) above may be otherwise
applied in accordance with the Loan Documents), and (y) the Person providing
Cash Collateral and the Issuing Lender or Swingline Lender, as applicable, may

-68-

--------------------------------------------------------------------------------


agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.


3.9.    Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.


3.10.    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Lender and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.


SECTION 4    REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
4.1.    Financial Condition. The condensed consolidating balance sheet
information for the Borrower and its Subsidiaries as at December 31, 2011 and
the related condensed consolidating statement of operations and cash flows
information for the Borrower and its Subsidiaries for the fiscal year ended on
such date, as included in Footnote 26 to the audited consolidated financial
statements of CCI as at, and for the year ended, December 31, 2011, have been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and present fairly the consolidated financial condition of
the Borrower as at such date, and the consolidated results of its operations and
its consolidated cash flows for the period then ended on the basis described
therein. Such financial information has been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by KPMG
and disclosed therein or as otherwise disclosed therein). As of the Restatement
Effective Date, the Borrower and its Subsidiaries do not have any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in such financial
statements of CCI.


4.2.    No Change. Since December 31, 2011 there has been no event, development
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.


4.3.    Existence; Compliance with Law. Each of Holdings, the Borrower and its
Subsidiaries (a) except in the case of any Shell Subsidiary and any former Shell
Subsidiary until it becomes a Loan Party pursuant to Section 6.9, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, in each case with respect to clauses (b), (c) and (d),
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.


4.4    Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party

-69-

--------------------------------------------------------------------------------


and, in the case of the Borrower, to borrow hereunder. Each Loan Party has taken
all necessary action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, other than those that have been obtained or made and are in full
force and effect. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a valid and legally binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


4.5.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof, will not violate any material
Requirement of Law or any material Contractual Obligation of any Designated
Holding Company, the Borrower or any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Guarantee and
Collateral Agreement or permitted by Section 7.3(g) or (o)).


4.6.    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings, the Borrower or any of its
Subsidiaries, or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.


4.7.    No Default. None of Holdings, the Borrower or any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.


4.8.    Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has marketable title to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property (in each case except as could not reasonably be expected to have
a Material Adverse Effect), and none of such property is subject to any Lien
except Liens not prohibited by Section 7.3.


4.9.    Intellectual Property. Each of Holdings, the Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted, except as could not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted and is pending by any Person challenging or questioning the use,
validity or effectiveness of any Intellectual Property owned or licensed by
Holdings, the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a breach of the representation and warranty set forth in
the first sentence of this Section 4.9, nor does the Borrower know of any valid
basis for any such claim. The use of all Intellectual Property necessary for the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
does not infringe on the rights of any Person in such a manner that could
reasonably be expected to result in a breach of the representation and warranty
set forth in the first sentence of this Section 4.9.



-70-

--------------------------------------------------------------------------------


4.10.    Taxes. Except as could not reasonably be expected to have a Material
Adverse Effect, each of Holdings, the Borrower and each of its Subsidiaries
(other than Shell Subsidiaries) has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
those with respect to which the amount or validity thereof are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be).


4.11.    Federal Regulations. No part of the proceeds of any Loans will be used
(a) for “buying” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.


4.12.    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by, and payment made to, employees of Holdings, the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from Holdings, the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of Holdings, the Borrower or the relevant Subsidiary.


4.13.    ERISA. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $1,000,000. Neither any Loan Party nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Loan Party nor, to any Loan
Party’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if any Loan Party or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan of any Loan Party or any Commonly
Controlled Entity is in Reorganization or Insolvent.


4.14.    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.



-71-

--------------------------------------------------------------------------------


4.15.    Subsidiaries. As of the Restatement Effective Date and, following the
Restatement Effective Date, as of the date of the most recently delivered
Compliance Certificate pursuant to Section 6.2(b), (a) Schedule 4.15 (as
modified by such Compliance Certificate) sets forth the name and jurisdiction of
organization of each Designated Holding Company, the Borrower and each of the
Borrower’s Subsidiaries (except any Shell Subsidiary) and, as to each such
Person, the percentage of each class of Equity Interests owned by Holdings, the
Borrower and each of the Borrower’s Subsidiaries, and (b) except as set forth on
Schedule 4.15 (as modified by such Compliance Certificate), there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Subsidiaries (except any Shell Subsidiary), except as created by the
Loan Documents.


4.16.    Use of Proceeds. The proceeds of the Revolving Loans and any
Incremental Term Loans, and the Letters of Credit, shall be used for general
purposes, including to finance permitted Investments and permitted distributions
to redeem Indebtedness of parent companies of the Borrower.


4.17.    Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:


(a)the facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;


(b)neither Holdings, the Borrower nor any of its Subsidiaries has received or is
aware of any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by Holdings, the Borrower or any of its Subsidiaries (the “Business”), nor does
Holdings or the Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;


(c)Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;


(d)no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;


(e)there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of Holdings, the Borrower or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

-72-

--------------------------------------------------------------------------------




(f)the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and


(g)neither Holdings, the Borrower nor any of its respective Subsidiaries has
assumed any liability of any other Person under Environmental Laws.


4,18.    Certain Cable Television Matters. Except as, in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect:


(a)(i) Holdings, the Borrower and its Subsidiaries possess all Authorizations
necessary to own, operate and construct the CATV Systems or otherwise for the
operations of their businesses and are not in violation thereof and (ii) all
such Authorizations are in full force and effect and no event has occurred that
permits, or after notice or lapse of time could permit, the revocation,
termination or material and adverse modification of any such Authorization;


(b)neither Holdings, the Borrower nor any of its Subsidiaries is in violation of
any duty or obligation required by the Communications Act of 1934, as amended,
or any FCC rule or regulation applicable to the operation of any portion of any
of the CATV Systems;


(c)(i) there is not pending or, to the best knowledge of Holdings or the
Borrower, threatened, any action by the FCC to revoke, cancel, suspend or refuse
to renew any FCC License held by Holdings, the Borrower or any of its
Subsidiaries and (ii) there is not pending or, to the best knowledge of the
Borrower, threatened, any action by the FCC to modify adversely, revoke, cancel,
suspend or refuse to renew any other Authorization; and


(d)there is not issued or outstanding or, to the best knowledge of Holdings and
the Borrower, threatened, any notice of any hearing, violation or complaint
against Holdings, the Borrower or any of its Subsidiaries with respect to the
operation of any portion of the CATV Systems and neither Holdings nor the
Borrower has any knowledge that any Person intends to contest renewal of any
Authorization.


4.19.    Accuracy of Information, Etc. No statement or information (other than
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, or any other document, certificate or statement
furnished by or on behalf of any Loan Party to the Agents or the Lenders, or any
of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, as supplemented and updated from time to
time (including through the filing of reports with the SEC) prior to the date
this representation and warranty is made or deemed made and when taken as a
whole with other such statements and information, contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party (other
than information of a general economic or political nature) that could
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in reports filed with
the SEC or in any other documents, certificates and statements furnished to the
Agents and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

-73-

--------------------------------------------------------------------------------


4.20.    Security Interests.


(a)The Guarantee and Collateral Agreement is effective to create or continue, as
applicable, in favor of the Administrative Agent, for the benefit of the Secured
Parties (as defined in the Guarantee and Collateral Agreement), a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of certificated Pledged Stock (constituting
securities within the meaning of Section 8-102(a)(15) of the New York UCC)
described in the Guarantee and Collateral Agreement, when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.20(a), the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the parties thereto in such Collateral and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person, other than with respect to Liens not prohibited by
Section 7.3.


(b)None of the Equity Interests of the Borrower and its Subsidiaries which are
limited liability companies or partnerships constitutes a security under Section
8-103 of the New York UCC or the corresponding code or statute of any other
applicable jurisdiction.


4.21    Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the financing transactions referred to herein will be and
will continue to be, Solvent.


SECTION 5    CONDITIONS PRECEDENT


5.1.    Conditions to New Restatement Effective Date. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:


(a)New Restatement Agreement. The Administrative Agent shall have received
executed counterparts to the New Restatement Agreement from the Loan Paries and
from Lenders constituting the Required Lenders under the Existing Credit
Agreement.


(b)Payment of Fees, Expenses, Etc. The Borrower shall have paid, or concurrently
herewith shall pay to the Administrative Agent for the benefit of the applicable
Agents, to the extent invoiced, the reasonable documented out-of-pocket expenses
of such Agents in connection with this Agreement.


(c)Legal Opinions. On the New Restatement Effective Date, the Administrative
Agent shall have received the legal opinion of Kirkland & Ellis LLP, counsel to
Holdings and the Borrower, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent.


(d)Solvency Certificate. The Administrative Agent shall have received a solvency
certificate of the Borrower dated the New Restatement Effective Date, reasonably
satisfactory to the Administrative Agent.


5.2.    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

-74-

--------------------------------------------------------------------------------




(a)Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date);
provided that, in connection with any incurrence of Incremental Term Loans for
purposes of financing a Limited Condition Acquisition, the foregoing requirement
shall only apply to the representations and warranties contained in Section
4.3(a) (solely with respect to Holdings and the Borrower), 4.4, 4.11, 4.14, 4.20
and 4.21.


(b)No Default. Subject to Section 1.2(j), no Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.


Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the applicable conditions contained in
this Section 5.2 have been satisfied.
SECTION 6    AFFIRMATIVE COVENANTS


Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding or any Loan or other amount
is owing to any Lender or any Agent hereunder, each of Holdings and the Borrower
shall, and shall cause each Subsidiary of the Borrower to:
6.1.    Financial Statements. Furnish to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting):


(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing; and


(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (i) except as approved by such accountants or officer, as the case may
be, and disclosed therein, and (ii) except that the consolidated

-75-

--------------------------------------------------------------------------------


statements of the Borrower and its consolidated Subsidiaries described above
will not include the balance sheet and financial results of the Non-Recourse
Subsidiaries.
Notwithstanding the foregoing, so long as any Person directly or indirectly owns
100% of the Equity Interests of the Borrower, the obligations set forth in
Section 6.1(a) and (b) may be satisfied with respect to financial information of
the Borrower and its Subsidiaries by furnishing the applicable financial
information of such Person; provided that to the extent financial information of
such Person is provided, such financial information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to such Person and its Subsidiaries (other than
the Borrower and its Subsidiaries), on the one hand, and the information
relating to the Borrower and its Subsidiaries on a standalone basis, on the
other hand and (ii) to the extent financial statements of such Person are
provided in lieu of financial statements of the Borrower under Section 6.1(a),
such financial statements are reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by KPMG or other independent certified public accountants of nationally
recognized standing.
Documents required to be delivered pursuant to Section 6.1(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 10.2; or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) or filed
with the SEC on Form 10-K or 10-Q, as applicable; provided that: (i) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent upon its request to the Borrower to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the Issuing Lender
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent the other Agents, the Issuing Lender and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws, provided, however, that to the extent such Borrower
Materials constitute non-public information, they shall be treated as set forth
in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the other Agents shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public

-76-

--------------------------------------------------------------------------------


Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
6.2.    Certificates; Other Information. Furnish to the Lenders through the
Administrative Agent (including by means of IntraLinks or any similar posting)
(or, in the case of clause (d) below, to the relevant Lender):


(a)[Reserved];


(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by Holdings, the Borrower and its Subsidiaries with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be;


(c)[Reserved];


(d)promptly, such additional financial and other information (including
financial information with respect to the Borrower and its Subsidiaries) as any
Lender may from time to time reasonably request; and


(e)the Borrower shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” an anti-money
laundering rules and regulations, including the Patriot Act (as hereinafter
defined).


6.3.    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect or where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings, the Borrower or its Subsidiaries, as the case
may be.


6.4.    Maintenance of Existence; Compliance. (a) (i) Other than with respect to
Shell Subsidiaries, preserve, renew and keep in full force and effect its
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.


6.5.    Maintenance of Property; Insurance. (a) Except as in the aggregate could
not reasonably be expected to have a Material Adverse Effect, keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with

-77-

--------------------------------------------------------------------------------


financially sound and reputable insurance companies insurance on all its
material property in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general geographic area
by companies engaged in the same or a similar business.


6.6.    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Lender, coordinated through the Administrative
Agent, to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Holdings, the Borrower and its Subsidiaries
with officers and employees of Holdings, the Borrower and its Subsidiaries and
with its independent certified public accountants.


6.7.    Notices. Promptly give notice to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting) of:


(a)the occurrence of any Default or Event of Default;


(b)any (i) default or event of default under any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between Holdings, the
Borrower or any of its Subsidiaries and any Governmental Authority, that, in
either case, could reasonably be expected to have a Material Adverse Effect;


(c)any litigation or proceeding commenced against Holdings, the Borrower or any
of its Subsidiaries which could reasonably be expected to result in a liability
of $250,000,000 or more to the extent not covered by insurance or which could
reasonably be expected to have a Material Adverse Effect;


(d)the following events: (i) the occurrence of any Reportable Event with respect
to any Plan, a failure to make any required contribution to a Plan, the creation
of any Lien in favor of the PBGC or a Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, (ii) the
institution of proceedings or the taking of any other action by the PBGC or any
Loan Party or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan or (iii) within five Business Days after the receipt thereof by any
Loan Party or any Commonly Controlled Entity, a copy of any notice from the PBGC
stating its intention to terminate a Plan or to have a trustee appointed to
administer any Plan;


(e)any determination by the Borrower to treat the Loans and/or Letters of Credit
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), and promptly thereafter, the Borrower shall deliver a duly
completed copy of IRS Form 8886 or any successor form to the Administrative
Agent; and


(f)any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.


Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.

-78-

--------------------------------------------------------------------------------


6.8.    Environmental Laws.


(a)Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, comply with, and ensure compliance by all tenants and
subtenants, if any, with, all applicable Environmental Laws, and obtain and
comply with and maintain, and ensure that all tenants and subtenants obtain and
comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.


(b)Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.


6.9.    Additional Collateral. With respect to any new Subsidiary (other than
any type of Subsidiary referred to in the following parenthetical so long as it
qualifies as such or is subject to the restrictions referred to therein) created
or acquired by the Borrower or any of its Subsidiaries (which shall be deemed to
have occurred in the event that any Non-Recourse Subsidiary, Shell Subsidiary,
Excluded Acquired Subsidiary or Regulated Subsidiary ceases to qualify as such,
it being understood that such Subsidiaries will not be required to become
Subsidiary Guarantors until such time), promptly (a) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, or the Borrower, as the
case may be, a perfected first priority security interest, subject to Liens not
prohibited by Section 7.3, in (i) the Equity Interests of such new Subsidiary
and all other property of the type that would constitute Collateral of such new
Subsidiary (including Intercompany Obligations) that are held by Holdings, the
Borrower or any of its Subsidiaries, (a) limited in the case of the Equity
Interests of any Foreign Subsidiary, to 66% of the total outstanding Equity
Interests of such Foreign Subsidiary and (b) excluding any Equity Interests of
such Subsidiary in excess of the maximum amount of such Equity Interests that
could be included in the Collateral without creating, in connection with the
pledge thereof under any class of debt securities that is secured on a pari
passu basis with the Obligations, a requirement pursuant to Rule 3-16 of
Regulation S-X under the Securities Act for separate financial statements of
such Subsidiary to be included in filings by the Borrower with the SEC, and (ii)
any Collateral with respect to such new Subsidiary as described in the Guarantee
and Collateral Agreement, (b) deliver to the Administrative Agent the
certificates, if any, representing such Equity Interests (constituting
securities within the meaning of Section 8-102(a)(15) of the New York UCC), and
any intercompany notes or other instruments evidencing Intercompany Obligations
and all other rights and interests constituting Collateral, together with, as
applicable, undated powers, instruments of transfer and endorsements, in blank,
executed and delivered by a duly authorized officer of Holdings, the Borrower or
such Subsidiary, as the case may be, and (c) except in the case of a Foreign
Subsidiary, cause such new Subsidiary (i) to deliver an Assumption Agreement
with respect to the Guarantee and Collateral Agreement and (ii) to take such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Lenders a perfected first priority security interest, subject to
Liens not prohibited by Section 7.3, in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent.


6.10.    Regulated Subsidiaries. With respect to each Regulated Subsidiary, (a)
take reasonable steps to obtain the consents required from any Governmental
Authority to enable such Regulated Subsidiary (unless it is a Shell Subsidiary)
to become a Loan Party and to enable the Loan Parties to pledge as Collateral
all of the Equity Interests of such Regulated Subsidiary owned by them and (b)
cause such Regulated Subsidiary to comply with the proviso contained in the
definition thereof.


                

-79-

--------------------------------------------------------------------------------


SECTION 7    NEGATIVE COVENANTS


Holdings and the Borrower agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or any Agent hereunder, Holdings (solely with respect to
Sections 7.2, 7.3, 7.4, 7.12, 7.14 and 7.15) and the Borrower shall not, and
shall not permit any Subsidiary of the Borrower to, directly or indirectly:
7.1.    Financial Condition Covenants.


(a)Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any fiscal quarter of the Borrower to exceed
5.0 to 1.0.


(b)Consolidated First Lien Leverage Ratio. Permit the Consolidated First Lien
Leverage Ratio determined as of the last day of any fiscal quarter of the
Borrower to exceed 4.0 to 1.0.


7.2.    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:


(a)Indebtedness of any Loan Party pursuant to any Loan Document;


(b)(i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary; (ii) Indebtedness
of any Subsidiary of the Borrower that is not a Subsidiary Guarantor to any
other Subsidiary of the Borrower that is not a Subsidiary Guarantor; and (iii)
Indebtedness incurred by any Subsidiary resulting from Investments made pursuant
to Section 7.7(h) in the form of intercompany loans;


(c)(i) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor or, if such Subsidiary is a Guarantor, obligations of the
Borrower and (ii) Guarantee Obligations incurred in the ordinary course of
business by any Subsidiary of the Borrower that is not a Subsidiary Guarantor of
obligations of any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;


(d)Indebtedness of the Borrower and its Subsidiaries (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by Section
7.3(f)(i) in an aggregate principal amount not to exceed $500,000,000 at any one
time outstanding;


(e)Indebtedness of Holdings, the Borrower and Charter Communications Operating
Capital Corp. (and Guarantee Obligations of any Guarantor in respect thereof) so
long as (i) at the time of the incurrence or issuance of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) such Indebtedness shall have no scheduled amortization
prior to the date that is six months after the Term I Maturity Date (or, in the
case of Indebtedness incurred prior to the Restatement Effective Date, the final
maturity date of any Term Loans outstanding on the date such Indebtedness was
incurred), (iii) the terms of the documentation for such Indebtedness do not
require Holdings, the Borrower or any of its Subsidiaries to repurchase, repay
or redeem such debt securities (or make an offer to do any of the foregoing)
upon the happening of any event (other than as a result of an event of default
thereunder or pursuant to customary “change of control” provisions or asset sale
offers) prior to the Term I Maturity Date and (iv) the documentation for such
Indebtedness does not contain financial maintenance covenants (which term shall
not include financials-based incurrence tests)

-80-

--------------------------------------------------------------------------------


and provides for other covenants, events of default and other terms that the
Borrower determines are not worse than market terms for similar financings at
the time such Indebtedness is incurred;


(f)Indebtedness of any Person that becomes a Subsidiary pursuant to an
Investment permitted by Section 7.7 (and any guarantee by any Loan Party
thereof), so long as (i) at the time of the incurrence or issuance of such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) such Indebtedness existed at the time
of such Investment and was not created in anticipation thereof, (iii) a
certificate of a Responsible Officer of the Borrower stating whether or not such
Indebtedness subjects such new Subsidiary to any restriction of the type
described in Section 7.13 (disregarding any exceptions contained in Section
7.13) and setting forth the nature and extent of such restriction shall have
been delivered to the Administrative Agent and (iv) the aggregate outstanding
principal amount of Indebtedness incurred pursuant to this clause (f) that is
incurred by any Person that is not a Loan Party or that is secured by any Liens
shall not exceed $2,000,000,000 at any time;


(g)Indebtedness of the Borrower or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn by the Borrower or such Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is promptly
repaid;


(h)letters of credit for the account of the Borrower or any of its Subsidiaries
obtained other than pursuant to this Agreement, so long as the aggregate undrawn
face amount thereof, together with any unreimbursed reimbursement obligations in
respect thereof, does not exceed $250,000,000 at any one time;


(i)unsecured Indebtedness of Holdings;


(j)Indebtedness incurred pursuant to any sale and leaseback transaction
permitted by Section 7.10;


(k)Indebtedness of the Borrower and Charter Communications Operating Capital
Corp. under the CCO Senior Notes and Guarantee Obligations of any Guarantor in
respect thereof;


(l)additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$500,000,000 at any one time outstanding; and


(m)Indebtedness of Holdings under the Holdings Credit Agreement (it being
understood that there is no limitation on the aggregate principal amount at any
one time outstanding in respect thereof); and


(n)Indebtedness in respect of First Lien Notes (and Guarantee Obligations of any
Guarantor in respect thereof) or Pre-Existing Debt that is secured on a pari
passu basis with the Obligations so long as at the time of incurrence (or
provision of equal and ratable security) (i) no Default or Event of Default has
occurred and is continuing and (ii) immediately after giving effect to the
issuance or assumption of such First Lien Notes and any substantially concurrent
application of the Net Cash Proceeds therefrom (if any) or incurrence (or
provision of equal and ratable security) in respect of such Pre-Existing Debt,
the aggregate principal amount of outstanding Term Loans, First Lien Notes and
equally and ratably secured Pre-Existing Debt would not exceed the First Lien
Term Cap.



-81-

--------------------------------------------------------------------------------


7.3.    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:


(a)Liens for taxes, assessments and other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;


(c)pledges or deposits in connection with workers’ compensation, insurance and
social security legislation;


(d)deposits made to secure the performance of bids, tenders, trade contracts,
leases, statutory or regulatory obligations, surety and appeal bonds, bankers
acceptances, government contracts, performance bonds and other obligations of a
like nature incurred in the ordinary course of business, in each case excluding
obligations for borrowed money;


(e)easements, rights-of-way, municipal and zoning ordinances, title defects,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings, the
Borrower or any of its Subsidiaries;


(f)Liens securing (i) Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(d) to finance the acquisition of fixed or
capital assets, provided that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (C) the amount of Indebtedness secured thereby is not
increased or (ii) Indebtedness of any Excluded Acquired Subsidiary permitted
under Section 7.2(f) so long as such Liens do not at any time encumber any
property other than the property of Excluded Acquired Subsidiaries;


(g)Liens on assets of the Borrower and any Guarantor, in each case constituting
Collateral under the Guarantee and Collateral Agreement, securing Indebtedness
of the Borrower or such Guarantor, as the case may be, incurred pursuant to
Section 7.2(k) or (m), subject to the Senior Note Intercreditor Agreement;


(h)Liens created pursuant to the Guarantee and Collateral Agreement securing
obligations of the Loan Parties under (i) the Loan Documents, (ii) Specified
Hedge Agreements, (iii) Specified Cash Management Agreement and (iv) letters of
credit issued pursuant to Section 7.2(h) by any Lender or any Affiliate of any
Lender;


(i)any landlord’s Lien or other interest or title of a lessor under any lease or
a licensor under a license entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased or licensed;


(j)Liens created under Pole Agreements on cables and other property affixed to
transmission poles or contained in underground conduits;

-82-

--------------------------------------------------------------------------------




(k)Liens of or restrictions on the transfer of assets imposed by any
Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements or Pole Agreements;


(l)Liens arising from judgments or decrees not constituting an Event of Default
under Section 8.1(i);


(m)Liens arising under or in connection with any sale and leaseback transaction
permitted by Section 7.10;


(n)Liens consisting of cash collateral in an aggregate amount not exceeding
$250,000,000 at any time securing letters of credit issued pursuant to Section
7.2(h);


(o)junior Liens on assets constituting Collateral under the Guarantee and
Collateral Agreement securing Indebtedness of the Borrower or any Guarantor
incurred pursuant to Section 7.2(e), which Liens shall be on terms and
conditions no less favorable to the interests of the Loan Parties and the
Lenders in any material respect than those contained in the Senior Note
Intercreditor Agreement as in effect on the Restatement Effective Date;


(p)[Reserved]


(q)[Reserved]


(r)Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $250,000,000 at any one time
outstanding; and


(s)Liens on assets of Holdings, the Borrower or any Guarantor in each case
constituting Collateral under the Guarantee and Collateral Agreement that are
subject to the terms of the First Lien Intercreditor Agreement securing
Indebtedness permitted by Section 7.2(n).


7.4.    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:


(a)(i) any Subsidiary of the Borrower may be merged or consolidated with or into
any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned Subsidiary
Guarantor shall be the continuing or surviving entity) and (ii) any Wholly Owned
Subsidiary of the Borrower that is not a Subsidiary Guarantor may be merged or
consolidated with or into any Wholly Owned Subsidiary of the Borrower;


(b)any Subsidiary of the Borrower with no operations may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity);


(c)(i) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any Wholly Owned Subsidiary
Guarantor and (ii) any Subsidiary may dispose of any or all of its assets to any
other Person to effect a Disposition permitted by Section 7.5(f);

-83-

--------------------------------------------------------------------------------




(d)any Shell Subsidiary may be liquidated or dissolved or otherwise cease to
exist; and


(e)so long as no Default or Event of Default has occurred or is continuing or
would result therefrom, Holdings or the Borrower may merge or consolidate with
any other Person; provided that (i) Holdings or the Borrower, as applicable,
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not Holdings or the Borrower,
as applicable (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Company shall expressly assume all the obligations of Holdings
or the Borrower, as applicable, under this Agreement and the other Loan
Documents to which Holdings or the Borrower, as applicable, is a party pursuant
to a supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guarantee and
Collateral Agreement and other applicable Loan Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (D) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger or consolidation and
such supplement to this Agreement or any Collateral Document comply with this
Agreement and (E) the Administrative Agent shall have received such legal
opinions, certificates and other documents as it may reasonably request;
provided, further, that if the foregoing are satisfied, the Successor Company
will succeed to, and be substituted for, Holdings or the Borrower, as
applicable, under this Agreement.


7.5.    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any Equity Interests to any Person, except:


(a)the Disposition of obsolete, surplus or worn out property in the ordinary
course of business;


(b)Dispositions of cash and Cash Equivalents, and the sale of inventory in the
ordinary course of business;


(c)Dispositions expressly permitted by Section 7.4;


(d)(i) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower
or any Wholly Owned Subsidiary Guarantor and (ii) the sale or issuance of the
Equity Interests of any Subsidiary of the Borrower that is not a Subsidiary
Guarantor to any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;


(e)the sale or issuance of any Subsidiary’s Equity Interests to a Designated
Holding Company; provided that (i) such Equity Interests are contributed as a
capital contribution to the direct parent of such Subsidiary on the date of such
sale or issuance (and, if such parent is a Wholly Owned Subsidiary such parent
shall remain a Wholly Owned Subsidiary after such contribution) and (ii) no DHC
Default shall have occurred and be continuing or would result therefrom;


(f)the Disposition (directly or indirectly through the Disposition of 100% of
the Equity Interests of a Subsidiary) of operating assets by the Borrower or any
of its Subsidiaries (it being understood that all Exchange Excess Amounts shall
be deemed to constitute usage of

-84-

--------------------------------------------------------------------------------


availability in respect of Dispositions pursuant to this Section 7.5(f)),
provided that (i) on the date of such Disposition (the “Disposition Date”; it
being understood that, with respect to a series of related Dispositions required
pursuant to a plan of Dispositions contained in a single agreement, the
Disposition Date shall be the date of the first such Disposition), no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all such Dispositions pursuant to this clause (f) shall not
exceed an amount equal to 50% of Total Assets as of the last day of the Test
Period then most recently ended; (iii) except in the case of any Exchange, at
least 75% of the proceeds of such Disposition shall be in the form of cash
(provided, however, that, for the purposes of this clause (f), any Designated
Non-Cash Consideration received by the Borrower or any of its Subsidiaries in
any Disposition pursuant to this clause (f) having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
in connection with any other Disposition pursuant to this clause (f) that is at
that time outstanding, not to exceed the greater of $2,000,000,000 and 3.00% of
Total Assets (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) will be deemed to be cash); and (iv) the Net Cash
Proceeds of such Disposition shall be applied to prepay the Term Loans to the
extent required by Section 2.9(a);


(g)any Exchange by the Borrower and its Subsidiaries; provided that (i) on the
relevant Exchange Date, no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) in the event that the Annualized
Asset Cash Flow Amount attributable to the assets being Exchanged exceeds the
annualized asset cash flow amount (determined in a manner comparable to the
manner in which Annualized Asset Cash Flow Amounts are determined hereunder) of
the assets received in connection with such Exchange (such excess amount, an
“Exchange Excess Amount”), then, the Disposition of such Exchange Excess Amount
shall be permitted by clauses (ii) and (iii) of Section 7.5(f); and (iii) the
Net Cash Proceeds of such Exchange, if any, shall be applied to prepay the Term
Loans to the extent required by Section 2.9(a);


(h)Dispositions by the Borrower and its Subsidiaries of property acquired after
the Original Restatement Effective Date (other than property acquired in
connection with Exchanges of property owned on the Original Restatement
Effective Date), so long as (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) a definitive
agreement to consummate such Disposition is executed no later than twelve months
after the date on which relevant property is acquired and (iii) such Disposition
is consummated within eighteen months after the date on which the relevant
property is acquired;


(i)Dispositions consisting of capital contributions permitted by Section 7.7(h);


(j)the Disposition by the Borrower and its Subsidiaries of other property having
a fair market value not to exceed $10,000,000 in the aggregate for any fiscal
year of the Borrower (it being understood that a release in accordance with
Section 10.14 of any Collateral Disposed of pursuant to this clause (j) shall
not be required and upon consummation of a Disposition permitted by this clause
(j), the Lien of the Administrative Agent shall be automatically released on the
property disposed of);


(k)Dispositions of Investments permitted by Section 7.7(h); provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) such Disposition is made for fair market value.



-85-

--------------------------------------------------------------------------------


It is understood that this Section 7.5 does not apply to the sale or issuance of
the Equity Interests of the Borrower.
7.6.    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Equity Interests of Holdings, the Borrower or any Subsidiary, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
Holdings, the Borrower or any Subsidiary (collectively, “Restricted Payments”),
except that:


(a)(i) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor, (ii) any Subsidiary of the Borrower that is not a
Subsidiary Guarantor may make Restricted Payments to any other Subsidiary of the
Borrower and (iii) if such Subsidiary is not a Wholly Owned Subsidiary, any
Subsidiary may make Restricted Payments to each holder of its Equity Interests
other than the Borrower or any of its Subsidiaries so long as such Restricted
Payment is made on a pro rata basis to the holders of the applicable class of
Equity Interests;


(b)the Borrower may make distributions (directly or indirectly) to any Qualified
Parent Company or any Affiliate of the Borrower for the purpose of enabling such
Person to make interest payments or dividend payments in respect of its
Qualified Indebtedness (other than interest or dividends that become due as a
result of the acceleration of the maturity of such Indebtedness after an event
of default or similar event), provided that (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (ii) no DHC
Default shall have occurred and be continuing or would result therefrom (unless
the use of proceeds of such distribution cures all such DHC Defaults) and (iii)
each such distribution shall be made no earlier than 30 days prior to the date
the relevant interest payment or dividend payment is due;


(c)the Borrower may make distributions to any Qualified Parent Company to be
used to repay, repurchase, redeem, cancel or otherwise acquire or retire
(collectively, “Debt Repayment”) any such Person’s Indebtedness; provided that
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) no DHC Default shall have occurred and be
continuing or would result therefrom (unless the use of proceeds of such
distribution cures all such DHC Defaults), (iii) Available Liquidity shall,
after giving pro forma effect to such distribution, be at least $250,000,000 and
(iv) such distribution shall be made no earlier than 60 days prior to the date
the relevant Debt Repayment is made;


(d)(i) in respect of any calendar year or portion thereof during which the
Borrower is a Flow-Through Entity (a “Flow-Through Tax Period”), so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, and without duplication of Section 7.7(k), the Borrower may make
distributions (directly or indirectly) to the direct or indirect holders of the
Equity Interests of the Borrower, in an amount sufficient to permit each such
holder to make Permitted Tax Payments; provided that, for the avoidance of
doubt, the Borrower may make distributions pursuant to this clause (i) during
periods that are not Flow-Through Tax Periods to the extent Permitted Tax
Payments relating to any Flow-Through Tax Period subsequently arise as the
result of an audit, proceeding or other adjustment; and (ii) in respect of any
calendar year or portion thereof where subclause (i) does not apply but during
which the Borrower or any of its Subsidiaries is a member of a consolidated,
unitary, combined or similar income tax group of which CCI (or any direct or
indirect Subsidiary of CCI that is a parent company of the Borrower) is the
common parent, without duplication of Section 7.7(k),

-86-

--------------------------------------------------------------------------------


the Borrower may make distributions (directly or indirectly) to the common
parent, the proceeds of which will be used to make Permitted Tax Payments
attributable to the relevant attributes Borrower and/or its Subsidiaries (as
applicable) in an amount not to exceed the Permitted Tax Payments that would
have been payable by the Borrower and/or its Subsidiaries (as applicable) on a
stand-alone basis, reduced by any such Permitted Tax Payments made directly by
the Borrower and/or its Subsidiaries;


(e)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any of its
Affiliates; provided that the aggregate of all distributions made under this
Section 7.6(e) shall not exceed $1,000,000,000 during the term of this
Agreement;


(f)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any Qualified
Parent Company or direct payments to be used to repurchase, redeem or otherwise
acquire or retire for value any Equity Interests of any Qualified Parent Company
held by any member of management of Holdings or any other Qualified Parent
Company, the Borrower or any of its Subsidiaries pursuant to any management
equity subscription agreement, stock option agreement or similar agreement or
arrangement, provided that the aggregate amount of such distributions shall not
exceed $150,000,000 in any fiscal year of the Borrower;


(g)the Borrower may make distributions to any Qualified Parent Company to permit
such Qualified Parent Company to pay (i) attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses (including any commitment and other fees payable in
connection with credit facilities) actually incurred in connection with any
issuance, sale or incurrence by such Qualified Parent Company of Equity
Interests or Indebtedness, any exchange of securities or a tender for
outstanding debt securities or any actual or proposed Investment, (ii) the costs
and expenses of any offer to exchange privately placed securities in respect of
the foregoing for publicly registered securities or any similar concept having a
comparable purpose, (iii) other administrative expenses (including legal,
accounting, other professional fees and costs, printing and other such fees and
expenses) incurred in the ordinary course of business, in an aggregate amount in
the case of this clause (iii) not to exceed $5,000,000 in any fiscal year or
(iv) all or a portion of the consideration payable for any Investment that would
have been permitted to be made by the Borrower pursuant to Section 7.7,
including, without limitation, (A) all payments required to be made with respect
to the Bright House Acquisition Transactions pursuant to the Bright House
Transaction Agreements and (B) all payments pursuant to agreements entered into
in connection with any such Investment (including, without limitation,
post-acquisition payments required to be made in connection with purchase price
adjustments or the utilization of tax assets); provided that (a) the assets or
Equity Interests acquired in such Investment (to the extent of amounts
distributed by the Borrower to enable such Qualified Parent Company to make such
Investment) are promptly contributed to the capital of (or otherwise transferred
to) the Borrower or a Subsidiary and (b) such Investment shall be deemed for
purposes of Section 7.7 to be an Investment by the Borrower;


(h)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in the amount
of any payment or amount received, directly or indirectly, by it from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such payment or amount;


(i)the Borrower and its Subsidiaries may make Restricted Payments; provided that
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and

-87-

--------------------------------------------------------------------------------


(ii) the Consolidated Leverage Ratio determined as of the last day of the most
recently ended Test Period for which financial statements were required to have
been delivered pursuant to Section 6.01(a) or (b), as applicable, after giving
pro forma effect to such Restricted Payment, is less than or equal to 3.50:1.00;
and


(j)the Borrower and its Subsidiaries may make Restricted Payments for purposes
of making interest payments or paying any premium (including any premium payable
in connection with a Repricing Transaction) in connection with any Indebtedness
(including the Term H Loans and the Term I Loans during any period they are
Incremental Escrow Term Loans) of any Affiliate of the Borrower that is incurred
by any Escrow Borrower or any other special purpose entity formed for purposes
of being the issuer of such Indebtedness during any period where the proceeds of
such Indebtedness are held in escrow pursuant to escrow arrangements, and, in
the case of Incremental Term Loans, if an Escrow Borrower has assumed the
obligations of the Borrower with respect to any Incremental Term Loans
originally funded to the Borrower resulting in such Incremental Term Loans
becoming Escrow Term Loans, additional Restricted Payments in an amount not to
exceed the principal amount of such Escrow Term Loans.


7.7.    Investments . Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a significant part of a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”),
except:extensions of trade credit in the ordinary course of business;


(b)investments in Cash Equivalents;


(c)Guarantee Obligations permitted by Section 7.2;


(d)loans and advances to employees of the Borrower or any of its Subsidiaries in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount not to exceed $25,000,000 at any one
time outstanding;


(e)Investments (including capital expenditures) (i) by the Borrower or any of
its Subsidiaries in (x) the Borrower or any Subsidiary that, prior to such
Investment, is a Wholly Owned Subsidiary Guarantor, or (y) any then existing
Subsidiary that is not a Subsidiary Guarantor if such Subsidiary becomes a
Wholly Owned Subsidiary Guarantor concurrently with the making of such
Investment and (ii) by any Subsidiary of the Borrower that is not a Subsidiary
Guarantor in any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;


(f)acquisitions by the Borrower or any Wholly Owned Subsidiary Guarantor of
operating assets (substantially all of which pertain to a Permitted Line of
Business), directly through an asset acquisition or indirectly through the
acquisition of the Equity Interests of a Person substantially engaged in a
Permitted Line of Business (when after giving effect to the acquisition of such
Equity Interests, the Borrower and its Wholly Owned Subsidiary Guarantors will
own 100% of the Equity Interests of such Person) , provided, that (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom and (ii) at no time shall the aggregate Consideration paid during the
period from the date of consummation of the Acquisition Transactions through
such time in connection with any such acquisitions of Equity Interests of
Persons who, together with their Subsidiaries, are not Wholly Owned Subsidiary
Guarantors at such time, exceed $2,000,000,000;

-88-

--------------------------------------------------------------------------------




(g)the Borrower or any of its Subsidiaries may contribute operating assets to
any Non-Recourse Subsidiary (other than an Escrow Borrower) so long as (i) such
Disposition is permitted pursuant to Section 7.5(f), (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (iii)
after giving effect thereto, the Consolidated Leverage Ratio shall be equal to
or lower than the Consolidated Leverage Ratio in effect immediately prior
thereto and (iv) the Equity Interests received by the Borrower or any of its
Subsidiaries in connection therewith shall be pledged as Collateral (either
directly or through a holding company parent of such Non-Recourse Subsidiary so
long as such parent is a Wholly Owned Subsidiary Guarantor); and


(h)in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
outstanding at any time (initially valued at cost and giving effect to all
payments received in respect thereof whether constituting dividends, prepayment,
interest, return on capital or principal or otherwise unless such payments are
from a Non-Recourse Subsidiary (other than an Escrow Borrower) and applied to
make a Restricted Payment under Section 7.6(h) or an Investment under Section
7.7 (l) or 7.7(m)), not to exceed the sum of $300,000,000 plus the aggregate
amount of cash and assets (valued at fair market value) contributed by any
Designated Holding Company to the Borrower after April 27, 2004 in the form of
common equity; provided, that (i) no such Investment may be made at any time
when a Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) none of the proceeds of such Investment may be used
directly or indirectly to repay, repurchase, redeem or otherwise acquire or
retire for value Indebtedness of any Qualified Parent Company or otherwise in a
manner that would be prohibited by Section 7.6 if the Borrower or any Subsidiary
(directly or indirectly) used such proceeds in such manner and (iii) Available
Liquidity, shall, after giving pro forma effect to such Investment, be at least
$250,000,000;


(i)any Excluded Acquired Subsidiary may make investments in any other Excluded
Acquired Subsidiary;


(j)the Borrower may purchase or otherwise acquire Indebtedness of a Qualified
Parent Company in connection with any Debt Repayment so long as (i) such Debt
Repayment is consummated within 60 days after such purchase, (ii) the amount
expended to effectuate such purchase (or, in the case of a debt-for-debt
exchange, the principal amount of the Indebtedness issued in exchange for such
Qualified Parent Company Indebtedness) could, on the date such purchase is made
(the “Test Date”), have been distributed to a Qualified Parent Company to
effectuate a Debt Repayment pursuant to Section 7.6(c), and (iii) on the date
such Debt Repayment is consummated, no Default or Event of Default shall have
occurred and be continuing;


(k)loans or advances to any direct or indirect parent company of the Borrower in
lieu of Restricted Payments permitted by Section 7.6(d);


(l)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower and its Subsidiaries may make Investments
in any Non-Recourse Subsidiary with the proceeds of distributions from any
Non-Recourse Subsidiary (other than an Escrow Borrower) concurrently with the
receipt of such proceeds;


(m)the Borrower and its Subsidiaries may contribute operating assets to a Wholly
Owned Subsidiary, provided that (i) no Default or Event of Default has occurred
and is continuing or would result therefrom, (ii) a binding Contractual
Obligation with a counterparty other than a member of the Charter Group to
Dispose of such assets or Wholly Owned Subsidiary is in effect at the time of
such contribution, (iii) such Disposition is consummated in accordance

-89-

--------------------------------------------------------------------------------


with Section 7.5(f) within five Business Days of such contribution or, if such
Disposition is not so consummated, then within eight Business Days of such
contribution such contribution is reversed or such Wholly Owned Subsidiary
complies with Section 6.9 and (iv) such Wholly Owned Subsidiary shall not make
any Investments with such assets or the proceeds thereof, including pursuant to
Section 7.7(e)(ii) or (iv);


(n)Investments by the Borrower and its Subsidiaries in any Escrow Borrower or
other Non-Recourse Subsidiary for purposes of funding original issue discount,
upfront fees, redemption or repayment premium and interest with respect to any
Escrow Incremental Term Loans or debt securities issued pursuant to escrow
arrangements, in each case, to the extent such Escrow Incremental Term Loans and
debt securities are intended to provide a portion of the funds to finance the
Acquisition Transactions or any other Investment so long as the assets or Equity
Interests to be acquired with the proceeds of such Escrow Incremental Term Loans
or debt securities issued pursuant to escrow arrangements are promptly
contributed or otherwise transferred to the Borrower or a Subsidiary promptly
upon the use of such proceeds, and, in the case of Incremental Term Loans, if
such Escrow Borrower has assumed the obligations of the Borrower with respect to
any Incremental Term Loans originally funded to the Borrower resulting in such
Incremental Term Loans becoming Escrow Term Loans, additional Investments in an
amount not to exceed the principal amount of such Escrow Term Loans; and


(o)Investments pursuant to the Acquisition Agreement.


7.8.    Certain Payments and Modifications Relating to Indebtedness and
Management Fees.


(a)Make or offer to make any payment, prepayment, repurchase, purchase or
redemption in respect of, or otherwise optionally or voluntarily defease or
segregate funds with respect to (collectively, “prepayment”), any Specified
Long-Term Indebtedness or the CCO Senior Notes prior to the scheduled final
maturity thereof, other than (i) the payment of scheduled interest and principal
payments required to be made in cash, (ii) the prepayment of Specified
Subordinated Debt with the proceeds of other Specified Long-Term Indebtedness or
of Loans or with cash on hand, (iii) the prepayment of any Specified Long-Term
Indebtedness or the CCO Senior Notes with the proceeds of other Specified
Long-Term Indebtedness, so long as such new Indebtedness has covenants and event
of default provisions no more restrictive in any material respect than those
applicable to the Indebtedness being refinanced, (iv) the prepayment of any
Specified Long-Term Indebtedness or the CCO Senior Notes with the proceeds of
substantially concurrent capital contributions made to Holdings, and then
contributed to the Borrower, in each case in the form of common equity, (v) the
prepayment of any Specified Long-Term Indebtedness or the CCO Senior Notes
effected solely by exchanging such debt for Indebtedness of a Qualified Parent
Company, and (vi) the prepayment of Specified Long-Term Indebtedness or the CCO
Senior Notes so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) Available Liquidity shall, after
giving pro forma effect to such prepayment, be at least $250,000,000.


(b)Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any of the terms of any
Specified Long-Term Indebtedness or the CCO Senior Note Indenture in a manner,
taken as a whole, that would be materially adverse to the Lenders; provided that
no such amendment, modification, waiver or other change will be materially
adverse to the Lenders if, after giving effect to such amendment, modification,
waiver or other change, such Specified Long-Term Indebtedness or the CCO Senior
Notes would have been permitted to be incurred hereunder on the effective date
of such amendment, modification, waiver or other change.

-90-

--------------------------------------------------------------------------------




(c)Make or agree to make any payment in respect of management fees to any
Person, directly or indirectly, other than (i) to the Borrower or a Wholly Owned
Subsidiary Guarantor and (ii) any amounts required to be paid or reimbursed to
the manager under the Management Fee Agreement with respect to actual costs,
fees, expenses, and other similar amounts thereunder, without any mark-up or
premium.


(d)Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Management Fee Agreement, other than any such amendment, modification, waiver or
other change that (i) (x) would extend the due date or reduce (or increase to
the amount permitted by Section 7.8(c)) the amount of any payment thereunder or
(y) does not adversely affect the interests of the Lenders (it being understood
that a change in the manager thereunder to another member of the Charter Group
or a renewal of such agreement does not adversely affect the interests of the
Lenders) and (ii) does not involve the payment of a consent fee.


7.9.    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions between or among Holdings, the Borrower or any
Subsidiary) unless such transaction is (a) not prohibited under this Agreement
and (b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, in any material respect than it would obtain in
a comparable arm’s length transaction with a Person that is not an Affiliate.
The foregoing restrictions shall not apply to (i) transactions expressly
permitted by Section 7.6, Section 7.7(h) or Section 7.8(c), (ii) amounts paid
under the Management Fee Agreement, (iii) the entry into or performance of
obligations under any customary tax sharing agreement, (iv) transactions with a
Person that is an Affiliate solely as a result of the Borrower’s or any
Subsidiary’s ownership of Equity Interests of, or other Investments in, such
Person, (v) employment agreements entered into by the Borrower and its
Subsidiaries in the ordinary course of business, (vi) payment of reasonable
directors fees and customary indemnification and insurance arrangements in favor
of directors and officers and (vii) transactions with an Escrow Borrower,
including any Escrow Funding Assignment, any Escrow Assumption and the entrance
into any agreements related thereto so long as the proceeds of any related
Indebtedness of the assets or Equity Interest acquired therewith are promptly
contributed or otherwise transferred to the Borrower or a Subsidiary promptly
upon the use of such proceeds.


7.10.    Sales and Leasebacks. Enter into any arrangement with any Person (other
than Subsidiaries of the Borrower) providing for the leasing by the Borrower or
any Subsidiary of real or personal property that has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary unless, after giving effect thereto, the aggregate outstanding amount
of Attributable Debt does not exceed $500,000,000.


7.11.    [Reserved]..




7.12.    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings, the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure obligations under this Agreement or the other Loan Documents
(to the extent that such limitation would have the effect of prohibiting
Holdings, the Borrower or any of its Subsidiaries from granting a Lien on any of
its assets to secure all obligations under this Agreement and the other Loan
Documents in respect of a principal amount of Indebtedness that is not greater
than the excess of (i) (x) the First Lien Term Cap on the Restatement Effective
Date plus (y) the Revolving Commitment Cap minus (ii) the principal amount of
First Lien Notes at any time and the principal amount of Indebtedness

-91-

--------------------------------------------------------------------------------


repaid under this Agreement from the proceeds of asset sales and casualty
events) other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) pursuant to
Contractual Obligations assumed in connection with Investments (but not created
in contemplation thereof) so long as the maximum aggregate liabilities of
Holdings, the Borrower and its Subsidiaries pursuant thereto do not exceed
$10,000,000 at any time, (d) [Reserved], (e) pursuant to agreements governing
Indebtedness assumed in connection with the acquisition of any Person that
becomes a Subsidiary pursuant to Section 7.7(f) or (h) so long as such
Indebtedness is permitted under Section 7.2(f) or (l) and such Indebtedness was
not created or incurred in contemplation of such acquisition and such
restrictions apply only to such acquired Subsidiary and its Subsidiaries, (f) as
contained in the CCO Senior Note Indenture as in effect on the Restatement
Effective Date or in any other agreement governing Indebtedness secured by Liens
described in Section 7.3(o) so long as such restrictions are no more onerous in
any material respect than those contained in the CCO Senior Note Indenture and
the related collateral and guarantee agreement as in effect on the Restatement
Effective Date, (g) as contained in any QPC Indenture or the Holdings Credit
Documents as in effect on the Restatement Effective Date or in any other
agreement governing Indebtedness of Holdings described in Section 7.3(e), (i) or
(m) or Indebtedness of any Qualified Parent Company, in each case, so long as
such restrictions are no more onerous in any material respect than those
contained in any QPC Indenture or the Holdings Credit Documents as in effect on
the Restatement Effective Date, (h) customary provisions in leases and licenses
entered into in the ordinary course of business or as required in any franchise
permit and (i) customary restrictions in an agreement to Dispose of assets in a
transaction permitted under Section 7.5 solely to the extent that such
restriction applies solely to the assets to be so Disposed.


7.13.    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower, (b)
make loans or advances to, or other Investments in, the Borrower or any other
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary in a transaction otherwise permitted by this Agreement, (iii)
[Reserved], (iv) any restrictions contained in documents governing Indebtedness
permitted under Section 7.2(e), (i), (l) or (n) or any other agreement governing
Indebtedness (including Indebtedness of a Qualified Parent Company or
Indebtedness secured by Liens described in Section 7.3(q)) so long as either (x)
such restrictions are no more onerous in any material respect than those
contained in the Loan Documents or the CCO Senior Notes Indentures, the Holdings
Credit Documents or any QPC Indenture as in effect on the Restatement Effective
Date, or (y) the Borrower determines in good faith at the time such documents
are entered into that such restrictions are not likely to result in a material
impairment of the ability of the Loan Parties to perform their payment
obligations under this Agreement or materially restrict the ability of
Subsidiaries that are not Loan Parties to make distributions and transfers of
property to the Loan Parties, (v) any restrictions contained in agreements
governing Indebtedness assumed in connection with the acquisition of any Person
that becomes a Subsidiary pursuant to Section 7.7(f) or (h) so long as such
Indebtedness is permitted under Section 7.2(f) or (l) and such Indebtedness was
not created or incurred in contemplation of such acquisition and such
restrictions apply only to such acquired Subsidiary and its Subsidiaries, (vi)
restrictions contained in the CCO Senior Note Indenture as in effect on the
Restatement Effective Date or in any other agreement governing Indebtedness
secured by Liens described in Section 7.3(o) so long as such restrictions are no
more onerous in any material respect than those contained in the CCO Senior Note
Indenture as in effect on the Restatement Effective Date, (vii) restrictions
contained in any QPC

-92-

--------------------------------------------------------------------------------


Indenture or the Holdings Credit Documents as in effect on the Restatement
Effective Date, (viii) restrictions contained in the organizational documents of
CC VIII, LLC, and other documents governing the CCVIII Interest, (ix) customary
restrictions in an agreement to Dispose of assets in a transaction permitted
under Section 7.5 to the extent that such restriction applies solely to such
assets, (x) customary anti-assignment provisions in leases and licenses entered
into in the ordinary course of business or as required in any franchise permit,
and (xi) restrictions governing Indebtedness permitted under Section 7.2(d) to
the extent prohibiting transfers of the assets financed with such Indebtedness.


7.14.    Lines of Business.


(a)Enter into any business, either directly or through any Subsidiary, except
for (i) those businesses in which the Borrower and its Subsidiaries are engaged
on the Refresh Effective Date and (ii) businesses which are reasonably similar
or related thereto or reasonable extensions thereof (collectively, “Permitted
Lines of Business”).


(b)[Reserved.]


(c)In the case of Holdings, (i) conduct, transact or otherwise engage in, commit
to conduct, transact or otherwise engage in any business or operations other
than a Permitted Line of Business, (ii) incur any obligations or liabilities
other than obligations under the Loan Documents, Indebtedness permitted to be
incurred by it under Section 7.2 and other customary obligations incidental to
its existence and ownership and liabilities and obligations related to the
purchase or ownership of Indebtedness that it is not prohibited from purchasing
or owning pursuant to any Loan Document or (iii) use any proceeds or amounts
received from the Borrower or any of its Subsidiaries for purposes of enabling
it to effect any transaction prohibited under Section 7.7(h)(ii).


(d)In the case of Charter Communications Operating Capital Corp., (i) conduct,
transact or otherwise engage in, commit to conduct, transact or otherwise engage
in any business or operations, (ii) own, lease, manage or otherwise operate any
properties or assets or (iii) incur any obligations or liabilities other than
obligations under the Loan Documents, Indebtedness under Section 7.2(e) or (k)
and other customary obligations incidental to its existence.


7.15.    Investments in the Borrower. In the case of Holdings, make any
Investment in the Borrower other than in the form of a capital contribution or a
loan or a Guarantee Obligation in respect of any obligation of the Borrower.


SECTION 8    EVENTS OF DEFAULT


8.1.    Events of Default. If any of the following events shall occur and be
continuing:


(a)the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or


(b)any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any

-93-

--------------------------------------------------------------------------------


such other Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made; or


(c)any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a) or Section 7 of this Agreement
or Sections 6.4 and 6.5(b) of the Guarantee and Collateral Agreement; or


(d)any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or


(e)Holdings, the Borrower or any of its Subsidiaries shall (i) default in making
any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness, but excluding
the Loans) on the scheduled or original due date with respect thereto or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that, (x) a default, event or condition described in clause (i), (ii)
or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clause (i), (ii) or (iii) of this paragraph (e) shall have
occurred and be continuing with respect to such Indebtedness the outstanding
aggregate principal amount of which exceeds $400,000,000 and (y) for the
avoidance of doubt, a requirement to make a mandatory offer to repurchase under
the terms of any Indebtedness as a result of a “change of control” (or
equivalent term) shall not constitute a Default or an Event of Default under
this paragraph (e)(iii) so long as (A) on or prior to the date the events
constituting such “change of control” (or equivalent term) occur, either (I) the
terms of such Indebtedness have been amended to eliminate the requirement to
make such offer, (II) such Indebtedness has been defeased or discharged so that
such requirement shall no longer apply (and, in the event such “change of
control” is subject to a requirement that a specific credit ratings event or
similar condition subsequent occur, no Event of Default shall exist pursuant to
this paragraph (e)(iii) until such time as the specific credit ratings event or
similar condition subsequent has also occurred resulting in the obligor under
such Indebtedness to become unconditionally obligated to make such offer) or
(III) solely in the case of Indebtedness of any Person acquired by the Borrower
or any of its Subsidiaries where such “change of control” (or equivalent term)
under such Indebtedness resulted from the Borrower or one of its Subsidiary’s
acquisition of such Person, (x) the sum of Available Liquidity plus any
available debt financing commitments from any Revolving Lender or any Affiliate
of a Revolving Lender or any other financial institution of nationally
recognized standing available to the Borrower or its Subsidiaries for purposes
of refinancing such Indebtedness is at least equal to the aggregate amount that
would be required to repay such Indebtedness pursuant to any required “change of
control offer” (or equivalent term) pursuant to the terms of such Indebtedness
at all times prior to the expiration of the rights of the holders of such
Indebtedness to require the repurchase or repayment of such Indebtedness as a

-94-

--------------------------------------------------------------------------------


result of such acquisition and (y) the Borrower or the applicable Subsidiary
complies with the provisions of such Indebtedness that are applicable as a
result of such acquisition (including by consummating any required “change of
control offer” (or equivalent term) for such Indebtedness); or


(f)any Designated Holding Company other than Holdings shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness) on the
scheduled or original due date with respect thereto or (ii) default in making
any payment of any interest on any such Indebtedness or default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
if such default or other event or condition, in each case with respect to this
clause (ii), results in the acceleration of such Indebtedness prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) causes such Indebtedness to become payable; provided, that
a default, event or condition described in clause (i) or (ii) of this paragraph
(f) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clause (i)
or (ii) of this paragraph (f) shall have occurred and be continuing with respect
to such Indebtedness the outstanding aggregate principal amount of which exceeds
$300,000,000; or


(g)(i) any Designated Holding Company, the Borrower or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of their
assets or any Designated Holding Company, the Borrower or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Designated Holding Company, the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Designated Holding Company, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Designated
Holding Company, the Borrower or any of its Subsidiaries shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Designated Holding Company, the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or


(h)(i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Loan Party or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for

-95-

--------------------------------------------------------------------------------


purposes of Title IV of ERISA, (iii) any Single Employer Plan shall terminate
for purposes of Title IV of ERISA or (iv) any Loan Party or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, could, in the sole judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or


(i)one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Subsidiaries involving in the aggregate a liability (to
the extent not paid or fully covered by insurance as to which the relevant
insurance company has not declined coverage) of $300,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or


(j)(i) the Guarantee and Collateral Agreement shall cease, for any reason (other
than the gross negligence or willful misconduct of the Administrative Agent), to
be in full force and effect with respect to any material portion of the
Collateral, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or (ii) any Lien created by the Guarantee and Collateral Agreement shall
cease to be enforceable and of the same effect and priority purported to be
created thereby with respect to any material portion of the Collateral (other
than in connection with releases in accordance with Section 10.14) or any Loan
Party or any Affiliate of any Loan Party shall so assert; or


(k)the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” or “group” (as
such terms are used in Section 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended), other than a Qualified Parent Company, has the power,
directly or indirectly, to vote or direct the voting of Equity Interests having
more than 50% (determined on a fully diluted basis) of the ordinary voting power
for the management of the Borrower (a “Change of Control”); provided that such
Change of Control shall not constitute a Default or Event of Default unless a
Ratings Event has occurred within the Ratings Decline Period; or


(l)a termination or suspension with respect to any CATV Franchises or CATV
Systems of the Borrower or any of its Subsidiaries from the FCC or any
Governmental Authority or other franchising authority occurs or the Borrower or
any of its Subsidiaries or the grantors of any CATV Franchises or CATV Systems
shall fail to renew such CATV Franchises or CATV Systems at the stated
expiration thereof (in each case other than (x) as a result of changes in law or
regulation or other circumstances which result in any CATV Franchise no longer
being required in connection with operation of the relevant CATV System or (y)
at a time when such CATV Franchise is not required for operation of such CATV
System) if the percentage represented by such CATV Franchises or CATV Systems
and any other CATV Franchises or CATV Systems which are then so terminated,
suspended or not renewed (and which the Borrower or such Subsidiary does not
continue to operate and from which systems it does not retain the revenues after
the stated termination or expiration) of Consolidated Operating Cash Flow for
the 12-month period preceding the date of the termination, suspension or failure
to renew, as the case may be (giving pro forma effect to any acquisitions or
Dispositions that have occurred since the beginning of such 12-month period as
if such acquisitions or Dispositions had occurred at the beginning of such
12-month period), would exceed 10%, unless an alternative CATV Franchise or CATV
System in form and substance reasonably satisfactory to the Required Lenders
shall have been procured and come into effect prior to or concurrently with the

-96-

--------------------------------------------------------------------------------


termination or expiration date of such terminated, suspended or non-renewed CATV
Franchise or CATV System; or


(m)except as required or otherwise expressly permitted in this Agreement (i) in
the case of any Designated Holding Company or any Non-Recourse Subsidiary, fail
to satisfy customary formalities with respect to organizational separateness,
including, without limitation, (A) the maintenance of separate books and records
and (B) the maintenance of separate bank accounts in its own name; (ii) in the
case of any Designated Holding Company or any Non-Recourse Subsidiary, fail to
act solely in their own names or the names of their managers and through
authorized officers and agents; (iii) in the case of the Borrower or any of its
Subsidiaries, make or agree to make any payment to a creditor of any Designated
Holding Company or any Non-Recourse Subsidiary in its capacity as such; or (iv)
in the case of any Designated Holding Company, any Non-Recourse Subsidiary, the
Borrower or any of its Subsidiaries, (x) commingle any money or other assets of
any Designated Holding Company or any Non-Recourse Subsidiary with any money or
other assets of the Borrower or any of its Subsidiaries or (y) take any action,
or conduct its affairs in a manner, which could reasonably be expected to result
in the separate organizational existence of each Designated Holding Company or
each Non-Recourse Subsidiary from the Borrower and its Subsidiaries being
ignored under any circumstance, and such failure, action, agreement, event,
condition or circumstance described in any clause of this paragraph (m) shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders;


then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time comply with Section 3.8. Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
Notwithstanding anything to the contrary herein, no Default or Event of Default
shall be deemed to occur pursuant to Section 8.1(e) or 8.1(f), and no DHC
Default shall be deemed to occur, due to the existence of (a) a “Default” or
“Event of Default” under any indenture as in effect on the Restatement Effective
Date governing DHC Debt, or any acceleration of, or any attempt to accelerate,
such DHC Debt, in each case resulting solely from the existence of the
provisions contained in Section 7 of the Senior Note Intercreditor Agreement, or
(b) any cross-default, cross-acceleration or similar provision in any
Indebtedness of any Qualified Parent Company that is applicable, or is invoked,
solely as a result of the circumstances described in clause (a) above, in each
case so long as no enforcement action

-97-

--------------------------------------------------------------------------------


against the assets of Holdings, the Borrower or any of its Subsidiaries by or on
behalf of the holders of any such DHC Debt has occurred in respect of any
judgment, decree or similar pronouncement, interim, final or otherwise, in
connection with the foregoing, unless such enforcement action has been
effectively stayed within 30 days from the entry thereof. It is understood that
this paragraph does not apply to any cross-default, cross-acceleration or
similar provision in any Indebtedness other than Indebtedness of any Qualified
Parent Company.
Notwithstanding anything to the contrary herein, solely for the purpose of
determining whether a Default has occurred under clause (g) above, any reference
in such clause to any Subsidiary shall be deemed not to include any Subsidiary
that is an Immaterial Subsidiary or at such time could, upon designation by the
Borrower, become an Immaterial Subsidiary affected by any event or circumstances
referred to in such clause unless the gross revenues of such Subsidiary together
with the gross revenues of all other Subsidiaries affected by such event or
circumstance referred to in such clause for the period of four fiscal quarters
ending on the date of the most recent balance sheet of the Borrower delivered
pursuant to Section 6.1(a) or (b) shall exceed 5% of the gross revenues of the
Borrower and its Subsidiaries for such period, in each case determined in
accordance with GAAP.
8.2.    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.1), any amounts received
on account of the Obligations (other than the Equally and Ratably Secured Notes
Obligations) shall, subject to the Guarantee and Collateral Agreement and any
First Lien Intercreditor Agreement, be applied by the Administrative Agent in
the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2) payable to the Administrative Agent in its capacity as such;
Second, pro rata to (i) the payment of all other Obligations (other than the
Equally and Ratably Secured Notes Obligations) due and owing to the Secured
Parties, ratably among the Secured Parties in proportion to the respective
amounts described in this subclause (i) of this clause Second held by them and
(ii) the Cash Collateralization of all Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 3.8, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Second above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations (other than the Equally and Ratably Secured Notes Obligations), if
any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Specified Cash
Management Agreements, Specified Hedge Agreements and Non-Facility Letters of
Credit shall be excluded from the application described above to occur on any
date if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Secured Party providing such Obligations on or
prior to such date.

-98-

--------------------------------------------------------------------------------


SECTION 9    THE AGENTS
9.1.    Appointment.


(a)Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.


(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a party
to a Specified Hedge Agreement or Specified Cash Management Agreement) and the
Issuing Lender hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the Issuing Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties pursuant to the Guarantee and Collateral Agreement, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.2 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Guarantee and Collateral Agreement,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Guarantee
and Collateral Agreement) as if set forth in full herein with respect thereto.


9.2.    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.


9.3.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

-99-

--------------------------------------------------------------------------------




(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 and Section 8) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the Issuing Lender.


(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Guarantee and
Collateral Agreement, (v) the value or the sufficiency of any Collateral, or (v)
the satisfaction of any condition set forth in Section 5 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.


9.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the

-100-

--------------------------------------------------------------------------------


Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.


9.6.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates.


9.7.    Indemnification. The Lenders agree to indemnify the Administrative
Agent, Issuing Lender and Swingline Lender, each in its capacity as such (to the
extent not reimbursed by Holdings or the Borrower and without limiting the
obligation of Holdings or the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent, Issuing Lender or Swingline Lender in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Administrative Agent, Issuing Lender or Swingline
Lender under or in connection with any of the foregoing; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and non-appealable decision of a court
of competent jurisdiction to have resulted from such Person’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.


9.8.    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this

-101-

--------------------------------------------------------------------------------


Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.


9.9.    Successor Administrative Agent. So long as no Event of Default has
occurred and is continuing, the Administrative Agent, the Borrower and a
successor agent who is a Revolving Lender may, in their sole discretion at any
time, agree that such successor agent shall replace the outgoing administrative
Agent as Administrative Agent hereunder and under the other Loan Documents. In
addition, the Administrative Agent may in its sole discretion resign as
Administrative Agent at any time upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(g) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed). Any successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed). After any retiring Administrative
Agent’s resignation as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement and the other Loan
Documents. The Person acting as Administrative Agent hereunder shall at all
times constitute the “First Lien Representative” as defined in and for purposes
of the Senior Notes Intercreditor Agreement and the Holdings Intercreditor
Agreement.
Any resignation by the Administrative Agent pursuant to this Section shall also
constitute its resignation as Issuing Lender and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swingline
Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue new letters of credit either (x) in substitution for the Letters of Credit
issued by the retiring Issuing Lender or (y) to backstop such Letters of Credit,
in each case, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Lender to effectively assume
the obligations of the retiring Issuing Lender with respect to such Letters of
Credit. Any Issuing Lender that is not the Administrative Agent may resign as an
Issuing Lender as separately agreed in writing between such Issuing Lender and
the Borrower.
9.10.    Agents. Each of the Agents (other than the Administrative Agent) shall
have no duties or responsibilities hereunder in their capacity as such.


9.11    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a party to a Specified Cash Management Agreement or a Specified
Hedge Agreement) and the Issuing

-102-

--------------------------------------------------------------------------------


Lender irrevocably authorize the Administrative Agent to release Liens on the
Collateral and/or Guarantors from their obligations under the Guarantee and
Collateral Agreement under the circumstances described in Section 9.15 of the
Guarantee and Collateral Agreement.


9.12.    Specified Cash Management Agreements and Specified Hedge Agreements.
Except as otherwise expressly set forth herein or in the Guarantee and
Collateral Agreement, no party to a Specified Cash Management Agreement or
Specified Hedge Agreement shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Section 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, obligations
arising under Specified Cash Management Agreements and Specified Hedge
Agreements unless the Administrative Agent has received written notice of such
obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable party thereto.


SECTION 10    MISCELLANEOUS


10.1.    Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of or
reduce the amount of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the consent of
each Lender directly affected thereby; (ii) eliminate or reduce any voting
rights under this Section 10.1 or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement (in each case except in connection
with Dispositions consummated or approved in accordance with the other terms of
this Agreement), in each case without the written consent of all Lenders; (iii)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to the Revolving Facility or any Class of Term Loans without the
written consent of all Lenders under the Revolving Facility or such Class of
Term Loans, respectively; (iv) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (v) amend, modify or
waive any provision of Section 2.4 or 2.5 without the written consent of the
Swingline Lender; or (vi) amend, modify or waive any provision of Section 3
without the written consent of each affected Issuing Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the Lenders and shall be binding upon the Loan Parties, the Lenders, the Agents
and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any

-103-

--------------------------------------------------------------------------------


Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. It is understood
that, with respect to any voting required by this Section 10.1, all members of a
particular Specified Intracreditor Group shall vote as a single unit.


10.2.    Notices.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)if to the Borrower, the Administrative Agent, an Issuing Lender or a
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and


(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices and other communications shall be deemed
to have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Section 2 or Section 3 if such Lender or Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the

-104-

--------------------------------------------------------------------------------


foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. The Borrower hereby acknowledges that (a) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders and
each Issuing Lender Borrower Materials by posting the Borrower Materials on the
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
Issuing Lender and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each Issuing Lender and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrowing and
requests for Swingline Loans) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Issuing Lender, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


10.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges

-105-

--------------------------------------------------------------------------------


herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.


10.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5.    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, or waiver or
forbearance of, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one firm of counsel to the
Administrative Agent and filing and recording fees and expenses, (b) to pay or
reimburse each Lender and each Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights, privileges,
powers or remedies under this Agreement, the other Loan Documents and any such
other documents, including the fees and disbursements of one firm of counsel
selected by the Administrative Agent, together with any special or local
counsel, to the Administrative Agent and, following the occurrence and during
the continuance of an Event of Default, not more than one other firm of counsel
to the Lenders (it being understood that the Borrower shall not be obligated to
reimburse any Lender (other than the Administrative Agent as provided above) for
its expenses pursuant to this clause (b) except to the extent that an Event of
Default has occurred and is continuing at the time of any proposed amendment or
waiver), (c) to pay, indemnify, and hold each Lender and each Agent harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, (d) if any Event of Default shall
have occurred, to pay or reimburse all reasonable fees and expenses of a
financial advisor engaged on behalf of, or for the benefit of, the Agents and
the Lenders accruing from and after the occurrence of such Event of Default, (e)
to pay, indemnify, and hold each Lender, each Agent, their advisors and
affiliates and their respective officers, directors, trustees, employees, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of Holdings, the Borrower any of
its Subsidiaries or any of the Properties the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document, and (f) to pay,
indemnify, and hold each Indemnitee harmless from and against any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the matters described in clauses (a) through (d) above, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding, and regardless of whether such claim, investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnitee, whether or not any Indemnitee is a party thereto and
whether or not the Restatement Effective Date has occurred) and the reasonable
fees and expenses of legal counsel in connection with any such claim,
litigation, investigation or proceeding (all the foregoing in clauses (e) and
(f), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any

-106-

--------------------------------------------------------------------------------


Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final non-appealable decision of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 15 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Eloise E. Schmitz (Telephone No. (314) 543-2474) (Telecopy No. (314) 965-6492),
at the address of the Borrower set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 10.5 shall
survive repayment of the Loans and all other amounts payable hereunder.


10.6.    Successors and Assigns; Participations and Assignments.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (c) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:


(A)    the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an affiliate of a Lender, an Approved Fund (as defined below),
other than in the case of any assignment of a Revolving Commitment, or (II) if
an Event of Default under Section 8.1(a) or (g) has occurred and is continuing,
any other Person;
(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund or to Holdings or any of its Subsidiaries;
provided that any assignment to Holdings or any of its Subsidiaries shall be
subject to the requirements of Section 10.6(g); and
(C)    in the case of an assignment of a Revolving Commitment to a Lender that
is not already a Revolving Lender, each Issuing Lender (such consent not to be
unreasonably withheld or delayed).
(ii)Assignments shall be subject to the following additional conditions:

-107-

--------------------------------------------------------------------------------




(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans of any Class, (x) the amount
of the Commitments or Loans of the assigning Lender subject to each such
assignment (as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
such Assignment and Assumption is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of the Revolving Facility ($1,000,000
if the Assignee is a Lender, an affiliate of a Lender or an Approved Fund) or,
$1,000,000 in the case of Term Loans of any Class ($250,000 if the Assignee is a
Lender, an affiliate of a Lender or an Approved Fund) and (y) the Aggregate
Exposure of such assigning Lender shall not fall below $3,000,000 in the case of
the Revolving Facility ($1,000,000 if the Assignee is a Lender, an affiliate of
a Lender or an Approved Fund) or $1,000,000 in the case of in the case of Term
Loans of any Class ($250,000 if the Assignee is a Lender, an affiliate of a
Lender or an Approved Fund), unless, in each case, each of the Borrower and the
Administrative Agent otherwise consent provided that (1) no such consent of the
Borrower shall be required if an Event of Default under Section 8.1(a) or (g)
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise agreed by the Administrative
Agent in its sole discretion);
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;
(D)    Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(D) shall not (x) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans, (y) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Classes on a non-pro rata
basis or (C) prohibit any Revolving Lender from assigning all or portion of its
Revolving Commitments with a given Revolving Termination Date (and a
proportionate amount of all Revolving Credit Extensions thereunder) separately
from its Revolving Commitments with a different Revolving Termination Date; and
(E)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Percentage in
each of the foregoing. Notwithstanding the foregoing, in the event

-108-

--------------------------------------------------------------------------------


that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement may provide that such Lender
will not, without the consent of the Participant, agree to any amendment,
modification or waiver that (1) requires

-109-

--------------------------------------------------------------------------------


the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17, 2.18 and
10.5 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(d).
(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank having jurisdiction over such Lender, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.


(e)The Borrower, at the Borrower’s sole expense, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.


(f)Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.


(g)Notwithstanding anything to the contrary herein, any Lender may assign all or
any portion of its Term Loans (but not Commitments) to Holdings or any of its
Subsidiaries, but only if:


(i)no Default has occurred and is continuing or would result therefrom and,
immediately after giving effect to such Offered Voluntary Prepayment, Available
Liquidity would not be less than $250,000,000;


(ii)the assignment agreement relating to such Term Loans shall (i) identify
Holdings or the applicable Subsidiary as an Affiliate of the Borrower and (ii)
contain a customary “big boy” representation by the assignee and waiver by the
assignee of any right to make any claim against the Administrative Agent in
connection with such assignment; and

-110-

--------------------------------------------------------------------------------




(iii)any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by Holdings or any of its Subsidiaries.


10.7.    Adjustments; Setoff.


(a)Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders of a particular Class, if
any Lender (a “Benefited Lender”) shall receive any payment of all or part of
the amounts owing to it hereunder, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the amounts owing to such other Lender hereunder,
such Benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the amounts owing to each such other
Lender hereunder, or shall provide such other Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.


(b)In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


10.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement or any
other document executed in connection herewith by facsimile or electronic
transmission shall be effective as physical delivery of a manually executed
counterpart hereof, including the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent. A set of the copies of this Agreement signed by all the parties shall be
lodged with the Borrower and the Administrative Agent.


10.9.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of Holdings, the Borrower, the Agents and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender

-111-

--------------------------------------------------------------------------------


relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.


10.11    Governing Law. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.


10.12.    Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;


(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;


(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


10.13    Acknowledgments.
Each of Holdings and the Borrower hereby acknowledges that:
(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;


(b)neither any Agent nor any Lender has any fiduciary relationship with or duty
to Holdings or the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Agents and
Lenders, on one hand, and Holdings and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

-112-

--------------------------------------------------------------------------------




(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among Holdings the Borrower and the Agents and the
Lenders.


10.14.    Release of Guarantees and Liens.


(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) and is hereby required to promptly take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below. Any such release of Collateral may be effected pursuant to
a Release or such other documentation as shall be reasonably acceptable to the
Administrative Agent.


(b)At the Discharge Date, the Collateral shall be released from the Liens
created by the Guarantee and Collateral Agreement, and the Guarantee and
Collateral Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Loan Party under
the Guarantee and Collateral Agreement shall terminate, all without delivery of
any instrument or performance of any act by any Person.


10.15.    Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any Lender or any
affiliate of any Lender or any Approved Fund, (b) to any Transferee or
prospective Transferee that agrees to comply with the provisions of this
Section, (c) to its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates who have a need to
know, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to any nationally recognized rating agency
that requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (j)
to any creditor or direct or indirect contractual counterparty in swap
agreements or such creditor or contractual counterparty’s professional advisor
(so long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this Section
10.15), (k) to a Person that is an investor or prospective investor in a
Securitization that agrees that its access to information regarding the Borrower
and the Loans is solely for purposes of evaluating an investment in such
Securitization (so long as such Person agrees to be bound by the provisions of
this Section 10.15), or (l) to a Person that is a trustee, collateral manager,
servicer, noteholder or secured party in a Securitization in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization (so long as such Person agrees to be bound by the provisions
of this Section 10.15).


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

-113-

--------------------------------------------------------------------------------


All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.16.    WAIVERS OF JURY TRIAL. Holdings, the Borrower, the Agents and the
Lenders hereby irrevocably and unconditionally waive trial by jury in any legal
action or proceeding relating to this Agreement or any other Loan Document and
for any counterclaim therein.


10.17.    USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.





-114-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
CCO HOLDINGS, LLC


 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
CHARTER COMMUNICATIONS OPERATING, LLC
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 






[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
 
as Administrative Agent and as an Issuing Lender
 
 
By:
 
 
Name:
 
Title:
 
 
 
 






[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------




EXHIBIT C





--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED


GUARANTEE AND COLLATERAL AGREEMENT


made by


CCO HOLDINGS, LLC


CHARTER COMMUNICATIONS OPERATING, LLC,


certain of its Subsidiaries,


BANK OF AMERICA, N.A.,
as Administrative Agent


and


JPMORGAN CHASE BANK, N.A.


as Existing Administrative Agent




Dated as of March 18, 1999,
as Amended and Restated as of March 31, 2010
as further Amended and Restated on [__], 201[_]







--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


SECTION 1
 
DEFINED TERMS
1


1.1.
 
Definitions
1


1.2.
 
Other Definitional Provisions
8


 
 
 
 
SECTION 2
 
GUARANTEE
8


2.1.
 
Guarantee
8


2.2.
 
Right of Contribution
9


2.3.
 
No Subrogation
10


2.4.
 
Amendments, etc. with respect to the Guaranteed Obligations
10


2.5.
 
Guarantee Absolute and Unconditional
10


2.6.
 
Reinstatement
11


2.7.
 
Payments
12


2.8.
 
Keepwell
12


 
 
 
 
SECTION 3
 
GRANT OF SECURITY INTEREST
12


 
 
 
 
SECTION 4
 
CERTIFICATED INTERESTS
13


4.1.
 
Pledged Partnership Interests
13


4.2.
 
Pledged LLC Interests
13


 
 
 
 
SECTION 5
 
REPRESENTATIONS AND WARRANTIES
13


5.1.
 
Title; No Other Liens
13


5.2.
 
Perfected First Priority Liens
14


5.3.
 
Jurisdiction of Organization
14


5.4.
 
Pledged Securities
14


 
 
 
 
SECTION 6
 
COVENANTS
15


6.1.
 
Delivery of Instruments; Certificated Securities and Chattel Paper
15


6.2.
 
Insurance
15


6.3.
 
Maintenance of Perfected Security Interest; Further Documentation
15


6.4.
 
Changes in locations, Name, etc
16


6.5.
 
Pledged Securities
16


 
 
 
 
SECTION 7
 
REMEDIAL PROVISIONS
17


7.1.
 
Investment Property
17


7.2.
 
Proceeds to be Turned Over to Administrative Agent
18


7.3.
 
Applications of Proceeds
18


7.4.
 
Code and Other Remedies
19


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


-i-

--------------------------------------------------------------------------------




7.5.
 
Registration Rights
20


7.6.
 
Deficiency
21


7.7.
 
Certain Matters Relating to Pledged Receivables
21


7.8.
 
Communications with Obligors; Grantors Remain Liable
22


 
 
 
 
SECTION 8
 
THE ADMINISTRATIVE AGENT
22


8.1.
 
Administrative Agent's Appointment as Attorney-in-Fact, etc
22


8.2.
 
Duty of Administrative Agent
24


8.3.
 
Financing Statements
25


8.4.
 
Authority of Administrative Agent
25


 
 
 
 
SECTION 9
 
MISCELLANEOUS
25


9.1.
 
Amendments in Writing
25


9.2.
 
Notices
26


9.3.
 
No Waiver by Course of Conduct; Cumulative Remedies
26


9.4.
 
Enforcement Expenses; Indemnification
26


9.5.
 
Successors and Assigns
27


9.6.
 
Set-Off
27


9.7.
 
Counterparts
27


9.8.
 
Severability
27


9.9.
 
Governmental Approvals
27


9.10.
 
Section Headings
29


9.11.
 
Integration
29


9.12.
 
GOVERNING LAW
30


9.13.
 
Submission To Jurisdiction; Waivers
30


9.14.
 
Acknowledgments
30


9.15.
 
Additional Grantors; Release
31


9.16.
 
Successor Administrative Agent
31


9.17.
 
WAIVER OF JURY TRIAL
32


9.18.
 
Intercreditor Agreement
32


 
 
 
 
SECTION 10
 
MISCELLANEOUS
32


10.1.
 
Equal and Ratable Security
32



SCHEDULES


Schedule 1    Notice Addresses
Schedule 2    Pledged Securities
Schedule 3    Perfection Matters
Schedule 4    Jurisdictions of Organization
Schedule 5    Intellectual Property
Schedule 6    List of Subsidiary Guarantors

-ii-

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT
SECOND AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
March 18, 1999, as amended and restated as of March 31, 2010, and as further
amended as of [__], 201[_] made by CHARTER COMMUNICATIONS OPERATING, LLC (the
“Borrower”), CCO HOLDINGS, LLC (“Holdings”) and certain subsidiaries of the
Borrower (together with the Borrower and any other entity that may become a
party hereto as provided herein, but excluding Holdings, the “Grantors”), in
favor of BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Amended and Restated
Credit Agreement, dated as of March 18, 1999, as amended and restated as of
March 31, 2010 (as further amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Holdings, the
Lenders, the Administrative Agent and the Syndication Agents party thereto.
W I T N E S S E T H:
WHEREAS, certain of the Grantors and the Administrative Agent have entered into
a Guarantee and Collateral Agreement dated as of March 18, 1999, as amended and
restated as of March 6, 2007, as amended and restated as of March 31, 2010 (and
as further amended, restated supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Guarantee and Collateral
Agreement”), in favor of the Administrative Agent;
WHEREAS, pursuant to Section 10.2 of the Credit Agreement the Required Lenders,
the Administrative Agent, the Borrower, CCOH and the Grantors party hereto
desire to amend and restate the Existing Guarantee and Collateral Agreement;
WHEREAS, the parties hereto have agreed to amend and restate the Existing
Guarantee and Collateral Agreement as provided in this Agreement; and
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Guarantee and Collateral Agreement or evidence satisfaction of any of
such obligations and that this Agreement amend and restate in its entirety the
Existing Guarantee and Collateral Agreement and re-evidence the obligations of
the Grantors party thereto outstanding thereunder;
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that the Existing Guarantee and Collateral Agreement shall be
amended and restated in its entirety as follows:
SECTION 1.    DEFINED TERMS
1.1.    Definitions.


(a)Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the Applicable UCC: Accounts,
Certificated





--------------------------------------------------------------------------------










Security, Chattel Paper, Documents, Equipment, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.


(b)The following terms shall have the following meanings:


“Additional Collateral”: all of the following property of the Borrower or any
Subsidiary Guarantor, to the extent that a security interest in such property
can be perfected by the filing of a Uniform Commercial Code financing statement:
all Accounts, all Chattel Paper, all Documents, all Equipment, all Fixtures, all
General Intangibles, all Instruments, all Intellectual Property, all Inventory,
all Investment Property and all other property not otherwise described in this
definition.
“Agreement”: this Second Amended and Restated Guarantee and Collateral
Agreement, as the same may be amended, supplemented, restated or otherwise
modified from time to time.
“Applicable UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s, the Secured Parties’ and the holders of Equally and
Ratably Secured Obligations security interest in any item or portion of the
Pledged Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “Applicable UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, any increase in
the amounts of the Loans and/or Reimbursement Obligations together with any and
all interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent or any Lender (or, in the case of any
Specified Hedge Agreement or Specified Cash Management Agreement, any Affiliate
of any Lender and any former Lender to the extent provided in the definition of
“Specified Hedge Agreement” or “Specified Cash Management Agreement” in the
Credit Agreement), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, the Credit Agreement, this Agreement, the other Loan
Documents, any Letter of Credit, any Non-Facility Letter of Credit, any
Specified Hedge Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel that are required to be paid by the
Borrower pursuant to the terms of any of the foregoing agreements); provided
that, for the avoidance of doubt, Borrower

2

--------------------------------------------------------------------------------




Obligations shall not include any Obligations of the Borrower in respect of the
Equally and Ratably Secured Notes Obligations.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 7.2.
“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C.§1 et seq.), as
amended from time to time, and any successor statute.
“Discharge Date”: as defined in Section 6.
“Equally and Ratably Secured Notes”: the TWC Notes and the TWCE Notes.
“Equally and Ratably Secured Notes Obligations”: the collective reference to the
unpaid principal of and interest on the Equally and Ratably Secured Notes and
all other obligations and liabilities of TWC and TWCE (including, without
limitation, any and all interest accruing at the then applicable rate provided
in the indentures governing the Equally and Ratably Secured Notes after the
maturity of the Equally and Ratably Secured Notes and interest accruing at the
then applicable rate provided in such indentures after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to TWC or TWCE, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) to any holder of the
Equally and Ratably Secured Notes, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, any indenture governing the
Equally and Ratably Secured Notes or any other document made, delivered or given
in connection with any of the foregoing, in each case whether on account of
principal, interest, fees, indemnities, costs, expenses or otherwise.
“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.9 hereof, any other keepwell,
support or other agreement for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest would otherwise become effective with respect to such Swap Obligation
but for such Guarantor’s failure to constitute an “eligible contact participant”
at such time.
“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
“Foreign Subsidiary Voting Equity Interests”: the voting Equity Interests of any
Foreign Subsidiary.

3

--------------------------------------------------------------------------------






“Grantor”: as defined in the preamble.
“Guarantee”: with respect to each Guarantor, its guarantee of the Guaranteed
Obligations under ýArticle 2 hereof.
“Guaranteed Obligations”: (i) with respect to the Borrower, the Equally and
Ratably Secured Notes Obligations and the Non-Facility Guarantor Obligations and
(ii) with respect to each Guarantor, the Borrower Obligations, the Non-Facility
Guarantor Obligations and the Equally and Ratably Secured Notes Obligations
(excluding, in the case of (x) TWC, Equally and Ratably Secured Notes
Obligations in respect of the TWC Notes and (y) TWCE, Equally and Ratably
Secured Notes Obligations in respect of the TWCE Notes).
“Guarantors”: the collective reference to (i) each Grantor, other than the
Borrower and (ii) Holdings.
“Holdings”: as defined in the preamble.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges in and to the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, in each case, whether arising under
United States, multinational or foreign laws or otherwise, including the right
to receive all proceeds and damages therefrom.
“Intercompany Obligations”: all obligations, whether constituting General
Intangibles or otherwise, owing to the Borrower or any Subsidiary Grantor by any
Affiliate of the Borrower or such Subsidiary Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Applicable UCC (other
than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Stock.
“Issuers”: the collective reference to each issuer of any Pledged Securities.
“Non-Facility Letters of Credit”: any letters of credit issued by any Lender (or
any Affiliate of any Lender) pursuant to Section 7.2(h) of the Credit Agreement.
“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and its
Guaranteed Obligations, and (ii) in the case of each Guarantor, its Guaranteed
Obligations and, in the case of (x) TWC, the Equally and Ratably Secured Notes
Obligations in respect of the TWC Notes and (y), in the case of TWCE, the
Equally and Ratably Secured Notes Obligations in respect of the TWCE Notes.
“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 5, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the

4

--------------------------------------------------------------------------------




foregoing referred to in Schedule 5, and (iii) all rights to obtain any reissues
or extensions of the foregoing.
“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5 (it being understood
that oral agreements are not required to be listed on Schedule 5).
“Pledged LLC Interests”: in each case, whether now existing or hereafter
acquired, all of a Grantor’s right, title and interest in and to:
(i)    any Issuer (other than any Non-Recourse Subsidiary) that is a limited
liability company, but not any of such Grantor’s obligations from time to time
as a holder of interests in any such Issuer (unless the Administrative Agent or
its designee, on behalf of the Administrative Agent, shall elect to become a
holder of interests in any such Issuer in connection with its exercise of
remedies pursuant to the terms hereof);
(ii)    any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a holder
of interests in any such Issuer or otherwise in respect of such Grantor’s
interest as a holder of interests in any such Issuer;
(iii)    any other property of any such Issuer to which such Grantor now or in
the future may be entitled in respect of its interests in any such Issuer by way
of distribution, return of capital or otherwise;
(iv)    any other claim or right which such Grantor now has or may in the future
acquire in respect of its interests in any such Issuer;
(v)    the organizational documents of any such Issuer;
(vi)    all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Issuer to such Grantor while this Agreement is in
effect; and
(vii)    to the extent not otherwise included, all Proceeds of any or all of the
foregoing.
“Pledged Notes”: any promissory note evidencing loans made by any Grantor to any
member of the Charter Group, including in each case without limitation, all
promissory notes listed on Schedule 2.
“Pledged Partnership Interests”: in each case, whether now existing or hereafter
acquired, all of a Grantor’s right, title and interest in and to:
(i)    any Issuer (other than any Non-Recourse Subsidiary) that is a
partnership, but not any of such Grantor’s obligations from time to time as a
general or limited partner, as the case may be, in any such Issuer (unless the
Administrative Agent or its

5

--------------------------------------------------------------------------------




designee, on behalf of the Administrative Agent, shall elect to become a general
or limited partner, as the case may be, in any such Issuer in connection with
its exercise of remedies pursuant to the terms hereof);
(ii)    any and all moneys due and to become due to such Grantor now or in the
future by way of a distribution made to such Grantor in its capacity as a
general partner or limited partner, as the case may be, in any such Issuer or
otherwise in respect of such Grantor’s interest as a general partner or limited
partner, as the case may be, in any such Issuer;
(iii)    any other property of any such Issuer to which such Grantor now or in
the future may be entitled in respect of its interests as a general partner or
limited partner, as the case may be, in any such Issuer by way of distribution,
return of capital or otherwise;
(iv)    any other claim or right which such Grantor now has or may in the future
acquire in respect of its general or limited partnership interests in any such
Issuer;
(v)    the partnership agreement or other organizational documents of any such
Issuer;
(vi)    all certificates, options or rights of any nature whatsoever that may be
issued or granted by any such Issuer to such Grantor while this Agreement is in
effect; and
(vii)    to the extent not otherwise included, all Proceeds of any or all of the
foregoing.
“Pledged Receivables”: the collective reference to all Receivables pledged by
any Grantor as Collateral.
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock, together with the Proceeds thereof.
“Pledged Stock”: the Equity Interests listed on Schedule 2, together with any
other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests with respect to the Borrower and
any Subsidiary Grantor, of any Person (other than any Non-Recourse Subsidiary)
that may be issued or granted to, or held by the Borrower and any Subsidiary
Grantor, while this Agreement is in effect including, in any event, the Pledged
LLC Interests and Pledged Partnership Interests.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Applicable UCC and, in any event, shall include, without limitation, all
dividends, distributions or other income from the Pledged Securities and
Investment Property, collections thereon or distributions or payments with
respect thereto.
“Qualified ECP Guarantor”: at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under

6

--------------------------------------------------------------------------------




the Commodity Exchange Act and can cause another person to qualify as an
“eligible contract participant” at such time under §1a(18)(A)(v)(II) of the
Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Securities Act”: the Securities Act of 1933, as amended.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations are owed.
“Specified Loan Party”: any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 2.9).
“Subsidiary Grantor”: any Subsidiary of the Borrower that is a Grantor.
“Swap Obligations”: with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.
“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5 (it being understood
that oral agreements are not required to be listed on Schedule 5).
“TWC”: Time Warner Cable, Inc., a Delaware corporation.
“TWC Indenture”: that certain indenture, dated as of April 9, 2007, by and among
TWC, TW NY Cable Holding Inc., TWCE and the TWC Notes Trustee, as supplemented
by that certain first supplemental indenture, dated as of April 9, 2007, by and
among TWC, the TWC Notes Trustee and the other parties thereto.
“TWC Notes”: TWC’s (i) 5.850% notes due 2017, (ii) 6.750% notes due 2018, (iii)
8.750% notes due 2019, (iv) 8.250% notes due 2019, (v) 5.000% notes due 2020,
(vi) 4.125% notes due 2021, (vii) 4.000% notes due 2021, (viii) 5.750% notes due
2031, (ix) 6.550% debentures due 2037, (x) 7.300% debentures due 2038, (xi)
6.750% debentures due 2039, (xii)

7

--------------------------------------------------------------------------------




5.875% debentures due 2040, (xiii) 5.500% debentures due 2041, (xiv) 5.250%
debentures due 2042 and (xv) 4.500% debentures due 2042, in each case, issued
pursuant to the TWC Indenture.
“TWC Notes Documents”: the TWC Indenture and the TWC Notes.
“TWC Notes Trustee”: The Bank of New York (and each of its successors and
assigns), in its capacity as trustee under the TWC Indenture.
“TWCE”: Time Warner Cable Enterprises LLC, a Delaware limited liability company
(f/k/a Time Warner Entertainment Company, L.P.).
“TWCE Indenture”: that certain indenture, dated as of April 30, 1992, by and
among Time Warner Inc., TWCE and the TWCE Notes Trustee, as supplemented by that
certain first supplemental indenture, dated as of June 30, 1992, by and among
TWCE, Time Warner Inc., the TWCE Notes Trustee and the other parties thereto.
“TWCE Notes”: TWCE’s (i) 8.375% debentures due 2023 and (ii) 8.375% debentures
due 2033, in each case, issued pursuant to the TWCE Indenture.
“TWCE Notes Documents”: the TWCE Indenture and the TWCE Notes.
“TWCE Notes Trustee”: The Bank of New York (and each of its successors and
assigns), in its capacity as trustee under the TWCE Indenture.
1.2.    Other Definitional Provisions.


(a)The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.


(b)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


(c)Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.


SECTION 2. GUARANTEE


2.1.    Guarantee.


(a)The Borrower and each of the Guarantors hereby confirms that it guarantees,
jointly and severally, unconditionally and irrevocably, to the Administrative
Agent, for the ratable benefit of the Secured Parties and for the benefit of the
holders of Equally and Ratably Secured Obligations and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance of the Guaranteed Obligations; provided that the Guaranteed
Obligations of a Guarantor shall exclude any Excluded Swap Obligations

8

--------------------------------------------------------------------------------




with respect to such Guarantor. It is understood that, with respect to each
Guarantor party to this Agreement immediately prior to the date hereof, such
Guarantor’s guarantee constitutes a continuation of its guarantee under the
Existing Guarantee and Collateral Agreement.


(b)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).


(c)The Borrower and each Guarantor agrees that the Guaranteed Obligations may at
any time and from time to time exceed the amount of the liability of the
Borrower or such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent, any other Secured Party or any holder of Equally and Ratably Secured
Notes Obligations hereunder.


(d)The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations shall have been satisfied by payment
in full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations.


(e)No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent, any
Lender or any holder of Equally and Ratably Secured Notes Obligations from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Borrower or any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by the
Borrower or such Guarantor in respect of the Guaranteed Obligations or any
payment received or collected from the Borrower or such Guarantor in respect of
the Guaranteed Obligations), remain liable for the Guaranteed Obligations, in
the case of any Guarantor, up to the maximum liability of such Guarantor
hereunder, until the Guaranteed Obligations (other than Guaranteed Obligations
in respect of Equally and Ratably Secured Notes Obligations) are paid in full,
no Letter of Credit shall be outstanding and the Commitments are terminated.


2.2.    Right of Contribution.    Each Guarantor hereby agrees that to the
extent that a Guarantor (other than Holdings) shall have paid more than its
proportionate share of any payment made hereunder in respect of any Guaranteed
Obligations, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder of such Guaranteed Obligations
which has not paid its proportionate share of such payment. Each Guarantor’s
right of contribution shall be subject to the terms and conditions of Section
2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent, the
other Secured Parties and the holders of the Equally and Ratably Secured Notes
Obligations, and each Guarantor shall remain liable to the

9

--------------------------------------------------------------------------------




Administrative Agent, the other Secured Parties and the holders of the Equally
and Ratably Secured Notes Obligations for the full amount guaranteed by such
Guarantor hereunder.


2.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, any other Secured Party or any holder of the Equally and
Ratably Secured Notes Obligations, neither the Borrower nor any Guarantor shall
be entitled to be subrogated to any of the rights of the Administrative Agent,
any other Secured Party or any holder of the Equally and Ratably Secured Notes
Obligations against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Guaranteed Obligations, nor shall the Borrower or
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by the Borrower
or such Guarantor hereunder, until the Discharge Date. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Guaranteed Obligations (other than Guaranteed Obligations in respect of
the Equally and Ratably Secured Obligations) shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the other Secured
Parties and the holders of the Equally and Ratably Secured Notes Obligations,
segregated from other funds of the Borrower or such Guarantor, and shall,
forthwith upon receipt by the Borrower or such Guarantor, be turned over to the
Administrative Agent in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in the order
specified in Section 7.3.


2.4.    Amendments, etc. with respect to the Guaranteed Obligations. The
Borrower and each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against the Borrower or any Guarantor
and without notice to or further assent by the Borrower or any Guarantor, any
demand for payment of any of the Guaranteed Obligations may be rescinded and any
of the Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released and the Credit
Agreement and the other Loan Documents, the TWC Notes Documents, the TWCE Notes
Documents and any other documents executed and delivered in connection therewith
may, from time to time, be amended, modified, supplemented, restated or
terminated or the obligations thereunder increased, in whole or in part and any
collateral security, guarantee or right of offset at any time held for the
payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any other Secured
Party or holder of Equally and Ratably Secured Notes Obligations shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for the guarantee contained in
this Section 2 or any property subject thereto.


2.5.    Guarantee Absolute and Unconditional. The Borrower and each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Guaranteed Obligations and notice of or proof of reliance by the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations upon the guarantee contained in this Section 2
or acceptance of the guarantee contained in this Section 2;

10

--------------------------------------------------------------------------------




the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Borrower and any of the Guarantors, on the one hand, and
the Administrative Agent, the other Secured Parties and the holders of Equally
and Ratably Secured Notes Obligations, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Section 2. The Borrower and each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Guaranteed Obligations. The Borrower and each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, the TWC Notes Documents, the TWCE Notes Documents, any of the
Guaranteed Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower, TWC, TWCE or any other Person
against the Administrative Agent, any other Secured Party or any holder of
Equally and Ratably Secured Notes Obligations, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower, TWC or TWCE for the Guaranteed Obligations,
or of the Borrower or such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against the
Borrower or any Guarantor, the Administrative Agent, any other Secured Party or
any holder of Equally and Ratably Secured Notes Obligations may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations against the Borrower or any Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.


2.6.    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Guarnateed Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, any other Secured
Party or any holder of Equally and Ratably Secured Notes Obligations upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor

11

--------------------------------------------------------------------------------




or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.


2.7.    Payments. The Borrower and each Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.


2.8.    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the guarantee or the grant of the security interest hereunder, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Agreement and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article 2 voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until the Obligations have been paid and
performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.


SECTION 3. GRANT OF SECURITY INTEREST


Each Grantor hereby confirms its continuing grant to the Administrative Agent,
for the ratable benefit of the Secured Parties and the holders of Equally and
Ratably Secured Obligations, of a security interest in, and its continuing
assignment and transfer to the Administrative Agent of, all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (subject to the last paragraph of this Section 3, collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:
(a)all Pledged Securities;


(b)all Intercompany Obligations;


(c)all Additional Collateral;


(d)all books and records pertaining to the Collateral; and


(e)to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing, all collateral security and
guarantees given by any Person with respect to any of the foregoing and any
Instruments evidencing any of the foregoing.


Notwithstanding any of the other provisions set forth in any subsection of this
Section 3 or any other provision of this Agreement, (i) this Agreement shall not
constitute a grant of a security

12

--------------------------------------------------------------------------------




interest in, and the Collateral shall not include, (x) any property to the
extent that such grant of a security interest is prohibited by any Requirements
of Law of a Governmental Authority, requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law or is prohibited by,
or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement
(including any joint venture, partnership or limited liability company operating
agreement, unless the same relates to a Wholly Owned Subsidiary), instrument or
other document evidencing or giving rise to such property except to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under applicable law (it
being understood that, subject to the limitations set forth in this paragraph,
it is the intent of the parties that the Collateral include all FCC Licenses,
CATV Franchises, the economic value thereof and all Proceeds thereof), (y) any
property that is subject to a purchase money security interest permitted by the
Credit Agreement for so long as it is subject to such security interest or (z)
any Equity Interests or other securities of any Subsidiary of the Borrower in
excess of the maximum amount of such Equity Interests or securities that could
be included in the Collateral without creating a requirement pursuant to Rule
3-16 of Regulation S-X under the Securities Act of 1933, as amended, for
separate financial statements of such Subsidiary to be included in filings by
the Charter Group with the SEC (or any other governmental agency) and (ii) in no
event shall more than 66% of the total outstanding Foreign Subsidiary Voting
Equity Interest of any Foreign Subsidiary constitute Collateral or be required
to be pledged hereunder.
SECTION 4. CERTIFICATED INTERESTS
4.1.    Pledged Partnership Interests. Concurrently with the delivery to the
Administrative Agent of any certificate representing any Pledged Partnership
Interests, the relevant Grantor shall, if requested by the Administrative Agent,
deliver an undated power covering such certificate, duly executed in blank by
such Grantor.


4.2.    Pledged LLC Interests. Concurrently with the delivery to the
Administrative Agent of any certificate representing any Pledged LLC Interests,
the relevant Grantor shall, if requested by the Administrative Agent, deliver an
undated power covering such certificate, duly executed in blank by such Grantor.


SECTION 5. REPRESENTATIONS AND WARRANTIES


To, among other things, induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby represents
and warrants to the Administrative Agent and each Lender that:
5.1.    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties and the
holders of Equally and Ratably Secured Obligations pursuant to this Agreement
and the other Liens not prohibited to exist on the Collateral by the Credit
Agreement, such Grantor owns each item of the Collateral free and clear of any
and all Liens or claims of others. For the avoidance of doubt, it is understood
and agreed that any Grantor may, as part of its business, grant licenses to
third parties

13

--------------------------------------------------------------------------------




to use Intellectual Property owned or developed by a Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent, each other Secured Party and each holder of Equally and Ratably Secured
Notes Obligations understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.


5.2.    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties and the holders of Equally and Ratably Secured Obligations),
as collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for Liens
not prohibited by the Credit Agreement.


5.3.    Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.


5.4.    Pledged Securities.


(a)The Equity Interests pledged by such Grantor hereunder constitute all the
issued and outstanding shares of all classes of the Equity Interests of each
Issuer owned by such Grantor or, in the case of Foreign Subsidiary Voting Stock,
if less, 66% of the outstanding Foreign Subsidiary Voting Stock of each relevant
Issuer.


(b)Except with respect to Pledged Stock from time to time constituting an
immaterial portion of the Collateral, all the shares of the Pledged Stock have
been duly and validly issued and are fully paid and nonassessable.


(c)None of the Pledged LLC Interests or Pledged Partnership Interests
constitutes a security under Section 8-103 of the Applicable UCC or the
corresponding code or statute of any other applicable jurisdiction.


(d)Except with respect to Pledged Notes from time to time constituting an
immaterial portion of the Collateral, each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and the
implied covenant of good faith and fair dealing.


(e)Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and any Liens not prohibited by
Section 7.3 of the Credit Agreement.

14

--------------------------------------------------------------------------------








SECTION 6. COVENANTS


Each Grantor covenants and agrees that, from and after the date of this
Agreement until all Obligations owing under the Credit Agreement (other than
contingent amounts not yet due) shall have been paid in full, no Letter of
Credit shall be outstanding and the Commitments shall have terminated (the
“Discharge Date”):
6.1.    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper with
a face value of $5,000,000 or more, such Instrument, Certificated Security or
Chattel Paper shall be promptly delivered to the Administrative Agent, duly
indorsed in a manner reasonably satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.


6.2.    Insurance. All insurance maintained by any Grantor with respect to the
Collateral shall (a) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof and (b) name
the Administrative Agent as insured party or loss payee, as applicable and
customary.


6.3.    Maintenance of Perfected Security Interest; Further Documentation.


(a)Such Grantor shall, at the request of the Administrative Agent, take all
reasonable and necessary actions to maintain the security interest created by
this Agreement as a perfected security interest having at least the priority
described in Section 5.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever.


(b)Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor constituting, or intended to constitute,
Collateral and such other reports in connection therewith as the Administrative
Agent may reasonably request, all in reasonable detail.


(c)At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Pledged Securities, Investment Property, Letter of Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto; provided, that no
account control agreements will be required unless an Event of Default is in
existence.

15

--------------------------------------------------------------------------------




6.4.    Changes in Locations, Name, etc. Such Grantor will not, except upon
prior written notice to the Administrative Agent:


(a)change its jurisdiction of organization; or


(b)change its name to such an extent that any financing statement filed by the
Administrative Agent in connection with this Agreement would become seriously
misleading;


unless, within 30 days of the taking of any such actions, such Grantor delivers
to the Administrative Agent notice of such change and all documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein.
6.5.    Pledged Securities.


(a)If such Grantor shall become entitled to receive or shall receive any
certificate (including, without limitation, any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Administrative Agent and
the Lenders, hold the same in trust for the Administrative Agent and the Lenders
and, with respect to Pledged Stock constituting securities under and as defined
in Section 8-103 of the Applicable UCC, deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to the Administrative Agent, if required, together with an undated power
covering such certificate duly executed in blank by such Grantor, to be held by
the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. During the continuance of an Event of Default,
after written notice from the Administrative Agent, any sums paid upon or in
respect of the Pledged Securities upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Pledged Securities
shall be received by such Grantor during the continuance of an Event of Default,
after notice from the Administrative Agent, such Grantor shall, until such money
or property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Lenders, segregated from other funds of such Grantor,
as additional collateral security for the Obligations.


(b)Without the prior written consent of the Administrative Agent, such Grantor
will not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Pledged Securities or Proceeds thereof (except
pursuant to a transaction not prohibited by the Credit Agreement), (ii) create,
incur or permit to exist any Lien, or any claim of any Person with respect to,
any of the Pledged Securities or Proceeds thereof, or any interest

16

--------------------------------------------------------------------------------




therein, except for the security interests created by this Agreement or Liens
not prohibited under Section 7.3 of the Credit Agreement, (iii) enter into any
agreement or undertaking restricting the right or ability of such Grantor to
sell, assign or transfer any of the Pledged Stock hereunder or Proceeds thereof,
or (iv) enter into any agreement or undertaking restricting, directly or
indirectly, the right or ability of the Administrative Agent to sell, assign or
transfer any of the Pledged Securities hereunder or Proceeds thereof (except
pursuant to a transaction not prohibited by the Credit Agreement).


(c)Without the prior written consent of the Administrative Agent, such Grantor
will not, and will not permit any Issuer that is a limited liability company or
partnership, to amend such Issuer’s certificate of formation, certificate of
limited partnership, statement of partnership existence, limited liability
company agreement, partnership agreement or operating agreement to provide that
any Equity Interests in any Issuer constitute a security under Section 8-103 of
the Applicable UCC or the corresponding code or statute of any other applicable
jurisdiction.


(d)In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.5(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
7.1(c) and 7.5 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 7.1(c) or 7.5 with respect to the
Pledged Securities issued by it.


SECTION 7. REMEDIAL PROVISIONS


7.1.    Investment Property.


(a)Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 7.1(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, to the extent not prohibited by the Credit Agreement, and to
exercise all voting and organizational rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.


(b)If an Event of Default shall occur and be continuing and the Administrative
Agent shall give written notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Securities and make application thereof to the
Obligations in the order specified in Section 7.3, and (ii) any or all of the
Pledged Securities shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, organizational and other rights pertaining to such
Pledged Securities at any meeting of

17

--------------------------------------------------------------------------------




shareholders of the relevant Issuer or Issuers or otherwise and (y) any and all
rights of conversion, exchange and subscription and any other rights, privileges
or options pertaining to such Pledged Securities as if it were the absolute
owner thereof (including, without limitation, the right to exchange at its
discretion any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.


(c)Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.


7.2.    Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 7.7 with
respect to payments of Pledged Receivables, if an Event of Default shall occur
and be continuing, following written notice from the Administrative Agent, all
Proceeds received by any Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Administrative Agent in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent and the Lenders) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 7.3.


7.3.    Application of Proceeds.


(a)At such intervals as may be agreed upon by the Borrower and the
Administrative Agent, or, if an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of Proceeds constituting
Collateral or any amount received from any Guarantor pursuant to Section 2
hereof, whether or not held in any Collateral Account in payment of the
Obligations in the following order:,

18

--------------------------------------------------------------------------------






First, to payment of amounts owing to the Administrative Agent in its capacity
as such in accordance with the terms of the Credit Agreement;
Second, pro rata (based on the respective amount of the Obligations described in
clauses (i), (ii) and (iii) below) to (i) the payment of all other Obligations
(other than Equally and Ratably Secured Notes Obligations) due and owing to the
Secured Parties for application in accordance with the terms of Section 8.2 of
the Credit Agreement, (ii) the TWC Notes Trustee for application to the Equally
and Ratably Secured Notes Obligations in respect of the TWC Notes in accordance
with the TWC Indenture and (iii) to the TWCE Notes Trustee for application to
the Equally and Ratably Secured Notes Obligations in respect of the TWCE Notes
in accordance with the TWCE Indenture; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as a court of competent jurisdiction shall direct.
(b)In making the determination and allocations required by this Section 7.3, the
Administrative Agent may conclusively rely upon information supplied by the TWC
Notes Trustee as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Equally and Ratably Secured Obligations
in respect of the TWC Notes and upon information supplied by the TWCE Notes
Trustee as to the amounts of unpaid principal and interest and other amounts
outstanding with respect to the Equally and Ratably Secured Obligations in
respect of the TWCE Notes and the Administrative Agent shall have no liability
to any of the Secured Parties or any of the holders of Equally and Ratably
Secured Notes Obligations for actions taken in reliance on such information;
provided that nothing in this sentence shall prevent any Grantor from contesting
any amounts claimed by any Secured Party or any holder of Equally and Ratably
Secured Notes Obligations in any information so supplied. All distributions made
by the Administrative Agent pursuant to this Section 7.3 shall be (subject to
any decree of any court of competent jurisdiction) final (absent manifest
error), and the Administrative Agent shall have no duty to inquire as to the
application by the TWC Notes Trustee or the TWCE Notes Trustee of any amounts
distributed to the TWC Notes Trustee or the TWCE Notes Trustee by the
Administrative Agent.


(c)If, despite the provisions of this Agreement, any Secured Party or any holder
of Equally and Ratably Secured Notes Obligations shall receive any payment or
other recovery in excess of its portion of payments on account of the Secured
Obligations or Equally and Ratably Secured Notes Obligations to which it is then
entitled in accordance with this Agreement, such Secured Party or holder of
Equally and Ratably Secured Notes Obligations shall hold such payment or other
recovery in trust for the benefit of all Secured Parties and holders of Equally
and Ratably Secured Notes Obligations hereunder for distribution in accordance
with this Section 7.3.


7.4.    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties and the
holders of Equally and Ratably Secured Obligations, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the Applicable UCC or any other
applicable law. Without limiting the generality of the foregoing, the

19

--------------------------------------------------------------------------------




Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or, to the extent permitted by law,
private sale or sales, at any exchange, broker’s board or office of the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations or elsewhere upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. The
Administrative Agent, any other Secured Party and any holder of Equally and
Ratably Secured Notes Obligations shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at places which the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 7.4, after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the Applicable UCC, in accordance with Section 7.3 and only then
need the Administrative Agent account for the surplus, if any, to any Grantor.
To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against the Administrative Agent, any other
Secured Party or any holder of Equally and Ratably Secured Notes Obligations
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.


7.5.    Registration Rights.


(a)If the Administrative Agent shall determine to exercise its right to sell any
or all of the Pledged Stock pursuant to Section 7.4, and if in the opinion of
the Administrative Agent it is necessary or advisable to have the Pledged Stock,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its reasonable
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of one year from the date of the
first public offering of the Pledged Stock, or that portion thereof to be sold,
and (iii) make all amendments thereto and/or to the related prospectus which, in
the opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any

20

--------------------------------------------------------------------------------




and all jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.


(b)Each Grantor recognizes that the Administrative Agent may be unable to effect
a public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may by reason of such prohibitions be compelled to resort to one
or more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.


(c)Each Grantor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 7.5 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 7.5 will cause irreparable injury to the Administrative Agent and
the Secured Parties and the holders of Equally and Ratably Secured Obligations,
that the Administrative Agent and the Secured Parties and the holders of Equally
and Ratably Secured Obligations have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 7.5 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.


7.6.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent, any Secured Party or any holder of Equally and Ratably
Secured Obligations to collect such deficiency.


7.7.    Certain Matters Relating to Pledged Receivables. The Administrative
Agent hereby authorizes each Grantor pledging Receivables hereunder to collect
such Grantor’s Pledged Receivables, provided that the Administrative Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. At any time after the occurrence and
during the continuance of an Event of Default, after written notice to such
Grantor from the Administrative Agent, any payments of Pledged Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative

21

--------------------------------------------------------------------------------




Agent for application as provided in Section 7.3, and (ii) until so turned over,
shall be held by such Grantor in trust for the Administrative Agent, the Secured
Parties and the holders of Equally and Ratably Secured Obligations, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Pledged
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.


7.8.    Communications with Obligors; Grantors Remain Liable.


(a)The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Pledged Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.


(b)Upon the written request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Pledged Receivables that the Pledged Receivables have
been assigned to the Administrative Agent for the ratable benefit of the Secured
Parties and holders of Equally and Ratably Secured Obligations and that payments
in respect thereof shall be made directly to the Administrative Agent.


(c)Anything herein to the contrary notwithstanding, each Grantor pledging
Receivables shall remain liable under each of the Pledged Receivables to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent, any Secured Party nor any holder of
Equally and Ratably Secured Obligations shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by the Administrative Agent, any
Secured Party nor any holder of Equally and Ratably Secured Obligations of any
payment relating thereto, nor shall the Administrative Agent, any Secured Party
nor any holder of Equally and Ratably Secured Obligations be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.


SECTION 8. THE ADMINISTRATIVE AGENT


8.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
  
(a)Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives

22

--------------------------------------------------------------------------------




the Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:


(i)in the name of such Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Pledged Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Pledged Receivable or with respect to any other Collateral when-ever
payable;


(ii)in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent’s security interest (for the benefit of the Secured Parties
and the holders of Equally and Ratably Secured Notes Obligations) in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;


(iii)pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;


(iv)execute, in connection with any sale provided for in Section 7.4 or 7.5, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;


(v)(1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Patent or Trademark (along with the goodwill of the business to
which any such Patent or Trademark pertains), throughout the world for such term
or terms, on such conditions, and in such manner, as the Administrative Agent
shall in its sole discretion determine; and (8) generally, sell, transfer,
pledge and make

23

--------------------------------------------------------------------------------




any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s security interest (for the benefit
of the Secured Parties and the holders of Equally and Ratably Secured Notes
Obligations) therein and to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do; and


(vi)exercise any of the Administrative Agent’s rights pursuant to Section 7.9.


Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
written notice of its intent to exercise its rights under this Section 8.1(a).
(b)If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, after prior notice to
such Grantor, but without any obligation so to do, may perform or comply, or
otherwise cause performance or compliance, with such agreement.


(c)The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 8.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any Class of past due ABR Loans under the Credit Agreement, from
the date of payment by the Administrative Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Administrative Agent
on demand.


(d)Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.


(e)By accepting the benefits of this Agreement, each holder of Equally and
Ratably Secured Notes Obligations hereby appoints the Administrative Agent., to
serve as collateral agent for the holders of Equally and Ratably Secured Notes
Obligations hereunder and to enter into any intercreditor agreement from time to
time permitted by the Credit Agreement.


8.2.    Duty of Administrative Agent.


The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the Applicable UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, any

24

--------------------------------------------------------------------------------






other Secured Party or any holder of Equally and Ratably Secured Notes
Obligations nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative
Agent, the Secured Parties and the holders of Equally and Ratably Secured Notes
Obligations hereunder are solely to protect the Administrative Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent, the Secured Parties and the holders of Equally and Ratably
Secured Notes Obligations shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct..
8.3.    Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. The Borrower and each Guarantor
authorizes the Administrative Agent to use the collateral description “all
personal property” in any such financing statements.


8.4.    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and each Grantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.


SECTION 9. MISCELLANEOUS


9.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.


9.2.    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Subsidiary Guarantor shall be addressed to such Guarantor
at its notice address set forth on Schedule 1.

25

--------------------------------------------------------------------------------






9.3.    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent, any other Secured Party or any holder of Equally and
Ratably Secured Notes Obligations shall by any act (except by a written
instrument pursuant to Section 9.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.


9.4.    Enforcement Expenses; Indemnification.


(a)Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent for all its costs and expenses incurred in collecting against such
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including, without limitation, the reasonable and
documented fees and disbursements of one firm of counsel (together with any
special and local counsel) to the Administrative Agent to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.


(b)Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
to the extent the Borrower would be required to do so pursuant to Section 10.5
of the Credit Agreement.


(c)Each Guarantor agrees, jointly and severally, to pay, and to save the
Administrative Agent and the Lenders harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrower would be required to do so pursuant to
Section 10.5 of the Credit Agreement.


(d)The agreements in this Section 9.4 shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.


9.5.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders and their successors and
assigns; provided that no Grantor or Guarantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

26

--------------------------------------------------------------------------------






9.6.    Set-Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent, each other Secured Party and each holder of Equally and Ratably Secured
Notes Obligations at any time and from time to time while an Event of Default
pursuant to Section 8(a) or 8(g) (in the latter case with respect to the
Borrower) of the Credit Agreement shall have occurred and be continuing, without
notice to such Grantor or any other Grantor, any such notice being expressly
waived by each Grantor, to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent, any other
Secured Party or any holder of Equally and Ratably Secured Notes Obligations to
or for the credit or the account of such Grantor, or any part thereof in such
amounts as the Administrative Agent, Secured Party or holder of Equally and
Ratably Secured Notes Obligations may elect, against and on account of the
obligations and liabilities of the Borrower or such Grantor to the
Administrative Agent, Secured Party or holder of Equally and Ratably Secured
Notes Obligations hereunder and claims of every nature and description of the
Administrative Agent, Secured Party or holder of Equally and Ratably Secured
Notes Obligations against any Grantor, in any currency, whether arising
hereunder, under the Credit Agreement, any other Loan Document or otherwise, as
the Administrative Agent, such Secured Party or holder of Equally and Ratably
Secured Notes Obligations may elect, whether or not the Administrative Agent,
any Secured Party or any holder of Equally and Ratably Secured Notes Obligations
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. The Administrative Agent, each Secured
Party and each holder of Equally and Ratably Secured Notes Obligations shall
notify such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application and any amount so set off shall be subject to distribution in
accordance with Section 7.3. The rights of the Administrative Agent, each other
Secured Party and each holder of Equally and Ratably Secured Notes Obligations
under this Section 9.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which such Person may have.


9.7.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.


9.8.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.9.    Governmental Approvals.


(a)Notwithstanding anything herein to the contrary, this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby, prior to
the exercise of

27

--------------------------------------------------------------------------------




any rights and remedies provided in this Agreement or the other Loan Documents,
including, without limitation, voting the Pledged Securities or a foreclosure of
the security interest granted under this Agreement, except to the extent not
prohibited by applicable Requirements of Law, (i) do not and will not
constitute, create, or have the effect of constituting or creating, directly or
indirectly, actual or practical ownership of the Borrower or any Subsidiary of
the Borrower by the Administrative Agent, any Secured Party or any holder of
Equally and Ratably Secured Notes Obligations, or control, affirmative or
negative, direct or indirect, by the Administrative Agent, any Secured Party or
any holder of Equally and Ratably Secured Notes Obligations over the management
or any other aspect of the operation of the Borrower or any Subsidiary of the
Borrower, which ownership and control remains exclusively and at all times in
the Borrower and such Subsidiary, and (ii) do not and will not constitute the
transfer, assignment, or disposition in any manner, voluntarily or
involuntarily, directly or indirectly, of any License at any time issued to the
Borrower or any Subsidiary of the Borrower, or the transfer of control of the
Borrower or any Subsidiary of the Borrower, including, without limitation,
within the meaning of Section 310(d) of the Communications Act of 1934, as
amended.


(b)Notwithstanding any other provision of this Agreement, any foreclosure on,
sale, transfer or other disposition of, or the exercise of any right to vote or
consent with respect to, any of the Pledged Securities, as provided herein, or
any other action taken or proposed to be taken by the Administrative Agent
hereunder which would affect the operational, voting or other control of the
Borrower or any Subsidiary of the Borrower, shall be in accordance with
applicable Requirements of Law.


(c)Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Secured Parties and the holders of Equally and
Ratably Secured Notes Obligations shall not, without first obtaining the
approval of the FCC or any other applicable Governmental Authority, take any
action pursuant to this Agreement which would constitute or result in, or be
deemed to constitute or result in, any assignment of a License, including,
without limitation, any CATV Franchise of the Borrower or any Subsidiary of the
Borrower, or any change of control of the Borrower or any Subsidiary of the
Borrower, if such assignment or change in control would require, under then
existing Requirements of Law (including the written rules and regulations
promulgated by the FCC), the prior approval of the FCC or such other
Governmental Authority.


(d)If counsel to the Administrative Agent reasonably determines that the consent
of the FCC or any other Governmental Authority is required in connection with
any of the actions which may be taken by the Administrative Agent in the
exercise of its rights under this Agreement or any of the other Loan Documents
during the continuance of an Event of Default, then the Borrower, at its sole
cost and expense, shall use its reasonable best efforts to secure such consent
and to cooperate fully with the Administrative Agent in any action commenced by
the Administrative Agent to secure such consent. Upon the exercise by the
Administrative Agent of any power, right, privilege or remedy pursuant to this
Agreement during the continuance of an Event of Default which requires any
consent, approval, recording, qualification or authorization of the FCC or any
other Governmental Authority or instrumentality, the Borrower will promptly
prepare, execute, deliver and file, or will promptly cause the preparation,
execution, delivery and filing of, all applications, certificates, instruments
and other documents and papers that the Administrative Agent reasonably deems
necessary or

28

--------------------------------------------------------------------------------




advisable to obtain such governmental consent, approval, recording,
qualification or authorization including, without limitation, the assignor’s or
transferor’s portion of any application or applications for consent to the
assignment of license necessary or appropriate under the rules and regulations
of the FCC or any other Governmental Authority for approval of any sale,
transfer or assignment to the Administrative Agent or any other Person of the
Pledged Securities. Subject to the provisions of applicable law, if the Borrower
fails or refuses to execute, or fails or refuses to cause another Person to
execute, such documents, the Administrative Agent, as attorney-in-fact for the
Borrower appointed pursuant to Section 8.1, or the clerk of any court of
competent jurisdiction, may execute and file the same on behalf of the Borrower.
In addition to the foregoing, during the continuance of an Event of Default, the
Borrower agrees to take, or cause to be taken, any action which the
Administrative Agent may reasonably request in order to obtain and enjoy the
full rights and benefits granted to the Administrative Agent, the other Secured
Parties and the holders of Equally and Ratably Secured Notes Obligations by this
Agreement and any other instruments or agreements executed pursuant hereto,
including, without limitation, at the Borrower’s cost and expense, the exercise
of the Borrower’s best efforts to cooperate in obtaining FCC or other
governmental approval of any action or transaction contemplated by this
Agreement or any other instrument or agreement executed pursuant hereto which is
then required by law.


(e)The Borrower recognizes that the authorizations, permits and licenses held by
the Borrower or any of its Subsidiaries are unique assets which may have to be
assigned or transferred in order for the Secured Parties and the holders of
Equally and Ratably Secured Notes Obligations to realize the value of the
security interests granted to the Administrative Agent. The Borrower further
recognizes that a violation of the provisions of Section 9.9 would result in
irreparable harm to the Administrative Agent, the Secured Parties and the
holders of Equally and Ratably Secured Notes Obligations for which monetary
damages are not readily ascertainable. Therefore, in addition to any other
remedy which may be available to the Administrative Agent, the Secured Parties
and the holders of Equally and Ratably Secured Notes Obligations at law or in
equity, the Administrative Agent shall have the remedy of specific performance
of the provisions of this Section 9.9. To enforce the provisions of this Section
9.9, the Administrative Agent is authorized to request the consent or approval
of the FCC or other Governmental Authority to a voluntary or an involuntary
assignment or transfer of control of any authorization, permit or license. In
connection with the exercise of its remedies under this Agreement or under any
of the other Loan Documents, the Administrative Agent may obtain the appointment
of a trustee or receiver to assume, upon receipt of all necessary judicial, FCC
or other Governmental Authority consents or approvals, the control of any
Person, subject to compliance with applicable Requirements of Law. Such trustee
or receiver shall have all rights and powers provided to it by law or by court
order or provided to the Administrative Agent under this Agreement.


9.10.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.


9.11.    Integration. This Agreement and the other Loan Documents represent the
agreement of each Grantor, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties

29

--------------------------------------------------------------------------------




by the Administrative Agent or any Lender relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.


9.12.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


9.13.    Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;


(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;


(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


9.14.    Acknowledgments. Each Grantor hereby acknowledges that:


(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;


(b)neither the Administrative Agent nor any other Secured Party nor any holder
of Equally and Ratably Secured Notes Obligations has any fiduciary relationship
with or duty to any Grantor arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between the Grantors,
on the one hand, and the Administrative Agent, the other Secured Parties and the
holders of Equally and Ratably Secured Notes Obligations, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

30

--------------------------------------------------------------------------------






(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties and the holders of Equally and Ratably Secured Notes Obligations
or among the Grantors and the Secured Parties and the holders of Equally and
Ratably Secured Notes Obligations.


9.15.    Additional Grantors; Release.


(a)Each Subsidiary of the Borrower that is required to become a party to this
Agreement pursuant to Section 6.9 of the Credit Agreement shall become a Grantor
and Guarantor for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.


(b)The Liens securing the Obligations will be released, in whole or in part, as
provided in Section 10.14 of the Credit Agreement. Upon any release of any Liens
on any asset securing the Obligations in respect of Loans, Letters of Credit,
interest, fees, expenses and other amounts due under the Credit Agreement, the
Liens hereunder securing the Equally and Ratably Secured Obligations shall be
automatically released on such assets. On the Discharge Date, the Collateral
securing all Obligations shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent, CCOH and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Administrative Agent shall deliver to such Grantor any Collateral held by
the Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.


(c)If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction not prohibited by the Credit Agreement or
consented to in accordance with Section 10.1 of the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases (which may be effected
pursuant to a Release) or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral. At the request and
sole expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such
Subsidiary Guarantor shall be sold, transferred or otherwise disposed of in a
transaction not prohibited by the Credit Agreement.


9.16.    Successor Administrative Agent. Upon the appointment of any successor
to the Administrative Agent pursuant to Section 9.9 of the Credit Agreement,
such successor shall thereupon automatically succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent under this Agreement and all references to the Administrative Agent herein
shall refer to such successor, and the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation, the provisions hereof
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement.

31

--------------------------------------------------------------------------------






9.17.    WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


9.18.    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens on any Collateral granted to the Administrative Agent
pursuant to this Agreement, and the exercise of any right or remedy by the
Administrative Agent with respect to any such Collateral, are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement in effect at such time and the terms of
this Agreement, the terms of Intercreditor Agreement shall govern and control.
Notwithstanding anything herein to the contrary, so long as the Intercreditor
Agreement is effective, any requirement hereunder to deliver any Shared
Collateral (as such term is defined in the Intercreditor Agreement) or the
proceeds thereof to the Administrative Agent shall be deemed satisfied by
delivery of such Shared Collateral to the Applicable Authorized Representative
(as such term is defined in the Intercreditor Agreement.


SECTION 10. EQUAL AND RATABLE SECURITY


10.1.    Equal and Ratable Security. This Agreement shall secure the Equally and
Ratably Secured Obligations on an equal and ratable basis with the other
Obligations and shall be construed and enforced accordingly. Limitation on
Administrative Agent’s Responsibilities with Respect to Holders of Equally and
Ratably Secured Obligations. The obligations of the Administrative Agent to the
holders of Equally and Ratably Secured Obligations and the TWC Notes Trustee and
TWCE Notes Trustee hereunder shall be limited solely to (i) holding the
Collateral for the ratable benefit of the holders of Equally and Ratably Secured
Obligations for so long as (A) the Discharge Date has not occurred and any Liens
securing the Obligations remain outstanding and (B) any Equally and Ratably
Secured Obligations are secured by the Collateral pursuant to this Agreement and
(ii) distributing any proceeds received by the Administrative Agent from the
sale, collection or realization of the Collateral to the TWC Notes Trustee and
TWCE Notes Trustee in accordance with Section 7.3. None of the holders of
Equally and Ratably Secured Obligations, the TWC Notes Trustee nor the TWCE
Notes Trustee shall be entitled to exercise (or direct the Administrative Agent
to exercise) any rights or remedies hereunder with respect to the Equally and
Ratably Secured Obligations, including without limitation the right to receive
any payments, enforce the Lien on Collateral, request any action, institute
proceedings, give any instructions to the Administrative Agent or any other
Person, make any election, make collections, sell or otherwise foreclose on any
portion of the Collateral or execute any amendment, supplement, or
acknowledgment hereof. This Agreement shall not create any liability of the
Administrative Agent or the Secured Parties to any holders of Equally and
Ratably Secured Obligations or to the TWC Notes Trustee or the TWCE Notes
Trustee by reason of actions taken with respect to the creation, perfection or
continuation of the Lien on Collateral, actions with respect to the occurrence
of an Event of Default (under, and as defined in, the Credit Agreement), actions
with respect to the foreclosure upon, sale, release, or depreciation of, or
failure to realize upon, any of the Collateral or action with respect to the
collection of any claim for all or any part of the Equally and Ratably Secured
Obligations, guarantor or any other party or the valuation, use or protection of
the Collateral. By acceptance of the benefits under this Agreement and the other
Loan Documents, the holders of Equally and

32

--------------------------------------------------------------------------------




Ratably Secured Obligations, the TWC Notes Trustee and the TWCE Notes Truste
will be deemed to have acknowledged and agreed that the provisions of the
preceding sentence are intended to induce the Lenders to permit such Persons to
be secured parties under this Agreement and are being relied upon by the Lenders
as consideration therefor.


(c)Notwithstanding anything to the contrary herein, nothing in this Agreement
shall or shall be construed to (i) result in the security interest in the
Collateral securing the Equally and Ratably Secured Obligations less than
equally and ratably with the Liens securing the Obligations or (ii) modify or
affect the rights of the holders of the Equally and Ratably Secured Obligations
to receive the pro rata share specified in Section 7.3 of any proceeds of any
collection or sale of Collateral.


(d)The parties hereto agree that the Equally and Ratably Secured Obligations and
the Secured Obligations are, and will be, equally and ratably secured with each
other by the Liens on the Collateral. Any and all rights not herein expressly
given to the TWC Notes Trustee or the TWCE Notes Trustee are expressly reserved
to the Administrative Agent and the Secured Parties other than the holders of
the Equally and Ratably Secured Obligations.

33

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
CHARTER COMMUNICATIONS OPERATING, LLC


By:     ________________________________        
Name:
Title:


CCO HOLDINGS, LLC




By:     ________________________________            
Name:
Title:


THE SUBSIDIARY GUARANTORS LISTED
ON SCHEDULE 6 HEREOF




By:     ________________________________            
Name:
Title:


BANK OF AMERICA, N.A.,
as Administrative Agent




By:     ________________________________            
Name:
Title:









34

--------------------------------------------------------------------------------




Schedule 1
NOTICE ADDRESSES




BORROWER:
Charter Communications Operating, LLC
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: Eloise Schmitz, Executive Vice President and Chief Financial Officer
Telecopy: (314) 965-6492
Telephone: (303) 543-2474
Electronic Mail: eschmitz@chartercom.com
U.S. Taxpayer Identification Number: 43-1843260


and


Attention: General Counsel
Telecopy: (314) 965-6640
Telephone: (314) 965-0555
Electronic Mail: rick.dykhouse@chartercom.com
 
with a copy to:


Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention: Jason Kanner, P.C.
Telecopy: (212) 446-6460
Telephone: (212) 446-4902
Electronic Mail: jason.kanner@kirkland.com




ADMINISTRATIVE AGENT:
Bank of America, N.A.
901 Main Street
Dallas, Texas 75202
Mail Code: TX1-492-14-11
Attention: Antonikia L. Thomas
Telecopy: (877) 206-1569
Telephone: (214) 209-1569
Electronic Mail: antonikia.l.thomas@baml.com









--------------------------------------------------------------------------------




Schedule 2
1DESCRIPTION OF PLEDGED SECURITIES


Pledged LLC Interests:
Name of Limited Liability Company
Type of Interest
Percentage of Interest Pledged
CCO NR Holdings, LLC
Limited liability company
100% by Charter Communications Operating, LLC
American Cable Entertainment Company, LLC
Limited liability company
100% by Charter Communications Entertainment II, LLC
Cable Equities Colorado, LLC
Limited liability company
100% by Cable Equities of Colorado Management Corp.
CC 10, LLC
Limited liability company
100% by Charter Communications VI, L.L.C.
CC Fiberlink, LLC
Limited liability company
100% by CCO NR Holdings, LLC
CC Michigan, LLC
Limited liability company
100% by CC VIII Operating, LLC
CC Systems, LLC
Limited liability company
100% by CCO NR Holdings, LLC
CC V Holdings, LLC
Limited liability company
100% by CCO NR Holdings, LLC
CC VI Operating Company, LLC
Limited liability company
100% by CCO NR Holdings, LLC
CC VII Fiberlink, LLC
Limited liability
100% by Falcon Cable



____________________________________


1    Schedules to be updated upon closing of the Acquisition Transactions





--------------------------------------------------------------------------------










Name of Limited Liability Company
Type of Interest
Percentage of Interest Pledged
 
company
Communications, LLC
CC VIII Fiberlink, LLC
Limited liability company
100% by CC VIII Operating, LLC
CC VIII Holdings, LLC
Limited liability company
100% by CC VIII, LLC
CC VIII Leasing of Wisconsin, LLC
Limited liability company
100% by CC VIII Operating, LLC
CC VIII Operating, LLC
Limited liability company
100% by CC VIII Holdings, LLC
CC VIII, LLC
Limited liability company
100% of Common Stock by CC V Holdings, LLC
CCO Fiberlink, LLC
Limited liability company
100% by Charter Communications Operating, LLC
CCO Purchasing, LLC
Limited liability company
100% by Charter Communications Operating, LLC
CCVI Fiberlink, LLC
Limited liability company
100% by CC VI Operating Company, LLC
Charter Advertising of Saint Louis, LLC
Limited liability company
100% by Charter Communications Entertainment I, LLC
Charter Cable Leasing of Wisconsin, LLC
Limited Liability Company
100% by Charter Cable Partners, LLC
Charter Cable Operating Company, LLC
Limited liability company
100% by Charter Communications Operating, LLC
Charter Cable Partners, LLC
Limited liability company
100% by Charter Cable Operating Company, LLC
Charter Communications Entertainment I, LLC
Limited liability company
100% by Charter Communications Entertainment, LLC


2

--------------------------------------------------------------------------------










Name of Limited Liability Company
Type of Interest
Percentage of Interest Pledged
Charter Communications Entertainment II, LLC
Limited liability company
100% by Charter Communications Entertainment, LLC
Charter Communications Entertainment, LLC
Limited liability company
100% by Charter Communications Operating, LLC
Charter Communications Properties LLC
Limited liability company
100% by Charter Communications Operating, LLC
Charter Communications V, LLC
Limited liability company
100% by CC Michigan, LLC
Charter Communications Ventures, LLC
Limited liability company
100% by CCO NR Holdings, LLC
Charter Communications VI, L.L.C.
Limited liability company
100% by Charter VI Operating Company, LLC
Charter Communications VII, LLC
Limited liability company
100% by CCO NR Holdings, LLC
Charter Communications, LLC
Limited liability company
100% by Charter Communications Operating, LLC
Charter Distribution, LLC
Limited liability company
100% by Charter Communications Operating, LLC
Charter Fiberlink - Alabama, LLC
Limited liability company
100% by CC Fiberlink, LLC
Charter Fiberlink - Illinois, LLC
Limited liability company
100% by CC Fiberlink, LLC
Charter Fiberlink CCO, LLC
Limited liability company
100% by CC Fiberlink, LLC
Charter Fiberlink - Michigan, LLC
Limited liability company
100% by CC Fiberlink, LLC
Charter Fiberlink - Missouri, LLC
Limited liability company
100% by CC Fiberlink, LLC


3

--------------------------------------------------------------------------------












Name of Limited Liability Company
Type of Interest
Percentage of Interest Pledged
Charter Fiberlink TX-CCO, LLC
Limited liability company
100% by CC Fiberlink, LLC
Charter Fiberlink -Wisconsin, LLC
Limited liability company
100% by CC Fiberlink, LLC
Charter Helicon, LLC
Limited liability company
100% by Charter Communications, LLC
Charter RMG, LLC
Limited liability company
100% by Charter Communications, LLC
Charter Stores FCN, LLC
Limited liability company
100% by Falcon Cable Communications, LLC
Charter Fiberlink CC VIII, LLC
Limited liability company
100% by CC VIII Operating, LLC
Falcon Cable Communications, LLC
Limited liability company
100% by Charter Communications VII, LLC
HPI Acquisition Co. LLC
Limited liability company
99% by Helicon Partners I, L.P.
1% by The Helicon Group, L.P.
Interlink Communications Partners, LLC
Limited liability company
100% by Charter Communications Operating, LLC
Long Beach, LLC
Limited liability company
100% by Charter Communications Operating, LLC
Marcus Cable Associates, L.L.C.
Limited liability company
100% by Charter Cable Operating Company, LLC
Marcus Cable of Alabama, L.L.C.
Limited liability company
100% by Charter Cable Operating Company, LLC
Peachtree Cable TV, LLC
Limited liability company
100% by Charter Communications, LLC
Renaissance Media LLC
Limited liability company
100% by Charter Communications, LLC


4

--------------------------------------------------------------------------------












Name of Limited Liability Company
Type of Interest
Percentage of Interest Pledged
Rifkin Acquisition Partners, LLC
Limited liability company
100% by Charter Communications Operating, LLC
Tennessee, LLC
Limited liability company
55% by Robin Media Group, Inc.
45% by Charter RMG, LLC
Vista Broadband Communications, LLC
Limited liability company
100% by Charter Communications, LLC


5

--------------------------------------------------------------------------------






Pledged Partnership Interests:
Name of Issuer
Type of Interest
Percentage of Pledged
Charter Communications Entertainment I, DST
Delaware Statutory Business Trust
100% by Charter Communications Entertainment I, LLC.
Falcon Cable Media, a California Limited Partnership
Limited Partnership
99% LP by Falcon Cable Communications, LLC
1% GP by Charter Communications VII, LLC
Falcon Cable Systems Company II, L.P.
Limited Partnership
99% LP by Falcon Cable Communications, LLC
1% GP by Charter Communications VII, LLC
Falcon Cablevision, a California Limited Partnership
Limited Partnership
99% LP by Falcon Cable Communications, LLC
1% GP by Charter Communications VII, LLC
Falcon Community Cable, L.P.
Limited Partnership
99% LP by Falcon Cable Communications, LLC
1% GP by Charter Communications VII, LLC
Falcon Community Ventures I Limited Partnership
Limited Partnership
99.238% LP by Falcon Community Cable, L.P.
.762 GP by Falcon Cable Communications, LLC
Falcon Telecable, a California limited partnership
Limited Partnership
99% LP by Falcon Cable Communications, LLC
1% GP by Charter Communications VII, LLC
Falcon Video Communications, L.P.
Limited Partnership
99% LP by Falcon Cable Communications, LLC
1% by Charter Communications VII, LLC


6

--------------------------------------------------------------------------------












Name of Issuer
Type of Interest
Percentage of Pledged
Helicon Partners I, L.P.
Limited partnership
99% L.P. by Charter Communications, LLC
1% G.P. by Charter Helicon, LLC
Peachtree Cable TV, L.P
Limited partnership
99.99% L.P. by Peachtree Cable TV, LLC
0.01% G.P. by Charter Communications, LLC
SFC Transmission (joint venture)
Joint Venture
25% by Falcon Cable Systems Company II, L.P.
46.88 by Charter Communications Properties, LLC
The Helicon Group, L.P.
Limited partnership
99% L.P. by Helicon
Partners I, L.P.
1% G.P. by Charter Helicon, LLC


7

--------------------------------------------------------------------------------








Pledged Stock of Corporations:


Name of Issuer
Class of Stock
Stock Certificate No.
Percentage of Shares Pledged
Athens Cablevision Inc.
Common
6
100% by Falcon First Cable of the Southeast, Inc.
Ausable Cable TV, Inc.
Common
5
100% by Plattsburgh Cablevision, Inc.
Cable Equities of Colorado Management Corp.
Common
10
100% by Robin Media Group, Inc.
Charter Communications Operating Capital Corp.
Common
1
100% Charter Communications Operating, LLC
Charter Video Electronics, Inc.
Common
32
100% by Midwest Cable Communications, Inc.
Dalton Cablevision Inc.
Common
5
100% by Falcon First Cable of the Southeast, Inc.
Falcon First Cable of New York, Inc.
Common
1
100% by Falcon First, Inc.
Falcon First Cable of the Southeast, Inc.
Common
1
100% by Falcon First, Inc.
Falcon First, Inc.
Common
6
100% by Robin Media Group, Inc.
Hometown T.V., Inc.
Common
8
100% by Midwest Cable Communications, Inc.
Marcus Cable, Inc.
Common
4
100% by Robin Media Group, Inc.
Midwest Cable Communications, Inc.
Common
8
100% by CC VIII Operating, LLC
Plattsburgh Cablevision Inc.
Common
6
100% by Falcon First Cable of New York, Inc.


8

--------------------------------------------------------------------------------










Name of Issuer
Class of Stock
Stock Certificate No.
Percentage of Shares Pledged
Robin Media Group, Inc.
Common
#CS-A-2-Class A
#CS-B-2-Class B
100% Common by Charter Communications, LLC
Scottsboro TV Cable, Inc.
Common
65
100% by Falcon First Cable of the Southeast, Inc.
Tioga Cable Company, Inc.
Common
5
100% by Robin Media Group, Inc.


9

--------------------------------------------------------------------------------




Pledged Notes:
1.
Note executed by CC VIII Operating, LLC in favor of Charter Communications
Operating, LLC, dated April 27, 2004, with a loan balance as of December 31,
2007 of $1,230,698,048.



2.
Note executed by Cable Equities of Colorado Management Corp. and Robin Media
Group, Inc. in favor of Charter Communications Operating, LLC, dated June 19,
2003, with a loan balance as of December 31, 2007 of $138,509,355.



3.
Note executed by Marcus Cable, Inc. in favor of Charter Communications
Operating, LLC, with a loan balance as of December 31, 2007 of $63,368,740.



4.
Note executed by Hometown T.V., Inc. in favor of CC Michigan, LLC, dated April
19, 2004, with a loan balance as of December 31, 2007 of $784,565.



5.
Note executed by Charter Video Electronics, Inc. in favor of CC VIII Operating,
LLC, with a loan balance as of December 31, 2007 of $12,944,800.



6.
Note executed by Midwest Cable Communications, Inc. in favor of CC VIII
Operating, LLC, dated April 19, 2004, with a loan balance as of December 31,
2007 of $12,944,800.



7.
Note executed by CC VIII, LLC in favor of CC V Holdings, LLC, dated February 15,
2005, with a loan balance as of December 31, 2007 of $255,873,309.



8.
Note executed by Falcon First, Inc. in favor of Falcon Cable Communications,
LLC, dated April 19, 2004, with a loan balance as of December 31, 2007 of
$100,969,437.



9.
Note executed by Robin Media Group, Inc. in favor of Charter Communications
Operating, LLC, dated January 2, 2000, with a loan balance as of December 31,
2007 of $453,067,983.



10.
Note executed by Charter Communications Entertainment I, DST in favor of Charter
Communications Operating, LLC, dated September 13, 2006, with a loan balance as
of December 31, 2007 of $508,481,840.



11.
Note executed by Renaissance Media LLC in favor of Charter Communications
Operating, LLC, dated June 23, 2006, with a loan balance as of December 31, 2007
of $82,101,262.




10

--------------------------------------------------------------------------------




Schedule 3


FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS






Uniform Commercial Code Filings
 
Debtor's Name
Filing Jurisdiction
1
American Cable Entertainment Company, LLC
Secretary of State of the State of Delaware
2
Cable Equities Colorado, LLC
Secretary of State of the State of Delaware
3
Cable Equities of Colorado Management Corp.
Secretary of State of the State of Colorado
4
CCO Holdings, LLC
Secretary of State of the State of Delaware
5
CCO Purchasing, LLC
Secretary of State of the State of Delaware
6
Charter Advertising of Saint Louis, LLC
Secretary of State of the State of Delaware
7
Charter Cable Operating Company, LLC
Secretary of State of the State of Delaware
8
Charter Cable Partners, LLC
Secretary of State of the State of Delaware
9
Charter Communications Entertainment, LLC
Secretary of State of the State of Delaware
10
Charter Communications Entertainment I, LLC
Secretary of State of the State of Delaware
11
Charter Communications Entertainment II, LLC
Secretary of State of the State of Delaware






--------------------------------------------------------------------------------






 
Debtor's Name
Filing Jurisdiction
12
Charter Communications Operating, LLC
Secretary of State of the State of Delaware
13
Charter Communications Properties LLC
Secretary of State of the State of Delaware
14
Charter Communications, LLC
Secretary of State of the State of Delaware
15
Charter Distribution, LLC
Secretary of State of the State of Delaware
16
Charter Helicon, LLC
Secretary of State of the State of Delaware
17
Charter RMG, LLC
Secretary, of State of the State of Delaware
18
Helicon Partners I, L.P.
Secretary of State of the State of Delaware
19
HPI Acquisition Co. LLC
Secretary of State of the State of Delaware
20
Interlink Communications Partners, LLC
Secretary of State of the State of Delaware
21
Long Beach, LLC
Secretary of State of the State of Delaware
22
Marcus Cable Associates, L.L.C.
Secretary of State of the State of Delaware
23
Marcus Cable, Inc.
Secretary of State of the State of Delaware
24
Marcus Cable of Alabama, L.L.C.
Secretary of State of the State of Delaware
25
Peachtree Cable TV, LLC
Secretary of State of the State of Delaware


2

--------------------------------------------------------------------------------






 
Debtor's Name
Filing Jurisdiction
26
Peachtree Cable TV, L.P.
Secretary of State of the State of Delaware
27
Rifkin Acquisition Partners, LLC
Secretary of State of the State of Delaware
28
Robin Media Group, Inc.
Secretary of State of the State of Nevada
29
Tennessee, LLC
Secretary of State of the State of Delaware
30
The Helicon Group, L.P.
Secretary of State of the State of Delaware
31
Vista Broadband Communications, LLC
Secretary of State of the State of Delaware
32
Charter Communications Operating Capital Corp.
Secretary of State of the State of Delaware
33
CCO NR Holdings, LLC
Secretary of State of the State of Delaware
34
Charter Communications Ventures, LLC
Secretary of State of the State of Delaware
35
CC Systems, LLC
Secretary of State of the State of Delaware
36
CC Fiberlink, LLC
Secretary of State of the State of Delaware
37
Charter Fiberlink - Alabama, LLC
Secretary of State of the State of Delaware
38
Charter Fiberlink - Illinois, LLC
Secretary of State of the State of Delaware
39
Charter Fiberlink CCO, LLC
Secretary of State of the State of Delaware


3

--------------------------------------------------------------------------------






 
Debtor's Name
Filing Jurisdiction
40
Charter Fiberlink - Michigan, LLC
Secretary of State of the State of Delaware
41
Charter Fiberlink - Missouri, LLC
Secretary of State of the State of Delaware
42
Charter Fiberlink TX-CCO, LLC
Secretary of State of the State of Delaware
43
Charter Communications VII, LLC
Secretary of State of the State of Delaware
44
Falcon Cable Communications, LLC
Secretary of State of the State of Delaware
45
Falcon Community Cable, L.P.
Secretary of State of the State of Delaware
46
Falcon Video Communications, L.P.
Secretary of State of the State of Delaware
47
Falcon Cable Media, a California Limited Partnership
Secretary of State of the State of California
48
Falcon Community Ventures I Limited Partnership
Secretary of State of the State of California
49
Falcon Cable Systems Company II, L.P.
Secretary of State of the State of California
50
Falcon Cablevision, a California Limited Partnership
Secretary of State of the State of California
51
Falcon Telecable, a California limited partnership
Secretary of State of the State of California
52
Falcon First, Inc.
Secretary of State of the State of Delaware
53
Falcon First Cable of New York, Inc.
Secretary of State of the State of Delaware


4

--------------------------------------------------------------------------------




 
Debtor's Name
Filing Jurisdiction
54
Falcon First Cable of the Southeast, Inc.
Secretary of State of the State of Delaware
55
Athens Cablevision Inc.
Secretary of State of the State of Delaware
56
Dalton Cablevision Inc.
Secretary of State of the State of Delaware
57
Plattsburgh Cablevision Inc.
Secretary of State of the State of Delaware
58
Scottsboro TV Cable, Inc.
Secretary of State of the State of Alabama
59
Ausable Cable TV, Inc.
Secretary of State of the State of New York
60
Charter Fiberlink AR-CCVII, LLC
Secretary of State of the State of Delaware
61
Charter Fiberlink AZ-CCVII, LLC
Secretary of State of the State of Delaware
62
Charter Fiberlink ID-CCVII, LLC
Secretary of State of the State of Delaware
63
Charter Fiberlink OK-CCVII, LLC
Secretary of State of the State of Delaware
64
Charter Fiberlink OR-CCVII, LLC
Secretary of State of the State of Delaware
65
Charter Fiberlink NV-CCVII, LLC
Secretary of State of the State of Delaware
66
Charter Fiberlink UT-CCVII, LLC
Secretary of State of the State of Delaware
67
Charter Fiberlink WA-CCVII, LLC
Secretary of State of the State of Delaware


5

--------------------------------------------------------------------------------






 
Debtor's Name
Filing Jurisdiction
68
Charter Communications VI, L.L.C.
Secretary of State of the State of Delaware
69
CC 10, LLC
Secretary of State of the State of Delaware
70
CC VI Operating Company, LLC
Secretary of State of the State of Delaware
71
Tioga Cable Company, Inc.
Department of State of the Commonwealth of Pennsylvania
72
Charter Fiberlink MS-CCVI, LLC
Secretary of State of the State of Delaware
73
Charter Fiberlink CA-CCO, LLC
Secretary of State of the State of Delaware
74
Charter Fiberlink KS-CCO, LLC
Secretary of State of the State of Delaware
75
Charter Fiberlink MA-CCO, LLC
Secretary of State of the State of Delaware
76
Charter Fiberlink NC-CCO, LLC
Secretary of State of the State of Delaware
77
Charter Fiberlink NM-CCO, LLC
Secretary of State of the State of Delaware
78
Charter Fiberlink OH-CCO, LLC
Secretary of State of the State of Delaware
79
Charter Fiberlink SC-CCO, LLC
Secretary of State of the State of Delaware
80
Charter Fiberlink VA-CCO, LLC
Secretary of State of the State of Delaware
81
Charter Fiberlink VT-CCO, LLC
Secretary of State of the State of Delaware


6

--------------------------------------------------------------------------------






 
Debtor's Name
Filing Jurisdiction
82
Charter Communications Entertainment I, DST
Secretary of State of the State of Delaware
83
CC V Holdings, LLC
Secretary of State of the State of Delaware
84
CC VIII, LLC
Secretary of State of the State of Delaware
85
CC VIII Holdings, LLC
Secretary of State of the State of Delaware
86
CC VIII Operating, LLC
Secretary of State of the State of Delaware
87
CC Michigan, LLC
Secretary of State of the State of Delaware
88
Charter Communications V, LLC
Secretary of State of the State of Delaware
89
Charter Fiberlink CC VIII, LLC
Secretary of State of the State of Delaware
90
Hometown, T.V., Inc.
Secretary of State of the State of New York
91
Midwest Cable Communications, Inc.
Secretary of State of the State of Minnesota
92
Charter Video Electronics, Inc.
Secretary of State of the State of Minnesota
93
Renaissance Media LLC
Secretary of State of the State of Delaware
94
CC VIII Leasing of Wisconsin, LLC
Secretary of State of the State of Wisconsin
95
Charter Cable Leasing of Wisconsin, LLC
Secretary of State of the State of Wisconsin


7

--------------------------------------------------------------------------------






Patent and Trademark Filings
Patent Owner
U.S. Registration
No. of Patents
Filing Office
Charter Cable Operating Company, LLC, as successor to Chat TV, LLC
# 6,061,716
United States Patent and Trademark Office
Charter Cable Operating Company, LLC, as successor to Chat TV, LLC
# 5,828,839
United States Patent and Trademark Office



Actions with respect to Pledged Securities
Receipt by the Administrative Agent of each of the stock certificates listed in
Schedule 2 as “Pledged Stock of Corporations” and undated stock powers executed
in blank with respect thereto.
Receipt by the Administrative Agent of each of the notes listed in Schedule 2 as
“Pledged Notes” and undated Allonge executed in blank with respect thereto.


Other Actions
None.



8

--------------------------------------------------------------------------------




Schedule 4


LOCATION OF JURISDICTION OF ORGANIZATION


 
Grantor
Jurisdiction of Organization
1


American Cable Entertainment Company, LLC
Delaware
2


Cable Equities Colorado, LLC
Delaware
3


Cable Equities of Colorado Management Corp.
Colorado
4


CCO Holdings, LLC
Delaware
5


CCO Purchasing, LLC
Delaware
6


Charter Advertising of Saint Louis, LLC
Delaware
7


Charter Cable Operating Company, LLC
Delaware
8


Charter Cable Partners, LLC
Delaware
9


Charter Communications Entertainment, LLC
Delaware
10


Charter Communications Entertainment I, LLC
Delaware
11


Charter Communications Entertainment II, LLC
Delaware
12


Charter Communications Operating, LLC
Delaware
13


Charter Communications Properties LLC
Delaware
14


Charter Communications, LLC
Delaware
15


Charter Distribution, LLC
Delaware
16


Charter Helicon, LLC
Delaware
17


Charter RMG, LLC
Delaware
18


Helicon Partners I, L.P.
Delaware






--------------------------------------------------------------------------------




 
Grantor
Jurisdiction of Organization
19


HPI Acquisition Co. LLC
Delaware
20


Interlink Communications Partners, LLC
Delaware
21


Long Beach, LLC
Delaware
22


Marcus Cable Associates, L.L.C.
Delaware
23


Marcus Cable, Inc.
Delaware
24


Marcus Cable of Alabama, L.L.C.
Delaware
25


Peachtree Cable TV, LLC
Delaware
26


Peachtree Cable TV, L.P.
Delaware
27


Rifkin Acquisition Partners, LLC
Delaware
28


Robin Media Group, Inc.
Nevada
29


Tennessee, LLC
Delaware
30


The Helicon Group, L.P.
Delaware
31


Vista Broadband Communications, LLC
Delaware
32


Charter Communications Operating Capital Corp.
Delaware
33


CCO NR Holdings, LLC
Delaware
34


Charter Communications Ventures, LLC
Delaware
35


CC Systems, LLC
Delaware
36


CC Fiberlink, LLC
Delaware
37


Charter Fiberlink - Alabama, LLC
Delaware
38


Charter Fiberlink - Illinois, LLC
Delaware
39


Charter Fiberlink CCO, LLC
Delaware


2

--------------------------------------------------------------------------------






 
Grantor
Jurisdiction of Organization
40


Charter Fiberlink - Michigan, LLC
Delaware
41


Charter Fiberlink - Missouri, LLC
Delaware
42


Charter Fiberlink TX-CCO, LLC
Delaware
43


Charter Communications VII, LLC
Delaware
44


Falcon Cable Communications, LLC
Delaware
45


Falcon Community Cable, L.P.
Delaware
46


Falcon Video Communications, L.P.
Delaware
47


Falcon Cable Media, a California Limited Partnership
California
48


Falcon Community Ventures I Limited Partnership
California
49


Falcon Cable Systems Company II, L.P.
California
50


Falcon Cablevision, a California Limited Partnership
California
51


Falcon Telecable, a California limited partnership
California
52


Falcon First, Inc.
Delaware
53


Falcon First Cable of New York, Inc.
Delaware
54


Falcon First Cable of the Southeast, Inc.
Delaware
55


Athens Cablevision Inc.
Delaware
56


Dalton Cablevision Inc.
Delaware
57


Plattsburgh Cablevision Inc.
Delaware
58


Scottsboro TV Cable, Inc.
Alabama
59


Ausable Cable TV, Inc.
New York
60


Charter Fiberlink AR-CCVII, LLC
Delaware


3

--------------------------------------------------------------------------------






 
Grantor
Jurisdiction of Organization
61


Charter Fiberlink AZ-CCVII, LLC
Delaware
62


Charter Fiberlink ID-CCVII, LLC
Delaware
63


Charter Fiberlink OK-CCVII, LLC
Delaware
64


Charter Fiberlink OR-CCVII, LLC
Delaware
65


Charter Fiberlink NV-CCVII, LLC
Delaware
66


Charter Fiberlink UT-CCVII, LLC
Delaware
67


Charter Fiberlink WA-CCVII, LLC
Delaware
68


Charter Communications VI, L.L.C.
Delaware
69


CC 10, LLC
Delaware
70


CC VI Operating Company, LLC
Delaware
71


Tioga Cable Company, Inc.
Pennsylvania
72


Charter Fiberlink MS-CCVI, LLC
Delaware
73


Charter Fiberlink CA-CCO, LLC
Delaware
74


Charter Fiberlink KS-CCO, LLC
Delaware
75


Charter Fiberlink MA-CCO, LLC
Delaware
76


Charter Fiberlink NC-CCO, LLC
Delaware
77


Charter Fiberlink NM-CCO, LLC
Delaware
78


Charter Fiberlink OH-CCO, LLC
Delaware
79


Charter Fiberlink SC-CCO, LLC
Delaware
80


Charter Fiberlink VA-CCO, LLC
Delaware
81


Charter Fiberlink VT-CCO, LLC
Delaware


4

--------------------------------------------------------------------------------






 
Grantor
Jurisdiction of Organization
82


Charter Communications Entertainment I, DST
Delaware
83


CC V Holdings, LLC
Delaware
84


CC VIII, LLC
Delaware
85


CC VIII Holdings, LLC
Delaware
86


CC VIII Operating, LLC
Delaware
87


CC Michigan, LLC
Delaware
88


Charter Communications V, LLC
Delaware
89


Charter Fiberlink CC VIII, LLC
Delaware
90


Hometown, TV, Inc.
New York
91


Midwest Cable Communications, Inc.
Minnesota
92


Charter Video Electronics, Inc.
Minnesota
93


Renaissance Media LLC
Delaware
94


CC VIII Leasing of Wisconsin, LLC
Wisconsin
95


Charter Cable Leasing of Wisconsin, LLC
Wisconsin




5

--------------------------------------------------------------------------------




Schedule 5


PATENTS AND PATENT LICENSES


Name of the Loan Party
owner of Patents
U.S. Registration No.
of Patents
Charter Cable Operating Company, LLC
# 6,061,716
Charter Cable Operating Company, LLC
# 5,828,839



TRADEMARKS AND TRADEMARK LICENSES
None.





--------------------------------------------------------------------------------




Schedule 6


SUBSIDIARY GUARANTORS


American Cable Entertainment Company, LLC
Cable Equities Colorado, LLC
CCO Purchasing, LLC
Charter Advertising of Saint Louis, LLC
Charter Cable Operating Company, LLC
Charter Cable Partners, LLC
Charter Communications Entertainment I, LLC
Charter Communications Entertainment II, LLC
Charter Communications Entertainment, LLC
Charter Communications Properties LLC
Charter Communications, LLC
Charter Distribution, LLC
Charter Helicon, LLC
Charter RMG, LLC
HPI Acquisition Co. LLC
Interlink Communications Partners, LLC
Long Beach, LLC
Marcus Cable Associates, L.L.C.
Marcus Cable of Alabama, L.L.C.
Peachtree Cable TV, LLC
Rifkin Acquisition Partners, LLC
Tennessee, LLC
Vista Broadband Communications, LLC
Cable Equities of Colorado Management Corp.
Marcus Cable, Inc.
Robin Media Group, Inc.
Helicon Partners I, L.P.
Peachtree Cable TV, L.P.
The Helicon Group, L.P.
Charter Communications Operating Capital Corp.
CCO NR Holdings, LLC
Charter Communications Ventures, LLC
CC Systems, LLC
CC Fiberlink, LLC
Charter Fiberlink - Alabama, LLC
Charter Fiberlink - Illinois, LLC
Charter Fiberlink CCO, LLC
Charter Fiberlink - Michigan, LLC
Charter Fiberlink - Missouri, LLC
Charter Fiberlink TX-CCO, LLC
Charter Communications VII, LLC
Falcon Cable Communications, LLC





--------------------------------------------------------------------------------




Falcon Community Cable, L.P.
Falcon Video Communications, L.P.
Falcon Cable Media, A California Limited Partnership
Falcon Community Ventures I Limited Partnership
Falcon Cable Systems Company II, L.P.
Falcon Cablevision, A California Limited Partnership
Falcon Telecable, A California Limited Partnership
Falcon First, Inc.
Falcon First Cable of the Southeast, Inc.
Athens Cablevision Inc.
Dalton Cablevision Inc.
Plattsburgh Cablevision Inc.
Scottsboro TV Cable, Inc.
Ausable Cable TV, Inc.
Charter Fiberlink AR-CCVII, LLC
Charter Fiberlink NV-CCVII, LLC
Charter Fiberlink OR-CCVII, LLC
Charter Fiberlink WA-CCVII, LLC
Charter Communications VI, LLC
CC 10, LLC
CC VI Operating Company, LLC
Tioga Cable Company, Inc.
Charter Fiberlink MS-CCVI, LLC
Charter Fiberlink CA-CCO, LLC
Charter Fiberlink MA-CCO, LLC
Charter Fiberlink NC-CCO, LLC
Charter Fiberlink OH-CCO, LLC
Charter Fiberlink SC-CCO, LLC
Charter Fiberlink VA-CCO, LLC
Charter Fiberlink VT-CCO, LLC
CC V Holdings, LLC
CC VIII, LLC
CC VIII Holdings, LLC
CC VIII Operating, LLC
CC Michigan, LLC
Charter Communications V, LLC
Charter Fiberlink CC VIII, LLC
Hometown TV, Inc.
Midwest Cable Communications, Inc.
Charter Video Electronics, Inc.
Renaissance Media LLC
Charter Leasing of Wisconsin, LLC
Charter Leasing Holding Company, LLC
Charter Stores FCN, LLC
Pacific Microwave Joint Venture
CC VI Fiberlink, LLC

2

--------------------------------------------------------------------------------






CC VII Fiberlink, LLC
CC VIII Fiberlink, LLC
CCO Fiberlink, LLC
CCO SoCal I, LLC
CCO SoCal II, LLC
CCO SoCal Vehicles, LLC
Charter Fiberlink CT - CCO, LLC
Charter Fiberlink - Georgia, LLC
Charter Fiberlink LA - CCO, LLC
Charter Fiberlink - Nebraska, LLC
Charter Fiberlink NY - CCO, LLC
Charter Fiberlink NH - CCO, LLC
Charter Fiberlink - Tennessee, LLC
Charter Advanced Services (CA), LLC
Charter Advanced Services (CT), LLC
Charter Advanced Services (LA), LLC
Charter Advanced Services (MA), LLC
Charter Advanced Services (NC), LLC
Charter Advanced Services (NH), LLC
Charter Advanced Services (NY), LLC
Charter Advanced Services (SC), LLC
Charter Advanced Services (VA), LLC
Charter Advanced Services (VT), LLC
Charter Advanced Services (AL), LLC
Charter Advanced Services (GA), LLC
Charter Advanced Services (IL), LLC
Charter Advanced Services (MI), LLC
Charter Advanced Services (MO), LLC
Charter Advanced Services (NE), LLC
Charter Advanced Services (TN), LLC
Charter Advanced Services (TX), LLC
Charter Advanced Services (WI), LLC
Charter Advanced Services (MN), LLC
Charter Advanced Services (NV), LLC
Charter Advanced Services (OR), LLC
Charter Advanced Services (WA), LLC
Charter Advanced Services (MT), LLC
Charter Advanced Services (UT), LLC
Charter Advanced Services (WY), LLC
Charter Advanced Services (CO), LLC
Charter Advanced Services VIII (MI), LLC
Charter Advanced Services VIII (MN), LLC
Charter Advanced Services VIII (WI), LLC,
Bresnan Broadband Holdings, LLC
Bresnan Communications, LLC
Bresnan Digital Services, LLC

3

--------------------------------------------------------------------------------






Bresnan Microwave of Montana, LLC
Bresnan Broadband of Colorado, LLC
Bresnan Broadband of Montana, LLC
Bresnan Broadband of Wyoming, LLC
Bresnan Broadband of Utah, LLC
Charter Advanced Services (MS), LLC
Charter Advanced Services (PA), LLC
Charter Advanced Services (OH), LLC
Charter Advanced Services (KY), LLC
Charter Advanced Services (IN), LLC
Charter Advanced Services (WV), LLC
RMG Transfers III, LLC
CCO Holdco Transfers VII, LLC
CCO Transfers, LLC
PCI Transfers VI, LLC
ACTV Transfers V, LLC
Phone Transfers (AL), LLC
Phone Transfers (GA), LLC
Phone Transfers (TN), LLC
Phone Transfers (CA), LLC
Phone Transfers (NC), LLC
Phone Transfers (VA), LLC
VOIP Transfers (AL), LLC
VOIP Transfers (GA), LLC
VOIP Transfers (TN), LLC
VOIP Transfers (CA), LLC
VOIP Transfers (NC), LLC
VOIP Transfers (VA), LLC
CCO LP, LLC
Charter Communications of California, LLC
Charter Home Security, LLC
Charter Fiberlink- Pennsylvania, LLC



4

--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CONSENT
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of March 18, 1999, as amended and restated as of
March 31, 2010, as further amended and restated on [___], 201[_] (as the same
may be further amended, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”), made by the Grantors party thereto for the
benefit of Bank of America, N.A., as Administrative Agent. The undersigned
agrees for the benefit of the Administrative Agent and the Lenders as follows:
1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
2.    The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 6.5(a) of the
Agreement.
3.    The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 7.1(c) or 7.5 of the Agreement.
[NAME OF ISSUER]
By: ____________________________     
Name:
Title:




Address for Notices:
    


______________________________________    
______________________________________
______________________________________


Fax:



--------------------------------------------------------------------------------






Annex 1 to the
Guarantee and Collateral Agreement




ASSUMPTION AGREEMENT, dated as of ______________, ____, made by
_________________________, a _________ (the “Additional Grantor”), in favor of
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
W I T N E S S E T H :
WHEREAS, Charter Communications Operating, LLC (the “Borrower”), certain
Affiliates of the Borrower, the Lenders, the Administrative Agent and the other
Agents named therein have entered into a Credit Agreement, dated as of March 18,
1999, as amended and restated as of March 31, 2010 (as further amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of March 18, 1999, as amended and
restated as of March 31, 2010, as further amended and restated on [___], 201[_]
(as further amended, supplemented, restated or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), in favor of the Administrative
Agent for the benefit of the Lenders;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
By executing and delivering this Assumption Agreement, the Additional Grantor,
as provided in Section 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a party to the Guarantee and Collateral Agreement as a Grantor and
Guarantor thereunder with the same force and effect as if originally named
therein as a Grantor and Guarantor and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a Grantor
and Guarantor thereunder. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 5 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date (except for any representation and warranty that is made as of a specified
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date).





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]
By:    __________________________________________    
Name:
Title:



2

--------------------------------------------------------------------------------




Annex 1-A to the
Assumption Agreement




Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5



